   CaseCase
        1:21-cv-01084-RTH
            1:21-cv-01084-RTH
                           Document
                               Document
                                    4 *SEALED*    PROPOSED
                                        18 Filed 03/29/21
                                                 Filed        REDACTED
                                                       03/19/21
                                                           Page 1
                                                                Page  1 ofPUBLIC
                                                                  of 288   28    VERSION




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                   Bid Protest



10 TANKER AIR CARRIER, LLC
               Plaintiff,
       v.
                                                                            21-1084 C
                                                                       No. _______
THE UNITED STATES OF AMERICA,
               Defendant.




            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Through this Bid Protest Complaint, Plaintiff 10 Tanker Air Carrier, LLC (“10 Tanker”)

challenges the decision by the United States Forest Service (“USFS” or “the Agency”) to award

five Next Generation Large Airtanker aerial firefighting contracts. As for its Complaint against

Defendant, the United States of America, alleges as follows:

                                  NATURE OF THE ACTION

       1.      This post-award bid protest challenges USFS’s purported “best value” source

selection decision which fundamentally disregarded the Agency’s statutory and regulatory

obligation to meaningfully consider the cost to the Government of the competing proposals.

       2.      It is undisputed that 10 Tanker’s non-price proposal was ranked best among all

five technically acceptable offerors, including receiving equal or better ratings than every one of

its competitors under every single one of the four non-price evaluation factors.

       3.      It is also undisputed that 10 Tanker’s price was evaluated to be the lowest—by

far—to perform what the RFP defines to be the “primary mission” under this contract: “dropping



                                                 1
   CaseCase
        1:21-cv-01084-RTH
            1:21-cv-01084-RTH
                           Document
                               Document
                                    4 *SEALED*    PROPOSED
                                        18 Filed 03/29/21
                                                 Filed        REDACTED
                                                       03/19/21
                                                           Page 2
                                                                Page  2 ofPUBLIC
                                                                  of 288   28    VERSION




retardant on wildland fires” at whatever quantity is required to achieve USFS’s firefighting

mission. Exhibit (“Ex.”) 1, RFP at 11.

       4.        Despite offering the undisputed best non-price solution and promising to charge

the government far less than any of its competitors to do any given volume of work USFS may

require, 10 Tanker was passed over for award based on a fundamentally flawed “best value”

determination.

       5.        Specifically, when assessing “best value,” the USFS Source Selection Authority

(SSA) acted in direct contravention of the mandatory requirements of the Competition in

Contracting Act (CICA) and the Federal Acquisition Regulations (FAR) by failing to

meaningfully consider the comparative cost to the Government of the competing proposals, in

terms of what the Government can actually expect to pay,

       6.        Additionally, the SSA predicated his purported “best value” decision on a serious

misapprehension of fact as to cost to the Government, and unlawfully applied unstated

evaluation criteria in his consideration of price to further disregard 10 Tanker’s lower-cost

proposal.

       7.        For these reasons, USFS’s “best value” assessment was arbitrary, capricious, an

abuse of discretion, and contrary to law. 10 Tanker should therefore be granted the declaratory

and injunctive relief requested.

                                         JURISDICTION

       8.        This is a bid protest under 28 U.S.C. § 1491(b) challenging USFS’s award

decision under USFS Request for Proposals No. 12024B18R9013 (“RFP” or the “Solicitation”).

Accordingly, this Court has jurisdiction over this action.




                                                 2
   CaseCase
        1:21-cv-01084-RTH
            1:21-cv-01084-RTH
                           Document
                               Document
                                    4 *SEALED*    PROPOSED
                                        18 Filed 03/29/21
                                                 Filed        REDACTED
                                                       03/19/21
                                                           Page 3
                                                                Page  3 ofPUBLIC
                                                                  of 288   28    VERSION




                                           STANDING

       9.      10 Tanker is an interested party with standing pursuant to 28 U.S.C. § 1491(b)(1).

10 Tanker is an actual offeror under the RFP whose proposal was evaluated to be fully

technically acceptable and eligible for award. But for USFS’s arbitrary and capricious errors in

the evaluation of 10 Tanker’s proposal, and in the subsequent best value source selection

decision, 10 Tanker would have received at least one, and as many as two, of the five challenged

contract awards.

                                         THE PARTIES

       10.     Plaintiff 10 Tanker is a company incorporated in Nevada.

       11.     10 Tanker’s sole business is the provision of aerial firefighting aircraft to

domestic and foreign governments for the purpose of combatting wildfires.

       12.     For the purposes of the protested procurement, 10 Tanker qualifies as a small

business.

       13.     Defendant the United States at all times relevant hereto has acted through USFS,

which is an executive agency of the Federal Government.

                                 STATEMENT OF THE CASE

       14.     One of the core functions of USFS is responding to and fighting wildfires that

occur every year. To meet this mission, USFS employs a wide array of firefighting assets,

including human assets on the ground, ground vehicles, helicopters and small aircraft.

       15.     At the top end of its range of assets is the “next generation” turbine-powered,

fixed-wing large airtanker (“LAT”) fleet. These planes carry the most fire retardant/suppressant

chemical to the fires and are called in to deal with the largest and most dangerous fires each year,

as well as those fires identified as having the potential to emerge as such. For a variety of

                                                 3
   CaseCase
        1:21-cv-01084-RTH
            1:21-cv-01084-RTH
                           Document
                               Document
                                    4 *SEALED*    PROPOSED
                                        18 Filed 03/29/21
                                                 Filed        REDACTED
                                                       03/19/21
                                                           Page 4
                                                                Page  4 ofPUBLIC
                                                                  of 288   28    VERSION




reasons, USFS does not maintain its own government-run LAT fleet. Instead, the vast majority

of the LAT assets utilized by USFS each year are contractor-owned and provided to USFS

through one of two contractual arrangements.

       16.     First, at any given time, USFS maintains relationships with various LAT assets

and obtains services from those assets through short-term orders made pursuant to a series of

Basic Ordering Agreements (BOAs) referred to as “Call When Needed” (“CWN”) agreements.

As the name suggests, under these CWN BOAs, USFS has no obligation to order services, but

may call upon the stipulated LAT asset when there are too many fires for the exclusive use fleet

to handle at once. If the contractor’s plane is available and the contractor is willing to do the

work, then a short-term CWN order contract is awarded and the plane is activated for an agreed-

upon period of time pursuant to predetermined rates in the contractor’s BOA.

       17.     Second, and as relevant to this protest, USFS also maintains core long-term

“exclusive use” leases with a fleet of modernized large airtankers. These lease contracts are

competitively awarded and include either five or ten year terms (inclusive of base and option

periods) whereby the Agency has exclusive access to the planes during a pre-designated six-

month period each year that corresponds with the normal fire season.

       18.     The procurement at issue in this protest, Next Generation Large Airtanker

Services 3.0 (“Next Gen 3”), is the third procurement for long-term exclusive-use leases with the

modern LAT fleet. Next Gen 3 serves as the functional follow-on to the Next Gen 1 contract that

was competitively awarded in 2013 and expires in 2022. A separate Next Gen 2 procurement

added additional leased assets to the USFS in 2015.

       19.     10 Tanker’s sole line of business is as a provider of aerial firefighting services. 10

Tanker has been under contract with USFS to provide aerial firefighting services on a continual

                                                  4
   CaseCase
        1:21-cv-01084-RTH
            1:21-cv-01084-RTH
                           Document
                               Document
                                    4 *SEALED*    PROPOSED
                                        18 Filed 03/29/21
                                                 Filed        REDACTED
                                                       03/19/21
                                                           Page 5
                                                                Page  5 ofPUBLIC
                                                                  of 288   28    VERSION




basis since 2009. From 2009 through 2013, 10 Tanker’s only contract was a CWN agreement.

Since 2013, 10 Tanker has been providing services under the first and second Next Generation

exclusive-use contracts while also providing additional support through CWN agreements.

        20.     All of 10 Tanker’s aviation assets are DC-10 model aircraft possessing tanks

certified at 9400 gallons of tank capacity. In other words, when 10 Tanker flies a firefighting

mission, its plane reliably delivers 9400 gallons of fire retardant/suppressant onto the ground to

assist in firefighting efforts.

        A.      The Next Gen 3 RFP

        21.     In late 2018, USFS issued the Next Generation Large Air Tanker Services 3.0

RFP (“Next Gen 3”). The RFP states: “The primary mission for airtankers under this contract

is dropping retardant on wildland fires.” Ex. 1, RFP at 11.

        22.     Section K.2 of RFP established the Next Gen 3 procurement as a small-business

set-aside. Id. at 139. The applicable NAICS code for the procurement is 481212, which has a

size standard of less than 1500 employees. Id.

        23.     The RFP establishes that USFS will award five line item contracts, meaning it

will execute up to five exclusive-use contracts for five aircraft, to be awarded to between one and

five different contractors. Id. at 1. The awarded contracts will be for five-year leases (1-year

base, four option years). Id.

        24.     These contracts were initially scheduled to begin for the 2019 fire season, but, as

a result of procurement delays and prior successful bid protests, the awarded contracts that are

the subject of this protest will now begin with the 2021 fire season.




                                                 5
   CaseCase
        1:21-cv-01084-RTH
            1:21-cv-01084-RTH
                           Document
                               Document
                                    4 *SEALED*    PROPOSED
                                        18 Filed 03/29/21
                                                 Filed        REDACTED
                                                       03/19/21
                                                           Page 6
                                                                Page  6 ofPUBLIC
                                                                  of 288   28    VERSION




       25.     Each awarded contract establishes that the leased plane will be available to USFS

for 160 days per year, starting on June 1 of the base year, to be performed on a “6 days on, 1 day

off” schedule. RFP at 7.

       26.     The RFP requires offerors to submit a wide array of information about aircraft

safety, aircraft technical capabilities, certification, and the like. However, the evaluation criteria

established in Section M of the RFP focus on assessing offeror merit based on a specific and

narrow subset of the universe of information provided.

       B.      Evaluation Criteria for the Next Gen 3 Award

       27.     The competition under the RFP was to be conducted in accordance with FAR Part

15 “best value” procedures. RFP at 163.

       28.     The RFP states that five total evaluation factors will be considered:

                       Factor 1: Structural Integrity, Maintenance and Equipment

                       Factor 2: Safety Elements

                       Factor 3: Past Performance

                       Factor 4: Organizational Experience

                       Factor 5: Price

RFP at 159.

       29.     The first four non-price factors “are listed in descending order of importance.”

Cumulatively, “[t]he technical evaluation factors when combined are approximately equal when

compared to cost or price.” Id.

               1.       Pricing Evaluation

       30.     As relevant to this protest, pricing under the Next Gen 3 procurement involved

three basic pricing inputs in order for an evaluated price to be calculated.

                                                  6
   CaseCase
        1:21-cv-01084-RTH
            1:21-cv-01084-RTH
                           Document
                               Document
                                    4 *SEALED*    PROPOSED
                                        18 Filed 03/29/21
                                                 Filed        REDACTED
                                                       03/19/21
                                                           Page 7
                                                                Page  7 ofPUBLIC
                                                                  of 288   28    VERSION




       31.     The first piece of information offerors were required to submit for pricing is the

offeror’s Mandatory Availability Period daily rate (“MAP rate”), also referred to as the “daily

availability rate.” This figure represents a daily lease rate—i.e. the amount the offeror proposes

to charge the government per day to have the contract aircraft “on call” in order for USFS to

have exclusive access to the plane and the right to direct it to perform firefighting services as

needed. RFP at 3-4. This rate includes “all fixed and variable costs (depreciation, salaries,

overnight allowances, overhead, permanent shop facilities, etc.) incurred in providing continuous

service exclusive of those costs directly attributed to actual flight except for extended standby.”

RFP at 52 (§ G.4).

       32.     The second piece of pricing information to be provided is the hourly “flight rate”

for the proposed aircraft. The flight rate is the cost (independent of fuel costs) per hour to be

paid by USFS for the contractor to operate the aircraft when flying a firefighting mission under

the contract. RFP at 3-4. The RFP establishes that the average firefighting mission lasts one

hour, though an aircraft may be called on to fly multiple—or even dozens—of missions fighting

a single wildfire. RFP at 11 (§ C.1). This flight rate cost is added on top of the daily MAP rate

costs described above.

       33.     The last piece of pricing information to be submitted is the proposed aircraft’s

fuel consumption or fuel “burn” rate—how much fuel it takes to fly the plane continuously for

one hour. Fuel costs incurred when a plane is flying on a firefighting mission under this contract

is covered by USFS. At an RFP-stated estimated price of $5.21 per gallon of Jet-A fuel,

multiplied by the hourly fuel burn rate, a fuel cost is obtained: RFP at 162 (§ M.2(b)).

       34.     Utilizing the three price inputs of (i) availability rate, (ii) flight rate, and (iii) fuel

costs, the RFP evaluation criteria then introduced plug numbers of 160 days of MAP availability,

                                                    7
    CaseCase
         1:21-cv-01084-RTH
             1:21-cv-01084-RTH
                            Document
                                Document
                                     4 *SEALED*    PROPOSED
                                         18 Filed 03/29/21
                                                  Filed        REDACTED
                                                        03/19/21
                                                            Page 8
                                                                 Page  8 ofPUBLIC
                                                                   of 288   28    VERSION




with a total of 250 flight hours and 250 hours’ worth of fuel burn costs at the aforementioned

fuel price, and identified two different pricing evaluation methodologies that would be

considered:

               Price will be evaluated by using a combination of the number of
               days awarded times the proposed availability rate plus an estimated
               number of flights hours (250) times the proposed flight rate plus
               hourly fuel burn rate times the Jet A fuel price ($5.21 per gallon) to
               determine the total overall price per line item for evaluation
               purposes only. In addition to total overall price, the Government
               will consider other price aspects, including price per gallon of
               retardant delivered (total cost divided by number of gallons
               delivered with 250 drops per year); however, total overall price
               will be the most important price consideration.

RFP at 162 (emphasis added).

       35.     Overall Pricing would be the sum total of 160 days on call, during which time 250

hours of flights are assumed to be flown. Notably, “Overall Pricing” does not contain an input or

consideration of the amount of fire retardant a plane carries (and therefore delivers for fighting

fires), even though fire retardant delivery is the primary mission of the contract work, as defined

in the RFP (at 11), and the more retardant that is delivered, the more work is being done.

       36.     By contrast, “Price Per Gallon” accepts all the assumptions and inputs of the

Overall Pricing metric, but adds one more strep to normalize Overall Pricing for retardant

carrying and delivery capacity in order to get a clear picture of the cost to the Government of

utilizing the various airtankers.1 In other words, when USFS determines that a certain volume of

fire retardant is needed at a fire site, the “price per gallon” figure quantifies how much it will

1
         The term “price per gallon” is used in the RFP to describe this calculation. In various
evaluation materials, USFS interchangeably uses the terms “price per gallon” and “cost per
gallon.” Both terms are meant to reference the same calculation, without distinction. For the
purposes of consistency and clarity, 10 Tanker will utilize the RFP’s chosen term, “price per
gallon,” in this Complaint except when quoting directly from portions of evaluation documents
that utilize the alternative term.

                                                  8
                                                                 T
   CaseCase
        1:21-cv-01084-RTH
            1:21-cv-01084-RTH
                           Document
                               Document
                                    4 *SEALED*    PROPOSED
                                        18 Filed 03/29/21
                                                 Filed        REDACTED
                                                       03/19/21
                                                           Page 9
                                                                Page  9 ofPUBLIC
                                                                  of 288   28    VERSION




cost USFS on a per gallon basis to use the contractor to deliver that many gallons of fire

retardant. Utilizing a gallon of fire retardant as the common unit of measurement, the “price per

gallon” computation allows USFS to identify what it can actually expect to pay on a scalable

“per unit” basis.

        37.    The RFP established that both metrics would be considered, though Overall

Pricing was more important.

               2.     Best Value Determination Procedure

        38.    In weighing the price and non-price evaluation results, § M.4 of the RFP

established that USFS would make awards “to those offeror(s) (1) whose proposal is technically

acceptable and (2) whose technical/cost relationship is the most advantageous to the Government

after a best value tradeoff analysis has occurred.” RFP at 163 (emphasis added).

        B.     Proposal Submission and Initial Next Gen 3 Award

        39.    10 Tanker timely submitted its Next Gen 3 proposal in early 2019 seeking award

of two line items for its two DC-10 airtankers not currently under exclusive-use contracts with

USFS.

        40.    Over the course of the next year, USFS engaged in two rounds of very limited

discussions with 10 Tanker, largely seeking confirmation of already-submitted information or

updated data for ancillary proposal considerations.

        41.    On March 26, 2020, USFS notified all offerors that award decisions had been

made that day and the award information had been posted on SAM.gov. The posting indicated

that Coulson Aviation (USA) (“Coulson”) had received one line item award and that Erickson

Aero Air LLC d/b/a Aero Air (“Aero Air”), and Aero-Flite Inc. (“Aero-Flite”) had received two




                                                 9
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                10
                                                                Page
                                                                   of 288 PUBLIC
                                                                      10 of 28   VERSION




line item awards each. 10 Tanker timely participated in the post-award debriefing process. See

Ex. 2, 10 Tanker Round 1 Debriefing.

        42.




                                 :




Ex. 3, Round 1 SSDD at 7.

        43.    10 Tanker’s “Acceptable -” rating under Factor 1 was driven entirely by the

identification of a single weakness under the “Equipment (Aircraft)” subfactor relating to the

DC-10 aircraft’s alleged limitation to utilize certain smaller USFS airbases. See Round 1 SSDD

at 8.

                                                :




                                               10
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                11
                                                                Page
                                                                   of 288 PUBLIC
                                                                      11 of 28   VERSION




Ex. 4, Round 1 Technical Evaluation Board Report at 2-3; see also Ex. 2, Round 1 Debriefing at

3 (“Coulson had the highest rated technical proposal.”).

       44.     But for the lone “airbase utilization” weakness assigned to 10 Tanker’s Factor 1

evaluation, the results of the evaluation made clear that 10 Tanker would have been the top-

ranked offeror in the overall Technical evaluation.

       45.     On the pricing side of the initial evaluation, USFS determined that 10 Tanker’s

“Overall Price” was assessed to be the highest of all offerors. However 10 Tanker’s price per

gallon of fire retardant delivered—the metric which takes “Overall Price” formula output and

simply normalizes for the amount of work actually done during the 250 hours of estimated

annual flight operations—revealed that 10 Tanker had a massive advantage over all of its

competitors because it was delivering far more fire retardant per mission than anyone else:

Offeror      Fire Retardant      Overall Pricing for       Gallons of Fire       USFS Calculated
Name         Tank Capacity       250 Fire Retardant        Retardant             Price Per Gallon
             (Payload) of        Drops Per Year for        Delivered in          of Fire Retardant
             Proposed            5 Years with              Overall Pricing       Dropped over
             Aircraft            Proposed Aircraft         Calculation (250      250 Drops
                                                           Drops per year)
10 Tanker    9400 gal.            $55,606,875              11,750,000 gal.       $4.73

Coulson      4000 gal.            $41,528,725              5,000,000 gal.        $8.31

Aero Air     3000 gal.            $35,250,765              3,750,000 gal.        $9.40

Aero Flite   3000 gal.            $40,194,305              3,750,000 gal.        $10.72

See Ex. 3, Round 1 SSDD at 16.

       46.     The Overall Pricing information provided confirmed that 10 Tanker’s pricing had

been driven higher than the awardees, due to higher flight rates and, primarily, higher fuel costs,

even though 10 Tanker’s MAP rate (i.e. daily availability rate) was lower than that of both

Coulson and Aero-Flite over the 5-year life of the contract. Id. at 2. Thus, the sole driver of the

                                                11
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                12
                                                                Page
                                                                   of 288 PUBLIC
                                                                      12 of 28   VERSION




pricing difference in the Overall Pricing assessment was the cost for 10 Tanker to fly the

assumed 250 missions, during which time it would perform between 235% and 315% more

work, in terms of fire retardant delivered to fires, than its competitors.

       47.     Based on the above technical and pricing evaluation results, 10 Tanker was

informed that it ranked last among the five award-eligible offerors in the “best value”

assessment:




Ex. 2, Round 1 Debriefing at 2.

       48.     In explaining why 10 Tanker was ranked last out of the five award-eligible

offerors, the SSDD explained that its price per gallon advantage was negated by the fact that its

aircraft was “severely limited” in “versatility” based on its airbase utilization weakness:

               10 Tanker’s large tank capacity makes their cost per gallon rate the
               lowest of all offerors by almost double at $4.73 per gallon. . . . 10
               Tanker’s DC-10 does offer the best cost per gallon rate but comes
               with limitations on aircraft versatility due to the aircraft size and
               weight. Being severely limited in which bases the DC-10 can
               operate from minimizes the benefits of their lower cost per gallon
               pricing[.]

Ex. 3, Round 1 SSDD at 16.

       49.     Of note, while 10 Tanker’s “price per gallon” pricing was discounted, awardee

Coulson received substantial credit for a mere $1.09/gallon advantage that was deemed to offset

over $6.2 million in high Overall Price as compared to multiple-CLIN awardee Aero Air. See

                                                  12
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                13
                                                                Page
                                                                   of 288 PUBLIC
                                                                      13 of 28   VERSION




Ex. 2 at 3 (“Their [Coulson’s] larger tank capacity (cost per gallon) and higher technical rating

made up for the differences in total overall price when compared to the other lower priced

offers.”). However, because of the base utilization concern, 10 Tanker got no equivalent credit

despite a Price Per Gallon advantage of $4.67 over other awardees which should have offset well

over $25 million in Overall Price delta based on the Coulson example.

       C.      10 Tanker’s GAO Protest of the First Next Gen 3 Award

       50.     On April 6, 2020, 10 Tanker timely filed a post-award protest at GAO challenging

the Next Gen 3 award decision. See GAO Docket B-418636.2.

       51.     10 Tanker’s protest contained numerous grounds of protest, headlined by four key

allegations: (1) USFS engaged in unlawful discussions by down-scoring 10 Tanker for “airbase

utilization” limitations without raising the issue in three rounds of discussions with offerors; (2)

USFS reached an unreasonable conclusion about airbase utilization that was outside the terms of

the RFP evaluation criteria and factually inaccurate; (3) USFS failed to properly consider and

weigh price per gallon pricing, and; (4) USFS engaged in an unlawful best value determination.

       52.     In the early stages of the GAO protest process, USFS filed a request for dismissal

alleging that all of 10 Tanker’s protest grounds were untimely challenges to various aspects of

the RFP. After the parties briefed the dismissal arguments, GAO decided to dismiss a couple of

less prominent protest grounds but declined to dismiss any of the above-referenced headline

issues. Most notably, USFS did not agree with USFS’s assertion that 10 Tanker’s challenge to

the assessment of price per gallon pricing was untimely or otherwise represented a belated

challenge to the terms of the Next Gen 3 RFP price evaluation criteria. Ex. 5, GAO Dismissal

Ruling at 1. Therefore, all of these headline issues remained in the case.




                                                 13
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                14
                                                                Page
                                                                   of 288 PUBLIC
                                                                      14 of 28   VERSION




       53.     On June 9, 2020, USFS conducted an “outcome prediction” alternative dispute

resolution (ADR) teleconference session after consent by all parties. During this ADR session,

GAO announced that it was likely to sustain 10 Tanker’s protest of the “airbase utilization”

weakness in its Factor 1 evaluation on the basis that the finding represented application of an

unstated evaluation criterion that was outside the scope of the RFP’s stated requirements.

       54.     After articulating its view on the improper “airbase utilization” weakness, the

GAO attorney then explained that the remaining 10 Tanker headline protest allegations related to

discussions, price per gallon weighting, and the best value determination were all intertwined

with the airbase utilization issue, and thus GAO declined to indicate a specific conclusion on

those remaining protest allegations. Specifically, with USFS being directed to remove the lone

weakness in 10 Tanker’s evaluation, 10 Tanker’s discussions allegation would be mooted.

Moreover, with the SSDD demonstrating that the weighting applied to price per gallon pricing

had been directly impacted by USFS’s improper “airbase utilization” finding about “limited

versatility,” GAO indicated that the likely changes to the evaluation record superseded the need

to reach a decision on the price per gallon issue or how all the price and technical issues

coalesced in the best value award determination.

       55.     On June 12, 2020, in response to GAO’s outcome prediction ADR, USFS

announced its intention to take voluntary corrective action. On June 18, 2020, GAO dismissed

the protest as academic in light of USFS’s commitment to remedy the problems identified during

the ADR.




                                                 14
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                15
                                                                Page
                                                                   of 288 PUBLIC
                                                                      15 of 28   VERSION




       D.        Corrective Action, Round 2 Award Decision, and 10 Tanker Round 2
                 Debriefing

       56.       Between June 18 and October 27, 2020, USFS engaged in a corrective action. No

discussions were conducted and the solicitation was not amended. The corrective action was

limited to a partial reevaluation.

       57.       On October 27, 2020, USFS notified 10 Tanker that it had once again not been

selected for award and that all five prior award decisions had been reaffirmed to the same three

offerors—Coulson (x1), Aero Flite (x2), and Aero Air (x2). See Ex. 6, Round 2 Notice of Award

at 1. 10 Tanker timely requested and received a post-award debriefing.

       58.       Through the debriefing process, and in subsequent review of the record, 10

Tanker learned that its “base utilization” weakness had been removed during the corrective

action re-evaluation process, and its proposal now was evaluated as having zero non-price

weaknesses of any kind. Exhibit 7, Round 2 Debriefing at 1. The removal of the airbase

utilization weakness combined with the retention of all of its prior evaluation strengths led to 10

Tanker’s overall non-price rating being increased from “Acceptable” to “Acceptable+”. Id. This

change also vaulted 10 Tanker into the top rank in the non-price evaluation, ahead of all three

awardees. See Ex. 8, Round 2 SSDD at 15 (“10 Tanker, Coulson and Aero-Flite are rated 1, 2, 3

(respectively)”).

       59.       However, despite this top technical ranking, top past performance ratings, and

substantial, unchanged advantage over all other offerors in “Price Per Gallon” pricing, 10 Tanker

was again ranked dead last in the best value assessment based entirely on the Overall Price total

cost estimate:




                                                 15
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                16
                                                                Page
                                                                   of 288 PUBLIC
                                                                      16 of 28   VERSION




Ex. 8, Round 2 SSDD at 17.

          60.   Because the airbase utilization weakness had been removed, the SSA could no

longer cite to that concern as a basis to bypass price per gallon (of fire retardant delivered)

pricing. Now, the best value determination stated for the first time that 10 Tanker was being

passed over because 10 Tanker presented a substantial “price premium” despite being

dramatically lower-priced than any other offeror on a per unit basis under the price per gallon

metric:

                Based on the slight differences in technical proposals, and that all
                offerors have acceptable technical proposals, there is no value in
                paying the significantly higher price premium to award to 10
                Tanker. 10 Tanker is not considered further.

Id. at 17 (emphasis added).

          61.   Having concluded that the difference in overall price represented a “price

premium,” the SSA explained that 10 Tanker’s massive price per gallon advantage was being

deemphasized because price per gallon pricing “becomes less relevant when the total overall

price is so significantly higher than other qualified offerors.” Id. No explanation for this finding

was provided in the SSDD, nor was any RFP language cited to justify the identified inverse

relationship between the importance of price per gallon and the results of the overall pricing

calculation.



                                                 16
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                17
                                                                Page
                                                                   of 288 PUBLIC
                                                                      17 of 28   VERSION




       62.     While 10 Tanker received little or no credit for its price per gallon advantage,

once again, Coulson was positively credited for its larger tank and price per gallon advantage

over all other offerors (other than 10 Tanker):

               Coulson’s total overall pricing was higher than three other offerors.
               Their larger tank capacity and higher technical rating made up for
               the differences in total overall price when compared to the other
               lower priced offers.

Ex, 7, Round 2 Debriefing at 2. This consideration of price per gallon led Coulson to be the top

ranked offeror in the overall best value assessment despite having a high overall evaluated price

than every other offeror than 10 Tanker. See Ex. 8, Round 2 SSDD at 17.

       E.      10 Tanker’s GAO Protest of the Second Next Gen 3 Award

       63.     On November 6, 2020, 10 Tanker timely filed a new post-award bid protest at

GAO challenging USFS’s Next Gen 3 re-award decision. See GAO Docket No. B-418636.5.

       64.     With the exception of one minor technical challenge that was later withdrawn, 10

Tanker’s protest focused exclusively on the price per gallon weighting issue as well as various

challenges to the best value determination’s reliance on an illusory “price premium” to justify

passing over 10 Tanker’s top-rated technical proposal despite the fact that USFS’s own “price

per gallon” computation demonstrated that 10 Tanker’s proposal and, if award, its contract,

would actually cost dramatically less than all other offerors at any given volume of work in terms

of fire retardant delivered to fires. These arguments were quite similar, and in some cases

identical, to 10 Tanker’s prior protest.

       65.     As during the Round 1 protest process, USFS again based its defense of the

pricing assessment and best value determination entirely on timeliness challenges. It repeated

the same timeliness-based dismissal arguments that GAO had previously denied and offered no

substantive defense whatsoever for its “price premium” finding.

                                                  17
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                18
                                                                Page
                                                                   of 288 PUBLIC
                                                                      18 of 28   VERSION




        66.     While GAO rejected USFS’s timeliness arguments in the Round 1 protest, in the

Round 2 protest the same GAO attorney dismissed the entirety of 10 Tanker’s protest on those

exact same timeliness challenges. See Ex. 9, GAO Decision. GAO concluded that all of 10

Tanker’s arguments about how and to what extent the “price per gallon” provisions and

calculations were considered were tantamount to untimely solicitation challenges. On this basis,

GAO dismissed 10 Tanker’s protest without reaching the merits, base on these supposed

solicitation challenges not having been raised prior to the due date for proposals. Id. No

explanation was provided in GAO’s decision for why it reversed its position on the validity of

USFS’s dismissal theories. Id.

                                      CAUSES OF ACTION
                                          COUNT I

 USFS’S BEST VALUE DETERMINATION WAS CONTRARY TO LAW BECAUSE IT
 FAILED TO ACCOUNT FOR THE COMPARATIVE COST TO THE GOVERNMENT
                    OF THE OFFERORS’ PROPOSALS

        67.     10 Tanker hereby re-alleges and incorporates by reference each and all of the

allegations above, as if fully set forth herein.

        68.     Through the Competition in Contracting Act (CICA), Congress has mandated that

in prescribing the evaluation factors for competitive proposals, an agency “shall include cost or

price to the Federal Government as an evaluation factor that must be considered in the evaluation

of proposals.” 41 U.S.C. § 3306(c)(1)(B); see also Lockheed Missiles & Space Co. v. Bentsen, 4

F.3d 955, 959 (Fed. Cir. 1993).

        69.     The Federal Acquisition Regulations (FAR) implement CICA and clarify that the

purpose of CICA’s mandate to consider pricing is that contracting officer's “primary concern” be

“the overall price the Government will actually pay” under the competing proposals. 48 C.F.R. §



                                                   18
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                19
                                                                Page
                                                                   of 288 PUBLIC
                                                                      19 of 28   VERSION




15.405(b) (emphasis added); see also CBY Design Builders v. United States, 105 Fed. Cl. 303,

344-45 (2012).

        70.     Furthermore, this Court has recognized that “any competitive process that does

not require firms to compete on the basis of the amount of money that they want, and, in which

differences in the amount of money sought cannot affect the outcome of the competition, is not

consistent with that intention.” Serco Inc. v. United States, 81 Fed. Cl. 463, 491 (2008) (quoting

Vernon J. Edwards and Ralph C. Nash, “Price as a ‘Significant’ Evaluation Factor: Has the GAO

Misinterpreted CICA?,” 20 No. 8 Nash & Cibinic Rep. ¶ 40); see also Harmonia Holdings Grp.,

LLC, B-417475.3, Sept. 23, 2019, 2019 CPD ¶ 333 (CICA and the FAR require that “[an]

agency must use an evaluation method that provides a basis for a reasonable assessment of the

cost of performance under the competing proposals.”).

        71.     A procuring agency does not have the discretion to apply a “best value” source

selection approach that violates CICA’s mandate to meaningfully consider the comparative cost

to the Government of competing proposals.

        72.     The Next Gen 3 RFP establishes that “The primary mission for airtankers under

this contract is dropping retardant on wildland fires.” Ex. 1, RFP at 11. The RFP further

commits USFS to consider the “cost/technical relationship” of the competing proposals when

identifying which offeror’s proposal presents the “best value” to the Government. RFP at 163.

        73.     USFS’s “best value” determination fundamentally failed to reasonably assess the

cost/technical relationship of the competing proposal because the SSA never considered the

comparative cost to the Government of the competing proposals in terms of what the

Government can expect to pay to do this primary mission: deliver a given amount of fire

retardant on fires.

                                                19
    CaseCase
         1:21-cv-01084-RTH
             1:21-cv-01084-RTH
                            Document
                                Document
                                     4 *SEALED*     PROPOSED
                                         18 Filed 03/29/21
                                                  Filed 03/19/21
                                                            PageREDACTED
                                                                  20
                                                                  Page
                                                                     of 288 PUBLIC
                                                                        20 of 28   VERSION




        74.    Instead, because “Overall Price” assumed 250 flights per year irrespective of the

amount of retardant delivered during those flights, 10 Tanker’s proposal was compared to its

competitors, based on how much 10 Tanker would charge USFS to deliver 11.75 million gallons

of retardant to fires while awardees Aero Flite and Aero Air were evaluated based on how much

they would charge USFS to deliver just 3.75 million gallons of retardant per aircraft over the

same number of flights and awardee Coulson was evaluated for its cost to deliver only 5.0

million gallons over the same number of flights.2

        75.    The amount of fires that occur in a given fire season is defined by climate, nature,

and random chance, not the identity of the contractor on duty to help fight those fires. Moreover,

the amount of fire retardant necessary to successfully fight those fires is defined by the

characteristics of the fires themselves, not the identity of the contractor flying the airplane above

the fire once firefighting activities begin. For this reason, the amount of retardant needed to put

out fires during a given fire season is an independent variable that is entirely outside the control

of the Next Gen 3 contractor. Accordingly, there is no scenario in which 10 Tanker would ever

be required to deliver 8 million more gallons of retardant to a fire than one of its competitors to

accomplish the same task. USFS has never suggested such a scenario exists.

        76.    Whether USFS requires 3.75 million, 5 million, 11.75 million gallons of fire

retardant, or any other number of gallons in a given fire season, if all offerors were compared for

“best value” purposes against the same workload of gallons of fire retardant delivered—i.e. the

same value for the same independent variable outside the contractor’s control—then 10 Tanker’s

proposed price will cost the Government less than all of its competitors. Under the terms of the

2
         These total gallon figures are quantified by simply multiplying the size of each aircraft’s
fire retardant tank (in gallons) by 250 (flights per year in the RFP pricing assumption), and then
multiplying that product by 5 (the number of years of the contract). See ¶ 45 supra.

                                                 20
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                21
                                                                Page
                                                                   of 288 PUBLIC
                                                                      21 of 28   VERSION




competing proposals, there is no scenario in which USFS will ever have to pay 10 Tanker more

than its competitors to do a given amount of work, as defined by the mission of the contract:

delivering the necessary amount of fire retardant to a fire.

       77.     Despite 10 Tanker presenting this advantage in what the Government will have to

pay, and despite 10 Tanker also being ranked above all other offerors in non-price ratings, 10

Tanker’s proposal was ranked dead last in the best value assessment on the sole basis that it

presented a so-called “price premium” over the three awardees. Ex. 8, Round 2 SSDD at 17.

However, this supposed “price premium” is not based on an assessment of what 10 Tanker’s

contract will cost the Government compared to its competitors as required by statute. Instead, it

is based on what it will cost the Government to hire 10 Tanker to do 8 million more units of “the

primary mission of the contract” than its competitors—bringing gallons of fire retardant to fires.

It is hardly surprising that the Government will pay more to have 10 Tanker do 313% more work

than Aero Air or Aero Flite and 235% more work than Coulson.

       78.     USFS’s award decision based on “price” which does not actually consider the cost

the Government can expect to pay is an award decision that is contrary to the mandatory

requirements of CICA and FAR Part 15. See 41 U.S.C. § 3306(c)(1)(B); 48 C.F.R. § 15.405(b).

       79.     For each of these reasons, as explained throughout this Complaint the Agency’s

award decision was arbitrary, capricious, and contrary to law. Thus, this protest must be

sustained.




                                                 21
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                22
                                                                Page
                                                                   of 288 PUBLIC
                                                                      22 of 28   VERSION




                                             COUNT II

  USFS’s BEST VALUE DETERMINATION WAS ARBITRARY AND CAPRICIOUS
 BECAUSE THE SSA PREDICATED HIS ENTIRE DECISION WITH RESPECT TO 10
  TANKER ON A MISTAKE OF FACT BY ASSUMING THAT THE GOVERNMENT
 WOULD PAY A SO-CALLED “PRICE PREMIUM” FOR 10 TANKER’S PROPOSAL
                        THAT DOES NOT EXIST

        80.     10 Tanker hereby re-alleges and incorporates by reference each and all of the

allegations above, as if fully set forth herein.

        81.     In order for an award decision to survive the APA-style “arbitrary and capricious”

review, the selection decision must be predicated on accurate facts. A decision based on clear

factual error with regard to the key factual discriminators between competing proposals cannot

stand. See Ala. Aircraft Indus., Inc.-Birmingham v. United States, 586 F.3d 1372, 1375 (Fed.

Cir. 2009).

        82.     In addition to failing to apply a comparative best value methodology that satisfies

CICA’s requirement to consider the cost to the Government, the SSA’s best value determination

is independently flawed because it is based on a simple mistake of fact.

        83.     The SSA concluded that 10 Tanker’s technically superior proposal was of lesser

overall “value” to the Government because the minor technical advantages over its competitors

were not worth paying a so-called 33-58% “price premium” over the three awardees. Ex. 8,

Round 2 SSDD at 17. This supposed “price premium” was literally the only fact cited by the

SSA for why 10 Tanker’s proposal was passed over for award despite USFS itself concluding

that 10 Tanker’s proposal had (1) the best overall technical ratings, (2) the best or co-best safety

ratings, (3) the best or co-best past performance ratings, and (4) the best “price per gallon”

pricing by a massive margin. Id.




                                                   22
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                23
                                                                Page
                                                                   of 288 PUBLIC
                                                                      23 of 28   VERSION




       84.     However, no such “price premium” will ever be paid—under any circumstances.

The SSA’s conclusion that 10 Tanker presented a “price premium” of 33%-58% was based on a

failure to consider that this difference in pricing was based on a comparison of pricing where 10

Tanker is performing 235%-313% more work than its competitors. Yet, at any given workload

commonly applied to all offerors, and utilizing all of the pricing inputs (MAP rate, flight rate,

fuel costs) of each offeror’s proposal, the Government will never pay more under a 10 Tanker

contract than it would under a Coulson, Aero Air, or Aero Flite contract.

       85.     The SSA’s reliance on a non-existent “price premium” to justify passing over 10

Tanker’s technically superior and less expensive proposal is a clear mistake of fact. Nothing in

the RFP allows USFS to redefine the laws of mathematics to conclude that a smaller cost to the

Government is actually a “price premium” over a larger cost to the Government.

       86.     Had the SSA properly understood the fact that the cost to the Government of 10

Tanker’s proposal was actually less than that of any competitor, 10 Tanker’s cumulative

advantages in the non-price evaluation and “price per gallon” pricing would have been weighted

more heavily than its lone deficit in “total overall price” and 10 Tanker would have been selected

for two line item awards. Only by relying on the erroneous factual conclusion that 10 Tanker’s

proposal presented a “price premium” that the Government would have to pay did the SSA

conclude that 10 Tanker should not receive an award despite all of its acknowledged advantages.

       87.     For each of these reasons, as explained throughout this Complaint the Agency’s

award decision was arbitrary, capricious, and contrary to law. Thus, this protest must be

sustained.




                                                 23
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                24
                                                                Page
                                                                   of 288 PUBLIC
                                                                      24 of 28   VERSION




                                             COUNT III

       THE SSA FAILED TO MEANINGFULLY CONSIDER PRICE PER GALLON
     PRICING IN HIS BEST VALUE DETERMINATION BECAUSE HE APPLIED AN
                     UNSTATED EVALUATION CRITERION

        88.     10 Tanker hereby re-alleges and incorporates by reference each and all of the

allegations above, as if fully set forth herein.

        89.     It is a fundamental tenet of procurement law that proposals must be evaluated in

accordance with the terms of the solicitation. See, e.g., Ashbritt, Inc. v. United States, 87 Fed.Cl.

344, 374; Red River Holdings, LLC v. United States, 87 Fed. Cl. 768, 786 (2009).

        90.     FAR § 15.305(a) directs that, “[a]n agency shall evaluate competitive proposals

and then assess their relative qualities solely on the factors and subfactors specified in the

solicitation.” (2009).

        91.     The Next Gen 3 RFP established that “Price Per Gallon” of fire retardant

delivered to fires would be meaningfully considered in the pricing evaluation. Ex. 1, RFP at 162.

        92.     The RFP commitment to evaluate and consider price per gallon pricing was not

conditional or contingent on the results of other aspects of the pricing evaluation. Id.

        93.     10 Tanker’s price per gallon of fire retardant delivered was $4.73. Coulson, the

awardee with the lowest price per gallon ($ 8.35), was 76.5% higher than 10 Tanker. Ex. 8,

Round 2 SSDD at 17. At the high end, double awardee Aero Flite’s price per gallon of $10.72

was 126.6% higher than 10 Tanker’s price. Id. Aero Air’s price per gallon was $9.98 (111%

higher). By any reasonable interpretation of the RFP, this should have yielded 10 Tanker

substantial comparative credit in the “best value” tradeoff comparison against each offeror, even

if “price per gallon” was considered relatively less important than the Overall Pricing formula.




                                                   24
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                25
                                                                Page
                                                                   of 288 PUBLIC
                                                                      25 of 28   VERSION




        94.      However, the USFS SSA dismissed the significance of 10 Tanker’s massive price

per gallon advantage on the basis that price per gallon “becomes less relevant when the total

overall price is so significantly higher than other qualified offerors.” Id. In so doing, he failed to

meaningfully consider or weigh “price per gallon” pricing in the “best value” determination.

        95.      The SSA’s pivotal assertion that the importance of price per gallon is contingent

on other pricing assessments being close has no support in the RFP’s stated evaluation criteria.

RFP at 162. Accordingly, the SSA’s decision to devalue and effectively disregard 10 Tanker’s

price per gallon advantage during the “best value” assessment was contrary to law because it was

based on an unstated evaluation criterion.

        96.      In addition to representing an unlawful application of an undisclosed evaluation

criterion, the SSA’s actions are also substantively arbitrary and capricious. There is also no

logical basis for inferring an inverse weighting relationship between “price per gallon” and

“Overall Price.” The two figures are directly related, with the only difference being that price

per gallon takes the Overall Price figure and employs one additional calculative step of

normalizing the overall price formula output for the amount of work performed within that

Overall Price by establishing unit price of doing the contract work: bringing a given amount of

fire retardant to a fire.

        97.      Had 10 Tanker known that its price per gallon would be effectively discounted

and given no evaluative weight simply because 10 Tanker’s DC-10 aircraft costs more to fly per

hour while doing double or triple the amount of work in that hour, 10 Tanker could have altered

its pricing approach or challenged the terms of the RFP to ensure a more fair consideration of

price. Accordingly, 10 Tanker was competitively prejudiced by USFS’s unlawful application of

unstated evaluation criteria.

                                                  25
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                26
                                                                Page
                                                                   of 288 PUBLIC
                                                                      26 of 28   VERSION




        98.     For each of these reasons, as explained throughout this Complaint the Agency’s

conduct was arbitrary, capricious, and contrary to law. Thus, this protest must be sustained.

         THE EQUITIES WEIGH IN FAVOR OF A PERMANENT INJUNCTION

        1.      10 Tanker hereby re-alleges and incorporates by reference each and all of the

allegations above, as if fully set forth herein.

        2.      Each and all of the arbitrary and capricious actions discussed above merit

sustaining 10 Tanker’s protest. 10 Tanker has also satisfied the remaining requirements for

permanent injunctive relief based on an assessment of (1) irreparable harm, (2) balance of the

harms, and (3) the public interest.

        3.      Without injunctive relief, 10 Tanker would be irreparably harmed. 10 Tanker will

lose its opportunity to compete fairly for the Next Gen 3 contracts, and lose its opportunity to

obtain profits from one or more contract awards. This injury constitutes irreparable harm. See

Furniture by Thurston v. United States, 103 Fed. Cl. 505, 520 (2012) (“The court has repeatedly

held that the ‘the lost potential profits’ from a government contract constitutes irreparable

harm.”); Klean of Tex., Inc. v. United States, 65 Fed. Cl. 618,624 (2005) (“Here, absent

injunctive relief, [the protester] will lose the opportunity to earn the profit it would have made

under this contract.”).

        4.      USFS, on the other hand, would not be substantially harmed by the issuance of an

injunction. USFS still has access to the entire large airtanker fleet through existing contracts,

both “exclusive use” and “call when needed.” Meanwhile, by correcting its procurement errors,

USFS will obtain a new contract with 10 Tanker that, by USFS’s own evaluation conclusions,

provides USFS with a technically-superior solution at a lower cost to the Government to do any

given amount of work (defined by bringing fire retardant to fires). 10 Tanker can begin

                                                   26
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                27
                                                                Page
                                                                   of 288 PUBLIC
                                                                      27 of 28   VERSION




performing under a new contract immediately, thereby avoiding any gaps in coverage.

Furthermore, to the extent USFS would complain about administrative hassle of having to repair

its own mistakes, those harms pale in comparison to the harm 10 Tanker suffers by losing out on

its primary source of income due to USFS’s evaluation errors.

       5.      Finally, an injunction is unambiguously in the public interest. Wildfires are a

serious and growing problem in the United States. The mission of USFS to fight these fires is of

the utmost importance. When one contractor is evaluated to be able to support this critical

mission with the undisputed best technical solution at the most affordable cost to the

Government, it is in the public interest for USFS to contract with that firm. Indeed, contracting

with that firm could save lives and countless millions of dollars of property damage.

Furthermore, the public interest always favors a federal agency adhering to a federal statute and

affording participants in the federal procurement process a fair source selection process. By

contrast, there is no public interest in supporting unlawful contract awards that lead to USFS

paying other contractors more for technically-inferior solutions.

                                    PRAYER FOR RELIEF

       For all of the reasons set forth above, 10 Tanker respectfully requests that the Court grant

the following relief:

      Declare USFS’s Next Gen 3 contract awards to be arbitrary, capricious, an abuse of

       discretion, and not in accordance with law for all of the reasons set forth herein;

      Require USFS to re-do its best value award decision based on the comparative cost to the

       Government of the competing proposals;

      Enjoin USFS from obtaining performance under any of these contracts as soon as a new

       award decision can be made if a new award would replace one of the existing contracts.

                                                27
  CaseCase
       1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4 *SEALED*     PROPOSED
                                       18 Filed 03/29/21
                                                Filed 03/19/21
                                                          PageREDACTED
                                                                28
                                                                Page
                                                                   of 288 PUBLIC
                                                                      28 of 28   VERSION




      Find USFS’s legal position in this procurement not to be substantially justified and,

       therefore, direct repayment of 10 Tanker’s costs and attorney’ fees for pursuing this

       litigation in accordance with the Equal Access to Justice Act.

      Grant any such relief the Court deems appropriate, including fees and costs to 10 Tanker.



                                                    Respectfully submitted,

                                                    s/ James G. Peyster
                                                    James G. Peyster
                                                    Thomas P. Humphrey
                                                    Crowell & Moring, LLP
                                                    1001 Pennsylvania Avenue, NW
                                                    Washington, D.C. 20004
                                                    Tel: 202.624.2502
                                                    Fax: 202.628.5116

                                                    Counsel for 10 Tanker Air Carrier, LLC.
Dated: March 19, 2021




                                               28
Case Case
     1:21-cv-01084-RTH
          1:21-cv-01084-RTH
                        Document
                            Document
                                 4-1 *SEALED*
                                       18 Filed 03/29/21
                                                 Filed 03/19/21
                                                          Page 29
                                                                Page
                                                                  of 288
                                                                      1 of 166




              10 Tanker Air Carrier LLC

                          Exhibit 1
                   Case Case
                        1:21-cv-01084-RTH
                             1:21-cv-01084-RTH
                                           Document
                                                 Document
                                                       4-1 *SEALED*
                                                             18 Filed 03/29/21
                                                                           Filed 03/19/21
                                             1. THIS CONTRACT IS A RATED ORDER
                                                                                    Page   30
                                                                                      RATING
                                                                                             Page
                                                                                              of 288
                                                                                                  2 of 166
                                                                                                        PAGE                                                                    OF PAGES
       SOLICITATION OFFER AND AWARD
                                                                            UNDER DPAS (15 CFR 350)                                                                      1            165
MAX 2. CONTRACT NUMBER                3. SOLICITATION NUMBER                           4. TYPE OF SOLICITATION    5. DATE ISSUED           6. REQUISITION/PURCHASE NUMBER
                                                                                             SEALED BID (IFB)
                                                   12024B18R9013                             NEGOTIATED (RFP)        Dec 3, 2018
7. ISSUED BY                                               CODE                                 8. ADDRESS OFFER TO (If other than Item 7)
 U.S. FOREST SERVICE – CONTRACTING
 NATIONAL INTERAGENCY FIRE CENTER
 3833 S. DEVELOPMENT AVENUE, MS 1100
 BOISE, ID 83705-5354
NOTE: In sealed bid solicitations, "offer" and "Offeror" mean "bid" and "Bidder".
                                                                                       SOLICITATION
 9. Sealed offers in original and     (See Section L.6)   copies for furnishing the supplies or services in the Schedule will be received at the place specified in Item 7, or if
      hand carried, in the depository located in   FOREST SERVICE CONTRACTING OFFICE                                 until        4:00 PM                local time    Jan 17, 2019
                                                                                                                    (Hour)                               (Date)
CAUTION - LATE Submissions, Modifications, and Withdrawals: See Section L, Provisi on No. 52.214-7 or 52.215-1. All Offers are subject to all terms and conditions
contained in this solicitation.
                              A. NAME                                                           B. TELEPHONE (NO COLLECT CALLS)                  C. E-MAIL ADDRESS
     10. FOR
  INFORMATION                                                                               AREA CODE        NUMBER           EXT.
      CALL:                                 MATTHEW D. OLSON                                                                                              mdolson@fs.fed.us
                                                                                                (208)        387-5835
                                                                                11. TABLE OF CONTENTS
(X)     SEC.                            DESCRIPTION                               PAGE(S)       (X)   SEC.                            DESCRIPTION                                   PAGE(S)
                                 PART I – THE SCHEDULE                                                                  PART II – CONTRACT CLAUSES
 X        A     SOLICITATION/CONTRACT FORM                                              1        X      I    CONTRACT CLAUSES                                                          9
 X        B     SUPPLIES OR SERVICES AND PRICES/COSTS                                   6               PART III - LIST OF DOCUMENTS, EXHIBITS, AND OTHER ATTACHMENTS
 X        C     DESCRIPTION/SPECIFICATIONS/STATEMENT OF WORK                           33        X       J   LIST OF ATTACHMENTS                                      72
 X        D     PACKAGING AND MARKING                                                   1                        PART IV - REPRESENTATIONS AND INSTRUCTIONS
 X        E     INSPECTION AND ACCEPTANCE                                               3                    REPRESENTATIONS, CERTIFICATIONS AND
                                                                                                 X      K                                                                             13
 X        F     DELIVERIES OR PERFORMANCE                                               3                    OTHER STATEMENTS TO OFFERORS OR RESPONDENTS
 X        G     CONTRACT ADMINISTRATION DATA                                            3        X      L    INSTRUCTIONS, CONDITIONS, AND NOTICES TO OFFERORS                         9
 X        H     SPECIAL CONTRACT REQUIREMENTS                                           2        X      M    EVALUATION FACTORS FOR AWARD                                              5

                                                               OFFER (Must be fully completed by offeror)
NOTE: Item 12 does not apply if the solicitation includes the provisions at 52.214 -16, Minimum Bid Acceptance Period.
12. In compliance with the above, the undersigned agrees, if this off er is accepted within                              calendar days (60 calendar days unless a different
    period is inserted by the offeror) from the date for receipt of offers specified above, to furnish any or all items upon which prices are offered at the price s et opposite
    each item, delivered at the designated point(s), within the time specified in the schedule .
                                                              10 CALENDAR DAYS (%)              20 CALENDAR DAYS (%)         30 CALENDAR DAYS (%)                 CALENDAR DAYS (%)
 13. DISCOUNT FOR PROMPT PAYMENT
     (See Section I, Clause No. 52-232-8)
 14. ACKNOWLEDGMENT OF AMEND-                                        AMENDMENT NO.                           DATE                     AMENDMENT NO.                            DATE
     MENTS (The offeror acknowledges receipt of
     amendments to the SOLICITATION for offerors
     and related documents numbered and
     dated):
                                           CODE                         FACILITY                                 16. NAME AND TITLE OF PERSON AUTHORIZED TO SIGN OFFER
                                                                                                                    (Type or Print)
 15A. NAME AND
      ADDRESS
      OF OFFER-
      OR

                        NINE DIGIT DUNs NUMBER:                                             .
          15B. TELEPHONE NUMBER                    15C. CHECK IF REMITTANCE ADDRESS IS                           17. SIGNATURE                                        18. OFFER DATE
AREA CODE         NUMBER            EXT.                DIFFERENT FROM ABOVE – ENTER SUCH
                                                        ADDRESS IN SCHEDULE.

                                                               AWARD (To be completed by Government)
19. ACCEPTED AS TO ITEMS NUMBERED                           20. AMOUNT                          21. ACCOUNTING AND APPROPRIATION


22. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:                                   23. SUBMIT INVOICES TO ADDRESS                                    ITEM
                                                                                                     SHOWN IN (4 copies unless otherwise specified)                            25
     10 U.S.C. 2304 (c) (       )                     41 U.S.C. 253 (c) (          )
24. ADMINISTERED BY (If other than Item 7)               CODE                                   25. PAYMENT WILL BE MADE BY                                CODE
                                                                                                        ATTN: INCIDENT BUSINESS – CONTRACTS
                                                                                                        ALBUQUERQUE SERVICE CENTER
                                                                                                        101B SUN AVENUE NE
                                                                                                        ALBUQUERQUE, NM 87109
26. NAME OF CONTRACTING OFFICER (Type or print)                                                 27. UNITED STATES OF AMERICA                                          28. AWARD DATE


                                                                                                       (Signature of Contracting Officer)
IMPORTANT - Award will be made on this Form, or on Standard Form 26, or by other authorized official written notice.
AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                      STANDARD FORM 33 (REV. 9-97)
Previous edition is unusable                                                                                                                      Prescribed by GSA FAR (48 CFR) 53.214(c)
      Case Case
           1:21-cv-01084-RTH
                1:21-cv-01084-RTH
                              Document
                                  Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                Page 31
                                                                      Page
                                                                        of 288
                                                                            3 of 166
Solicitation No. 12024B18R9013                                           U.S. Forest Service
Exclusive Use Next Generation Large Airtanker Services 3.0                    National Office

                                          TABLE OF CONTENTS

                                        PART I – THE SCHEDULE

SECTION B – SUPPLIES OR SERVICES AND PRICES/COSTS

B-1  SCHEDULE OF ITEMS                                                                     3
B-2  OFFERED AIRCRAFT REQUIREMENTS                                                         5
B-3  OFFERORS SHALL STATE THE MAXIMUM NUMBER OF ITEMS THEY ARE
     ABLE TO PROVIDE.                                                                      6
B-4  AIRCRAFT PERFORMANCE SPECIFICATIONS                                                   6
B-5  AIRCRAFT/RETARDANT TANK(S)                                                            7
B-6  FLIGHT CREWMEMBERS                                                                    7
B-7  BASIC COVERAGE                                                                        7
B-8  STANDBY HOURS                                                                         8
B-9  EXTENDED STANDBY RATE                                                                 8
B-10 ADDITIONAL INFORMATION                                                                8
C-1  SCOPE OF CONTRACT                                                                    11
C-2  CERTIFICATIONS AND APPROVALS                                                         12
C-3  GOVERNMENT FURNISHED PROPERTY                                                        13
C-4  GOVERNMENT FURNISHED RESOURCES                                                       13
C-5  AIRCRAFT REQUIREMENTS                                                                13
C-6  AIRCRAFT MAINTENANCE                                                                 14
C-7  AVIONICS                                                                             17
C-8  AIRCRAFT AND EQUIPMENT SECURITY                                                      25
C-9  OPERATIONS                                                                           25
C-10 CONTRACTOR’S ENVIRONMENTAL RESPONSIBILITIES                                          31
C-11 PERSONNEL                                                                            31
C-12 SUSPENSION AND/OR REVOCATION OF PILOT/MECHANIC                                       36
C-13 RANDOM DRUG TESTING                                                                  36
C-14 SUBSTITUTION OR REPLACEMENT OF PERSONNEL, AIRCRAFT, AND
     EQUIPMENT                                                                            36
C-15 FLIGHT HOUR AND DUTY LIMITATIONS                                                     37
C-16 ACCIDENT PREVENTION AND SAFETY (SEE EXHIBIT 13 – SYNOPSIS OF
     AVIATION SAFETY PROGRAM)                                                             39
C-17 MISHAPS                                                                              41
C-18 PROPERTY AND PERSONAL DAMAGE                                                         42
C-19 PERSONAL PROTECTIVE EQUIPMENT                                                        43
SECTION D – PACKAGING AND MARKING                                                         44
E-1  CLAUSES INCORPORATED BY REFERENCE (FAR 52.252-2) (FEB 1998)                          45
E-2  INSPECTION AND ACCEPTANCE                                                            45
E-3  AIRTANKER CREW PROFICIENCY FLIGHTS                                                   47
E-4  AIRCRAFT SECURITY INSPECTIONS                                                        47
F-1  CLAUSES INCORPORATED BY REFERENCES (FAR 52.252-2) (FEB 1998)                         48
F-2  PERIOD OF PERFORMANCE (AGAR 452.211-74) (FEB 1988)                                   48
F-3  CONTRACT AND PERFORMANCE PERIODS                                                     48
F-4  POST SEASON USE PERIOD                                                               50
F-5  OPTIONAL USE PERIOD                                                                  50
G-1  PAYMENT PROCEDURES                                                                   51
G-2  FLIGHT TIME MEASUREMENT                                                              51
G-3  PAYMENT FOR FLIGHT                                                                   51
G-4  PAYMENT FOR AVAILABILITY/UNAVAILABILITY                                              52

                                                      i
       Case Case
            1:21-cv-01084-RTH
                 1:21-cv-01084-RTH
                               Document
                                   Document
                                        4-1 *SEALED*
                                              18 Filed 03/29/21
                                                        Filed 03/19/21
                                                                 Page 32
                                                                       Page
                                                                         of 288
                                                                             4 of 166
Solicitation No. 12024B18R9013                                            U.S. Forest Service
Exclusive Use Next Generation Large Airtanker Services 3.0                     National Office

                                          TABLE OF CONTENTS

G-5    PAYMENT FOR EXTENDED STANDBY                                                        52
G-6    REIMBURSEMENT FOR MOBILIZATION AND DEMOBILIZATION COSTS                             52
G-7    PAYMENT FOR OVERNIGHT ALLOWANCE (PERSONNEL)                                         52
G-8    MISCELLANEOUS COSTS TO THE CONTRACTOR                                               53
G-9    PAYMENT FOR FUEL – US GOVERNMENT AIR CARD PROGRAM                                   53
G.10   EXTENDED STANDBY ADJUSTMENT                                                         53
G.11   CONTRACTING OFFICER REPRESENTATIVE                                                  53
H-1    CONFIDENTIALITY OF INFORMATION (AGAR 452.224-70) (FEB 1988)                         54
H-2    POST AWARD CONFERENCE (AGAR 452.215-73) (NOV 1996)                                  54
H-3    COMMERCIAL FILMING AND VIDEOTAPING                                                  55
I-1    CLAUSES INCORPORATED BY REFERENCE (FAR 52.252-2) (FEB 1998)                         56
I-2    UPDATES OF PUBLICLY AVAILABLE INFORMATION REGARDING
       RESPONSIBILITY MATTERS (FAR 52.209-9) (OCT 2018)                                    58
I-3    OPTION TO EXTEND THE TERM OF THE CONTRACT (FAR 52.217-9)(MAR
       2000)                                                                               59
I-4    AFFIRMATIVE PROCUREMENT OF EPA DESIGNATED ITEMS IN SERVICE
       AND CONSTRUCTION CONTRACTS (FAR 52.223-17) (AUG 2018)                               59
I-5    STATEMENT OF EQUIVALENT RATES FOR FEDERAL HIRES (FAR 52.222-
       42) (MAY 2014)                                                                      59
I-6    PROPERTY AND PERSONAL DAMAGE                                                        60
I-7    EMPLOYMENT ELIGIBILITY VERIFICATION (FAR 52.222-54) (OCT 2015)                      60
I-8    ASSURANCE REGARDING FELONY CONVICTION OR TAX DELINQUENT
       STATUS FOR CORPORATE APPLICANTS (452.209-71) (ALTERNATE 1) (FEB
       2012)                                                                               63
I-9    ATTACHMENTS TO STATEMENTS OF WORK/SPECIFICATIONS (AGAR
       452.211-73) (FEB 1988)                                                             64
I-10   INSURANCE COVERAGE (AGAR 452.228-71) (NOV 1996)                                    64
J.1 LIST OF EXHIBITS                                                                      65
EXHIBIT 1 – BASIC EQUIPMENT AND FIRE EQUIPMENT                                            66
EXHIBIT 2 – STRUCTURAL INTEGRITY PROGRAM                                                  67
EXHIBIT 3 – RESERVED                                                                      77
EXHIBIT 4 – ADDITIONAL TELEMETRY UNIT SYSTEM DESCRIPTION                                  78
EXHIBIT 5 – FLIGHT EQUIPMENT                                                              79
EXHIBIT 6 – FIRST AID KIT AERONAUTICAL                                                    80
EXHIBIT 7 – SURVIVAL KIT – AERONAUTICAL (LOWER 48 AND ALASKA)                             81
EXHIBIT 8 – AIRCRAFT MARKINGS                                                             83
EXHIBIT 9 – LOAD CHART                                                                    84
EXHIBIT 10 – AIRTANKER BASES                                                              85
EXHIBIT 11 – DEPARTMENT OF DEFENSE REQUIREMENTS (ALASKA)                                  86
EXHIBIT 12 – US GOVERNMENT AIR CARD FUEL PROGRAM                                          90
EXHIBIT 13 – SYNOPSIS OF AVIATION SAFETY PROGRAM                                          92
EXHIBIT 14 – DEFINITIONS AND ABBREVIATIONS                                                96
EXHIBIT 15 – DEPARTMENT OF LABOR WAGE DETERMINATIONS                                     102
EXHIBIT 16 – AIRCRAFT RECORDS AND MANUALS                                                116
EXHIBIT 17 – AIRCRAFT FLIGHT & MAINTENANCE LOG – SAMPLE                                  118
EXHIBIT 18 – AIRTANKER INSPECTION FORM                                                   119
EXHIBIT 19 – AIRCREW TRAINING FORM                                                       123
EXHIBIT 20 – CONTRACTOR PERFORMANCE EVALUATION                                           125
EXHIBIT 21 – RETARDANT TANK REQUIREMENTS                                                 130
EXHIBIT 22 – WEIGHT AND BALANCE FORM                                                     131

                                                      ii
     Case Case
          1:21-cv-01084-RTH
               1:21-cv-01084-RTH
                             Document
                                 Document
                                      4-1 *SEALED*
                                            18 Filed 03/29/21
                                                      Filed 03/19/21
                                                               Page 33
                                                                     Page
                                                                       of 288
                                                                           5 of 166
Solicitation No. 12024B18R9013                                          U.S. Forest Service
Exclusive Use Next Generation Large Airtanker Services 3.0                   National Office

                                          TABLE OF CONTENTS

EXHIBIT 23 – OFFERED AIRCRAFT CHARTS (PROPOSAL SUBMITTALS)                             134
EXHIBIT 24 – PUBLIC AIRCRAFT OPERATIONS DECLARATION                                    135
EXHIBIT 25 – ALASKA, CARIBBEAN, CANADA, AND MEXICO SUPPLEMENT                          136
K-1   CERTIFICATE OF INDEPENDENT PRICE DETERMINATION (FAR 52.203-2)
      (APR 1985)                                                                       138
K-2   ANNUAL REPRESENTATIONS AND CERTIFICATIONS (FAR 52.204-8) (OCT
      2018)                                                                            139
K-3   CERTIFICATION REGARDING RESPONSIBILITY MATTERS (FAR 52.209-5)
      (OCT 2015)                                                                       142
K-4   INFORMATION REGARDING RESPONSIBILITY MATTERS (FAR 52.209-
      7)(OCT 2018)                                                                     144
K-5   SMALL BUSINESS PROGRAM REPRESENTATIONS (FAR 52.219-1) (OCT
      2014)                                                                            145
K-6   PREVIOUS CONTRACTS AND COMPLIANCE REPORTS (FAR 52.222-22)
      (FEB 1999)                                                                       149
K-7   AFFIRMATIVE ACTION COMPLIANCE (FAR 52.222-25) (APR 1984)                         149
K-8   REPRESENTATION BY CORPORATIONS REGARDING AN UNPAID
      DELINQUENT TAX LIABILITY OR A FELONY CONVICTION (AGAR 452.209-
      70) (DEVIATION 2012-01) (FEB 2016) (ALTERNATE 1)                                 150
L-1   SOLICITATION PROVISIONS INCORPORATED BY REFERENCE (FAR
      52.252-1) (FEB 1998)                                                             151
L-2   INQUIRIES (AGAR 452.204-70) (FEB 1988)                                           151
L-3   TYPE OF CONTRACT (FAR 52.216-1) (APR 1984)                                       151
L-4   SERVICE OF PROTEST (FAR 52.233-2) (SEP 2006)                                     151
L-5   INSTRUCTIONS FOR THE PREPARATION OF TECHNICAL AND BUSINESS
      PROPOSALS (AGAR 452.215-71) (SEP 1999)                                           152
L-6   AMENDMENTS TO PROPOSALS (AGAR 452.215-72) (FEB 1988)                             158
M-1   SOLICITATION PROVISIONS INCORPORATED BY REFERENCE (FAR
      52.252-1) (FEB 1998)                                                             159
M-2   EVALUATION OF CRITERIA OF PROPOSALS                                              159
M-3   EVALUATION METHOD                                                                162
M-4   CONTRACT AWARD                                                                   163




                                                     iii
     Case Case
          1:21-cv-01084-RTH
               1:21-cv-01084-RTH
                             Document
                                 Document
                                      4-1 *SEALED*
                                            18 Filed 03/29/21
                                                      Filed 03/19/21
                                                               Page 34
                                                                     Page
                                                                       of 288
                                                                           6 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation Large Airtanker Services 3.0                                     National Office

                                       Part I THE SCHEDULE
                        SECTION B - SUPPLIES OR SERVICES AND PRICE/COSTS

       The intent of this solicitation is to obtain Next Generation (NG) Airtanker services for initial
       attack wildland firefighting on a nationwide basis. Additionally, this solicitation will secure a Firm
       Fixed Price contract(s) not to exceed 5-years (1 year base with 4 one year options) for the daily
       availability rate. The U.S. Forest Service will guarantee payment, at the fixed daily availability
       rate, for each Mandatory Availability Period under the contract. Flights hours will be ordered,
       also at a fixed rate and are not guaranteed.

       The Forest Service intends to award up to five (05) line items for next generation multi-engine
       turbine powered airtankers services for initial attack wildland firefighting on a nationwide basis.
       The primary mission for these airtankers is for initial attack to support ground firefighting
       operations.

       Contracts will begin service in calendar year 2019 and will have a base period of one (1) year
       with four (4) one year options.

       Proposed aircraft flight rates shall be dry rates with the Government providing fuel through the
       Defense Logistics Agency (DLA) AIR Card program. The contractor shall provide a second
       means of paying for fuel during instances when the DLA card is not accepted.

       The Government may award a single line item, multiple line items, or no line items at all based
       on the outcome of the evaluation process. Contract(s) shall be awarded with the first
       program year of the resulting contract(s) beginning at the time of award indicated on the
       schedule of items. The solicitation is written to include the requirements for each program
       year. Award(s) will not be made on less than the first program year requirements The
       Government’s evaluation of the price or estimated cost and fee shall consider all base period
       and option years combined.

       Contractors will not be eligible for compensation if option periods are not exercised. The
       date/period of time on these contract(s) is established by the agency to coincide with funding
       availability.

       Offerors may submit offers for any or all of the line items located in the Schedule of Items for
       which they wish to be considered. Offerors must provide all information in Section B-1,
       Schedule of Items, and B-2 Offered Aircraft as requested. All prices for this solicitation are to be
       priced out by the offeror(s) for each continuing year (Base and Option).
       After award, the offerors will have their offered aircraft ready to perform for the 2019 fire
       season. When the Mandatory Availability Period (MAP) period begins, any awarded Line
       Item aircraft not ready to perform shall be subject to Termination for default.

       After the first year of the base period, MAP starting dates may change based on calendar year
       date designation from year to year. After the first year, the MAP will commence “on or about”
       the designated date contained in the contract Schedule of Items plus or minus 15 days.
       Changes to the beginning and ending date of the MAP period shall be made and communicated
       via a bilateral modification to the contractors by the Contracting Officer (CO) on or before
       February 1st of all but year number 1.

       Aircraft that are currently working on other Exclusive Use U.S. Forest Service contracts for 2019
       and beyond may not be proposed for this solicitation.




                                                      1
     Case Case
          1:21-cv-01084-RTH
               1:21-cv-01084-RTH
                             Document
                                 Document
                                      4-1 *SEALED*
                                            18 Filed 03/29/21
                                                      Filed 03/19/21
                                                               Page 35
                                                                     Page
                                                                       of 288
                                                                           7 of 166
Solicitation No. 12024B18R9013                                                         U.S. Forest Service
Exclusive Use Next Generation Large Airtanker Services 3.0                                  National Office

                                       Part I THE SCHEDULE
                        SECTION B - SUPPLIES OR SERVICES AND PRICE/COSTS

       Offerors with IAB interim approvals must gain IAB full approval at the end of the IAB time period
       stated in the interim letter. If the Offeror’s airtankers have not achieved full approval when the
       interim approval expires, this contract may be terminated for default.

       Care should be taken to provide separate Technical and Business/Price proposals in
       accordance with the solicitation instructions in Sections L & M.




                                                      2
                               Case Case
                                    1:21-cv-01084-RTH
                                         1:21-cv-01084-RTH
                                                       Document
                                                           Document
                                                                4-1 *SEALED*
                                                                      18 Filed 03/29/21
                                                                                Filed 03/19/21
                                                                                         Page 36
                                                                                               Page
                                                                                                 of 288
                                                                                                     8 of 166
Solicitation No. 12024B18R9013                                                                                                                       U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                                                                                      National Office

                                                                   PART I THE SCHEDULE
                                                    SECTION B - SUPPLIES OR SERVICES AND PRICE/COSTS
     B-1       SCHEDULE OF ITEMS
                                                                       Schedule of Items – Base Year
       Item         Tanker          Tanker #             Tanker              MAP            MAP           Daily Availability                        Daily Optional/Post
                                                                                                                               Hourly Flight Rate
      Number       N-Number      (If assigned)         Make/Model            Days        Start Date 1           Rate                                     Use Rate
       001                                                                   160        1 June, 2019
       002                                                                    160       1 June, 2019

       003                                                                    160       1 June, 2019

       004                                                                    160       1 June, 2019

       005                                                                    160       1 June, 2019

                                                                      Schedule of Items – Option Year 1
       Item         Tanker          Tanker #             Tanker              MAP            MAP           Daily Availability                        Daily Optional/Post
                                                                                                                               Hourly Flight Rate
      Number       N-Number      (If assigned)         Make/Model            Days        Start Date 1           Rate                                     Use Rate
       101                                                                   160            TBD
       102                                                                    160           TBD
       103                                                                    160           TBD
       104                                                                    160           TBD
       105                                                                    160           TBD
    1 On   or about, ± 15 days. After award the co will assign each line item its day off. The estimated ending date will be determined annually by the co.




                                                                                    3
                                Case Case
                                     1:21-cv-01084-RTH
                                          1:21-cv-01084-RTH
                                                        Document
                                                            Document
                                                                 4-1 *SEALED*
                                                                       18 Filed 03/29/21
                                                                                 Filed 03/19/21
                                                                                          Page 37
                                                                                                Page
                                                                                                  of 288
                                                                                                      9 of 166
Solicitation No. 12024B18R9013                                                                                                                     U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                                                                                    National Office

                                                                   PART I THE SCHEDULE
                                                    SECTION B - SUPPLIES OR SERVICES AND PRICE/COSTS
                                                                       Schedule of Items – Option Year 2
        Item         Tanker          Tanker #             Tanker               MAP           MAP           Daily Availability    Hourly Flight    Daily Optional/Post
       Number       N-Number      (If assigned)         Make/Model             Days       Start Date 1           Rate               Rate               Use Rate
        201                                                                    160           TBD
         202                                                                   160            TBD
         203                                                                   160            TBD
         204                                                                   160            TBD
         205                                                                   160            TBD
                                                                       Schedule of Items – Option Year 3
        Item         Tanker          Tanker #             Tanker               MAP           MAP           Daily Availability    Hourly Flight    Daily Optional/Post
       Number       N-Number      (If assigned)         Make/Model             Days       Start Date 1           Rate               Rate               Use Rate
        301                                                                    160           TBD
         302                                                                   160            TBD
         303                                                                   160            TBD
         304                                                                   160            TBD
         305                                                                   160            TBD
                                                                       Schedule of Items – Option Year 4
        Item         Tanker          Tanker #             Tanker               MAP           MAP           Daily Availability    Hourly Flight    Daily Optional/Post
       Number       N-Number      (If assigned)         Make/Model             Days       Start Date 1           Rate               Rate               Use Rate
        401                                                                    160           TBD
         402                                                                   160            TBD
         403                                                                   160            TBD
         404                                                                   160            TBD
         405                                                                   160            TBD

       1 On    or about, ± 15 days. After award the co will assign each line item its day off. The estimated ending date will be determined annually by the co.




                                                                                     4
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 38
                                                                      Page
                                                                         of 288
                                                                             10 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                                       PART I THE SCHEDULE
                        SECTION B - SUPPLIES OR SERVICES AND PRICE/COSTS

B-2     OFFERED AIRCRAFT REQUIREMENTS

Aircraft shall be multi-engine turbine powered and shall have been modified with an approved retardant
delivery system with an STC and IAB approval. Individual N number/ Serial Number aircraft that are in
development or that have not had the airtanker modifications completed will not be evaluated.

The payload weight is based on an average of 9 pounds of mixed retardant per gallon. For example, an
airtanker with a 3000 gallon retardant volume will have a 27,000 pound retardant payload. Dispensing
volume shall be the volume in US gallons identified on the Interagency Airtanker Board (IAB) interim or
full approval letter for the proposed aircraft.

The airtanker will be expected to carry its maximum mixed retardant payload from all Assigned Work
Locations (AWLs).

Dispensable volume for purposes of meeting the minimal acceptable capacity is measured as sea level
with zero wind at 89°F and a ground roll of 6,000 feet or less.

Some airtankers will not be capable of operating from many of the existing interagency airtanker bases
because of airport, runway, taxiway, ramp or airtanker base limitations. Where each type of airtanker
can operated is identified in the NWCG Airtanker Base Directory.


                                                Offered Aircraft
   Airtanker
               Tanker              Airtanker               Retardant    Normal      Cruise     Hourly Fuel
       N#        #            Make/Model/ Serial #         Payload 1   Operating   (KTAS) 2   Consumption 3
                                                                         Wt.




        1   The payload weight is based on an average of 9 pounds per gallon of mixed retardant per
        gallon. Dispensing volume and retardant in pounds shall be identified on the Interagency
        Airtanker Board (IAB) interim or full approval letter for the proposed aircraft.
        2   Aircraft proposed shall be capable of 300 knots (KTAS) or greater with maximum IAB
        retardant payload at 12,000’ MSL as demonstrated by performance charts. Cruise speed is
        based on maximum payload on board utilizing cruise power or maximum speed restriction by
        the Supplemental Type Certificate (STC) to maintain best speed without exceeding
        manufacturer or FAA operating limitations.
        3
         Offeror shall state and describe in detail the fuel consumption/flow and conditions for the
        submitted cruise speed during airtanker operations. Fuel consumption shall be in U.S. Gallons
        per hour.




                                                       5
       Case 1:21-cv-01084-RTH
            Case 1:21-cv-01084-RTH
                               Document
                                    Document
                                        4-1 *SEALED*
                                              18 Filed 03/29/21
                                                        Filed 03/19/21
                                                                  Page 39
                                                                       Page
                                                                          of 288
                                                                              11 of 166
Solicitation No. 12024B18R9013                                                               U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                              National Office

                                             PART I THE SCHEDULE
                              SECTION B - SUPPLIES OR SERVICES AND PRICE/COSTS

B-3        OFFERORS SHALL STATE THE MAXIMUM NUMBER OF ITEMS THEY ARE ABLE TO
           PROVIDE.

           Prior to award, offered aircraft will be physically inspected by the government to validate that
           aircraft, tank, engineering, and the maintenance organization are consistent with the offeror’s
           proposal and meets contract requirements. Aircraft not meeting the contractor’s proposal or
           contract specifications will not be eligible for an award. Refer to Section L-5 (b) (2) (ii) for
           additional information.

           Maximum Number of Items: ______________

B-4        AIRCRAFT PERFORMANCE SPECIFICATIONS

           (a) Aircraft performance data shall be computed using the aircraft Normal Operating Weight
           determined by the following weight factors:

                    (1) Aircraft Empty Weight in mission configuration. ______________ lbs. (As weighed
                    and lifted on calibrated scales within 120 days of the original proposal submittal due date
                    as listed in Exhibit 22. Must be certified)

                    (2) Flight crew weight. __________ lbs. (200 lbs. per flight crew member-Estimated
                    Weight)1 Refer to C.9 (j) (1) for approved flight crew requirements.

                    (3) 2½ hours of fuel computed at the cruise speed specified in B-2.________ lbs.
                    (Jet A Fuel weight estimated at 6.8 pounds per gallon)

                    (4) Miscellaneous Contractor/Flight Crew items carried aboard the aircraft._________lbs.
                    (as listed in Exhibit 22 and includes Non-mission essential equipment per C-4 (d) (1))

                    (5) Contracted retardant weight (payload). __________lbs. (Weight using 9 pounds per
                    gallon)

                    (6) Weight penalty placed on the aircraft by the FAA for the tank installation.________lbs.
                    (If applicable)

           (b) Taxiing, Takeoff, and Landing

                    (1) List all Airtanker Base locations that the company is unable or unwilling to work from
                    including:
                             (i) Bases that you cannot operate out of at full retardant dispensing capacity with
                             2.5 hours of fuel and temperatures at 85° F, 90° F and 95° F. Complete the table
                             in Exhibit 9.
                             (ii) Bases that have runways, taxiways, ramps, or any potential surface that
                             cannot support your aircraft at Max Ramp Weight, or contract required fuel and
                             retardant weight. List the bases.



1
    Refer to C.8 (i) (1) for approved flight crew requirements
                                                                 6
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 40
                                                                      Page
                                                                         of 288
                                                                             12 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                                       PART I THE SCHEDULE
                        SECTION B - SUPPLIES OR SERVICES AND PRICE/COSTS

               (2) Offered aircraft in accordance with the manufacturer’s normal Takeoff configuration
               (using appropriate performance charts) shall be capable of accelerating on all engines to
               V2 per 14 CFR part 1.1 and lift-off within 80% of the effective runway.

               (3) All contracted Forest Service Next Generation airtankers shall carry the maximum
               contract retardant dispensing payload and shall carry the contract fuel load (no less than
               2.5 hours) when departing from an airport in support of firefighting operations. When
               load and return missions are requested, it is not necessary to refuel if the amount of fuel
               on board is sufficient to complete the load and return request and the PIC can meet fuel
               reserve requirements. If downloading is necessary to meet environmental performance
               requirements, the PIC shall adjust the aircraft weight and balance to mitigate
               unnecessary risk. When downloading is necessary, the COR and Air Tanker Base
               Manager (ATBM) shall be informed. The ATBM shall document the occurrence and
               retardant download amounts.

               (4) For takeoffs, offered aircraft shall meet accelerate-stop requirements, (must be able
               to show all performance charts and work). Aircraft shall be capable of accelerating on all
               engines to the manufacturer’s or FAA approved V1 (per 14 CFR part 1.1), experience a
               failed engine, and either continue to accelerate to take-off with a failed engine within the
               remaining runway, or come to a complete stop on the runway. If V1 (per 14 CFR part
               1.1) is not available, V2 (per 14 CFR part 1.1) shall be used in determining accelerate-
               stop requirements.

               (5) The accelerate-stop distance shall not be greater than the length of the runway plus
               the length of the stopway (if present). For ex-military or restricted category airplanes, a
               stopway is a safety asset, but cannot be used in the accelerate-stop calculation.

               In reference to the above requirements, vendors shall offer a Pilot Operating
               Handbook (POH) and/or Aircraft Flight Manual (AFM) or equivalent for the
               proposed specific aircraft. The POH and/or AFM shall be in the aircraft, be for that
               specific aircraft and aircraft serial number if applicable.

B-5     AIRCRAFT/RETARDANT TANK(S)

        Offered aircraft shall be multi-engine turbine powered and have Interagency Airtanker Board
        (IAB) full or interim approval prior to pre-award inspection.

        Airtankers and tanks with IAB interim approvals must gain IAB full approval at the end of the IAB
        time period stated in the IAB approval letter. If the Offeror’s airtanker(s) have not achieved full
        approval when the interim approval expires, this contract may be terminated.

B-6     FLIGHT CREWMEMBERS

        For their assigned crew position, flight crewmembers shall have a FAA commercial rating or
        higher with appropriate instrument ratings.

B-7     BASIC COVERAGE

        Vendors will operate on a 6 days on, 1 day off schedule, or if vendor requested and
        Government approved, 12 days on duty and two days off duty may be authorized, (approval is

                                                       7
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 41
                                                                      Page
                                                                         of 288
                                                                             13 of 166
Solicitation No. 12024B18R9013                                                         U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                        National Office

                                       PART I THE SCHEDULE
                        SECTION B - SUPPLIES OR SERVICES AND PRICE/COSTS

        not guaranteed and is decided on a case-by-case basis). The Government will determine the
        day(s) off for each line item.

        Vendors may be asked to provide 7 day coverage, but will not be penalized if unable to provide
        it.

        The vendor shall supply the Contracting Officer with a schedule of days off and relief personnel
        for flight crews and mechanics 15 days prior to the MAP start date. This schedule shall cover
        the entire MAP period. If changes to the proposed schedule or relief occur, the vendor shall
        notify the CO or COR immediately and provide an updated schedule.

B-8     STANDBY HOURS

        Crew and Aircraft must standby the first 9-hours of the day ordered by the Government. Crews
        may be required to remain on site for dispatch up to 14 hours (maximum).

B-9     EXTENDED STANDBY RATE

        Hours of standby in excess of the first 9 hours may be ordered by the Government. Rate is
        $52.00 per hour per authorized Flight Crewmember plus two (2) mechanics. The maximum
        total daily hours will not exceed 14. (See Section G-5).

B-10    ADDITIONAL INFORMATION

        Additional information required to be submitted with your Proposal is contained in Section L,
        Instructions to Offerors-Competitive Acquisition (FAR 52.215-1) (JAN 2004)




                                                       8
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 42
                                                                      Page
                                                                         of 288
                                                                             14 of 166
Solicitation No. 12024B18R9013                                                                U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                               National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

C-1     SCOPE OF CONTRACT

        (a) The priority mission for airtankers under this contract will be for initial attack (IA) of wildfires.
        These airtankers respond to new and emerging fires with typical missions of one hour or less.
        These immediate response actions occur in the first burning period and are intended to support
        personnel either on scene or enroute to the incident in containing the fire when it is least costly
        to do so.

        The primary mission for airtankers under this contract is dropping retardant on wildland fires.
        Loading or dropping water shall not occur unless previously approved by the Forest Service
        National Airtanker Program Manager. Refer to the Interagency Standards for Fire and Aviation
        Operations (Red Book) Chapter 16, Aviation for criteria required to gain approval for loading and
        dropping water. Use of water enhancers (gels) is strictly prohibited in Type 2, Type 1 and VLAT
        airtankers.

        During the MAP the airtanker shall be made available for the exclusive use of the government.

        (b) The Government requires the use of one or more airtanker(s) that can be dispatched to
        wildland fires on a nationwide basis. After the flight crew has been notified of an order and the
        airtanker loaded with fuel and/or retardant they shall be airborne within 15 minutes.

        (c) All services provided under this contract shall be performed in a safe and efficient manner.
        Contractors shall use all reasonable means to support safety awareness and adherence to
        established FAA standards and procedures.

        (d) All airtanker operations including aircraft and personnel shall comply with the applicable
        USFS policy in Forest Service Manual 5700, Forest Service Handbook 5709.16 and all
        applicable approved agency and interagency standards, plans and guides including but not
        limited to the following:

               Forest Service Airtanker Operations Plan
               NWCG Standards for Airtanker Base Operations
               NWCG Airtanker Base Directory
               Interagency Standards for Fire and Aviation Operations (Red Book)
               Interagency Aerial Supervision Guide
               National Interagency Mobilization Guide


        (e) Contract personnel shall conduct themselves in a professional and cooperative manner in
        fulfilling this Contract.

                (1) Performance of these contract services may involve work and/or residence on
                Federal property (i.e., National Forests and National Parks, etc.). Contractor’s
                employees are expected to follow the rules of conduct established which apply to all
                Government and non-Government personnel working or residing on Government
                facilities. Any items prohibited on Government property such as firearms must be
                secured with the flight or aircrew member’s personal belongings off Government

                                                       11
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 43
                                                                      Page
                                                                         of 288
                                                                             15 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               property or secured in the aircraft in a locked container in accordance with all Federal
               and State regulations governing the transport and security of such items.

               (2) Contractor personnel shall perform effectively. Personnel who perform ineffectively,
               refuse to cooperate in the fulfillment of the contract objectives, or are unable or unwilling
               to adapt to field living conditions, or whose general performance is unsatisfactory or
               otherwise disruptive, can be replaced at the discretion of the CO.

               (3) The CO shall notify the offeror of specifics of the unsatisfactory conduct and/or
               performance by the offeror’s personnel. The determination of unacceptability is at the
               sole discretion of the CO. When directed by the CO, the offeror shall replace
               unacceptable personnel.

        (f) The Contractor must provide all personnel, facilities, technical support, equipment, financial
        support, and materials required to accomplish the work required herein unless otherwise agreed
        to by the CO.

C-2     CERTIFICATIONS AND APPROVALS

        (a) Aircraft shall conform to an approved type design, be maintained and operated in
        accordance with Type Certificate (TC) requirements and applicable Supplemental Type
        Certificates (STCs). The aircraft shall be maintained in accordance with an FAA approved
        inspection program and must include an FAA approved Supplemental Structural Inspection
        Document (SSID), Structural Inspection Document (SID), or Instruction for Continued
        Airworthiness (ICA) for the airframe structure, as applicable with an ICA and Airworthiness
        Limitations Section (ALS) approved by the manufacturer (or equivalent) and the FAA for the
        airtanker role.

        (b) Contractors shall be currently certificated to meet Title 14 of the Code of Federal
        Regulations (CFR), Part 137 (Agricultural Aircraft Operations). Any aircraft offered shall be
        listed by make, model, series, and registration number on the Contractor’s Operations
        Specifications.

        (c) Contractors are also required to hold a 14 CFR Part 145 Repair Station Certificate with a
        Class or limited airframe rating for offered aircraft. All maintenance shall be performed under the
        contractor’s Repair Station Certificate. Under certain circumstances non-CRS personnel may
        perform preventive maintenance functions such as those contained in 14 CFR Part 43,
        Appendix A, if approved in advance by a USFS Aviation Maintenance Inspector.

        (d) Aircraft shall be 14 CFR Instrument Flight Rules (IFR) certified.

        (e) All aircraft must have a current Interagency Airtanker Board (IAB) full or interim approval.
        Any modification or alteration to the tank system that may alter the IAB and Aerial Delivery Test
        Team retardant testing, evaluation and coverage test results shall be approved by the
        Interagency Airtanker Board (IAB) prior to the airtanker pre-use inspection.

        (f) Any modification or alteration which affects the aircraft performance, flight characteristics, or
        operational limitations, must be approved by the U.S. Forest Service.



                                                       12
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 44
                                                                      Page
                                                                         of 288
                                                                             16 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

C-3     GOVERNMENT FURNISHED PROPERTY

        If Government Furnished Property (GFP) is provided, the Contractor shall be required to sign a
        property receipt document. Upon Government request, GFP shall be returned to the
        Government in accordance with GFP FAR Clause 52.245-1 (APR 2012).

C-4     GOVERNMENT FURNISHED RESOURCES

        (a) Those resources to be provided by the Government are an Aerial Supervision Module
            (ASM) or Leadplane (LP) to direct and coordinate each retardant drop for airtankers that
            request an ASM or LP or are required by policy to use an ASM or LP to drop.

        (b) The National Interagency Coordination Center (NICC) will retain operational control
            of the airtankers and work with Geographic Area Coordination Centers (GACCs) for
            deployment of these resources. The primary contact will be the Forest Service
            Fixed-wing Coordinator who coordinates directly with Contracting Officer, Vendors,
            NICC and the GACCs.


C-5     AIRCRAFT REQUIREMENTS

        (a) General

        Aircraft must be multi-engine turbine powered and have been issued a Standard or a Restricted
        Category Airworthiness Certificate and shall meet the following:

               (1) Federal Aviation Administration (FAA) Type Certificate (TC) or Supplemental Type
               Certificate (STC) that allows for the dropping of retardant on wildland fires (i.e. aerial
               dispersant of liquids);

               Or

               Original Equipment Manufacturers (OEM) or equivalent approval for the aircraft for aerial
               dispersant of liquids

               (2) An OEM or equivalent Structural Integrity Program for the firefighting role.

               (3) Aircraft capable of being pressurized during non-retardant carrying flights are
               preferred.

        Note: Refer to Section J, Exhibit 2 for critical information regarding engineering,
        maintenance, inspection, and data collection and monitoring required by this contract.
        Failure to accomplish items and maintain compliance with the requirements identified in this
        exhibit will result in termination of this contract. The Contractor shall keep and maintain
        programs necessary to assure continued compliance. The development and maintenance of
        this program is a material part of the performance of the contract. When, in the sole judgment
        of the CO, the program does not comply the Government shall initiate termination of the
        contract as provided in the “Contract Terms and Conditions.”

                                                       13
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 45
                                                                      Page
                                                                         of 288
                                                                             17 of 166
Solicitation No. 12024B18R9013                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

        (b) Condition of Equipment

               (1) Contractor-furnished aircraft and equipment shall be operable, free of damage, and in
               good repair. Aircraft fluid leaks shall be within the manufacturer’s specified limits.
               Retardant tank, tank valves or connections shall not leak.

               (2) All windows and windshields shall be clean and free of scratches, cracks, crazing,
               distortion, or repairs, which hinder visibility.

               (3) The aircraft interior shall be clean and neat.

               (4) The exterior finish shall be clean, neat, and in good condition. Low visibility paint
               schemes are unacceptable.

               (5) If the aircraft has been used to disperse pesticides or herbicides it shall be supplied
               clean and odor free. The retardant tank(s) shall be cleaned in accordance with Federal
               Insecticide Fungicide Rodenticide Act (1969) (FIFRA) Regulations.

        (c) Basic Aircraft and Fire Equipment

               (See Section J, Exhibit 1)

        (d) Non-mission Essential Equipment

               (1) Non-mission essential equipment stored in the aircraft during firefighting missions will
               be limited to crew baggage, technician baggage (as applicable), essential ground
               support equipment, minimum essential consumable liquids and spare parts not to
               exceed 1 percent of the maximum operating/takeoff weight

               (2) Equipment stored in the aircraft shall be securely stored to prevent movement in
               flight (bungee cords are not acceptable).

               (3) All non-mission essential equipment shall be documented in the aircraft weight and
               balance records.

C-6     AIRCRAFT MAINTENANCE

        (a) General

               (1) Aircraft shall be maintained in accordance with all applicable 14 CFR requirements.
               Manufacturer’s Service Bulletins (SBs) applicable to the aircraft in its airtanker usage /
               firefighting usage and all Airworthiness Directives (AD) shall be complied with during the
               period of the contract performance. Ex-military aircraft will comply with all civil model
               derivative equivalent Service Bulletins applicable to the aircraft in its airtanker usage /
               firefighting usage and Airworthiness Directives.

               (2) Special equipment and/or modification of the aircraft to meet the specifications of this
               contract shall be inspected, repaired, and altered in accordance with 14 CFR
               requirements and manufacturer's recommendations or engineering data and be FAA
               approved.

                                                       14
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 46
                                                                    Page
                                                                       of 288
                                                                           18 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               (3) Unless authorized by an approved MEL, aircraft shall not be approved or used if any
               accessory or instrument is inoperative. Equipment required by this contract may not be
               deferred under the MEL, except for non-revenue ferry flights.

               (4) All mandatory component retirement, replacement or overhaul times shall be
               adhered to as specified in the OEM Airworthiness Limitations Section or equivalent OEM
               document. FAA approved extensions, if applicable to items identified in the required
               Airworthiness Limitations Section (ALS) required by Exhibit 2, paragraph (d), is not
               allowed under any circumstances.

               (5) Contract performance may subject the aircraft engine to frequent smoke, sand, and
               dust ingestion. All aircraft shall comply with the erosion inspection procedures at the
               recommended intervals in accordance with the engine operation and maintenance
               manual for the contracted aircraft.

               (6) Maintenance of aircraft shall be recorded in accordance with 14 CFR Part 43 and
               Part 91 including aircraft time-in-service. Aircraft maintenance records shall be in
               accordance with the FAA Advisory Circular (AC) No. 43-9C as revised.

               (7) A flight log similar to that required by 14 CFR 135.65(a) shall be kept with the
               aircraft. The log will contain the minimum items identified in Section J, Exhibit 17.

               (8) Aircraft records and manuals shall be available to agency inspectors. See Section J,
               Exhibit 16.

               (9) Aircraft shall be weighed and configured as an airtanker within 60 days of being
               offered, and every 36 months thereafter. Exhibit 22, Form B is required. The aircraft shall
               also be weighed following any major repair or major alteration or change to the equipment
               list which significantly affects the center of gravity of the aircraft (see Exhibit 22, Form C).

               (10) All weighing of aircraft shall be performed on scales that have been certified as
               accurate within the previous year (12 months).

               The certifying entity may be any accredited weights and measures laboratory using
               standards traceable to the National Institute of Standards and Technology (NIST). The
               scales should be listed by make model and calibration date in the aircrafts weight and
               balance documentation (See Exhibit 22, Form B).

               (11) An Equipment List shall be compiled for each offered aircraft. Weight and balance
               records shall be revised each time equipment is removed or installed. (A list of
               equipment installed in the aircraft at the time of weighing shall be compiled. The
               equipment list shall include the name, weight, arm and moment of each item installed.
               Items that may be easily removed or installed for aircraft configuration changes (seats,
               radios, special mission equipment, etc.) shall also be listed including the name, weight,
               arm and moment of each item. Each page of the equipment list shall identify the specific
               aircraft by serial and registration number. Each page of the equipment list shall be dated
               indicating the last date of actual weighing or computation. The weight and balance shall
               be revised each time equipment is removed or installed which more than negligibly
               affects the center of gravity of the aircraft. See Exhibit 22 for an acceptable example.


                                                       15
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 47
                                                                    Page
                                                                       of 288
                                                                           19 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               (12) The CO shall be notified and a revised weight and balance record shall be
               submitted to the CO when an aircraft’s empty weight changes by + or - 1% or more.

       (b) Structural Integrity Program

               Refer to Section J, Exhibit 2. This Exhibit contains critical information regarding
               engineering, maintenance, inspection, and data collection and monitoring
               required by this contract.

       (c) Engines and Propellers

               (1) The maximum Time Since Rebuild or Time Since Overhaul (TSR/TSO) permitted on
               any engine installed on a contract airtanker shall not exceed the manufacturer’s
               approved or recommended times nor be operated when the efficiency becomes less
               than 95%.

               (2) Extensions to maximum engine TSR/TSO must be approved by the FAA, provided
               the Contractor who provides the aircraft is the holder of the extension authorization (not
               the owner if the aircraft is leased), and shall operate in accordance with the extension.

               (3) Each engine shall have at least 100 hours remaining before any overhaul or hot
               section inspection at the start of the Pre-Season (Mandatory) or shall be “backed-up” by
               a substitute engine having more than 100 hours remaining and installed in a QEC (Quick
               Engine Change) unit.

               Note: QEC unit is defined as the engine complete with engine mount, accessories, and
               the necessary wiring and tubing assembled in such a manner that it can be installed on
               the aircraft in a minimum amount of time. A QEC unit need not have the cowling or
               propeller installed to be a complete unit. Maintenance records that meet 14 CFR Part 91
               shall be kept with the QEC unit.

               (4) A "Hot Section" inspection will not be considered as an overhaul on any turbojet or
               turboprop engine unless so specified by the manufacturer of the engine.

               (5) Engine/propeller records shall be certified and appropriately-rated (14 CFR Part
               43.3) or military authority; and shall be made available for inspection upon request.
               Engines removed from storage (unsealed - 2 years; sealed - 5 years, or greater) shall be
               inspected for rust and corrosion, compliance with ADs, and attested airworthy by a
               certified power plant mechanic prior to entering service.

       (d) Parts

               Replacement parts shall be approved under 14 CFR 21.9 and shall have FAA, Military or
               OEM documentation. Parts that have been rebuilt, overhauled, inspected, modified,
               repaired, or tested shall have a maintenance release document signed by an
               appropriately certificated person qualified for the relevant function that signifies that the
               item has been returned to service.

       (e) Maintenance Flights


                                                       16
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 48
                                                                      Page
                                                                         of 288
                                                                             20 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               A functional maintenance flight shall be performed following overhaul, repair, and/or
               replacement of any engine, power train, or flight control equipment, and following any
               adjustment of the flight control systems before the aircraft is returned to service. The
               flight (along with the associated fuel) shall be performed at the Contractor’s expense.
               Results of the maintenance flights shall be reported to and approved by the USFS
               Maintenance Inspector before the aircraft is returned to Contract Availability.


C-7     AVIONICS

        (a)     MINIMUM REQUIREMENTS

        All avionics used to meet this agreement shall comply with the requirements of paragraph (b)
        AVIONICS SPECIFICATIONS and paragraph (c) AVIONICS INSTALLATION AND
        MAINTENANCE STANDARDS. The following are the minimum avionics which shall be
        installed. Equipment required by this section may not be deferred under the MEL, except for
        AFF which may be inoperative for 5 days with government approval.

               Airtankers

               (1) Two VHF-AM Radios (COM 1 & COM 2)

               (2) One VHF-FM Radio (FM)

               (3) An Intercom System (ICS) for the PIC, SIC, and Pilot Inspector

               (4) The ICS system shall have a keyed capability unless normal conversation can be
               maintained in the cockpit during flight

               (5) Separate and interchangeable Audio Control systems for the PIC and SIC

               (6) A spare headset with mic within reach of the PIC or Flight Engineer

               (7) A Drop Cord is preferred, but not required, for the Pilot Inspector position

               (8) One Aeronautical Global Positioning System (GPS)

               (9) An Emergency Locator Transmitter (ELT)

               (10) An Automated Flight Following system (AFF)

               (11) An Additional Telemetry Unit (ATU)

               (12) One Mode S Diversity Transponder

               (13) One Altimeter and Automatic Pressure Altitude Reporting system

               (14) A Traffic Advisory System (TAS)

               (15) One RADAR Altimeter

                                                       17
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 49
                                                                    Page
                                                                       of 288
                                                                           21 of 166
Solicitation No. 12024B18R9013                                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               (16) A Cockpit Voice Recorder (CVR)

               (17) Two VOR systems

               (18) One Localizer system

               (19) One Glideslope system interfaced to the #1 Localizer

               (20) One Three Light Marker Beacon system

               (21) One DME system unless the GPS is certified and maintained for use in IFR
               conditions

               (22) Each Magnetic compass shall be calibrated and placarded in no more than 30
               degree increments

               (23) ADS-B OUT will be required beginning January 1st 2020


       (b) AVIONICS SPECIFICATIONS

       All avionics used to meet this agreement shall comply with the following requirements and
       paragraph (c) AVIONICS INSTALLATION AND MAINTENANCE STANDARDS.

               (1) Communications systems

               Transmitters shall not open squelch on, or interfere with, other AM or FM transceivers on
               the aircraft which are monitoring different frequencies. Transmit interlock functions shall
               not be used with communication transceivers.

                       (i) VHF-AM Radios

                       VHF-AM radios shall be TSO approved aeronautical transceivers, permanently
                       installed, and operate in the frequency band of 118.000 to 136.975 MHz with a
                       minimum of 760 channels in no greater than 25 KHz increments. Transmitters
                       shall have a minimum of 5 Watts carrier output power.

                       (ii) VHF-FM Radios

                       All aircraft approved for fire operations shall use P25 Digital VHF-FM
                       transceivers meeting the specifications of FS/OAS A-19. FM radios used in all
                       aircraft shall be agency approved. FS/OAS A-19 and a list of currently approved
                       FM radios can be found on the following website:
                       http://www.nifc.gov/NIICD/documents.html . The following requirements shall be
                       met.

                               (A) VHF-FM radios shall be aeronautical transceivers, permanently
                               installed in a location that is convenient to the PIC and SIC/observer, and

                                                       18
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 50
                                                                    Page
                                                                       of 288
                                                                           22 of 166
Solicitation No. 12024B18R9013                                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

                               operate in the frequency band of 138 to 174 MHz. All usable frequencies
                               shall be programmable in flight. Narrowband and digital operation shall
                               be selectable by channel for both MAIN and GUARD operation. Carrier
                               output power shall be 6-10 Watts nominal.

                               (B) Transceivers shall have a GUARD capability constantly monitoring
                               168.625 MHz and have a tone of 110.9 on all GUARD transmissions.
                               Simultaneous monitoring of MAIN and GUARD is required. Scanning of
                               GUARD is not acceptable. Aircraft not approved for Air Tactical operation
                               only require one FM GUARD receiver.

                               (C) Transceivers shall have the capability of encoding CTCSS sub
                               audible tones on all channels. A minimum of 32 tones meeting the
                               current TIA/EIA-603A standards shall be selectable.

                               (D) Transceivers shall have the capability to display both receiver and
                               transmitter frequencies. Activation indicators for transmit and receive
                               shall be provided for both MAIN and GUARD operation.

                               (E) The radio shall use an external broadband antenna covering the
                               frequency band of 138 to 174 MHz (Comant CI-177-1 or equivalent).

               (2) Audio Systems

                       (i) Intercom systems (ICS)

                       ICS shall integrate with the aircraft audio control systems and mix with selected
                       receiver audio. An ICS volume control and a “hot mic” capability shall be
                       provided for the PIC and SIC. Passenger volume adjustments shall not affect the
                       PIC. Hot mic may be voice activated (VOX) or controlled via an activation switch.
                       The PIC shall have an isolation capability.

                       (ii) Audio Control systems

                               (A) General

                               Controls for transmitter selection and independent receiver selection of all
                               required radios shall be provided for each required audio control system.
                               Each system shall have the capability to simultaneously select and utilize
                               a different transceiver. Sidetone shall be provided for the user as well as
                               for cross monitoring by all installed systems. Receiver audio shall be
                               automatically selected when the corresponding transmitter is selected.
                               Receiver audio shall be provided to each position which requires ICS. Aft
                               audio control systems are not required to provide NAV audio.

                               All required passenger positions shall utilize the SIC/observer’s audio
                               control system unless an aft audio control system is installed. Drop cords
                                                       19
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 51
                                                                    Page
                                                                       of 288
                                                                           23 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

                               may be used provided MS3112E10-6S type 6-pin connectors are installed
                               adjacent to the required passenger headset jacks and wired for
                               compatibility with an appropriate drop cord (Alpine Aerotech AAL280
                               series or equivalent).

                               Audio controls shall be labeled as COM-1, FM-1, AUX, PA etc… as
                               appropriate or as COM-1, COM-2, COM-3, etc… with the corresponding
                               transceiver labeled to match. Audio shall be free of distortion, noise, or
                               crosstalk. The system shall be designed for use with 600 ohm earphones
                               and carbon equivalent, noise cancelling, boom type microphones. All
                               required positions shall have JJ-033 and JJ-034 type microphone and
                               headphone jacks separated by no more than 4 inches. Cockpit speakers
                               shall be sufficiently amplified for use in flight.

                               Crew positions shall have radio Push-To-Talk (PTT) switches on their
                               respective flight controls or a panel location convenient to the user.

                               (B) Drop Cord Requirements (when provided)

                                   (1) Coil cord with sufficient length to provide unrestricted movement
                                   according to mission requirements (Minimum 3 feet retracted)

                                   (2) 6-Pin MS3476L10-6P type connector on the coil cord

                                   (3) JJ-033 and JJ-034 type headset jacks at the housing

                                   (4) Large clip

                                   (5) Volume control

                                   (6) ICS switch with momentary and lock positions

                                   (7) Radio PTT switch (only for positions which require radio transmit)

                               (C) Aft Audio Control systems (when provided)

                               The audio controller shall be installed in a location that provides the
                               operator unobstructed access to the controls while seated.

                               (D) Required Audio Control systems

                               The following audio control systems are required.

                                   (1) Two separate audio control systems for the PIC and SIC. These
                                   shall be identical individual units.

               (3) Navigation systems


                                                       20
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 52
                                                                    Page
                                                                       of 288
                                                                           24 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

                       (i) Global Positioning Systems (GPS)

                               (A) Aeronautical GPS

                               Each required GPS shall be TSO approved, permanently installed where
                               both the PIC and SIC/observer can clearly view the display, use an
                               approved external aircraft antenna, and be powered by the aircraft
                               electrical system. The GPS shall utilize the WGS-84 datum, reference
                               coordinates in the DM (degrees/minutes/decimal minutes) format and
                               have the ability to manually enter waypoints in flight. The GPS navigation
                               database shall be updated annually covering the geographic areas where
                               the aircraft will operate.

                               (B) (Reserved)

                               (C) (Reserved)

               (4) Surveillance systems

                       (i) Emergency Locator Transmitters (ELT)

                       Emergency locator transmitters shall be automatic-fixed, installed in a
                       conspicuous or marked location, and meet the requirements detailed in 14 CFR
                       91.207 (excluding section f). ELT antennas shall be mounted externally to the
                       aircraft unless installed in a location approved by the aircraft manufacturer. TSO
                       C91a or newer ELTs are required. TSO C126 and newer ELTs require
                       documentation of current registration from the national authority for which the
                       aircraft is registered.

                       (ii) Automated Flight Following systems (AFF)

                       Automated flight following systems shall be compatible with the government’s
                       tracking program (AFF.gov), utilize satellite communications, and use aircraft
                       power via a dedicated circuit breaker. AFF shall be functional in all phases of
                       flight and in all geographic areas where the aircraft will operate. The following
                       additional requirements shall be met.

                               (A) A subscription service shall be maintained through the equipment
                               provider allowing position reporting via the Government AFF Program.
                               The reporting interval must be every two minutes while aircraft power is
                               on.

                               (B) AFF equipment must be registered with AFF.gov providing all
                               requested information. Changes to equipment and registration
                               information shall be reported to AFF.gov ensuring the program is current
                               prior to aircraft use. For assistance, the Fire Applications Help Desk
                               (FAHD) may be reached at (866) 224-7677 or (616) 323-1667.
                                                       21
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 53
                                                                    Page
                                                                       of 288
                                                                           25 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

                               (C) An AFF operational test shall be performed by the vendor no less
                               than seven calendar days prior to the annual compliance inspection. This
                               test must ensure that the system meets all requirements and is displayed
                               in the AFF viewer with the correct information. A user name and
                               password are required. Registration and additional information are
                               available at https://www.aff.gov/. If the aircraft is not displaying properly,
                               the vendor shall notify AFF.gov.

                               (D) If AFF becomes unreliable the aircraft may, at the discretion of the
                               Government, remain available for service utilizing radio/voice systems for
                               flight following. The system shall be returned to full operational capability
                               within 5 calendar days after the system is discovered to be unreliable.

                               (E) This clause incorporates the Specification Section Supplement
                               available at
                               https://www.aff.gov/documents/Specification_Section_Supplement.pdf as
                               if it was presented as full text herein.

                               (F) For questions about current compatibility requirements contact the
                               AFF Program Manager by emailing affadmin@firenet.gov.

                       (iii) Additional Telemetry Unit (ATU)

                               (A) Additional Telemetry Units must be powered by the aircraft’s electrical
                               system and operational in all phases of flight.

                               (B) The ATU must report tank/bucket open, close, gallons filled, and
                               gallons dropped events with GPS data (Date, Time, Latitude, Longitude,
                               Altitude, Speed, and Heading) following the data format as specified in
                               the AFF JSON requirement at
                               https://www.aff.gov/documents/Json_Specification_Section_Supplement.
                               pdf. Depending on the tank or bucket system, additional data may be
                               requested such as pump on/off and coverage level.

                               (C) Reserved

                               (D) The ATU data must be delivered to the government within two
                               minutes from the time of the event and not interfere with any AFF position
                               reports. A subscription service shall be maintained through the AFF or
                               ATU equipment provider allowing AFF position reporting and ATU event
                               data via the Government’s application(s).

                               (E) Calibration event(s) including a fill, open, close, and calculated
                               volume dropped shall be performed no more than seven calendar days
                               prior to the aircraft inspection and shall be provided to the aircraft
                               inspector. The vendor shall verify that the system is properly reporting all

                                                       22
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 54
                                                                    Page
                                                                       of 288
                                                                           26 of 166
Solicitation No. 12024B18R9013                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

                               data correctly, specifically volume based on maximum typical contract
                               load based on environmental conditions, and all GPS information is
                               included per event.

                               (F) The vendor shall provide a completed Exhibit 4 that clearly describes
                               their ATU system.

                               (G) The vendor shall verify the data is transmitting and displaying
                               correctly on the ATU provider’s website and the Government’s
                               application(s) it is required to report to.

                               (H) If the ATU becomes unreliable, the system shall be returned to full
                               operational capability within 14 calendar days after the system is
                               discovered to be unreliable.



                       (iv) Transponders

                       Transponders shall be certified to TSO C-112 and must be Mode S Diversity
                       systems with antennas on top and bottom of the aircraft. Transponder systems
                       shall be tested and inspected every 24 calendar months as specified by 14 CFR
                       91.413.

                       (v) Altimeter and Automatic Pressure Altitude Reporting systems

                       Altimeter, static pressure, and automatic pressure altitude reporting systems
                       shall be installed and maintained in accordance with the IFR requirements of 14
                       CFR Part 91. These systems shall be tested and inspected every 24 calendar
                       months as specified by 14 CFR 91.411.

                       (vi) Traffic Advisory Systems (TAS)

                       Traffic advisory systems shall be TSO approved, use active interrogation,
                       graphically display traffic relative to the aircraft’s horizontal position, and provide
                       alert audio to the PICs audio control system. The display shall be within view of
                       the PIC and SIC/observer. The system must provide coverage in all directions
                       above and below the aircraft with a maximum range of at least 10 nautical miles.
                       The display must allow range selection of 2 miles or less, unless the 2 mile
                       display area has a diameter of 2.75 inches or larger.

                       (vii) Automatic Dependent Surveillance – Broadcast Out (ADS-B OUT)

                       ADS-B OUT systems must be approved to TSO-C154c or TSO-C166b. Aircraft
                       operating outside of the United States must be equipped with systems approved
                       to TSO-C166b.


                                                       23
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 55
                                                                    Page
                                                                       of 288
                                                                           27 of 166
Solicitation No. 12024B18R9013                                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               (5) General Systems

                       (i) RADAR Altimeters

                       RADAR altimeters shall be approved, operate from zero to a minimum of 2000
                       feet AGL and provide the operator an adjustable cursor which enables an altitude
                       low (decision height) annunciation. The altitude low annunciation shall be clearly
                       identified, and in the PIC’s primary field of view.

                       (ii) Cockpit Voice Recorder (CVR)

                       Cockpit voice recorders shall meet all applicable regulations for standard and
                       transport category aircraft.

                       CVRs installed in Airtankers shall meet the requirements of 14 CFR 121.359 (a)
                       through (h) and 14 CFR 25.1457 with the Pilot Inspector position recorded on
                       channel four (if unused).

       (c) AVIONICS INSTALLATION AND MAINTENANCE STANDARDS

       All avionics used to meet this agreement shall comply with the manufacturer’s specifications
       and installation instructions, federal regulations, and the following requirements.

               (1) Strict adherence to the guidelines in FAA AC 43.13-1B Chapter 11 “Aircraft Electrical
               Systems” and Chapter 12 “Aircraft Avionics Systems” as well as FAA AC 43.13-2B
               Chapter 1 “Structural Data”, Chapter 2 “Communication, Navigation and Emergency
               Locator Transmitter System Installations” and Chapter 3 “Antenna Installation” is
               required.

               (2) All antennas shall be FAA approved, have a Voltage Standing Wave Ratio (VSWR)
               less than 3.0 to 1 and be properly matched and polarized to their associated avionics
               system.

               (3) Labeling and marking of all avionics controls and equipment shall be understandable,
               legible, and permanent. Electronic label marking is acceptable.

               (4) Avionics installations shall not interfere with passenger safety, space or comfort.
               Avionics equipment shall not be mounted under seats designed for energy attenuation.
               In all instances, the designated areas for collapse shall be protected.

               (5) All avionics equipment shall be included on the aircraft’s equipment list by model,
               nomenclature, and location.

               (6) Avionics systems shall meet the performance specifications of FS/OAS A-24 Avionics
               Operational Test Standards. For a copy of all FS/OAS documents visit
               http://www.nifc.gov/NIICD/documents.html .


                                                       24
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 56
                                                                      Page
                                                                         of 288
                                                                             28 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS


C-8     AIRCRAFT AND EQUIPMENT SECURITY

        (a) The security of Contractor provided aircraft and equipment is the responsibility of the
        Contractor.

        (b) Aircraft shall be electrically and/or mechanically disabled/secured by two independent
        security systems whenever the aircraft is unattended. Deactivating security systems shall be
        incorporated into preflight checklists to prevent accidental damage to the aircraft or interfere
        with safety of flight. Security devices that prevent the aircraft from being started do not need to
        be incorporated into the preflight checklist.

        (c) Examples of Unacceptable disabling systems are:
               (1) Locked door/windows; and/or
               (2) Fenced parking areas.

C-9     OPERATIONS

        (a) General

        Regardless of any status as a public aircraft operation (PAO), the Contractor shall operate in
        accordance with your approved 14 CFR Operations Specification, all portions of the applicable
        14 CFRs and each certification required under the Contract.

        After contract award, vendors may request a PAO Notice letter from the Forest Service through
        the Contracting Officer.

        (b) Airtanker Base Requirements

        Airtankers shall operate only from the airtanker bases identified for their airtanker type (VLAT,
        Type 1, etc.) as noted in the NWCG Airtanker Base Directory.

        Airtankers shall be capable of being loaded with retardant from the existing pit area with
        existing pit equipment without supplemental hoses, pumps or other loading equipment.

        Physically capable of entering and exiting the existing pit area without additional maneuvering or
        towing while maintaining wingtip clearances identified in the NWCG Standards for Airtanker
        Base Operations

        The aircraft normal operating weight shall be less than the listed runway, ramp and pit load
        bearing capacity unless specifically waived or exempted by local agreements.

        Due to economic and environmental concerns, aircraft shall only operate from airtanker bases
        that can offload its maximum offered contract load.

        (c)    Pilot Authority and Responsibilities


                                                       25
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 57
                                                                    Page
                                                                       of 288
                                                                           29 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               (1) The PIC is responsible for the safe operation of the aircraft and the safety of its
               occupants and payload. The PIC has final authority to determine whether the flight can
               be accomplished safely and shall refuse any flight or landing which is considered unsafe.

               (2) Aircraft shall be operated within recommended flight envelope limitations. Aircraft
               operating in turbulent conditions shall not exceed authorized penetration speeds for the
               aircraft.

       (d) Loading and Refueling

           Aircraft shall not be refueled or left unattended with the engines running.

               (1) Contractors may propose procedures for hot loading of retardant into their aircraft
               with supporting information to include a risk based analysis for the Government to
               consider. Retardant Hot Loading (RHL) is the loading of retardant with one or more
               propulsion engines running.

               (2) Contractors may propose procedures for simultaneous loading of retardant and
               refueling with supporting information to include a risk based analysis for the Government
               to consider. Simultaneous loading is the concurrent loading of fuel and retardant with
               propulsion engines stopped.

       (e) Flight Equipment

               (See Section J, Exhibit 5)

       (f) Flight Plans

       A FAA or International Civil Aviation Organization (ICAO) IFR flight plan shall be filed and
       executed for all resource ordered flights not defined as or intended to be a Mission Flight. IFR
       flight plans shall be filed prior to takeoff, or if inflight when the resource has been ordered to
       another location while airborne. Flights must be under ATC control for the duration of flight.
       VFR flight following shall not be used as a substitute for an IFR flight plan. If an aircraft is
       unable to operate in IFR conditions, the aircrew must have CO or NATPM approval prior to
       executing a resource ordered flight to another location.

       Flights shall be flown in the most efficient manner while still meeting mission objectives. All
       flights shall be executed using the following to the max extent possible:

               (1) Best altitude/winds aloft.

               (2) Most direct route of flight. Requesting direct to destination as soon as able.

       (g) Flight Following

       Pilots are responsible for flight following with the FAA, ICAO, or in accordance with USFS
       approved flight following procedures including Automated Flight Following (AFF).

       (h) Airtanker Base Rotation


                                                       26
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 58
                                                                    Page
                                                                       of 288
                                                                           30 of 166
Solicitation No. 12024B18R9013                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

       As identified in FS and interagency policy, airtankers that are not Initial Attack (IA) capable
       because the pilot is not initial attack ratedwill not be dispatched to fires unless a Leadplane or
       Aerial Supervision Module (ASM) is on scene upon the arrival of the non-IA capable airtanker.

       (i) Retardant Loading

               (1) Airtankers shall normally not be fully loaded with retardant until dispatched to a fire.
               Contractors may propose partial load configurations and shall provide supporting
               download information to their COR by end of day. A risk based analysis shall be
               included for the Government to consider.

               (2) Due to the varying weight of retardant the following stipulations must be adhered to:

                    a) Airtankers may only carry tank loads less than or equal to their Interagency
                       Airtanker Board approved max tank volume in gallons or contract retardant
                       payload.

                    b) They may only carry tank loads less than or equal to the weight totaling max
                       tank volume at 9 lbs per gallon of retardant.

                    c) Neither limit may be exceeded. (Loading ceases once the first limit is
                        reached). For example: 3000 gallon retardant tank load x 9lbs per gallon
                        = 27000 lbs. In this example, 3000 gallons and 27000 lbs are the limits
                        that cannot be exceeded. Load totals shall include residual retardant.

                    d) Any limitation of weight or volume identified by the Forest Service or in the FAA
                       approved AFMS for the retardant delivery system.

               (3) In the event of a cancelled or aborted mission while still on the ground, and if
               required for maintenance, retardant shall be off-loaded from the aircraft. If off-loading
               capabilities do not exist, then the load shall be jettisoned in a designated area and cost
               will be charged to the fire. Contractors shall provide company guidance in their proposal
               addressing when landing with a partial or full load is acceptable.

               (4) In the event of a cancelled or aborted mission after takeoff, the aircrew shall make
               the final decision as to whether or not the aircraft will land loaded or if a portion or all of
               the load shall be jettisoned. At any time during an emergency or when adverse
               conditions make safe landing uncertain the pilot may drop all or part of the load as the
               pilot deems necessary. If the airtanker is able to land with a full or partial load of
               retardant, but chooses to jettison the load without proper cause, the Contractor will be
               charged the cost of the retardant, and any applicable fees. Proper cause for jettison will
               be determined by the Government. If a load is jettisoned the Contractor shall inform the
               ATBM and their COR of the jettison and the jettison location.

                (5) The PIC is responsible for the weight and balance and shall have the final authority
               as to the quantity of retardant loaded onto the aircraft. If the PIC decides to use less than
               a full load of retardant and/or less than 2.5 hours of fuel for a mission flight, the PIC shall
               document each download and the causal factors for that decision in the Airtanker Daily
               Status report. This information shall include but is not limited to: time of loading,

                                                       27
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 59
                                                                    Page
                                                                       of 288
                                                                           31 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               temperature at time of loading, airport and runway in use, and any other factors showing
               necessity for downloading. The airtanker crew shall also inform the ATBM and the
               airtanker COR of all downloads that occur.

               (6) Retardant that is loaded through the loading hose valve and escapes the retardant
               tank – either by venting, burping, leaking, or due to the airtanker’s loading procedures –
               by fault of the aircraft or aircrew shall not be reintroduced into the retardant mixing,
               loading, or storage facilities.

               For amounts exceeding one gallon, the PIC must consult with the ATBM on local
               procedures for cleanup and disposal of the product. Any cost associated with cleanup
               and/or disposal will be at the expense of the airtanker vendor.

               If the ATBM gives authorization, the retardant collected while disconnecting the loading
               hose from the airtanker and collected in a container may be added to the base off-load
               tank. Any retardant off-loaded from the airtanker must go into an off-load tank, separate
               from the mixing, loading, or storage tanks, to be loaded onto the aircraft as soon as the
               PIC and ATBM deem it safe and appropriate to do so.


       (j) Retardant Drops

               (1) Qualified Initial Attack Airtanker Pilots (AKI) are authorized to drop retardant on fires
               without the supervision of a Leadplane (LP) Aerial Supervision Module (ASM), or Air
               Tactical Group Supervisor (ATGS).

               (2) Non-AKI qualified pilots are not authorized to drop retardant on fires unless an LP or
               ASM is over the fire and supervises the drop.

               (3) Retardants shall be dropped as accurately as possible on the designated target
               areas of the fire. Minimum drop height is for large airtankers is 150 feet above the
               ground or canopy cover (whichever is higher). Minimum drop height for very large
               airtankers is 250 feet above the ground or canopy cover (whichever is higher).

               (4) Multi-engine airtankers shall be dispatched to arrive over a fire (with no aerial
               supervision on scene) not earlier than 30 minutes after official sunrise and not
               later than 30 minutes before official sunset.

               Retardant operations will only be conducted during daylight hours. Retardant
               operations are permitted after official sunset, but must have concurrence by the
               involved flight crews. In addition, aerial supervision (Lead, ATCO, ASM, or
               ATGS) must be on scene.

               Daylight hours are defined as 30 minutes prior to sunrise until 30 minutes after
               sunset as noted in the table below. Multi-engine aircraft empty of retardant may
               fly to assigned bases after daylight hours.




                                                       28
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 60
                                                                    Page
                                                                       of 288
                                                                           32 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS




               (5) Airtanker operations over congested areas shall be in accordance with the applicable
               portions of 14 CFR 137.51 and 137.53

               (6) In Alaska, airtankers shall not drop retardant during periods outside of civil twilight.

               (7) Airtankers utilized for AKI pilot training while providing services under this contract
               are required to have a fully operational set of tank opening controls installed on the
               Second-in-Command (SIC) control yoke for the AKTP. These controls shall be labeled
               appropriately.

               (8) Only crewmembers authorized by the CO and/or the WO Pilot Standardization
               Branch as essential to the mission are authorized to be aboard an airtanker during
               dispensing missions.

        (k) Additional Crew Members

               (1) Only the flight crew identified in the Aircraft Flight Manual as minimum flight crew
               approved to operate the aircraft shall be on board the Airtanker during actual fire
               missions.

               The only exception shall be the limited authorization of Contractor designated check
               pilots, Contractor employed airtanker pilots, Leadplane Pilots and trainees, and
               Government designated technical inspectors. Authorizations for contractor employees
               shall be on a limited basis and by approval of the Contracting Officer or the WO Pilot
               Standardization Branch Chief.

               Other Government employees will require a written approval from the WO Director of
               Fire and Aviation prior to flying on an actual fire missions. Persons will be authorized to
               be on board an airtanker in compliance with 14 CFR Part 91.313 (d).

                                                       29
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 61
                                                                    Page
                                                                       of 288
                                                                           33 of 166
Solicitation No. 12024B18R9013                                                               U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                              National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               Such flights shall be limited to Airtankers having an additional seat (other than the
               required crew seats) with seat belt, shoulder harness, and intercom connectors.

               (2) Only the following personnel with listed qualifications and under the conditions as
               stated may be authorized as an additional crewmember.

                       (i) Check Pilot (Contractor)

                               (A) Shall be qualified as an airtanker pilot or AKC.

                               (B) FAA type-rated in the aircraft to be flown.

                               (C) Shall have current designation as a Check Pilot from Contractor.

                               (D) Shall have current Agency Qualification Card for the aircraft and
                               mission.

                       (ii) Flight Engineer (Contractor)

                               (A) Shall have current authorization from Contractor.

                               (B) Shall have current Agency Qualification Card.

                       (iii) Authorized Aircraft or Pilot Inspector (Government)

                               (A) Shall have current authorization from the WO Airworthiness (for
                               Aircraft Inspector) and WO Pilot Standardization Branch Chief (for Pilot
                               Inspector) and Pilot-in-Command before riding in aircraft.

                               (B) Shall have current authorization from the Contracting Officer.

                       (iv) Authorized LP Pilot or LP Pilot Trainee (Government)

                               (A) Shall have current authorization from the WO Pilot Standardization
                               Branch Chief and Pilot-in-Command before riding in aircraft.

                               (B) Shall have current authorization from the Contracting Officer.

                       (v) Authorized Initial Attack Training Pilot (Contractor)

                               (A) Shall be Initial Attack qualified in the aircraft to be flown.

                               (B) Shall have the following FAA certifications:

                                   i.   Appropriate aircraft type rating
                                  ii.   Current and valid CFI Airplane or
                                 iii.   Designated as an approved company instructor

                       (vi) The CO in coordination with the National Airtanker Program Manager may
                       authorize personnel for performance of work (i.e. ferry flights) to fly aboard

                                                       30
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 62
                                                                    Page
                                                                       of 288
                                                                           34 of 166
Solicitation No. 12024B18R9013                                                         U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                        National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

                       airtankers. Contractors shall provide company guidance in their proposal
                       addressing authorized personnel.

               (3) Vendor Equipment and Parts Storage
               Vendors shall not store support equipment, parts and other materials on government
               property. Support vehicles and equipment are allowed to be parked on government
               property during actual maintenance work, but must be removed when the work is
               completed or as necessary to maintain airtanker base operations.

C-10   CONTRACTOR’S ENVIRONMENTAL RESPONSIBILITIES

       (a) The Contractor is responsible to ensure that all maintenance, fueling, and flight activities do
       not cause environmental damage to property or facilities. The Contractor is responsible to clean
       and rehabilitate areas adversely affected by Contractor activities and shall, whenever practical
       and possible, utilize solvents and cleaning agents that are either biodegradable or consistent
       with acceptable safety, health and environmental concern practices.

       (b) The Contractor is responsible (including cost) for handling and clean-up of fuel, oil, and
       retardant contamination or spills on airport ramps, retardant sites, parking areas, landing areas,
       etc., when caused by Contractor aircraft or personnel.

       (c) The Government may assign an area to be utilized by the Contractor for storage of
       equipment used in support of Contract performance. Oil, solvents, parts, engines, etc. shall be
       stored and utilized in a manner consistent with acceptable safety, health and environmental
       concerns.

       (d) The Contractor shall immediately report any spill of fuel, hazardous chemical, regulated
       waste, or hazardous substance to the CO and spill-reporting authority.

       (e) The Contractor is responsible for aircraft wash down at airtanker base facilities as needed.
       Potable and non-potable water will be available at Government airtanker base facilities for
       contractor’s use. If potable and non-potable water is not available at a Government airtanker
       base facility the Government may approve flight time to a base that does.

C-11   PERSONNEL

       (a) Pilot Minimum Background Investigations (MBI)

               Homeland Security Presidential Directive (HSPD) 12 background investigations are no
               longer required by contract. Flight crew member record checks are required in
               accordance with 49 USC 44703 and 49 CRF 1544.230, regardless of the type of
               operation being conducted (parts 91,121,125,133,135,137 or public aircraft). The
               contractor will request, receive, and evaluate performance and safety related information
               (as specified by the law and regulation) before allowing any pilot to begin service as a
               flight crew member under this contract. Records of compliance will be made available
               for review when requested by the contracting officer or designated government
               representative.




                                                       31
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 63
                                                                    Page
                                                                       of 288
                                                                           35 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS



       (b) Flight Crewmember Approvals

               (1) Flight crewmembers shall submit a completed Airplane Pilot Qualification Application.
               At the discretion of the Government, crewmembers may be required to complete a
               competency and mission proficiency check. The check shall be conducted in a
               government approved contracted aircraft supplied at no expense to the Government.

               (2) Upon satisfactory completion of the check, the pilot will be issued an Interagency Pilot
               Qualification Card documenting the missions each pilot is approved to perform in the
               aircraft to be flown.

               (3) Pilots will be evaluated in accordance with the Interagency Airplane Pilot Practical
               Test Standard Guide. The most recent guide can be found at:
               http://oas.doi.gov/library/handbooks/library/FW_PTS_Approved_Final_2012.pdf

       (c) Flight Engineer (FE) – if required

               (1) Shall have a current FAA Flight Engineer (FE) Certificate with appropriate rating
               issued under 14 CFR Part 63 and meet currency requirements of 14 CFR Part 91.529
               (b) with a minimum of 5-hours within 60-days prior to the start of contract MAP.

               (2) Valid Class II FAA Medical Certificate

               (3) Current authorization from Contractor.

       (d) Airtanker Second-In-Command (AKC) - Requirements

               (1) Commerical Pilot Airplane Certificate with Instrument and Multi-Engine rating.

               (2) Valid Class II (or Class I) FAA Medical Certificate.

               (3) AKC shall meet requirements of 14 CFR Part 61.55 and 61.56.

               (4) Proof of having completed of the NAFA course.

               Pilot-In-Command (Airplanes)                                                       800 hrs
               Pilot hours in the preceding 12-months                                             100 hrs 1
               1
                 Or performed as an AKC in the past 12-months on a minimum of 10 dispensing sorties
               or received a Type rating (or PPE) in the make and model to be flown in the past 12-
               months. Pilots previously designated as AKC but with a break in performance who have
               not acted in that capacity during the previous 36-months, shall demonstrate their ability
               in flight aboard the aircraft to a designated Airtanker Pilot Inspector during the annual
               pilot approval process.

       (e) Airtanker Pilot-In-Command (AKP) Minimum Requirements

               (1) Commerical Pilot Airplane Certificate with Instrument rating or an Airline Transport
               Pilot (ATP) with appropriate Category and Class and an Unrestricted Type Rating for the

                                                       32
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 64
                                                                    Page
                                                                       of 288
                                                                           36 of 166
Solicitation No. 12024B18R9013                                                         U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                        National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               aircraft to be flown.

               (2) Valid Class II (or Class I) FAA Medical Certificate.

               (3) Proof of completion of annual simulator training in standard operating procedures,
               Crew Resource Management (CRM), Controlled Flight into Terrain (CFIT) prevention,
               instrument currency, and emergency procedures. Annual attendance at a professional
               simulator training center is required.

               (4) Proof of completion of the National Aerial Firefighting Academy (NAFA) course every
               3 years.

               (5) PICs shall meet 14 CFR Part 137.53 congested area requirements. (Pilots not
               meeting this requirement may be issued an AKP card provided the limitation is noted on
               the card by the Airtanker Pilot Inspector and a qualified AKI is assigned to every
               mission).

               (6) PICs shall meet the requirements of 14 CFR Part 61.58(a) and instrument currency
               requirements of Part 61.57(c), (d), or (e) proficiency check, or Part 121 equivalency.
               Part 121 equivelency may be accomplished in FAR part 142 approved simulator as per
               61.57 (a)(3), (b)(2), (c)(1) and (d)(1)(ii), and as per 61.58 (e).

               (7) At the CO's or WO Pilot Standardization Branch Chief’s discretion, pilot’s shall pass
               a competency and mission proficiency flight check in make and model aircraft, conducted
               over typical terrain.

       (f) AKP Experience

               Pilots shall have accumulated the minimum flight hours listed below. Flight hours shall be
               determined from a certified pilot log. Further verification of flight hours may be required
               at the discretion of the CO.

               Pilot (Total Time)                                                                1500 hrs
               Pilot-In-Command (Airplane)                                                       1200 hrs

               Pilot-In-Command Breakdown
               Time shall be accumulated after the issuance of the type rating
               in make and model                                                                  25 hrs 1

               Category (airplane) and class (multi-engine) to be flown                           200 hrs

               Multi-engine aircraft over 12,500 pounds.
               Time shall be accumulated after receiving type rating.                           100 hrs 2

               During preceding 12-months (Airplanes)                                           100 hrs 3

               Instrument (50-hrs Actual)                                                          75 hrs

               Night flying to include at least 3 takeoffs and landings to full stop during the 90- days
               preceding annual pilot approval in category and class over 12,500 lbs. …………100 hrs

                                                       33
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 65
                                                                    Page
                                                                       of 288
                                                                           37 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               Typical terrain (mountainous and low-level below 1000 ASL)                            200 hrs

               During 60 days prior to annual agency Pilot Inspection
               In make and model, to include 5 takeoffs and landings from the left seat               5 hrs 4

               Complete mission training flights by demonstrating and documenting proficiency in
               dispensing a minimum of two full loads of water to a contractor designated mission
               training pilot.
               (See Section J, Exhibit 19)                                                        2 hrs

               Demonstrate dispensing a minimum one full load of water in typical terrain under the
               observation of an Airtanker Pilot Inspector in the make and model of airtanker(s) to be
               flown. For AKTPs dispensing loads for the Airtanker Pilot Inspector shall be
               demonstrated from both the (left) and (right) seat.                           as required
                   1.
                        The 25-hours of PIC required shall have been within the past 36 months with an
                        Unrestricted Type rating in make and model to be flown. Time shall be
                        accumulated after the issuance of the type rating. The time in the make and
                        model to be flown may be reduced under this contract to 10-hours provided the
                        pilot holds or previously held an Initial Attack (AKI) rating and completes training
                        in maneuvers simulating airtanker dispensing operations in the make and model
                        to be flown.
                   2.
                        Pilots who have flown as SIC in multi-engine airtanker operations may count up
                        to 50% of that time (up to 50 hours) toward the 100-hours PIC requirement (left
                        seat).
                   3.
                        Or performed as an Airtanker Pilot (AKP or AKI) during preceding 12-months on
                        a minimum of 10 dispensing sorties.
                   4.
                        Three hours may be credited from an approved simulator that is of the same make
                        and model to be flown. Takeoffs and landings shall be in the actual aircraft.

       (g) Initial Attack Captain (AKI) Requirements

       Airtankers authorized by FS and interagency policy for initial attack without an ASM/LP shall be
       authorized to develop AKI pilots.

               (1) Contractors shall submit in writing AKI candidates to the CO.

               (2) Candidates shall be carded as an AKP for the aircraft being flown.

               (3) Candidate shall complete 75-hours flight time on missions with going fires in the past
               36-months of which 25-hours shall be as an AKP.

               (4) Candidate shall complete a minimum of 25-missions on active fires under the
               supervision of an AKTP aboard the aircraft. A qualified LP (or ASM) shall supervise and
               observe all missions.

               Fire missions shall be documented in the pilot's logbook as to date, fire, and identity of

                                                       34
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 66
                                                                    Page
                                                                       of 288
                                                                           38 of 166
Solicitation No. 12024B18R9013                                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               qualified observer. (Completed mission is defined as separate drops, partial or full loads,
               and where varying approaches and departures are performed).

               (5) Candidates shall identify themselves as an "IA Candidate" to qualified observers
               when checking in over the fire on each mission.

               (6) Candidates shall be evaluated and recommended by three observers who are
               designated as LP (or ATP) one of whom shall be an Airtanker Pilot Inspector.

               (7) An Airtanker Pilot Inspector shall observe one or more missions while on board the
               aircraft.

               (8) Recurrency for qualified AKI. Pilots who have not flown as an AKI within the past 36-
               months prior to contract award shall complete 5-missions on active fires dropping full
               loads of retardant (conducted with an AKTP) before being re-certified as an AKI by an
               Airtanker Pilot Inspector.

       (h) Initial Attack Training Pilot (AKTP)

               (1) Airtanker operators are responsible for establishing written procedures for
               accomplishing Initial Attack training requirements during mission operations. A copy of
               these procedures shall be provided to the WO Pilot Standardization Branch for review
               and will be considered when approving Initial Attack Training Pilots. A copy of the
               procedures shall be forwarded to the CO but is not required in the proposal.

               (2) Airtanker operators are responsible for nominating Initial Attack Training Pilot(s)
               within their company. Contractors shall submit in writing eligible candidates offered to be
               designated as an AKTP to the CO and the WO Pilot Standardization Branch.
               Candidates must have the following FAA certifications to be considered:

                                   i.   Appropriate aircraft type rating
                                  ii.   Current and valid CFI Airplane or
                                 iii.   Designated as an approved company instructor

               (3) Candidates shall be a current AKI with a minimum of 2 years’ experience.

               (4) Candidate shall demonstrate drop proficiency from the (right) seat of the airtanker to
               be flown under the observation of an Airtanker Pilot Inspector.

               (5) AKTPs may perform the make and model experience requirements from either the
               (left) and/or (right) seat.

       (i) Mechanic

               (1) The contractor shall furnish 1 full time mechanic for each aircraft and will be on-duty
               whenever the aircraft is available. The mechanic shall maintain the aircraft in
               accordance with requirements specified within this contract. The mechanic shall meet
               the requirements of 14 CFR Part 43.7(b) or 43.7(c).



                                                       35
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 67
                                                                    Page
                                                                       of 288
                                                                           39 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               (2) The mechanic shall have 12-months experience in maintaining the category and type
               of aircraft being maintained.

               (3) Mechanics shall have satisfactorily completed a manufacturer's field or line
               maintenance course for the make and model of aircraft. When a manufacturer’s course
               is no longer available, the contractor may develop an equivalent course. A written
               syllabus of the contractor’s training course must be provided upon request.

               Contractors shall submit a list of qualified personnel with their proposal and update the
               list to the CO 30 days prior to the start of the contractor’s first MAP and keep that list
               current thereafter a personnel changes are made.

C-12   SUSPENSION AND/OR REVOCATION OF PILOT/MECHANIC

       (a) Upon involvement in an Aircraft Accident or National Transportation Safety Board (NTSB)
       Reportable Incident (see 49 CFR Part 830), a pilot will be suspended from pilot duties and from
       any other activity authorized under the Interagency Pilot Qualification card(s), pending the
       investigation outcome.

       (b) Upon involvement in an Incident-with-Potential as defined under mishaps, a pilot may be
       suspended from pilot duties and from any other activity authorized under the Interagency Pilot
       Qualification card(s), pending the investigation outcome.

C-13   RANDOM DRUG TESTING

       (a) Contract Clause I-1, Drug-Free Work Place (FAR 52.223-6) (MAY 2001) requires the
       contractor to maintain a drug free workplace and publish a statement notifying its employees
       that the unlawful manufacture, distribution, dispensing, possession, or use of a controlled
       substance is prohibited in the contractor’s workplace and specifying the action that will be taken
       against employees for violation of such prohibition.

       (b) In addition to this policy, contractors shall develop a random drug testing policy. Operators
       must establish a program designed to help prevent accidents and injuries resulting from the use
       of prohibited drugs by employees who perform safety sensitive functions (pilots and mechanics).
       Reference FAA Part 121-135 Appendix I Drug Testing Program, as an example.

       (c) An employer shall use or contract with a drug testing laboratory that is certified by the
       Department of Health and Human Services under the National Laboratory Certification Program.

C-14   SUBSTITUTION OR REPLACEMENT OF PERSONNEL, AIRCRAFT, AND EQUIPMENT

       (a) The Contractor may substitute or replace aircraft or equipment equal to or greater than
       contract awarded performance after receipt of written approval by the CO. The CO may
       negotiate availability and flight rates for new generation, modernized, or higher performance
       aircraft or equipment that is IAB approved. The cost of removal and installation of Government-
       furnished equipment will be negotiated.

        (c) When pilots are exchanged or replaced, they shall be qualified and proficient in the special
       mission and FAA current in the aircraft. Training and familiarization costs, including any required
       flight time up to 2-hours, shall be accomplished at the Contractor’s expense. The CO and/or

                                                       36
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 68
                                                                    Page
                                                                       of 288
                                                                           40 of 166
Solicitation No. 12024B18R9013                                                              U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                             National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

       WO Pilot Standardization Branch Chief will determine the necessary amount of flight time up to
       2-hours. This is not intended to affect cross shifting of pilots that are familiar with the operating
       area or to affect approved relief pilots.

C-15   FLIGHT HOUR AND DUTY LIMITATIONS

       (a) All flight time, regardless of how or where performed, except personal pleasure flying, shall be
       reported by each Flight Crewmember and used to administer flight hour and duty time limitations.
       Flight time to and from the Assigned Base as a flight crewmember (commuting) shall be reported
       and counted toward limitations if it is flown on a duty day. Flight time includes, but is not limited to:
       military flight time; charter; flight instruction; 14 CFR Part 61.56 flight review; flight examinations by
       FAA designees; any flight time for which a flight crewmember is compensated; or any other flight
       time of a commercial nature whether compensated or not.

       (b) Pilots

               (1) Flight time will be measured using the information in Section G-2.

               (2) Flight time shall not exceed a total of 8-hours per day (except for point-to-point flights
               as specified in C-14 (b) (8) below.

               (3) Pilots accumulating 36 or more flight hours in any 6-consecutive duty-days shall be
               off duty the next day. Flight time shall not exceed a total of 42-hours in any 6-
               consecutive days. After any 1-full off-duty day, pilots begin a new 6-consecutive day
               duty-period for the purposes of this clause, providing during any 14-consecutive day
               period, each pilot shall have 2 full days off-duty. Days off need not be consecutive.
               Contractors may propose alternate schemes for crew days off (i.e. 12 on and 12 off, see
               Section B-7).

               (4) Assigned duty of any kind shall not exceed 14-hours in any 24-hour period. Within
               any 24-hour period, pilots shall have a minimum of 10-consecutive hours off-duty
               immediately prior to the beginning of any duty day. Local travel up to a maximum of 30-
               minutes each way between the work site and place of lodging shall not be considered
               duty time. When one-way travel exceeds 30-minutes, the total travel time shall be
               considered as part of the duty day.

               (5) Duty includes flight time, ground duty of any kind, and standby or alert status at any
               location.

               (6) During times of prolonged heavy fire activity, the Government may issue a notice
               reducing the Pilot duty day/flight time and/or increasing off-duty days on a geographical
               or agency-wide basis. When a notice is issued the government representative will
               provide a copy of the notice and the procedures for exemptions. Payment for a
               non-flight day will either be at the daily availability rate or the hourly stand-by rate
               as applicable.

               (7) Flights point-to-point (airport-to-airport, etc.) with a pilot and co-pilot shall be limited
               to 10-flight hours per day. (An aircraft that departs “Airport A,” flies reconnaissance on a
               fire, and then flies to “Airport B,” is not point-to-point).


                                                       37
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 69
                                                                    Page
                                                                       of 288
                                                                           41 of 166
Solicitation No. 12024B18R9013                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               (8) Pilots may be relieved from duty for fatigue or other causes created by unusually
               strenuous or severe duty before reaching duty limitations.

               (9) When pilots act as mechanics, mechanic duties in excess of 2 hours shall apply as
               pilot flight hours on a one-to-one basis toward flight hour limitations.

               (10) Relief, additional, or substitute pilots reporting for duty under this contract shall
               furnish a record of all duty and all flight hours during the previous 14-days.

       (c) Mechanics

               (1) Within any 24-hour period, personnel shall have a minimum of 8 consecutive hours
               off duty immediately prior to the beginning of any duty day. Local travel up to a
               maximum of 30-minutes each way between the work site and place of lodging shall not
               be considered duty time. When one way travel exceeds 30-minutes, the total travel time
               shall be considered as part of the duty day.

               (2) Mechanics shall have (two) 2-24 hour time periods off duty during any 14-day period.

               (3) Duty includes standby, work, or alert status at any location.

               (4) Mechanics may be removed from duty for fatigue or other causes created by
               unusually strenuous or severe duty before reaching duty limitations.

               (5) The mechanic shall be responsible to keep the assigned COR or PI apprised of their
               ground duty limitation status.

               (6) Relief or substitute mechanics reporting for duty under this contract are required to
               furnish a record of all duty time during the previous 14-days to the ATBM upon arrival for
               duty.

               (7) The Contractor shall furnish 1 full-time mechanic for each aircraft and will be on duty
               whenever the aircraft is available. The mechanic shall maintain the aircraft in
               accordance with the requirements specified in this Agreement.

               (8) A Mechanic may fly on board their company aircraft for the following reasons:

                       (i)   Maintenance personnel are only allowed to fly on the aircraft during contract
                             availability when the aircraft is repositioning to another base.

                       (ii) If the aircraft is on a fire dispatch mission and is relocating to a new base,
                            the mechanic may be aboard the aircraft for dispensing the first load while
                            enroute to the new base if deemed necessary by the flight crew.

               It is the responsibility of the contractor to notify the airtanker base manager at the
               beginning of each day if scheduled maintenance will necessitate the aircraft being
               returned to the same base in the evening.

               If an aircraft is diverted to another location while airborne without all necessary
               personnel onboard, it is the responsibility of the Contractor to transport those personnel

                                                       38
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 70
                                                                    Page
                                                                       of 288
                                                                           42 of 166
Solicitation No. 12024B18R9013                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               to the new location. If the diverted aircraft returns to the departure airport for personnel
               retrieval before proceeding to divert, all costs after receipt of divert order until arrival at
               divert airport is the responsibility of the Contractor. The Contractor shall inform dispatch
               of the interrupted divert at time of order, and they shall also inform their COR by end of
               day.

       (d) Flight Engineer (if applicable)

               (1) Within any 24-hour period, personnel shall have a minimum of 8 consecutive hours
               off duty immediately prior to the beginning of any duty day. Local travel up to a
               maximum of 30 minutes each way between the work site and place of lodging shall not
               be considered duty time. When one way travel exceeds 30 minutes, the total travel time
               shall be considered as part of the duty day.

               (2) Flight time for Flight Engineers shall not exceed a total of 8 hours per day (except for
               point-to-point flights as specified in C.15(c) (8).

               (3) Flight Engineer shall have (two) 2-24 hour time periods off duty during any 14-day
               period.

               (4) Duty includes standby, work, or alert status at any location.

               (5) Flight Engineer may be removed from duty for fatigue or other causes created by
               unusually strenuous or severe duty before reaching duty limitations.

               (6) The Flight Engineer shall be responsible to keep the Government apprised of their
               flight and ground duty limitation status.

               (7) Relief or substitute Flight Engineers reporting for duty under this contract may be
               required to furnish the Air Tanker Base Manager a record of all duty time during the
               previous 14-days.



C-16   ACCIDENT PREVENTION AND SAFETY (SEE EXHIBIT 13 – SYNOPSIS OF AVIATION
       SAFETY PROGRAM)

       Note: You shall submit the items required in Exhibit 13 or you may not be awarded a
       contract.

       (a) The Contractor shall furnish the COR with a copy of all reports required to be submitted to
       the FAA in accordance with 14 CFR that relate to pilot and maintenance personnel
       performance, aircraft airworthiness or operations. The Contractor will submit an FAA Form
       8010-4, Malfunction or Defect Report, or file electronically in the FAA’s Service Difficulty
       Reporting (SDR) system any maintenance deficiency identified in 14 CFR Part 21.3(c), 135.415,
       135.417 or as requested by the government for what it considers a significant discrepancy.

       (b) Following the occurrence of a mishap, the CO or designated representative will evaluate
       whether noncompliance or violation of provisions of the contract have occurred.


                                                       39
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 71
                                                                    Page
                                                                       of 288
                                                                           43 of 166
Solicitation No. 12024B18R9013                                                        U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                       National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

       (c) The Contractor shall develop, maintain and utilize a Safety Management System (SMS)
       necessary to assure safety of ground and flight operations. The development and maintenance
       of these programs are a material part of the performance of the contract. When the CO, in
       conjunction with the agency Aviation Safety Manager determines the safety programs do not
       adequately promote the safety of operations, the Government may terminate the contract for
       default as provided in the Contract Terms and Conditions when factors indicate a lack of
       compliance. Examples of such termination for default factors are (1) personnel activities, (2)
       maintenance, (3) safety and risk management, and (4) compliance with regulations.

       (d) The Contractor shall fully cooperate with the CO in the fulfillment of this clause. The CO
       may suspend performance of this contract work, during the evaluation period used to determine
       cause as stated above. Upon request of the government, the contractor will provide copies of
       pertinent records and data (CVR, FDR, OLMS, etc).

       (e) The Aviation Safety Communique (SAFECOM) database fulfills the Aviation Mishap
       Information System (AMIS) requirements for aviation mishap reporting for the USDA Forest
       Service and the Department of the Interior agencies. Categories of reports include incidents,
       hazards, maintenance, and airspace. The system uses the SAFECOM form to report any
       condition, observation, act, maintenance problem, or circumstance with personnel or the aircraft
       that has the potential to cause an aviation-related mishap. Contractors are to use this system to
       report while on contract to the USFS.

       The SAFECOM system is not intended for initiating punitive or disciplinary actions and is not to
       be used for claims or contract evaluation /determination purposes. The goal of the SAFECOM
       system is to create a reporting culture that encourages open and honest reporting that improves
       the safety of aviation operations. SAFECOMs should be utilized in tailgate safety sessions, after
       action reviews, and briefings only after they have been properly managed through the system.

       Submitting a SAFECOM is not a substitute for “on-the-spot” correction(s) to a safety concern. It
       is imperative that safety issues be addressed at the local level as well as being documented in a
       SAFECOM. SAFECOM managers at all levels may have additional corrective actions and input.

       SAFECOM managers at all levels are responsible for protecting personal data and sanitizing
       SAFECOMs prior to any distribution and/or posting to the public. The SAFECOM system
       contains Personal Identifiable Information (PII) which is subject to the Privacy Act of 1974, 5
       U.S.C. § 552a that must be protected and safeguarded. In the event of an accident, NTSB law
       49 CFR 831.11 & 831.13 which respectively, specify certain criteria for participation in NTSB
       investigations and limitations on the dissemination of investigation information applies.

       In order for SAFECOM's to be effective as an accident prevention tool, they must be reported as
       soon as possible to the agency with operational control of the aircraft at the time of the event.
       SAFECOMs can be submitted online at www.safecom.gov or via phone at 888-464-7427. Hard
       copies of the OAS-34/FS-5700-14 form can be faxed to OAS at 208-433-5007; USFS at 208-
       387-5735 or submitted through the Unit/Forest Aviation Officer.

       (e) Contractors Stand-Down or Deactivation

           (1) The Contractor shall immediately notify the Contracting Officer by telephone, followed
               up with a written notification (email or letter) to the Contracting Officer, when the
               Contractor implements a stand-down or when the Contractor de-activates any or all of

                                                       40
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 72
                                                                    Page
                                                                       of 288
                                                                           44 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               the aircraft/fleet that is operating in compliance with this contract. The Contractor’s
               verbal and written notifications shall include all of the tail number(s) for all the effected
               aircraft, the rationale for the stand-down/deactivation, and the estimated duration of the
               stand-down or the deactivation.

           (2) The Contractor shall also notify the Contracting Officer by telephone, followed up with a
               written notification (email or letter) to the Contracting Officer of the planned reactivation
               date for each of the effected aircraft. The Contractor’s verbal and written notifications
               shall include the tail number(s) of all of the reactivated aircraft, the rationale/corrective
               action plan (if applicable), and the date(s) of the reactivation(s).

           (3) Once a Contracting Officer has been officially notified of a Contractor implemented
               stand-down and/or deactivation, the Contracting Officer shall notify the appropriate
               Government officials accordingly.

C-17   MISHAPS

       (a) Reporting

                   (1) While operating under this contract, the contractor must immediately, and by the
                       most expeditious means available, notify the NTSB AND appropriate agency
                       Aviation Safety Manager (ASM) when an "Aircraft Accident" or NTSB reportable
                       "Incident" occurs.
                   (2) The toll free 24-hour Interagency Aircraft Accident Reporting Hot Line number is:
                       1-888-4MISHAP (1-888-464-7427)

        (b) Forms Submission

               Following an "Aircraft Accident" or when requested by the NTSB following notification of
               a reportable "Incident," the Contractor must provide the agency Air Safety Investigator
               with information necessary to complete a NTSB Form 6120.1/2 “Pilot/Operator Aircraft
               Accident Report”.

       (c) Wreckage Preservation

               (1) The Contractor shall not permit removal or alteration of the aircraft, aircraft
               equipment, including fuel servicing vehicles (fuel samples), support trailers or vehicles
               and equipment or records following an "Aircraft Mishap” which results in any damage to
               the aircraft or injury to personnel until authorized to do so by the CO. Exceptions are
               when threat-to-life or property exists; the aircraft is blocking an airport runway, etc. The
               CO shall be immediately notified when such actions take place. Upon request of the
               government, the contractor will provide copies of pertinent records and data (CVR, FDR,
               OLMS, etc.) following a mishap.

               (2) The NTSB's release of the wreckage does not constitute a release by the CO, who
               shall maintain control of the wreckage and related equipment until all investigations are
               complete.

        (d) Investigation

                                                       41
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 73
                                                                    Page
                                                                       of 288
                                                                           45 of 166
Solicitation No. 12024B18R9013                                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

               The Contractor shall maintain an accurate record of all aircraft accidents, incidents,
               aviation hazards and injuries to Contractor or Government personnel arising in the
               course of performance under this Contract.

               Further, the Contractor fully agrees to cooperate with the USFS during an investigation
               and make available personnel, personnel records, aircraft records, and any equipment,
               damaged or undamaged, deemed necessary by the USFS. Following a mishap, the
               Contractor shall ensure that personnel (Pilot, mechanics, etc.) associated with the
               aircraft will remain in the vicinity of the mishap until released by the CO.

       (e) Related Costs

               The NTSB or USFS shall determine their individual agency investigation cost
               responsibility. The Contractor will be fully responsible for any cost associated with the
               reassembly, approval for return-to-Contract availability, and return transportation of any
               items disassembled by the USFS.

       (f) Search, Rescue and Salvage

               The cost of search, rescue and salvage operations made necessary due to causes other
               than negligent acts of a Government employee shall be the responsibility of the
               Contractor.


C-18    PROPERTY AND PERSONAL DAMAGE

           (a) The Contractor shall use every precaution necessary to prevent damage to public
           and private property.

           (b) The Contractor shall be responsible for all damage to property and to persons,
           including third parties that occur as a result of his or his agents or employee's fault or
           negligence. The term "third parties" is construed to include employees of the Government.

           (c) The Contractor shall procure and maintain during the term of this contract, and any
           extension thereof, aircraft public liability insurance in accordance with 14 CFR 298. The
           parties named insured under the policy or policies shall be the Contractor and The United
           States of America.

           (d) The Contractor may be otherwise insured by a combination of primary and excess
           policies. Such policies must have combined coverage equal to or greater than the
           combined minimums required.

           (e) Policies containing exclusions for chemical damage or damage incidental to the use
           of equipment and supplies furnished under this contract, or growing out of direct
           performance of the contract, will not be acceptable. The chemical damage coverage may
           be limited to chemicals dispensed while performing firefighting activities.

           (f) The Contractor, prior to the commencement of work, shall submit to the Contracting
           Officer one copy of the insurance policy, or confirmation from the insurance company,


                                                       42
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 74
                                                                    Page
                                                                       of 288
                                                                           46 of 166
Solicitation No. 12024B18R9013                                                         U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                        National Office

                    SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
                                    GENERAL REQUIREMENTS

           certifying that the coverage described in this clause has been obtained and will remain in
           force through the duration of the contract period.

C-19   PERSONAL PROTECTIVE EQUIPMENT

       (a) General

       The following personal protective equipment shall be furnished by the Contractor, be operable
       and maintained in serviceable condition as per appropriate manufacturer’s specifications.

       (b) Clothing

               (1) Contractor personnel while flying shall wear long-sleeved shirt and trousers (or long-
               sleeved flight suit) made of fire-resistant polyamide or aramid material, leather boots and
               leather, polyamide, or aramid gloves. A shirt with long-sleeves overlapping gloves, and
               long-pants overlapping boots by at least 2-inches, shall be worn by the pilot(s).
               Personnel shall not wear clothing made of non-fire-resistant synthetic material under the
               fire-resistant clothing described herein.

               (2) Nomex or other material proven to meet or exceed specifications contained in MIL-
               C-83429A may be worn. Currently, the following "other" materials meet this specification:

                       (i) FRT Cotton Denim Cloth, MIL-C-24915
                       (ii) FRT Cotton Chambray Cloth, MIL-C-24916
               (3) Clothing not containing labels identifying the material either by Brand Name or MIL-
               Spec will not be acceptable.




                                                       43
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 75
                                                                    Page
                                                                       of 288
                                                                           47 of 166
Solicitation No. 12024B18R9013                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                         National Office

                                SECTION D – PACKAGING AND MARKING

SECTION D – PACKAGING AND MARKING




                               THIS PAGE LEFT INTENTIONALLY BLANK




                                                       44
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 76
                                                                      Page
                                                                         of 288
                                                                             48 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                              SECTION E – INSPECTION AND ACCEPTANCE

E-1     CLAUSES INCORPORATED BY REFERENCE (FAR 52.252-2) (FEB 1998)

        This contract incorporates one or more clauses by reference, with the same force and effect as
        if they were given in full text. Upon request, the Contracting Officer will make their full text
        available. Also, the full text may be accessed electronically at these Internet addresses:

                                    https://www.acquisition.gov/far/index.html

        Federal Acquisition Regulation (48 CFR Chapter 1) Clauses

        Clause No.         Date            Title

        FAR 52.246-4       AUG 1996        Inspection of Services - Fixed-Price

E-2     INSPECTION AND ACCEPTANCE

        (a) The Contracting Officer or the Contracting Officer’s duly authorized representative will
            inspect and accept the supplies and or services to be provided under this Agreement.

        (b) Inspection and acceptance will be performed at the contractor’s FAA Certificated Repair
            Station or other locations as approved by the Contracting Officer.

        (c) Pre-Use Inspection of Personnel and Equipment

           Each year prior to use of aircraft and crews covered by this agreement, the Government will
           conduct pre-use inspections of aircraft for compliance with the specifications and conditions.
           After award of the agreement and any renewal thereof, an inspection of the contractor's
           equipment and personnel will be made prior to any use. Inspections may be scheduled by
           mutual agreement between the Contracting Officer and the Contractor. Inspection priority
           and determination of need shall be at the government’s discretion. The inspection will
           take place at the contractor’s FAA Certificated Repair Station, or other locations at the
           government’s discretion. The Airtanker, flight crew, mechanics, and all other contractually
           required equipment will be made available for inspection as scheduled by the CO.


                   (1) The Airtanker, flight crew, mechanics, and all other contractually required
                       equipment will be made available for inspection as scheduled by the CO.

                   (2) At the scheduled inspection, the contractor shall provide a complete listing of all
                       FAA ADs and Manufacturer’s Mandatory Service Bulletins (MSBs) applicable to
                       the make, model, and series of aircraft being offered. Documentation of
                       compliance to each AD and MSB will include date and method of compliance,
                       date of recurring compliance, and an authorized signature and certificate number
                       will be recorded. The list shall be similar to that shown in AC 43-9c, as
                       amended.

                   (3) All components or items installed in the offered aircraft that are subject to
                       specified time basis or schedule (time/calendar life) for inspection, overhaul, or

                                                       45
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 77
                                                                    Page
                                                                       of 288
                                                                           49 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                              SECTION E – INSPECTION AND ACCEPTANCE

                       replacement shall be listed and made available to the Government at time of
                       inspection. The list shall include component name, serial number, service life or
                       inspection/overhaul time, total time since major inspection, overhaul, or
                       replacement and hours/cycles calendar time remaining before required
                       inspection, overhaul, or replacement. The list shall be similar to that shown in
                       AC 43-9c, as amended.

                   (4) Performance tests, including takeoff, landing, and tactical flying to ascertain that
                   aircraft and pilot meet specifications may be required by the CO and/or the WO Pilot
                   Standardization Branch.

                   (5) Flight crews shall attend an annual operational safety briefing conducted by the
                   WO Pilot Standardization Branch. This briefing may occur during pilot carding and
                   evaluation.

       (b) Pre-Use Inspection Expenses

               (1) All operating expenses incidental to the inspection shall be borne by the Contractor.

               (2) The Contractor will not be charged for the costs incurred by the Government on the
               annual pre-use inspection when the inspection occurs at the contractor’s FAA
               Certificated Repair Station, or at other locations identified at the government’s discretion.

       (c) Re-inspection Expenses

       When re-inspection is necessary because Contractor equipment and/or personnel did not
       satisfy the initial inspection, or when inspecting substitute personnel and/or equipment
       subsequent to the initial pre-use inspection, the Contractor may be charged the actual costs
       incurred by the government in performing the re-inspection. Re-inspections will be performed at
       a time and location mutually agreed to by the Contractor and CO.

       (d) Inspections During Use

               (1) At any time during the contract period, the CO may require inspections as deemed
               necessary to determine that the Contractor's equipment and/or personnel currently meet
               specifications. Government costs incurred during these inspections will not be charged
               to the Contractor.

               (2) Should the inspections reveal deficiencies that require corrective action and
               subsequent re-inspection, the actual costs incurred by the Government may be charged
               to the Contractor.

               (3) When the aircraft becomes unavailable due to a maintenance deficiency, the
               Government reserves the right to inspect the aircraft after the Contractor’s mechanic has
               approved the aircraft for return to service. For items covered under 14 CFR Part
               135.415 or as requested by a government inspector, the Contractor shall furnish the CO
               with a completed copy of FAA Form 8010-4, Malfunction or Defect Report.




                                                       46
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 78
                                                                      Page
                                                                         of 288
                                                                             50 of 166
Solicitation No. 12024B18R9013                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                              SECTION E – INSPECTION AND ACCEPTANCE

E-3     AIRTANKER CREW PROFICIENCY FLIGHTS

        If the Pilot-in-Command of the mission crew has not flown the mission aircraft within 21 days,
        the PIC shall have a currency flight in the mission aircraft prior to executing any flights
        supporting USFS operations. These are non-revenue flights. Flight time in aircraft other than
        the mission aircraft will not count towards pilot currency/proficiency. FAA minimums are not a
        substitute for USFS currency/proficiency requirements. There are no currency requirements for
        aircraft. These requirements supersede all previous contract language regarding
        currency/proficiency.

        The purpose of this policy is for the mission pilots to attain currency/proficiency in aircraft and
        CRM skills. The flight shall include but is not limited to:

           A simulated drop, or,
           If the resources required are not available to perform a simulated drop, an instrument
            approach with a simulated emergency/malfunction shall be flown.

        The flight shall be no less than 30 minutes of flight time. Timing shall start once the aircraft is
        airborne. The 30 minutes of flight time does not include startup, shutdown or taxi time.

        Crew scheduling is determined by the vendor with oversight by the WO Pilot Standardization
        Branch. The ATBM or USFS on-site representative administering this policy is the final
        authority during real-time operations. If the ATBM cannot resolve the issue, the Regional Fixed-
        Wing Operations Specialist or shall be contacted for further direction. The WO Fixed-Wing
        Standardization Pilot or National Airtanker Program Manager will give final determination if the
        matter cannot be resolved at the regional level.

        Expired pilots shall be current and proficient prior to flying operationally. If a crewmember
        becomes current but does not feel they are proficient, it is their responsibility to:

               Remove themselves from flight duties until proficiency is achieved.
               Inform the ATBM and the COR.


        If a crew is expired they are unavailable until they are current and proficient. If a crew is
        performing training flights and is unable to respond to an order they will be charged
        unavailability for the entire duration of the training flight. National Rotation Policy applies to
        these flights if aircrew is unavailable and operations are underway. If a crew regains currency
        and no active operations are underway the aircraft may maintain their prior position in rotation at
        the ATBMs discretion.


E-4     AIRCRAFT SECURITY INSPECTIONS

        Following a security incident involving the aircraft, or upon direction of the Contracting Officer or
        Government official responsible for security where the aircraft is operating the contractor will
        submit to a security inspection of the aircraft. The aircraft will not return to operational use until
        the security inspection has been completed. No availability will be deducted during this period.



                                                       47
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 79
                                                                      Page
                                                                         of 288
                                                                             51 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                              SECTION F – DELIVERIES OR PERFORMANCE

F-1     CLAUSES INCORPORATED BY REFERENCES (FAR 52.252-2) (FEB 1998)

        This contract incorporates one or more clauses by reference, with the same force and effect as
        if they were given in full text. Upon request, the Contracting Officer will make their full text
        available. Also, the full text may be accessed electronically at these Internet addresses:

                                  https://www.acquisition.gov/far/index.html

        Clause No.         Date             Title

        FAR 52.242-15      AUG 1989         Stop Work Order

F-2     PERIOD OF PERFORMANCE (AGAR 452.211-74) (FEB 1988)

        The Period of Performance is outlined in the schedule of items.

F-3     CONTRACT AND PERFORMANCE PERIODS

        (a) Mandatory Availability Period

               (1) The MAP shall begin on the date stipulated in the Schedule of Items. The MAP start
               date may be adjusted plus or minus 5 days after the first year of award.

               (2) Failure to provide the offered aircraft at the start of the MAP can result in
               Termination. This decision is at the sole discretion of the government.

               (3) The aircraft and pilot shall be ready to commence normal operations at 9:00 a.m.
               local time or such time as stipulated by the Government during the MAP.

        (b) Daily Availability Requirement

               (1) Equipment. During the MAP, Airtankers shall be stationed and remain fully
               operational at their Assigned Work Location (AWL). Airtankers shall have stand-alone
               operational capability, no external ground support equipment units (ground power units,
               aircraft tugs, air stairs, or similar aircraft support equipment/units necessary to operate
               the aircraft) to be considered available. If a contractor desires external ground support
               equipment (GSE) units to be used, it is their sole responsibility to ensure external GSE
               units are available for their aircraft, and that personnel operating the external GSE units
               are properly trained to operate the external GSE unit being used. Government
               personnel shall not move or operate contractor or other external GSE units. The
               government is not responsible for any costs related to external GSE unit use. For
               Unavailability, reference F-3(4).”

               (2) Personnel. Each day, Contractor's flight crew shall be in one of the following
               conditions of availability:

                       (i) Standby

                               (A) Personnel shall be on standby during the hours stipulated each day
                               by the CO. The first 9-hours of standby will be considered the base or
                               normal standby hours. During this time, the aircraft shall be able to

                                                       48
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 80
                                                                    Page
                                                                       of 288
                                                                           52 of 166
Solicitation No. 12024B18R9013                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                              SECTION F – DELIVERIES OR PERFORMANCE

                               respond to a dispatch within 15-minutes. Delays caused by local air
                               traffic, FAA flight planning and filing for extended dispatches, taking on
                               additional fuel for extended dispatches, preparation for flights into
                               instrument conditions, proficiency flights, and other causes beyond the
                               pilot’s control will not be considered a part of the 15-minutes.

                               (B) Standby is not required during the MAP when the pilot is off duty
                               under the Flight and Duty Limitations.

                       (ii) Extended Standby. Hours of standby in excess of the first 9-hours may be
                       ordered by the CO, COR or airtanker base manager but shall not exceed 14-
                       hours for all contract personnel.

               (3) Authorized Breaks

                       (i) With prior approval from the CO the aircraft may be released from standby for
                       scheduled or preventative maintenance and the Contractor will continue to be
                       paid the availability rate. The Contractor shall provide a reasonable Estimated
                       Time of Completion (ETOC) not to exceed 60 minutes with the request for an
                       authorized break. Approval to remove the aircraft from standby will be wholly
                       discretionary by the Government.

                       (ii) When responding to a dispatch and an unscheduled maintenance
                       discrepancy occurs, the Contractor will repair the discrepancy and contact the
                       Government once the aircraft has been returned to service. A Government
                       Aviation Maintenance Inspector (AMI) will be responsible for returning the aircraft
                       to contract availability. If the return to service is reported within 30-minutes from
                       the time of the original unscheduled maintenance discrepancy (and the aircraft is
                       subsequently returned to availability by an AMI) no unavailability will be
                       assessed. The discrepancy shall be reported to the base manager to notify the
                       AMI.

                       (iii) Upon advance approval of the COR or airtanker base manager, crews may
                       be released from standby at the assigned work location and service will continue
                       to be recorded as available (this will constitute a duty day). When released during
                       the duty day, crews shall inform the CO how they may be contacted should a
                       recall be needed.

                       (iii) Further, if the aircraft is not scheduled for availability, it may be removed at
                       the contractor’s expense from the operating base for maintenance, provided the
                       Contractor:

                               (A) Obtains permission from the CO in advance for taking the aircraft out
                               of service; and

                               (B) Follows the availability schedule set forth by the Government; and

                               (C) Uses the aircraft only for maintenance test flights or ferry to and from
                               the maintenance facilities, unless the CO specifically approves other use.

               (4) Unavailability

                                                       49
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 81
                                                                      Page
                                                                         of 288
                                                                             53 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                              SECTION F – DELIVERIES OR PERFORMANCE

                       (i) The offered aircraft is unavailable whenever the aircraft or pilots are not in
                       condition to perform. The contractor shall report any mechanical breakdown, and
                       any maintenance deficiencies that would result in the aircraft becoming
                       unavailable.

                       (ii) Unavailability status will continue until the cause of the failure is corrected.
                       The Contractor shall inform the COR whenever the Airtanker and crew are back
                       in service and ready to return to standby/availability.

                       If consistent failures to respond to airtanker dispatch occur, the CO retains the
                       right to require functional flights at the Contractor's expense.

                       (iii) When the aircraft becomes unavailable due to mechanical breakdown, the
                       Government reserves the right to inspect the aircraft after the contractor’s
                       mechanic has approved it for return to service. The Contractor shall contact a
                       Government authorized Aircraft Maintenance Inspector following a return to
                       service to review the work that was done. A “Return to Contract Availability” may
                       or may not be issued by the Government.

                       (iv) After each contract year has begun, the Government may exercise its right to
                       termination for default if there is unavailability in excess of three (3) full
                       consecutive contract days or an accumulation of seven (7) percent of the total
                       days in the current Mandatory Availability Period and Post-Season Periods.

                       (v) If the aircraft is having maintenance issues that can only be observed or
                       checked by a mechanic during flight, the aircraft will be placed in a condition of
                       unavailability so that a maintenance functional flight can be performed.

                       (vi) If an aircraft gets dispatched from one base to another and upon landing the
                       aircraft becomes unavailable for a mechanical deficiency the aircraft may
                       continue to collect availability for two hours or the remainder of the day’s
                       availability whichever is greater.

F-4     POST SEASON USE PERIOD

        The Government may, at its option, order service on a day to day basis during the 30-day
        calendar period following the MAP. The contractor is obligated to perform in accordance with
        the terms and conditions of this contract within 24-hours of call-up.

F-5     OPTIONAL USE PERIOD

        The Government may order service on a day to day basis anytime outside the MAP and Post
        Season periods. This service is subject to acceptance by the contractor.




                                                       50
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 82
                                                                      Page
                                                                         of 288
                                                                             54 of 166
Solicitation No. 12024B18R9013                                                               U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                              National Office

                             SECTION G – CONTRACT ADMINISTRATION DATA

G-1     PAYMENT PROCEDURES

        (a) All FS-6500-122’s will be electronically packaged and submitted through the Aviation
        Business System (ABS) for payment processing. Payments will be made semi-monthly for
        services approved. The 122’s will be “bundled” every 2-weeks and sent to the vendor
        electronically for approval for submission through the ABS system and electronically forwarded
        to Albuquerque Service Center (ASC) for payment. The 122’s processed during the first half of
        the month will be processed for payment on or about the 16th and those accumulated during the
        last half of the month will be processed on or about the 1st of the following month.

        (b) Preparation for access and use of ABS requires a USDA e-authentication username and
        password. Instruction for e-authentication and training for your ABS role is now available on the
        Internet at http://www.fs.fed.us/business/abs/training.php.

        (c) Upon completion of the MAP or any extension thereof, final payment will not be made until
        all Government-furnished property has been returned and a Contract Release form has been
        completed. The final Flight Use Report payment will be accompanied by the completed
        Contract Release and Transfer of Property Form.

G-2     FLIGHT TIME MEASUREMENT

        (a) Flight time will be measured “block to block”.

        (b) If mechanical problems are encountered during flight and the mission cannot be continued,
        the aircraft is considered to be unavailable upon landing. Flight time will continue to be paid to
        the assigned work location, or the contractor’s maintenance facility, whichever is closest.

G-3     PAYMENT FOR FLIGHT

        (a) The Government does not guarantee any flight time.

        (b) Flight time will be paid “block to block”. Flight time will begin when aircraft starts its roll from
        the pit on an ordered flight and ends when aircraft has taxied to parking, loading, refueling, or
        warm-up operations areas and has stopped. Flight time consists of a clock time duration not to
        exceed the time the aircraft leaves the "blocks" with the intention of an ordered flight to its return
        to the blocks following an ordered flight.

         (c) No payment will be made for flights when the load of retardant is accidentally or carelessly
        dropped on non-target areas. In addition the cost to the Government of the lost load of
        retardant will be charged to the contractor and deducted from payments due.

        (d) If a dispatch is cancelled after 2-engines are operating, or if ordered for repositioning to or
        from the retardant loading area (i.e. changes in rotation, going on day off, returning from day off,
        or refueling out of pit area, or for any needed ramp maintenance) payment will be made at 1/10th
        of the flight rate and coded appropriately.

        (e) Payment for flight time will be made only when flight is properly ordered through the
        dispatch system on a resource order from Resource Ordering Status System (ROSS).
        Proficiency flights will be ordered by the CO.



                                                       51
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 83
                                                                      Page
                                                                         of 288
                                                                             55 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                            SECTION G – CONTRACT ADMINISTRATION DATA

        (f) Payment will not be made for flights for the benefit of the contractor such as maintenance
        tests flights, ferrying to and from maintenance facilities, required flight following engine change,
        or transportation of contractor’s support personnel.

G-4     PAYMENT FOR AVAILABILITY/UNAVAILABILITY

        (a) Payment of availability will be made at the applicable daily rate in the Schedule of Items and
        will be recorded in ABS as appropriate.

        (b) The Government will pay daily availability as specified in the Schedule of Items. The
        maximum amount of availability to be earned per day is the daily availability offered amount.

        (c) Daily Availability will be computed for aircraft and crewmembers will be ordered, measured,
        and recorded each day by 14 hour increments (maximum 14-hours).

        (d) The awarded daily availability rate shall include all fixed and variable costs (depreciation,
        salaries, overnight allowances, overhead, permanent shop facilities, etc.) incurred in providing
        continuous service exclusive of those costs directly attributed to actual flight except for extended
        standby.

        (e) Periods of unavailability will be accumulated for the day and posted on the Flight Use
        Invoice as actual clock unavailability. This amount shall be subtracted from the 14 hours of
        scheduled duty; availability will be paid for the remainder.

G-5     PAYMENT FOR EXTENDED STANDBY

        During the period where the flight crew is required to be on standby beyond the first 9 hours of
        required duty day, the Contractor will be paid at an hourly rate (rounded-up to the next full hour)
        specified in the Schedule of Items for each authorized flight crew member, plus two
        maintenance crew members. Ordered Standby will be recorded in ABS in whole hours.

G-6     REIMBURSEMENT FOR MOBILIZATION AND DEMOBILIZATION COSTS

        (a) Outside the MAP, the Contractor will be reimbursed for reasonable mobilization and
        demobilization costs to and from the AWL.

        (b) Payment will be made for ordered ferry flights.

G-7     PAYMENT FOR OVERNIGHT ALLOWANCE (PERSONNEL)

        (a) (Lower 48) Overnight allowances or Remain-Over-Night (RON) will not be paid under this
        contract. Overnight allowances shall be included in your daily availability rate for each aircraft
        offered for all Contractor personnel working under this contract.

        (b) (Alaska) The Contractor will be paid the difference between Conus, Standard Rate and
        Alaska per diem/lodging (for the location) for each crewmember.




                                                       52
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 84
                                                                      Page
                                                                         of 288
                                                                             56 of 166
Solicitation No. 12024B18R9013                                                         U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                        National Office

                            SECTION G – CONTRACT ADMINISTRATION DATA

G-8     MISCELLANEOUS COSTS TO THE CONTRACTOR

        (a) Housing, subsistence, ground transportation, air stairs, GPU’s and other expenses will be
        the responsibility of the Contractor or its employees at the AWL. On a time available basis, the
        government may assist with this process.

        (b) The Government will reimburse the Contractor for any airport use costs the Contractor is
        required to pay when ordered to operate from an airport such as airport landing fees, tie-down
        charges, or other similar type costs. Itemized receipts may be requested by the CO.

        (c) Miscellaneous unforeseeable costs not recovered through the contract payment rates and
        that are the direct result of ordered service may be reimbursed at actual cost if approved by the
        CO.

        (d) The Airtanker Base Managers will provide meals, ice, and drinks at the Government’s
        expense when necessary to sustain firefighting operations. At cooperator bases, meals will be
        provided in accordance with local policy.


G-9     PAYMENT FOR FUEL – US GOVERNMENT AIR CARD PROGRAM

        Payment for fuel under the AIR Card Program will be in accordance with Exhibit 12, US
        Government AIR Card Fuel Program. All contractor paid fuel using a secondary means (when
        the DLA card is not accepted) shall be reimbursed by the Government using the ABS system.
        See Exhibit 12 for detailed requirements for Air Card use.


G.10    EXTENDED STANDBY ADJUSTMENT

        (a) The extended standby rate will be reviewed on an annual basis to ensure compliance with
        the Service Contract Act and an adjustment will be made if needed. The extended standby rate
        will be computed by taking the minimum wage rate from the Department of Labor Wage
        Determination (current at that time), for Nationwide Pilot, times 1.5 plus 20% for benefits,
        overhead and profit (the rate will be rounded to the nearest dollar). If needed, adjusted rates
        will become effective annually on February 16 of each year.

        (b) Extended standby is not intended to compensate the Contractor on a one-to-one basis for
            all hours necessary to service and maintain the aircraft.


G.11    CONTRACTING OFFICER REPRESENTATIVE

        Airtankers will be annually assigned an administrative Contracting Officer Representative (COR)
        for contract management oversight. The COR will provide day-to-day oversight management,
        tracking, and process payments. Additional Project Inspectors (PIs) may also be assigned to
        assist with oversight at primary operating locations. The COR or PI on location will verify
        aircraft status with the contractor and communicate all dispatches to the designated company
        representative. The COR may not be on site at all times.




                                                       53
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 85
                                                                      Page
                                                                         of 288
                                                                             57 of 166
Solicitation No. 12024B18R9013                                                              U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                             National Office

                                      PART II – CONTRACT CLAUSES
                                     SECTION I – CONTRACT CLAUSES

H-1     CONFIDENTIALITY OF INFORMATION (AGAR 452.224-70) (FEB 1988)

        (a) Confidential information, as used in this clause, means -

               (1) Information or data of a personal nature, proprietary about an individual, or

               (2) Information or data submitted by or pertaining to an organization.

        (b) In addition to the types of confidential information described in (a)(1) and (2) above,
        information which might require special consideration with regard to the timing of its disclosure
        may derive from studies or research, during which public disclosure of primarily invalidated
        findings could create an erroneous conclusion which might threaten public health or safety if
        acted upon.

        (c) The Contracting Officer and the Contractor may, by mutual consent, identify elsewhere in
        this contract specific information and/or categories of information which the Government will
        furnish to the Contractor or that the Contractor is expected to generate which is confidential.
        Similarly, the Contracting Officer and the Contractor may, by mutual consent, identify such
        confidential information from time to time during the performance of the contract. Failure to
        agree will be settled pursuant to the "Disputes" clause.

        (d) If it is established that information to be utilized under this contract is subject to the Privacy
        Act, the Contractor will follow the rules and procedures of disclosure set forth in the Privacy Act
        of 1974, 5 U.S.C. 552a, and implementing regulations and policies, with respect to systems of
        records determined to be subject to the Privacy Act.

        (e) Confidential information, as defined in (a)(1) and (2) above, shall not be disclosed without
        the prior written consent of the individual, institution or organization.

        (f) Written advance notice of at least 45 days will be provided to the Contracting Officer of the
        Contractor's intent to release findings of studies or research, which have the possibility of
        adverse effects on the public or the Federal agency, as described in (b) above. If the
        Contracting Officer does not pose any objections in writing within the 45 day period, the
        Contractor may proceed with disclosure. Disagreements not resolved by the Contractor and
        Contracting Officer will be settled pursuant to the "Disputes" clause.

        (g) Whenever the Contractor is uncertain with regard to the proper handling of material under
        the contract, or if the material in question is subject to the Privacy Act or is confidential
        information subject to the provisions of this clause, the Contractor shall obtain a written
        determination from the Contracting Officer prior to any release, disclosure, dissemination, or
        publication.

        (h) The provisions of paragraph (e) of this clause shall not apply when the information is subject
        to conflicting or overlapping provisions in other Federal, State or local laws.

H-2     POST AWARD CONFERENCE (AGAR 452.215-73) (NOV 1996)

        A post award conference with the successful offeror(s) is required and will be held in Boise, ID
        within 45 days after the date of contract award.


                                                       54
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 86
                                                                      Page
                                                                         of 288
                                                                             58 of 166
Solicitation No. 12024B18R9013                                                              U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                             National Office

                                      PART II – CONTRACT CLAUSES
                                     SECTION I – CONTRACT CLAUSES

H-3     COMMERCIAL FILMING AND VIDEOTAPING

        In accordance with 36 C.F.R. Part 251 and U.S. Forest Service Manuals 1600 and 2700 all
        commercial filming or videotaping (e.g., filming for feature films, reality shows, documentaries,
        television specials, etc.) on National Forest System lands requires the filming entity to apply for,
        and obtain, a special use authorization prior to the start of any filming, or associated activities,
        on National Forest System lands. This requirement is applicable to filming directly by
        contractors and is also applicable to filming of contractors of the U.S. Forest Service while on
        National Forest System lands.

        Any filming, or associated activities, occurring on National Forest System lands pursuant to a
        properly acquired special use authorization may be limited or prohibited during a fire fighting or
        incident support situation at the discretion of the Incident Commander.

        All contractually required recorded data, and images and voice data collected or stored from
        radios, sensors, phones, cameras or other audio and image recording devices are the property
        of the of the USDA Forest Service while on contract.

        This will include but not be limited to, Additional Telemetry Units, Automated Flight Following,
        and Operational Loads Monitoring data and data collected or stored from EO/IR sensors, any
        cameras, radios or other audio and video recording devices owned by the contractor, contractor
        representatives or the Forest Service. Use of the audio and image data outside of the scope of
        the contract is prohibited unless authorized in writing by the contracting officer.

H.4     DAILY REPORTING REQUIREMENTS

        A flight crewmember from each CLIN shall submit data to the National Interagency Coordination
        Center (NICC) at the close of each work day. The NICC will provide a means of receiving this
        data that can be accessed via internet or handheld mobile devices on the following website:

        https://docs.google.com/forms/d/1fjhn3h3Jl-
        4D04c_SiOIOsrXUD2FQJOhjWleFtKG3Vo/viewform.

        The data will include the date, location of aircraft, aircraft status, estimated time of return to
        availability if unavailable, flight time for the day, sorties flown, gallons dispensed, and any
        remarks.




                                                       55
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 87
                                                                      Page
                                                                         of 288
                                                                             59 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                                     PART II – CONTRACT CLAUSES
                                    SECTION I – CONTRACT CLAUSES

I-1     CLAUSES INCORPORATED BY REFERENCE (FAR 52.252-2) (FEB 1998)

        This agreement incorporates one or more clauses by reference, with the same force and effect
        as if they were given in full text. Upon request, the Contracting Officer will make their full text
        available. Also, the full text of a clause may be accessed electronically at this/these
        address(es): www.arnet.gov/far/ and www.usda.gov/procurement/policy/agar.html

              FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSES

        52.202-1     Definitions (NOV 2013)
        52.203-3     Gratuities (APR 1984)
        52.203-5     Covenant Against Contingent Fees (MAY 2014)
        52.203-6     Restrictions on SubContractor Sales to the Government (SEP 2006)
        52.203-7     Anti-Kickback Procedures (MAY 2014)
        52.203-8     Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
                     (MAY 2014)
        52.203-10    Price or Fee Adjustment for Illegal or Improper Activity (MAY 2014)
        52.203-12    Limitation on Payments to Influence Certain Federal Transactions (OCT 2010)
        52.203-13    Contractor Code of Business Ethics and Conduct (OCT 2015)
        52.203-17    Contractor Employee Whistleblower Rights and Requirement To Inform Employees
                     of Whistleblower Rights (APR 2014)
        52.204-4     Printed or Copied Double-Sided on Postconsumer Fiber Content Paper (MAY 2011)
        52.204-10    Reporting Executive Compensation and First-Tier Subcontract Awards (OCT 2016)
        52.204-12    Data Universal Numbering System Number Maintenance (OCT 2016)
        52.204-13    System for Award Management Maintenance (OCT 2016)
        52.204-14    Service Contract Reporting Requirements (OCT 2016)
        52.204-15    Service Contract Reporting Requirements for Indefinite-Delivery Contracts (OCT 2016)
        52.204-22    Alternative Line Item Proposal (JAN 2017)
        52.209-6     Protecting the Government's Interest when Subcontracting with
                     Contractors Debarred, Suspended, or Proposed for Debarment (OCT 2015)
        52.209-9     Updates of Publicly Available Information Regarding Responsibility Matters
                     (JUL 2013)
        52.209-10    Prohibition on Contracting with Inverted Domestic Corporations (NOV 2015)
        52.210-1     Market Research (APR 2011)
        52.215-2     Audit and Records – Negotiation (OCT 2010)
        52.215-8     Order of Precedence--Uniform Contract Format (OCT 1997)
        52.219-6     Notice of Total Small Business Set-Aside (NOV 2011)
        52.219-8     Utilization of Small Business Concerns (NOV 2016)
        52.219-9     Small Business Subcontracting Plan (NOV 2016) (Applicable if > $700,000)
                     Alternate II (JAN 2017)
        52.219-14    Limitations on Subcontracting (JAN 2017)
        52.219-16    Liquidated Damages --Subcontracting Plan (JAN 1999)
        52.219-28    Post-Award Small Business Program Representation (JUL 2013)
        52.222-3     Convict Labor (JUN 2003)
        52.222-4     Contract Work Hours & Safety Standards Act – Overtime Compensation (MAY 2014)
        52.222-21    Prohibition of Segregated Facilities (APR 2015)
        52.222-26    Equal Opportunity (SEP 2016)
        52.222-37    Employment Reports Veterans (FEB 2016)
        52.222-40    Notification of Employee Rights Under the National Labor Relations Act (DEC 2010)
        52.222-41    Service Contract Labor Standards (MAY 2014)
                                                       56
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 88
                                                                    Page
                                                                       of 288
                                                                           60 of 166
Solicitation No. 12024B18R9013                                                   U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                  National Office

                                     PART II – CONTRACT CLAUSES
                                    SECTION I – CONTRACT CLAUSES

       52.222-43     Fair Labor Standards Act and Service Contract Act--Price Adjustment (MAY 2014)
       52.222-50     Combating Trafficking in Persons (MAR 2015)
       52.222-54     Employment Eligibility Verification (OCT 2015)
       52.222-55     Minimum Wages Under Executive Order 13658 (DEC 2015)
       52.223-2      Affirmative Procurement of Biobased Products under Service and Construction
                     Contracts (SEP 2013)
       52.223-3      Hazardous Material Identification and Material Safety Data (JAN 1997)
                     Alternate I (JUL 1995)
       52.223-5      Pollution Prevention and Right-to-Know Information (MAY 2011)
       52.223-6      Drug-Free Workplace (MAY 2001)
       52.223-11     Ozone-Depleting Substances & High Global Warming Potential
                     Hydrofluorocarbons (June 2016)
       52.223-18     Encouraging Contractor Policies to Ban Text Messaging While Driving (AUG 2011)
       52.223-20     Aerosols (June 2016)
       52.225-13     Restrictions on Certain Foreign Purchases (JUN 2008)
       52.227-1      Authorization and Consent (DEC 2007)
       52.227-2      Notice and Assistance Regarding patent and Copy Right Infringement (DEC 2007)
       52.228-5      Insurance- Work on a Government Installation (JAN 1997)
       52.229-3      Federal, State, and Local Taxes (FEB 2013)
       52.232-1      Payments (APR 1984)
       52.232-8      Discounts for Prompt Payment (FEB 2002)
       52.232-9      Limitation on Withholding of Payments (APR 1984)
       52.232-11     Extras (APR 1984)
       52.232-17     Interest (MAY 2014)
       52.232-23     Assignment of Claims (MAY 2014)
       52.232-25     Prompt Payment (JULY 2013)
       52.232-33     Payment by Electronic Funds Transfer – System for Award Management (JUL 2013)
       52.232-39     Unenforceability of Unauthorized Obligations (JUN 2013)
       52.232-40     Providing Accelerated Payments to Small Business Subcontractors (Dec 2013)
       52.233-1      Disputes (MAY 2014)
       52.233-3      Protest after Award (AUG 1996)
       52.233-4      Applicable Law for Breach of Contract Claim (OCT 2004)
       52.237-2      Protection of Government Buildings, Equipment, and Vegetation (APR 1984)
       52.237-3      Continuity of Services (JAN 1991)
       52.242-13     Bankruptcy (JUL 1995)
       52.243-1      Changes--Fixed-Price (AUG 1987)--Alternate I (APR 1984)
       52.244-6      Subcontracts for Commercial Items (NOV 2017)
       52.245-1      Government Property (JAN 2017)
       52.245-9      Use and Charges (APR 2012)
       52.246-25     Limitation of Liability-Services (FEB 1997)
       52.247-21     Contractor Liability for Personal Injury and/or Property dame (APR 1984)
       52.249-2      Termination for Convenience of the Government (Fixed-Price) (APR 2012)
       52.249-8      Default (Fixed-Price Supply and Service) (APR 1984)
       52.253-1      Computer Generated Forms (JAN 1991)

           AGRICULTURE ACQUISITION REGULATION (48 CFR CHAPTER 4) CLAUSES

       452.237-75      Restrictions Against Disclosure (APR 2005)



                                                       57
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 89
                                                                      Page
                                                                         of 288
                                                                             61 of 166
Solicitation No. 12024B18R9013                                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                                     PART II – CONTRACT CLAUSES
                                    SECTION I – CONTRACT CLAUSES

I-2     UPDATES OF PUBLICLY AVAILABLE INFORMATION REGARDING RESPONSIBILITY
        MATTERS (FAR 52.209-9) (OCT 2018)

        (a) The Contractor shall update the information in the Federal Awardee Performance and
        Integrity Information System (FAPIIS) on a semi-annual basis, throughout the life of the
        contract, by posting the required information in the System for Award Management database
        via https://www.acquisition.gov.

        (b) As required by section 3010 of the Supplemental Appropriations Act, 2010 (Pub. L. 111-
        212), all information posted in FAPIIS on or after April 15, 2011, except past performance
        reviews, will be publicly available. FAPIIS consist of two segments—

               (1) The non-public segment, into which Government officials and the Contractor post
               information, which can only be viewed by—

                       (i) Government personnel and authorized users performing business on behalf
                       of the Government; or

                       (ii) The Contractor, when viewing data on itself; and

               (2) The publicly-available segment, to which all data in the non-public segment of
               FAPIIS is automatically transferred after a waiting period of 14 calendar days, except for-

                       (i) Past performance reviews required by subpart 42.15;

                       (ii) Information that was entered prior to April 15, 2011; or

                       (iii) Information that is withdrawn during the 14-calendar-day waiting period by
                       the Government official who posted it in accordance with paragraph (c)(1) of this
                       clause.

        (c) The Contractor will receive notification when the Government posts new information to the
        Contractor’s record.

               (1) If the Contractor asserts in writing within 7 calendar days, to the Government official
               who posted the information, that some of the information posted to the non-public
               segment of FAPIIS is covered by a disclosure exemption under the Freedom of
               Information Act, the Government official who posted the information must within 7
               calendar days remove the posting from FAPIIS and resolve the issue in accordance with
               agency Freedom of Information procedures, prior to reposting the releasable
               information. The contractor must cite 52.209-9 and request removal within 7 calendar
               days of the posting to FAPIIS.

               (2) The Contractor will also have an opportunity to post comments regarding information
               that has been posted by the Government. The comments will be retained as long as the
               associated information is retained, i.e., for a total period of 6 years. Contractor
               comments will remain a part of the record unless the Contractor revises them.


                                                       58
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 90
                                                                      Page
                                                                         of 288
                                                                             62 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                                       PART II – CONTRACT CLAUSES
                                      SECTION I – CONTRACT CLAUSES

               (3) As required by section 3010 of Pub. L. 111-212, all information posted in FAPIIS on
               or after April 15, 2011, except past performance reviews, will be publicly available.

        (d) Public requests for system information posted prior to April 15, 2011, will be handled under
        Freedom of Information Act procedures, including, where appropriate, procedures promulgated
        under E.O. 12600.

I-3     OPTION TO EXTEND THE TERM OF THE CONTRACT (FAR 52.217-9)(MAR 2000)

        (a) The Government may extend the term of this contract by written notice to the Contractor
        within 30 days of contract expiration; provided that the Government gives the Contractor a
        preliminary written notice of its intent to extend at least 60 days before the contract expires. The
        preliminary notice does not commit the Government to an extension.

        (b) If the Government exercises this option, the extended contract shall be considered to
        include this option clause.

        (c) The total duration of this contract, including the exercise of any options under this clause,
        shall not exceed 5 years.

I-4     AFFIRMATIVE PROCUREMENT OF EPA DESIGNATED ITEMS IN SERVICE AND
        CONSTRUCTION CONTRACTS (FAR 52.223-17) (AUG 2018)

        (a) In the performance of this contract, the Contractor shall make maximum use of products
        containing recovered materials that are EPA-designated items unless the product cannot be
        acquired—

               (1) Competitively within a timeframe providing for compliance with the contract
               performance schedule;
               (2) Meeting contract performance requirements; or
               (3) At a reasonable price.

        (b) Information about this requirement is available at EPA’s Comprehensive Procurement
        Guidelines web site. The list of EPA-designate items is available
        at https://www.epa.gov/smm/comprehensive-procurement-guideline-cpg-program .

I-5     STATEMENT OF EQUIVALENT RATES FOR FEDERAL HIRES (FAR 52.222-42) (MAY 2014)

        In compliance with the Service Contract Labor Standards statute and the regulations of the
        Secretary of Labor (29 CFR part 4), this clause identifies the classes of service employees
        expected to be employed under the contract and states the wages and fringe benefits payable
        to each if they were employed by the contracting agency subject to the provisions of 5 U.S.C.
        5341 or 5332.
        This Statement is for Information Only: It is not a Wage Determination

              Employee Class                                Monetary Wage-Fringe Benefits
              Aircraft Pilot, GS-11                                     $36.94

                                                       59
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 91
                                                                      Page
                                                                         of 288
                                                                             63 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                                     PART II – CONTRACT CLAUSES
                                    SECTION I – CONTRACT CLAUSES

            Aircraft Second-In-Command, GS-11                          $36.94
            Aircraft Flight Engineer, GS-11                            $36.94
            Aircraft Mechanic, WG-12                                   $33.58
            Aircraft Mechanic, Junior, WG-10                           $30.47
            Aircraft Mechanic, Helper, WG-5                            $21.42
            Aircraft Servicer, WG-7                                    $25.27
            Laborer, WG-2                                              $15.57
I-6     PROPERTY AND PERSONAL DAMAGE

        (a) The Contractor shall use every precaution necessary to prevent damage to public and
        private property.

        (b) The Contractor shall be responsible for all damage to property and to persons, including
        third parties that occur as a result of his or his agents or employee's fault or negligence. The
        term "third parties" is construed to include employees of the Government.

        (c) The Contractor shall procure and maintain during the term of this contract, and any
        extension thereof, aircraft public liability insurance in accordance with 14 CFR 298. The parties
        named insured under the policy or policies shall be the Contractor and The United States of
        America.

        (d) The Contractor may be otherwise insured by a combination of primary and excess policies.
        Such policies must have combined coverage equal to or greater than the combined minimums
        required.

        (e) Policies containing exclusions for chemical damage or damage incidental to the use of
        equipment and supplies furnished under this contract, or growing out of direct performance of
        the contract, will not be acceptable. The chemical damage coverage may be limited to
        chemicals dispensed while performing firefighting activities.

        (f) The Contractor, prior to the commencement of work, shall submit to the Contracting Officer
        one copy of the insurance policy, or confirmation from the insurance company, certifying that the
        coverage described in this clause has been obtained and will remain in force through the
        duration of the contract period.

I-7     EMPLOYMENT ELIGIBILITY VERIFICATION (FAR 52.222-54) (OCT 2015)

        (a) Definitions. As used in this clause—

        “Commercially available off-the-shelf (COTS) item”—

               (1) Means any item of supply that is—

                       (i) A commercial item (as defined in paragraph (1) of the definition at 2.101);

                       (ii) Sold in substantial quantities in the commercial marketplace; and

                       (iii) Offered to the Government, without modification, in the same form in which it
                       is sold in the commercial marketplace; and


                                                       60
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 92
                                                                    Page
                                                                       of 288
                                                                           64 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                                     PART II – CONTRACT CLAUSES
                                    SECTION I – CONTRACT CLAUSES

               (2) Does not include bulk cargo, as defined in section 3 of the Shipping Act of 1984 (46
               U.S.C. App. 1702), such as agricultural products and petroleum products. Per 46 CFR
               525.1 (c)(2), “bulk cargo” means cargo that is loaded and carried in bulk onboard ship
               without mark or count, in a loose unpackaged form, having homogenous characteristics.
               Bulk cargo loaded into intermodal equipment, except LASH or Seabee barges, is subject
               to mark and count and, therefore, ceases to be bulk cargo.

       “Employee assigned to the contract” means an employee who was hired after

       November 6, 1986, who is directly performing work, in the United States, under a contract that is
       required to include the clause prescribed at 22.1803. An employee is not considered to be
       directly performing work under a contract if the employee—

               (1) Normally performs support work, such as indirect or overhead functions; and

               (2) Does not perform any substantial duties applicable to the contract.

       “Subcontract” means any contract, as defined in 2.101, entered into by a subcontractor to
       furnish supplies or services for performance of a prime contract or a subcontract. It includes but
       is not limited to purchase orders, and changes and modifications to purchase orders.

       “Subcontractor” means any supplier, distributor, vendor, or firm that furnishes supplies or
       services to or for a prime Contractor or another subcontractor.

       “United States”, as defined in 8 U.S.C. 1101(a)(38), means the 50 States, District of Columbia,
       Puerto Rico, Guam, the Commonwealth of the Northern Mariana Islands and the U.S. Virgin
       Islands.

       (b) Enrollment and verification requirements.

               (1) If the Contractor is not enrolled as a Federal Contractor in E-Verify at time of contract
               award, the Contractor shall—

                       (i) Enroll. Enroll as a Federal Contractor in the E-Verify program within 30
                       calendar days of contract award;

                       (ii) Verify all new employees. Within 90 calendar days of enrollment in the E-
                       Verify program, begin to use E-Verify to initiate verification of employment
                       eligibility of all new hires of the Contractor, who are working in the United States,
                       whether or not assigned to the contract, within 3 business days after the date of
                       hire (but see paragraph (b)(3) of this section); and

                       (iii) Verify employees assigned to the contract. For each employee assigned to
                       the contract, initiate verification within 90 calendar days after date of enrollment
                       or within 30 calendar days of the employee’s assignment to the contract,
                       whichever date is later (but see paragraph (b)(4) of this section).

               (2) If the Contractor is enrolled as a Federal Contractor in E-Verify at time of contract
               award, the Contractor shall use E-Verify to initiate verification of employment eligibility
               of—

                                                       61
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 93
                                                                    Page
                                                                       of 288
                                                                           65 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                                     PART II – CONTRACT CLAUSES
                                    SECTION I – CONTRACT CLAUSES

                       (i) All new employees.

                               (A) Enrolled 90 calendar days or more. The Contractor shall initiate
                               verification of all new hires of the Contractor, who are working in the
                               United States, whether or not assigned to the contract, within 3 business
                               days after the date of hire (but see paragraph (b)(3) of this section); or

                               (B) Enrolled less than 90 calendar days. Within 90 calendar days after
                               enrollment as a Federal Contractor in E-Verify, the Contractor shall
                               initiate verification of all new hires of the Contractor, who are working in
                               the United States, whether or not assigned to the contract, within 3
                               business days after the date of hire (but see paragraph (b)(3) of this
                               section); or

                       (ii) Employees assigned to the contract. For each employee assigned to the
                       contract, the Contractor shall initiate verification within 90 calendar days after
                       date of contract award or within 30 days after assignment to the contract,
                       whichever date is later (but see paragraph (b)(4) of this section).

               (3) If the Contractor is an institution of higher education (as defined at 20 U.S.C.
               1001(a)); a State or local government or the government of a Federally recognized
               Indian tribe; or a surety performing under a takeover agreement entered into with a
               Federal agency pursuant to a performance bond, the Contractor may choose to verify
               only employees assigned to the contract, whether existing employees or new hires. The
               Contractor shall follow the applicable verification requirements at (b)(1) or (b)(2)
               respectively, except that any requirement for verification of new employees applies only
               to new employees assigned to the contract.

               (4) Option to verify employment eligibility of all employees. The Contractor may elect to
               verify all existing employees hired after November 6, 1986, rather than just those
               employees assigned to the contract. The Contractor shall initiate verification for each
               existing employee working in the United States who was hired after November 6, 1986,
               within 180 calendar days of—

                       (i) Enrollment in the E-Verify program; or

                       (ii) Notification to E-Verify Operations of the Contractor’s decision to exercise
                       this option, using the contact information provided in the E-Verify program
                       Memorandum of Understanding (MOU).

               (5) The Contractor shall comply, for the period of performance of this contract, with the
               requirements of the E-Verify program MOU.

                       (i) The Department of Homeland Security (DHS) or the Social Security
                       Administration (SSA) may terminate the Contractor’s MOU and deny access to
                       the E-Verify system in accordance with the terms of the MOU. In such case, the
                       Contractor will be referred to a suspension or debarment official.

                       (ii) During the period between termination of the MOU and a decision by the
                       suspension or debarment official whether to suspend or debar, the Contractor is

                                                       62
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 94
                                                                      Page
                                                                         of 288
                                                                             66 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                                     PART II – CONTRACT CLAUSES
                                    SECTION I – CONTRACT CLAUSES

                       excused from its obligations under paragraph (b) of this clause. If the suspension
                       or debarment official determines not to suspend or debar the Contractor, then the
                       Contractor must reenroll in E-Verify.

        (c) Web site. Information on registration for and use of the E-Verify program can be obtained
        via the Internet at the Department of Homeland Security Web site: http://www.dhs.gov/E-Verify.

        (d) Individuals previously verified. The Contractor is not required by this clause to perform
        additional employment verification using E-Verify for any employee—

               (1) Whose employment eligibility was previously verified by the Contractor through the
               E-Verify program;

               (2) Who has been granted and holds an active U.S. Government security clearance for
               access to confidential, secret, or top secret information in accordance with the National
               Industrial Security Program Operating Manual; or

               (3) Who has undergone a completed background investigation and been issued
               credentials pursuant to Homeland Security Presidential Directive (HSPD)-12, Policy for a
               Common Identification Standard for Federal Employees and Contractors.

        (e) Subcontracts. The Contractor shall include the requirements of this clause, including this
        paragraph (e) (appropriately modified for identification of the parties), in each subcontract that—

               (1) Is for—

                       (i) Commercial or noncommercial services (except for commercial services that
                       are part of the purchase of a COTS item (or an item that would be a COTS item,
                       but for minor modifications), performed by the COTS provider, and are normally
                       provided for that COTS item); or

                       (ii) Construction;

               (2) Has a value of more than $3,000; and

               (3) Includes work performed in the United States.

I-8     ASSURANCE REGARDING FELONY CONVICTION OR TAX DELINQUENT STATUS FOR
        CORPORATE APPLICANTS (452.209-71) (ALTERNATE 1) (FEB 2012)

        (a) This award is subject to the provisions contained in the Consolidated and Further Continuing
        Appropriations Act,2015 (P.L. No. 113-235), Division E, Title VII, Sections 744 and 745
        regarding corporate felony convictions and corporate federal tax delinquencies. Accordingly, by
        accepting this award the contractor acknowledges that it –

               (1) does not have a tax delinquency, meaning that it is not subject to any unpaid Federal
               tax liability that has been assessed, for which all judicial and administrative remedies
               have been exhausted or have lapsed, and that is not being paid in a timely manner
               pursuant to an agreement with the authority responsible for collecting the tax liability, and


                                                       63
       Case 1:21-cv-01084-RTH
            Case 1:21-cv-01084-RTH
                               Document
                                    Document
                                        4-1 *SEALED*
                                              18 Filed 03/29/21
                                                        Filed 03/19/21
                                                                  Page 95
                                                                       Page
                                                                          of 288
                                                                              67 of 166
Solicitation No. 12024B18R9013                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                                      PART II – CONTRACT CLAUSES
                                     SECTION I – CONTRACT CLAUSES

                (2) has not been convicted of a felony criminal violation under any Federal law within 24
                months preceding the award, unless a suspending and debarring official of the United
                States Department of Agriculture has considered suspension or debarment of the
                awardee, or such officer or agent, based on these convictions and/or tax delinquencies
                and determined that suspension or debarment is not necessary to protect the interests of
                the Government.

         (b) If the awardee fails to comply with these provisions, the Forest Service may terminate this
         contract for default and may recover any funds the awardee has received in violation of sections
         433 or 434.

I-9      ATTACHMENTS TO STATEMENTS OF WORK/SPECIFICATIONS
         (AGAR 452.211-73) (FEB 1988)

         The attachments to the Statement of Work/Specifications listed in Section J are hereby made
         part of this solicitation and any resultant contract.

I-10     INSURANCE COVERAGE (AGAR 452.228-71) (NOV 1996)

         Pursuant to FAR clause 52.228-5, Insurance-Work on a Government Installation, the Contractor
         will be required to present evidence to show, as a minimum, the amounts of insurance coverage
         indicated below:

         (a) Workers Compensation and Employer's Liability. The Contractor is required to comply with
         applicable Federal and State workers' compensation and occupational disease statutes. If
         occupational diseases are not compensable under those statutes, they shall be covered under
         the employer's liability section of the insurance policy, except when contract operations are so
         commingled with a Contractor's commercial operations that it would not be practical to require
         this coverage. Employer's liability coverage of at least $100,000 shall be required, except in
         States with exclusive or monopolistic funds that do not permit worker's compensation to be
         written by private carriers.

         (b) General Liability. The Contractor shall have bodily injury liability insurance coverage written
         on a comprehensive form of policy of at least $500,000 per occurrence.

         (c) Automobile Liability. The Contractor shall have automobile liability insurance written on a
         comprehensive form of policy.

         The policy shall provide for bodily injury and property damage liability covering the operation of all
         automobiles used in connection with performing the contract. Policies covering automobiles
         operated in the United States shall provide coverage of at least $200,000 per person and
         $500,000 per occurrence for bodily injury and $20,000 per occurrence for property damage or
         loss.

         (d) Aircraft Public and Passenger Liability. When aircraft are used in connection with performing
         the contract, the Contractor shall have aircraft public and passenger liability insurance.
         Coverage shall be at least $200,000 per person and $500,000 per occurrence for bodily injury,
         other than passenger injury. Coverage for passenger injury shall be at least $200,000 multiplied
         by the number of seats or passengers, whichever is greater.


                                                       64
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 96
                                                                    Page
                                                                       of 288
                                                                           68 of 166
Solicitation No. 12024B18R9013                                                U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                               National Office

                                 SECTION J – LIST OF ATTACHMENTS
                    EXHIBIT 1- -BASIC AIRCRAFT EQUIPMENT AND FIRE EQUIPMENT

J.1 LIST OF EXHIBITS

       EXHIBITS

       EXHIBIT 1 BASIC AIRCRAFT EQUIPMENT AND FIRE EQUIPMENT
       EXHIBIT 2 STRUCTURAL INTEGRITY PROGRAM
       EXHIBIT 3 RESERVED
       EXHIBIT 4 ADDITIONAL TELEMETRY UNIT SYSTEM DESCRIPTION
       EXHIBIT 5 FLIGHT EQUIPMENT
       EXHIBIT 6 FIRST AID KIT AERONAUTICAL
       EXHIBIT 7 SURVIVAL KIT – AERONAUTICAL (LOWER 48 AND ALASKA)
       EXHIBIT 8 AIRCRAFT MARKINGS
       EXHIBIT 9 LOAD SCHEDULE CHART
       EXHIBIT10 AIRTANKER BASES
       EXHIBIT11 DEPARTMENT OF DEFENSE REQUIREMENTS (ALASKA)
       EXHIBIT12 AIR CARD PROGRAM
       EXHIBIT13 SYNOPSIS OF AVIATION SAFETY PROGRAM
       EXHIBIT14 DEFINITIONS AND ABBREVIATIONS
       EXHIBIT15 DEPARTMENT OF LABOR WAGE DETERMINATION
       EXHIBIT16 AIRCRAFT RECORDS AND MANUALS
       EXHIBIT17 AIRCRAFT FLIGHT & MAINTENANCE LOG
       EXHIBIT18 AIRTANKER INSPECTION FORM
       EXHIBIT19 AIRCREW TRAINING FORM
       EXHIBIT20 CONTRACTOR PERFORMANCE EVALUATION
       EXHIBIT21 RETARDANT TANK REQUIREMENTS
       EXHIBIT22 WEIGHT AND BALANCE FORMS
       EXHIBIT 23 OFFERED AIRCRAFT CHARTS (PROPOSAL SUBMITTALS)
       EXHIBIT 24 PUBLIC AIRCRAFT OPERATIONS DECLARATION
       EXHIBIT 25 – ALASKA, CARIBBEAN, CANADA, AND MEXICO SUPPLEMENT




                                                       65
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 97
                                                                    Page
                                                                       of 288
                                                                           69 of 166
Solicitation No. 12024B18R9013                                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                                 SECTION J – LIST OF ATTACHMENTS
                    EXHIBIT 1- -BASIC AIRCRAFT EQUIPMENT AND FIRE EQUIPMENT

EXHIBIT 1 – BASIC EQUIPMENT AND FIRE EQUIPMENT

Aircraft shall be configured with the equipment required by 14 CFR and approved for make and model
furnished. In addition, the following equipment will be required:

       (a) The aircraft shall have one or more independently switched white strobe light(s) mounted on
       top of the aircraft or otherwise visible from above. A strobe light with a combination white and
       red lens is acceptable.

       (b) G-meter installed in pilot panel.

        (c) Seat belts and shoulder harnesses shall meet the requirements of 14 CFR Part 25.

       (d) The fire extinguisher shall be mounted in a manner readily available to all flight
       crewmembers. The fire extinguisher shall comply with National Fire Protection (NFPA) #10
       "Standards for Portable Fire Extinguishers". The fire extinguisher shall have a minimum rating
       of: 5BC.

       (e) First Aid Kit – Aeronautical. (See Exhibit 6)

       (f) Survival Kit – Aeronautical. (See Exhibit 7)

       (g) Cockpit checklist and flight publications to operate Visual Flight Rules and IFR in
       contiguous 48 states. (See Exhibit 5)

        (h) Operational Load Monitoring (OLM) equipment. (See Exhibit 2)

       (i) Aircraft Markings. (See Exhibit 8)

        (j) Retardant Tank(s)

               (1) Retardant tanks shall be capable of being filled in conformity with the certified
               retardant load through 3-inch diameter single or dual kamlock fittings on both sides of
               the aircraft or from the tail at a minimum fill rate of 400 gallons per minute.

               (2) Contractor shall maintain the tanking system in accordance with STC and the current
               IAB approval.

               All retardant tanks shall have a Quantity indicator to accurately measure retardant
               capacity to measure contract loads. This will be readily available to loading crews
               and/or aircrew members during retardant loading.


       (k) Copy of the awarded contract with all amendments.




                                                       66
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 98
                                                                    Page
                                                                       of 288
                                                                           70 of 166
Solicitation No. 12024B18R9013                                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                                 SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 2 – STRUCTURAL INTEGRITY PROGRAM
EXHIBIT 2 – STRUCTURAL INTEGRITY PROGRAM

General

This exhibit defines the Structural Integrity Program (SIP) requirements for airtankers evaluated and
awarded under this contract. The Contractor shall have an established SIP to manage their aircraft
including predicting and preventing catastrophic failure including fatigue separations.

Requirements

The Contractor shall have established a comprehensive SIP. As a minimum, the program will include
the following:

       (a) General

               (1) The aircraft shall have been FAA Type Certificated in the Standard or Restricted
               Category under 14 CFR Part 25 at Amendment level 25-45 or later or has met the
               requirements of Amendment 25-45.

                       (i) If Restricted Category, it must be approved for the Special Purpose Operation
                       of Forest and Wildlife Conservation, Aerial Dispensing of Liquids IAW FAA Order
                       8110.56, paragraphs 3-5, 3-6, and 5-5.

                       (ii) If Standard Category, it must have an approved STC for the Airtanker
                       Configuration, or the Special Purpose Operation of Forest and Wildlife
                       Conservation, Aerial Dispensing of Liquids.

               (2) The Certification Basis for US Military derived Restricted Category aircraft
               certificated under 14 CFR 21.25 must include documentation of an FAA Approved
               complete airframe baseline (original certificated usage, civil or military) evaluation for
               Damage Tolerance and Fatigue to 14 CFR 25.571 at Amendment 25-45 or later or has
               met the requirements of Amendment 25-45.

               (3) The Certification Basis for foreign aircraft certificated under 14 CFR Part 21.29 must
               include documentation of an FAA Approved complete airframe baseline (original
               certificated usage) evaluation for Damage Tolerance and Fatigue to 14 CFR 25.571 at
               Amendment 25-45 or has met the requirements of Amendment 25-45.

               (4) The aircraft shall have an FAA approved maintenance and inspection program
               developed and fully implemented for use as an Airtanker and shall be in compliance with
               that program and have complete records for airframe, engines and components
               certifying compliance with maintenance and all applicable 14 CFR requirements, all
               manufacturer’s SB’s applicable to the aircraft in its airtanker usage / firefighting usage
               and FAA Airworthiness Directives. Each mandatory component retirement, replacement
               or overhaul time shall be incorporated and adhered to as specified in the OEM
               Airworthiness Limitations Section or equivalent OEM document.

               (5) The contractor’s program must include or have incorporated all recommended and/or
               required manufacturer programs such as Structural Inspection Documents (SID),
               Supplemental Structural Inspection Documents (SSID), Electrical Wiring Interconnection
               Systems (EWIS) and Fuel Tank System Inspection Program, Corrosion Prevention and
               Control Programs (CPCP),as applicable. The CPCP program shall be revised to include
               dispositioning of retardant impingement in the form of leakage, spilling or spray from the

                                                       67
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 99
                                                                    Page
                                                                       of 288
                                                                           71 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                                 SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 2 – STRUCTURAL INTEGRITY PROGRAM
               tank or vents which allows retardant to accumulate on internal airframe structure,
               plumbing, wiring, or any aircraft components.

               (6) All modifications to the aircraft which change the configuration to the firefighting role
               must have been approved by the OEM or FAA approved by STC.

       (b) Manufacturer support and FAA Standards for Maintenance.

               (1) The Contractor shall obtain documentation of Manufacturer or Design Approval
               Holder (DAH) support (or FAA equivalent) for maintenance and engineering support of
               the original aircraft while under contract to the US Forest Service.

               (2) Aircraft shall have incorporated and complied with all requirements of the currently
               approved MSG-3 formulated maintenance and inspection program as a baseline for the
               aircraft if one exists.

       (c) Contractor’s Airworthiness Organization and Authority.

               (1) The Contractor will have their FAA approved Part 145 Certified Repair Station with
               Class or limited airframe and engine rating(s) for the aircraft offered, providing for the
               maintenance and inspection of their aircraft.

               (2) All maintenance and inspections conducted will be performed under the authority of
               the contractor’s FAA Part 145 Certified Repair Station (CRS).

       (d) Fatigue and Damage Tolerance evaluation and Airworthiness Limitations Section.

               (1) Documentation of a FAA Approved complete Airtanker usage evaluation of the
               aircraft (the whole airframe and tank installation) for Damage Tolerance and Fatigue to
               14 CFR 25.571 at Amendment 25-54 or later. The evaluation shall identify the loads,
               internal and external, to which the fatigue critical structure (FCS),as defined in 14 CFR
               26.41 or principal structural elements (PSE’s) will be subjected to in the firefighting
               mission. Determine the impact of firefighting missions to the baseline structure
               inspection program. Baseline structure means structure that is designed under the
               original type certificate or amended type certificate for that airplane model and includes
               former military aircraft as originally designed, manufactured, and delivered by OEM. In
               addition to all documentation above a FAA 8110-3 “Statement of Compliance with
               Federal Aviation Regulations” Form stating in the “Purpose of Data” block that it is for
               “the Fatigue and Damage Tolerance evaluations for the aerial dispersion mission usage”
               and that in the “Specific Requirements” block references 14 CFR 25.571 Amendment
               25-54 or later.
                        (i) Provide a table for each aircraft offered by N number / serial number, in the
                        format below, listing aircraft make and model, current flight time and cycles, LOV
                        or OEM determined service life, all life limited components, all fatigue critical
                        structure / PSE inspections illustrating the firefighting mission impact to the
                        baseline structure. The list is to include new fatigue critical structure / PSE’s
                        resulting from airtanker modifications.




                                                       68
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 100
                                                                    Page
                                                                       of 288
                                                                          72 of 166
Solicitation No. 12024B18R9013                                                         U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                        National Office

                                 SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 2 – STRUCTURAL INTEGRITY PROGRAM




               (2) If a contractor offers an aircraft make and model that has flown 500 or more airtanker
               missions the loads data from all airtanker missions to date shall be used in the initial
               fatigue and damage tolerance evaluation in (d)(1).

               (3) The evaluations above must include substantiation to 14 CFR 25.571 at Amendment
               25-54 or later for all structural repairs made to the aircraft since original manufacture.

               (4) The aircraft shall have FAA approved Instructions for Continued Airworthiness (ICAs)
               that meet 14 CFR 25.1529 at Amendment 25-54 or later for the airtanker mission
               formulated from the 14 CFR 25.571 evaluations and the aircraft shall be in full
               compliance with all inspections, inspection compliance intervals and structural
               component life limits derived from those evaluations.

               (5) Airworthiness Limitations based on the evaluations resulting from the above will be
               formally incorporated into the aircraft’s Airworthiness Limitations Section (ALS) of the
               ICA.

               (6) Aircraft must be maintained in full compliance with the inspections, inspection
               compliance intervals and structural component life limits of the ICA while under contract.

               (7) Provide a plot of cumulative occurrences of incremental vertical load factor
               exceedance data for gust and maneuver based on collected airtanker mission flight data
               in the format below. Initial exceedance prediction (gust and maneuver) is the
               exceedance data used in the preliminary fatigue and damage tolerance analysis. Plot
               exceedance data with the MIL-A- 8866 maneuver loads for reference. Provide aircraft
               type, number of flights, and number of flight hours. Exceedance plot to be provided with
               proposal and every two years.


                                                       69
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 101
                                                                    Page
                                                                       of 288
                                                                          73 of 166
Solicitation No. 12024B18R9013                                                        U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                       National Office

                                 SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 2 – STRUCTURAL INTEGRITY PROGRAM




       (e) Equipment for conducting aircraft Operational Load Monitoring (OLM).

       The Contractor OLM equipment shall meet following requirements. Criteria for the OLM system
       are provided in (h) below.

               (1) Contractor shall instrument aircraft with a government reviewed and approved OLM
               system. This system must provide to the government required and specified parameters
               in Table 1 and or Table 2 in paragraph (h) below.

               (2) If the OLMS system is inoperable or malfunctioning the aircraft operator shall have
               the problem corrected in 10 business days. If the problem is not corrected then the
               aircraft will be made unavailable until the OLMS is operating and properly recording
               data.

               (3) Acceleration Data Quality. Note: some OLM systems have exhibited aliased IMU
               acceleration data, in particular Nz. Operators are required to provide evidence that
               aliased data is not being sent to the USFS database. In some cases a Silicon Designs
               analog accelerometer (Model No. 2220-005) has been used to eliminate this issue when
               sampling Nz.

       (f) Revisions to the Instructions for Structural Integrity to meet the airtanker mission as
       necessary.
                                                       70
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 102
                                                                    Page
                                                                       of 288
                                                                          74 of 166
Solicitation No. 12024B18R9013                                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                                   SECTION J – LIST OF ATTACHMENTS
                              EXHIBIT 2 – STRUCTURAL INTEGRITY PROGRAM
               (1) With reference to airtanker usage and data from the OLM, the Contractor shall, every
               two years compile airtanker usage data, analyze the measured spectrum to the
               estimated spectrum used in (d)(1) above, perform a comparative analysis; and if merited
               repeat the initial (d)(1) airtanker analyses using the updated spectrum, then prepare, and
               submit revised ICA’s to the FAA for approval.

               (2) Revised ICA’s shall be submitted to the FAA for approval based on the operation of
               the aircraft as an airtanker. The frequency of seeking revised ICA’s shall be as
               necessary to ensure structural integrity if warranted of the Contractor’s fleet and prevent
               catastrophic failure including fatigue separations. In seeking revised ICA’s, the
               Contractor shall use the data obtained in succeeding years from the OLM system and
               update ICA’s as necessary throughout the contract period. Copies of the complete
               package submitted to the FAA shall be sent concurrently to the CO.

       (g) Contractor’s Quality Assurance program. The Contractor will:

               (1) Have a quality assurance program as part of their FAA Part 145 Repair Station.

               (2) Maintain trained maintenance technicians appropriately rated, certified or qualified to
               perform specialized quality assurance maintenance and inspections of the aircraft
               offered.

               (3) Report damage, failures, or fatigue cracks or separations within 3 calendar days to
               the government. Repair/replacement procedures for these will be reported to the
               government once they are developed.

               (4) Be responsible for any non-compliance with FAA published maintenance procedures
               and inspections.

       Note: Failure to accomplish items identified in this exhibit will result in termination of
       this contract.

       (h) OLM System and Program:

               (1) Criteria

               Aircraft shall be instrumented with a functioning operational loads monitoring system
               capable of characterizing the airtanker missions performed by these aircraft. The
               following sections details the minimum required parameters and sample rates for Initial
               Usage Evaluation or Continuous Monitoring. Contractors shall have one aircraft of each
               make and model offered that meets Table 1, Initial Airtanker Evaluation, requirements on
               contract with the USFS, the remaining aircraft of each make and model shall meet Table
               2, Continuous Use, requirements. Nz, Nx, Ny accelerations shall be recorded as close
               to the aircraft Center of Gravity as practicable or correction algorithms shall be validated
               and applied. Systems shall have functional and calibration flights recorded annually.

               (2) Initial Usage Evaluation OLM System

               These are minimum system requirements for at least one aircraft of a particular make
               and model in airtanker operation for data to perform an initial usage evaluation. The
               instrumentation and equipment utilized must include all mechanical components

                                                       71
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 103
                                                                    Page
                                                                       of 288
                                                                          75 of 166
Solicitation No. 12024B18R9013                                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                                 SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 2 – STRUCTURAL INTEGRITY PROGRAM
               required to measure the flight parameters as well as strain gages at selected locations
               on the airframe. The system shall have detailed installation instructions, drawings and
               instructions for continued airworthiness (ICAs). The ICAs will also include an installation
               validation plan for system and scheduled calibration check due annually. The following
               are minimum required parameters to be recorded at 32 Hz:




                                                       72
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 104
                                                                    Page
                                                                       of 288
                                                                          76 of 166
Solicitation No. 12024B18R9013                                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                                 SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 2 – STRUCTURAL INTEGRITY PROGRAM
               (3) Continuous Monitoring OLM Requirements for Additional Aircraft

               If a contractor operates multiple aircraft of the same model in the airtanker role, the OLM
               system and instrumentation requirements may be less comprehensive. These are
               minimum system requirements for all other aircraft of a particular make and model in
               airtanker operation for continuous monitoring while in airtanker service. The
               instrumentation and equipment utilized must include all mechanical components
               required to measure the flight parameters listed. The system shall have detailed
               installation instructions, drawings and instructions for continued airworthiness (ICAs).
               The ICAs will also include an installation validation plan for system and scheduled
               calibration check due annually. The following are minimum required parameters to be
               recorded at 8 Hz:




                                                       73
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 105
                                                                    Page
                                                                       of 288
                                                                          77 of 166
Solicitation No. 12024B18R9013                                         U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                        National Office

                                 SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 2 – STRUCTURAL INTEGRITY PROGRAM




                                                       74
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 106
                                                                    Page
                                                                       of 288
                                                                          78 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                                 SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 2 – STRUCTURAL INTEGRITY PROGRAM
   The following are the minimum requirements for a Continuous Monitoring OLM system:

               (4) Data Acquisition and Transmittal Requirements

               The flight data recorder utilized for the data acquisition must be capable of recording all
               of the flight parameters as well as the strain gages, when applicable. Recorders shall be
               capable of recording flight data for up to 100 flight hours without replacing the data
               capture media. Recorded data shall be compatible with Forest Service Data Library
               software solution.

               (5) The Contractor’s OLM program shall:

                       (i) Identify the OLM system installation, calibration process, and frequency of
                       recalibration;

                       (ii) OLM system shall be properly installed using OEM recommended installation
                       procedures.

                       (iii) Identify the location of the recording device of the OLM system. The system
                       does not need to be crash survivable; however the Contractor shall consider the
                       most crash survivable location within the aircraft with regard to fire and damage
                       from a crash for the recording unit.

                       (iv) Identify the parts or measured parameters that are required to be operational
                       for each flight.

                       (v) Contain procedures to assure the OLM system is fully functional for each
                       flight, including all measured parameters;

                       (vi) Identify the specific parameters selected for recording with rationale for their
                       selection.

                       (vii) Identify the location, purpose and use of the parameters selected.
                       Parameters identified as being required for developing revised Instructions for
                       Continued Airworthiness (ICA’s) shall be so identified and be given greater
                       description as to their use;

                       (viii) Provided an explanation of the analysis of the data obtained from the aircraft
                       OLM system;

                       (iv) Contain procedures for the integration of the analyzed aircraft operational
                       load data into the Contractor’s SIP;

                       (x) Define and provide a detailed explanation of the exceedance for each of the
                       recorded parameters;

                       (xi) Thoroughly explain the Contractor’s definition of a structural exceedance.
                       Structural exceedances may be single or multiple parameter exceedances;

                       (xii) Contain procedures to take (i.e. inspect, repair, or other maintenance
                       action) when a structural exceedance occurs;

                                                       75
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 107
                                                                    Page
                                                                       of 288
                                                                          79 of 166
Solicitation No. 12024B18R9013                                                              U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                             National Office

                                 SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 2 – STRUCTURAL INTEGRITY PROGRAM
                       (xiii) Contain procedures for notification (timeliness and method) to the
                       Government for all defined exceedances and the planned actions and timeline to
                       complete them;

                       (xiv) Contain procedures for retrieval of the aircraft OLM data, analysis of the
                       data, process for defining/deciding on a maintenance action, and implementation
                       of the maintenance action; and

                       (xv) The contractor shall submit recorded data to the Forest Service
                       Airworthiness Branch every 14 days while on contract. The recorded OLM data
                       shall be in “.cdf” file format. All values in data files shall be in engineering units.
                       The data files shall include column header descriptions (including engineering
                       units for the values in each column). Acceleration data shall be described as
                       either incremental or total. There shall be only one flight per recorded file.

Reference / Publications

The following references / publications may be used to guide the Contractor in establishing a SIP.

          1. NTSB Safety Recommendations A-04-29, 30 and 31, 23 April 2004
          2. FAA Structural Management and Inspection Criteria for use on Large Airtankers for
             USDA & DOI, 28 May 2004.
          3. Blue Ribbon Panel: Federal Aerial Firefighting: Assessing Safety and Effectiveness,
             December 2002
          4. 14 CFR, Code of Federal Regulations Aeronautics and Space
          5. FAA Order 8110.56A, Restricted Cat. Type Certification, September 30, 2008
          6. DOT/FAA/AR-11/7, Usage and Maneuver Loads Monitoring of Heavy Air Tankers, March
             2011
          7. Mil-A-8866, Military Specification, Airplane Strength and Rigidity, Reliability
             Requirements, Repeated Loads and Fatigue, 18 May 1960.
          8. AC 91- 56B Continuing Structural Integrity Program for Large Transport Category
             Airplanes, 2008
          9. AC 91- 82A - Fatigue Management Programs for In-Service Issues, 2011
          10. AC 25.571-1D, Damage Tolerance and Fatigue Evaluation of Structure, 2011
          11. AC 120-93 Damage Tolerance Inspections for Repairs and Alterations, 2007
          12. For information on CDF file format view documentation at
              http://cdf.gsfc.nasa.gov/html/FAQ.html.




                                                       76
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 108
                                                                    Page
                                                                       of 288
                                                                          80 of 166
Solicitation No. 12024B18R9013                                         U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                        National Office

                                   SECTION J – LIST OF ATTACHMENTS
                                         EXHIBIT 3 – RESERVED

EXHIBIT 3 – RESERVED




                                                       77
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 109
                                                                    Page
                                                                       of 288
                                                                          81 of 166
Solicitation No. 12024B18R9013                                                U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                               National Office

                                 SECTION J – LIST OF ATTACHMENTS
                   EXHIBIT 4 – ADDITIONAL TELEMETRY UNIT SYSTEM DESCRIPTION
EXHIBIT 4 – ADDITIONAL TELEMETRY UNIT SYSTEM DESCRIPTION


1. Clearly describe the ATU system installed on the offered:

2. Hardware configuration:

                                Manufacturer/Company           Model Number
 AFF Hardware
 AFF Service Provider
 ATU Hardware
 ATU Service Provider
 Tank/ Bucket Provider
 Drop Controller
 Load Cell (if applicable)


3. What parameter logic determines the following?

a. Tank / Bucket Fill:

b. Gate or Door Open:

c. Gate or Door Close:

d. Volume Dropped:


4. ATU Service Provider Website:




                                                       78
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 110
                                                                    Page
                                                                       of 288
                                                                          82 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                                   SECTION J – LIST OF ATTACHMENTS
                                     EXHIBIT 5 – FLIGHT EQUIPMENT

EXHIBIT 5 – FLIGHT EQUIPMENT

       (a) The PIC shall ensure that the following flight equipment is current, operable, and accessible
       at the pilot station for each flight during the contract period:

          Flashlight having at least two size “D” cells, or equivalent that is in good working order
          (14 CFR 91.503(a) (1)

          Cockpit checklist shall contain as a minimum the following procedures:

                 1. Before Starting engines                         6. After Landing
                 2. Before Takeoff                                  7. Stopping Engines
                 3. Climb/Cruise                                    8. Emergencies
                 4. Before Drop                                     9. After Drop
                 5. Before Landing

       (b) Appropriate current aeronautical charts covering the area of operation, including reroute,
       terminal and approach. The minimum required to begin work under the contract is VFR and IFR
       coverage in the contiguous 48 states. The Contractor shall be responsible for providing
       navigation publications. FAA approved “electronic” flight bags meet this requirement.

       (c) Load Schedule Charts (LSC) to verify the performance required based on Normal Operating
       Weight as defined in Section B. The LSCs shall reflect the effects of altitude, temperature, wind
       components, runway length, and runway gradient at all Airtanker Bases. (See Section J, Exhibit
       9)

       (d) Contractor shall furnish with each aircraft a quick reference LSC based on approved or
       demonstrated capabilities reflecting the effects of altitude, temperature, wind component,
       runway length, and runway gradient for all Airtanker Bases. (reference Interagency Airtanker
       Base Directory NFES 2537)

       (e) Computation of density altitude shall be made from Standard Fahrenheit temperature for the
       field elevation up to and including plus 30 degrees Fahrenheit at all Airtanker Bases.




                                                       79
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 111
                                                                    Page
                                                                       of 288
                                                                          83 of 166
Solicitation No. 12024B18R9013                                                        U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                       National Office

                                   SECTION J – LIST OF ATTACHMENTS
                                 EXHIBIT 6 – FIRST AID KIT AERONAUTICAL

EXHIBIT 6 – FIRST AID KIT AERONAUTICAL


                                                            Passenger    Passenger
                                                              Seats        Seats
                 Item Description                              0-9         10 - 50

                 Adhesive bandage compresses (3                 8             16
                 inches long)

                 Antiseptic or alcohol wipes                   10             20
                 (packets)

                 Bandage compresses, (4 inches)                 4             4

                 Triangular bandage compresses,                 2             4
                 40 inch (sling)

                 Roller bandage, 4 inch x 5 yards               2             4
                 (gauze)

                 Adhesive tape, 1 inch x 5 yards                1             2
                 (standard roll)

                 Bandage scissors                               1             1

                 Body Fluids Barrier Kit:                       1             1

                 2-pair of latex gloves

                 1-face shield

                 1-mouth-to-mouth barrier

                 1-protective gown

                 2-antiseptic towelettes

                 1-biohazard disposal bag

                 Notes:
                 1. Splints are recommended if space permits.
                 2. Kits must be in a dust-proof and moisture-proof container.
                 3. Kits must be readily accessible to the pilot(s) and crewmembers.
                 4. Kits may be commercially available types, similar in content, which
                    are FAA approved for the appropriate number of pilots and
                    crewmembers carried.


                                                       80
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 112
                                                                    Page
                                                                       of 288
                                                                          84 of 166
Solicitation No. 12024B18R9013                                                              U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                             National Office

                                 SECTION J – LIST OF ATTACHMENTS
                 EXHIBIT 7 - SURVIVAL KIT – AERONAUTICAL (LOWER 48 AND ALASKA)

EXHIBIT 7 – SURVIVAL KIT – AERONAUTICAL (LOWER 48 AND ALASKA)

                                                LOWER 48

      The contents shall include the following minimum items:
      Item                                             Item

      Knife                                            Signal Mirror

      Signal Flares (6-each)                           Matches (2-small boxes in waterproof
                                                       containers)

      Food (2-days emergency rations per               Water (1-quart per occupant) (not required when
      occupant) (minimum of 1,000 calories             operating over areas with adequate drinking
      per occupant per day)                            water)

      Space Blanket (1-per occupant)                   Candles

      Collapsible Water Bag                            Whistle

      Magnesium Fire Starter                           Nylon Rope or Parachute Cord (50-feet)

      Note: Location of survival gear on the aircraft must be addressed in the crewmember
      briefing prior to takeoff.


      Suggested Survival Kit Items Dependent Upon Terrain and Climate:
      Item                                             Item

      Container w/carrying Handle or Straps            Individual First Aid Kit

      Large Plastic Bags                               Signal Panels

      Flashlight with Spare Batteries                  Hand Saw or Wire Saw

      Collapsible Shovel                               Sleeping Bag (1-per two occupants)

      Survival Manual (Arctic/Desert)                  Snowshoes

      Insect Repellant                                 Axe or Hatchet

      Insect Head net (1-per occupant)                 Gill Net/Assorted Fishing Tackle

      Personal ELT                                     Sunscreen

      Note: The hand-held 720 or 760 channel VHF transceiver radio is recommended. It should
      be attached, or immediately accessible, to a crewmember rather than placed in the aircraft
      survival kit.


                                                        81
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 113
                                                                    Page
                                                                       of 288
                                                                          85 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                                 SECTION J – LIST OF ATTACHMENTS
                 EXHIBIT 7 - SURVIVAL KIT – AERONAUTICAL (LOWER 48 AND ALASKA)

                                                 ALASKA

        The minimum equipment to be carried during the summer months

        Food for each occupant sufficient to sustain life for one week

        One axe or hatchet and one knife.

        One small gill net and an assortment of tackle such as hooks, flies, lines, sinkers, etc.

        Two small boxes/containers of matches (waterproof)

        Mosquito repellant.

        One mosquito head net for each occupant

        One space blanket for each occupant

        Signal equipment: (1) flares (six each) and (2) Signal mirror

        50' nylon cord.

        Candles (5 each).

        In addition to the above, the following items shall be carried from October 15 to
        April 1 of each year:

        One pair of snowshoes.

        One sleeping bag per two occupants.




                                                       82
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 114
                                                                    Page
                                                                       of 288
                                                                          86 of 166
Solicitation No. 12024B18R9013                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                                   SECTION J – LIST OF ATTACHMENTS
                                    EXHIBIT 8 – AIRCRAFT MARKINGS

EXHIBIT 8 – AIRCRAFT MARKINGS

       (a) The airtanker identification number shall be painted on a vertical surface. The number shall
       be a minimum of two feet high, seventeen inches wide and with a 5 inch brush stroke. The
       number shall not interfere with the aircraft's registration "N" number.

       (b) The aircraft shall be painted with high visibility paint, which contrasts with the primary paint
       color scheme. High visibility paint shall be applied to the minimum areas as outlined below:

               (1) Nine square feet from the outboard tips inboard on the upper and lower surface of
               the wings

               (2) Six square feet from the outboard tips inboard on the upper and lower horizontal
               stabilizer surface

               (3) Six square feet from upper portion downward on both sides of the vertical surface of
               the rudder assembly or aircraft structure immediately adjacent to the tail assembly

               (4) Contrasting paint(s) shall be applied to the camber side of the propeller blade tips.
               At a minimum, the area from the tip to approximately six inches inboard on each blade
               shall be contrasting.

       (c) All liquid filler openings shall be marked near each opening with the identity of the fluid, the
       octane rating or grade, if applicable, and the amount in U.S. quarts or gallons.

       (d) The following list of weights shall be painted on the outside of the aircraft in a location readily
       visible to the loading crews:

                  Maximum Gross Weight
                  Maximum Landing Weight
                  Contracted Retardant Weight
                  Normal Operating Weight
                  Empty Weight

       (e) Each loading level of the retardant tank shall be marked with the number of gallons capacity
           and the weight of retardant at that level based on 9.0 pounds per gallon.

       (f) Official Government logos such as the USFS shield and or reference to Official U.S.
           Government Fire Fighting Vehicle will not be permitted on contractor equipment (vehicles or
           aircraft).




                                                       83
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 115
                                                                    Page
                                                                       of 288
                                                                          87 of 166
Solicitation No. 12024B18R9013                                                 U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                National Office

                                   SECTION J – LIST OF ATTACHMENTS
                                        EXHIBIT 9 – LOAD CHART

EXHIBIT 9 – LOAD CHART


                      Tanker #:
                      Aircraft Make/Model
                      Payload
                      MTOW

                      Airtanker Base:

                      Elevation:

                               ALLOWABLE TAKE OFF PAYLOAD BASE
                                BALANCED CRITICAL FIELD LENGTH

 Runway ______________

        ALLOWABLE TAKEOFF PAYLOAD BASE TEMPERATURE at 85°F, 90°F, and 95° F
                                Field Elevation
            1000       2000    3000       4000  5000        6000       7000
 Field         +85-3050
 Length        +90-2100
               +95-unable
 6000


 6500

 7000


 7500


 8000

 8500

 9000

                      Solve for Each Viable Runway with Gallons of Retardant




                                                       84
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 116
                                                                    Page
                                                                       of 288
                                                                          88 of 166
Solicitation No. 12024B18R9013                                                              U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                             National Office

                                      SECTION J – LIST OF ATTACHMENTS
                                        EXHIBIT 10 – AIRTANKER BASES

EXHIBIT 10 – AIRTANKER BASES


ALASKA AREA                              IDENT              NORTHERN AREA

Delta Junction, Alaska                   BIG                Billings, Montana                        BIL
Fort Wainwright (Fairbanks), Alaska      FBK                Coeur d'Alene, Idaho                     COE
Kenai, Alaska                            ENA                Helena, Montana                          HLN
McGrath, Alaska                          MCG                Missoula, Montana                        MSO
Palmer, Alaska                           PAQ                West Yellowstone, Montana                WYS
Tanacross, (Tok), Alaska                 TSG
                                                            NORTHWEST AREA
CALIFORNIA AREA
                                                            Klamath Falls, Oregon (Kingsley Field)   LMT
Bishop, California                       BIH                La Grande, Oregon                        LGD
Castle (Merced)                          MER                Medford, Oregon                          MFR
Chico, California                        CIC                Moses Lake, Washington                   MWH
Fresno, California                       FAT                Redmond, Oregon                          RDM
Lancaster (Fox Field), California        WJF
McClellan                                MCC                ROCKY MOUNTAIN AREA
Paso Robles, California                  PRB
Porterville, California                  PTV                Colorado Springs                         COS
Redding, California                      RDD                Durango, Colorado                        DRO
San Bernardino, California               SBD                Grand Junction, Colorado                 GJT
Santa Maria, California                  SMX                Jeffco (Denver)                          BJC
Santa Rosa, California (Sonoma)          STS                Pueblo, Colorado                         PUB
                                                            Rapid City, South Dakota                 RAP
EASTERN AREA
                                                            SOUTHERN AREA
Bemidji, Minnesota                       BJI
Brainerd, Minnesota                      BRD                Chattanooga, Tennessee                   CHA
Ely, Minnesota                           ELO                Fayetteville, Arkansas                   FYV
Hibbing, Minnesota                       HIB                Kinston, North Carolina                  ISO
                                                            Lake City, Florida                       LCQ
GREAT BASIN AREA
                                                            SOUTHWEST AREA
Battle Mountain, Nevada                  BAM
Boise, Idaho                             BOI                Alamogordo, New Mexico                 ALM
Cedar City, Utah                         CDC                Albuquerque, New Mexico                ABQ
Hill AFB, Utah                           HIF                Fort Huachuca, Arizona (Libby AAF)     FHU
McCall, Idaho                            MYL                Phoenix – Mesa Gateway, Arizona        IWA
Pocatello, Idaho                         PIH                Prescott, Arizona                      PRC
Reno (Stead), Nevada                     RTS                Roswell, New Mexico (Industrial)       ROW
Twin Falls, Idaho                        TWF                Silver City, New Mexico (Grant County) SVC
                                                            Winslow, Arizona                       INW




                                                       85
     Case Case
          1:21-cv-01084-RTH
               1:21-cv-01084-RTH
                             Document
                                 Document
                                      4-1 *SEALED*
                                            18 Filed 03/29/21
                                                      Filed 03/19/21
                                                               Page 117
                                                                     Page
                                                                        of 288
                                                                           89 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                                   SECTION J – LIST OF ATTACHMENTS
                    EXHIBIT 11 – DEPARTMENT OF DEFENSE REQUIREMENTS (ALASKA)

EXHIBIT 11 – DEPARTMENT OF DEFENSE REQUIREMENTS (ALASKA)

        (a) General

        Performance under this contract requires that the Contractor use military airfields within the
        State of Alaska as either reporting or alternate base. As a condition of this use, the Contractor
        must comply with the following requirements imposed by the DOD. The following forms must be
        completed and submitted to the CO:

               (1) Civil Aircraft Landing Permit, DD Form 2401

               (2) Civil Aircraft Certificate of Insurance, DD Form 2400

               (3) Civil Aircraft Hold Harmless Agreement, DD Form 2402

        (b) Civil Aircraft Landing Permit, DD Form 2401, and Civil Aircraft Hold Harmless Agreement,
        DD Form 2402.

        The Contractor must submit these forms within ten calendar days after receipt of contract
        award, to the CO.

        (c) Civil Aircraft Certificate of Insurance, DD Form 2400

        Contractor shall be required to submit a DD Form 2400, Civil Aircraft Certificate of Insurance
        within ten calendar days after receipt of contract award or the award of a subsequent option
        period. The minimum limits required to be carried during the performance of this contract are
        specified below.

        (d) Insurance Requirements

        Minimum aircraft liability coverage requirements for privately owned business or commercial
        aircraft (including passengers)

                                          Army Regulation 95-2


                                        The Minimum         The
 Rule    If The                         For Bodily          Minimum For    The Minimum
                      Then For
 No.     Mgtow Is                       Injury Is           Property       Liability For Passengers Is
                                                            Damage Is
 1       ≤ 12,500     Each Person       $100,000            $100,000       $100,000
         Pounds       Each Accident     $200,000                           $100,000 x 75% x Number of
                                                                           Passenger Seats

 2       >12,500      Each Person       $100,000            $1,000,000     $100,000
         Pounds       Each Accident     $1,000,000                         $100,000 x 75% x Number of
                                                                           Passenger Seats




                                                       86
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 118
                                                                    Page
                                                                       of 288
                                                                          90 of 166
Solicitation No. 12024B18R9013                                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                                 SECTION J – LIST OF ATTACHMENTS
                  EXHIBIT 11 – DEPARTMENT OF DEFENSE REQUIREMENTS (ALASKA)

       (e) Conduct and Regulations

               (1) The Contractor and its employees are expected to adhere to the rules of conduct and
               regulations prescribed by the military installation Commander applicable to civilians
               entering or doing business with the Government on military installations. The contractor
               and its employees shall be required to maintain automobile insurance on company and
               personal owned vehicles that are used on the military installation.

               (2) The minimum vehicle insurance levels are those prescribed by the State of Alaska.
               A certificate of insurance is required for entry to Fort Wainwright. Vehicle operators shall
               be prepared to show proof of insurance upon request of the military or BLM personnel.

               (3) Contractor shall submit the vehicle identification number (VIN) for all restricted
               Bureau of Land Management retardant ramp site vehicles to the Contract Officer 10
               days prior to award or when such vehicles are presented to the site. The Government
               will reserve the right to require insurance on the restricted ramp site vehicles.

               (4) The Government will issue Fort Wainwright base vehicle passes. Passes are
               available at the Fort Wainwright front gate, Army Vehicle Registration Office. A driver’s
               license, current registration, and auto insurance must be presented to the Provost
               Marshal’s Office to obtain the pass.

       (f) Government Identification Cards

               (1) Contractor employees who are assigned to operate in and out of Fort Wainwright,
               Alaska, may be issued a U.S. Government Identification Card. The Bureau of Land
               Management, Alaska Fire Service, will issue the card. The card will be clearly marked
               as “Contractor Employee” and include the name of the contractor they are employed by.
               This Identification Card is the property of the U.S. Government.

               (2) Identification cards shall be returned to the COR upon request. Cards shall also be
               returned to the COAR upon the employee’s release either at the end of each exclusive
               use period or upon permanent dispatch to an alternate base.

               (3) The Government may withhold payment to the contractor until such time as all cards
               have been turned in.

               (4) Contractor Employee Background Investigation. Contract employees who are
               assigned to operate in and out of Fort Wainwright, Alaska, may be subject to a
               background investigation by the Government. This background investigation shall be at
               the expense of the Government. At the request of the CO, the Contractor shall submit
               information on each employee to facilitate this investigation. Failure to provide such
               information or upon receipt of an unsatisfactory background check, the employee shall
               be denied access to Fort Wainwright or other Federal installations. The contractor
               agrees to replace employees who refuse to provide information, or those who, in the
               Government’s opinion, result in an unsatisfactory background check.




                                                       87
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 119
                                                                    Page
                                                                       of 288
                                                                          91 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                                 SECTION J – LIST OF ATTACHMENTS
                  EXHIBIT 11 – DEPARTMENT OF DEFENSE REQUIREMENTS (ALASKA)

       (g) Weapons

               All weapons in the aircraft survival kit shall be registered with the Fort Wainwright
               Provost Marshal.

       (h) Space (Fort Wainwright)

               (1) The Government will assign the Contractor a limited amount of space on or adjacent
               to the aircraft/fire suppressant material ramp for supporting its aircraft. The space is
               limited and will be apportioned based upon the number of aircraft furnished by the
               Contractor, as well as the total space available for this purpose. Only serviceable spare
               parts and support equipment will be permitted to be stored in this area. The Contractor
               will be required to keep their designated area clean and orderly. All items must be
               properly stored and/or disposed. The use of this space is limited to the direct support of
               the contract aircraft. No other use is permitted.

               (2) The Contractor shall be required to comply with all State, Federal and local
               Environmental Protection (EPA) laws and regulations as well as those prescribed by the
               military installation Commander in the handling, storage, transportation, utilization and
               disposal of hazardous materials and waste such as oil solvents, etc. At the time of
               space assignment, the Contractor shall designate an individual responsible for
               hazardous waste management.

               (3) Occupancy of the space shall be limited to a period not to exceed 5 calendar days
               prior to and after the exclusive use period stated in the schedule or as established in the
               Notice to Proceed. Storage of a limited number of items outside this time period (i.e.,
               winter period between contract options) shall only be permitted with the written
               permission of the Airtanker Base Manager. In the event that the Government does not
               exercise an option to renew, all items must be removed within 5 calendar days notice, or
               as otherwise agreed upon. At the end of the contract term, including all options, all
               Contractor equipment, supplies, automobiles, and aircraft must be removed within 5
               calendar days after the end of the exclusive use period.

               (4) All usage of the assigned area is subject to the approval of the Airtanker Base
               Manager.

               (5) The Government assumes no responsibility/liability for loss of or damage to the
               Contractor’s equipment stored at the site.

       (i) Government-Furnished Fuel

               The Contractor shall use Government furnished fuel throughout performance unless
               directed otherwise by the CO.

               The Contractor shall record each issue of fuel/oil servicing as directed by the
               Government, and shall verify the fuel/oil issued by signing a line entry on the OAS-59,
               Fuel and Oil Issue record.




                                                       88
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 120
                                                                    Page
                                                                       of 288
                                                                          92 of 166
Solicitation No. 12024B18R9013                                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                                 SECTION J – LIST OF ATTACHMENTS
                  EXHIBIT 11 – DEPARTMENT OF DEFENSE REQUIREMENTS (ALASKA)

       (j) Fuel Servicing

               (1) The Government will furnish, transport, and store all aircraft fuel. The Contractor
               shall use Government-furnished fuel throughout performance unless directed otherwise
               by the CO or his authorized representative.

               (2) Grades of Government-furnished fuel vary from location to location and the
               Contractor shall use the grade available. Jet Fuel in one of the following grades will be
               available at each location:

                                                 JET FUEL
                                                 Jet A
                                                 Jet A-50
                                                 JP 4
                                                 JP-8

               (3) All other fluids shall be furnished and transported by the Contractor.




                                                       89
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 121
                                                                    Page
                                                                       of 288
                                                                          93 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                                 SECTION J – LIST OF ATTACHMENTS
                       EXHIBIT 12 - US GOVERNMENT AIR CARD FUEL PROGRAM

EXHIBIT 12 – US GOVERNMENT AIR CARD FUEL PROGRAM

       NOTE: The Hourly Flight Rate for aircraft under the AIR Card program will be adjusted to reflect
       a dry rate.

       DLA policy requires that Air Cards are in the possession of and submitted for services payment
       by a federal employee. Agency aircrews are allowed to carry AIR Cards on board an aircraft
       and submit the card for payment fuel or services payment.

       Contract or international aircrews are not allowed to carry AIR Cards on board an aircraft and
       cannot submit the card for payment fuel or services payment. To support aviation fuel
       purchase in aircraft staffed by contract or international pilots, agency employees are
       designated as AIR Card Coordinators. The Coordinators are trained and authorized to
       standards established by DLA and serve as primary point of contact for AIR Card fuel related
       issues to the AO, Dispatch, Airtanker Base Manager, aircrew, and fuel vendors

       (a) The AIR Card is the sole property of the US Government and all terms and conditions for
       use are set by the Defense Logistics Agency (DLA) under their "In-to-Plane" fuel contract
       program.

       (b) The FS has established accounts with DLA to utilize fuel under this contract for use in Large
       Airtankers while under exclusive contract to the FS. This includes all revenue flights under the
       large airtanker services contract. The AIR Card shall NOT be used for fuel purchased for non-
       revenue flights. The aircraft will normally be fueled to the level prior to the start of the non-
       revenue flight using the contractor’s method of payment.

       (c) If necessary, the average burn rate for the aircraft type shall be used along with the flight
       duration and average cost for fuel to determine a reduction in contract payment.

       (d) Contractors shall have and maintain a second way to pay for fuel (company credit card,
       purchase order, etc.) when the AIR Card is either not appropriate for use or not accepted by the
       fuel provider. Not all airtanker base locations accept the AIR Card.

       (e) Items other than fuel will be purchased using the contractor’s means of payment.

       (f) Contractors shall not accept gratuities or other gifts from fuel suppliers.

       (g) Airtankers will begin with an established amount of fuel documented in the Aviation
       Business System (ABS). Upon return to the home base at the end of the MAP, the difference
       shall be paid in ABS as a credit or a charge depending on that difference.

       (h) All fuel quantities (gallons) purchases shall be documented in ABS in the remarks section
       for the day on which it was purchased.




                                                       90
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 122
                                                                    Page
                                                                       of 288
                                                                          94 of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                                 SECTION J – LIST OF ATTACHMENTS
                       EXHIBIT 12 - US GOVERNMENT AIR CARD FUEL PROGRAM

       (i) In order to mitigate flight operations disruption, fuel purchase coordination should be made
       in advance of aircraft arrival at an airfield or as soon as practicable. Air card Coordinators duties
       include:

               (1) Serves as primary point of contact for AIR Card fuel related issues to Accountable
               Officials (USFS), Dispatch, Airtanker Base Manager, Airtanker Crew, and Fuel Vendors

               (2) Receives information on current or planned location of turbine airtanker(s) from
               contract aircrews

               (3) Contacts FBO at the current or planned airfield to coordinate use for the AIR Card

               (4) Maintains documentation / log of resource orders, FBO contact, airtankers serviced,
               and fuel receipts

               (5) Ensures fuel receipts are submitted to the WO Boise AIR Card Accountable Official

               (6) Monitors AFF for changes in aircraft destination due to a fire divert, weather or
               mechanical malfunction

       (j) A central number has been established for contact with the on duty Coordinator (208) 387-
       5955. The AIR Card Coordinators work in a virtual capacity from their home duty stations, not
       Boise. The Coordinator position is staffed 7 days a week and available throughout hours of
       airtanker operations to include extended standby. Coverage for day off staffing or high activity
       may be shared with an Alternate Coordinator.

       Fuel receipts can be emailed to the AIR Card Coordinator or faxed at (208) 387-5735 to the
       attention of Shaun Jensen.

       AO: Shaun Jensen          (208) 387-5955         shaun.jensen@usda.gov Fax (208) 387-5735




                                                       91
         Case Case
              1:21-cv-01084-RTH
                   1:21-cv-01084-RTH
                                 Document
                                     Document
                                          4-1 *SEALED*
                                                18 Filed 03/29/21
                                                          Filed 03/19/21
                                                                   Page 123
                                                                         Page
                                                                            of 288
                                                                               95 of 166
     Solicitation No. 12024B18R9013                                                          U.S. Forest Service
     Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                                      SECTION J – LIST OF ATTACHMENTS
                             EXHIBIT 13 – SYNOPSIS OF AVIATION SAFETY PROGRAM
     EXHIBIT 13 – SYNOPSIS OF AVIATION SAFETY PROGRAM

            The FS aviation program views Safety Management Systems (SMS) as a critical element for
            contract evaluation. A complete response is highly encouraged.

            (a) Safety Management System Components

            The FS aviation program uses Safety Management Systems (SMS) agency-wide approach to
            aviation operations that includes safety management policy, safety risk management, safety
            assurance and safety promotion. Provide evidence of your SMS program as described below.

            Note: Under the column heading OFFEROR ACTION REQUIRED on the form, the
            documentation provided must describe the policy or process used to meet the standard with
            completed evidence. Blank or sample forms are not acceptable evidence. For example, for
            audit evidence under Safety Assurance, a certificate of an SMS audit serves as evidence; or a
            copy of a “self-validated” SMS audit will suffice. If no action is stated, simply mark the column
            with a Y, N or N/A where applicable. Organize response and evidence using the numbering
            scheme in the exhibit component table below (example 1, 1a, 2, 2a . . .)

            The International Standard for Business Aircraft Operations (IS-BAO) and the Federal Aviation
            Administration (FAA) in AC120.92B can provide the explanations and examples of the
            requested standards below.

                                                                                               OFFEROR
SAFETY MANAGEMENT SYSTEM COMPONENTS                                                            ACTION
                                                                                Y   N   NA     REQUIRED

        Standard

1       Safety Policy and Objectives

        Are key safety personnel appointed? Is there an identified trained                     Describe and
1a
        Aviation Safety Manager?                                                               provide evidence.


        Does the company have an organizational structure (organizational                      Describe and
1b
        chart) that clearly defines duties, authorities and accountabilities?                  provide evidence.


        Where the company has more than one operating base, has the
                                                                                               Describe and
1c      management structure addressed the management responsibilities at
                                                                                               provide evidence.
        each location?

        Operations Manual
            Does the Operations Manual contain a flight operations and                        Describe
               aircraft maintenance policy?
               Does the Operations Manual contain an operational control
1d                                                                                             Provide evidence.
                system and SOP's?
               Is the Operations Manual approved by management (CEO)?
                                                                                               Describe and
               Have the employees been trained on the Operations Manual?
                                                                                               provide evidence.



                                                            92
         Case Case
              1:21-cv-01084-RTH
                   1:21-cv-01084-RTH
                                 Document
                                     Document
                                          4-1 *SEALED*
                                                18 Filed 03/29/21
                                                          Filed 03/19/21
                                                                   Page 124
                                                                         Page
                                                                            of 288
                                                                               96 of 166
     Solicitation No. 12024B18R9013                                                         U.S. Forest Service
     Exclusive Use Next Generation 3.0 Airtanker Services                                        National Office

                                      SECTION J – LIST OF ATTACHMENTS
                             EXHIBIT 13 – SYNOPSIS OF AVIATION SAFETY PROGRAM
                                                                                              OFFEROR
SAFETY MANAGEMENT SYSTEM COMPONENTS                                                           ACTION
                                                                               Y   N   NA     REQUIRED

        Standard

        Does the Operations Manual reflect the type operation that is being
                                                                                              Provide evidence.
        contracted for?
                                                                                              Describe and
            
                                                                                              provide evidence.
        Emergency Response Plan
           Do you have an internal emergency response plan?
           Is the Accident / Emergency Plan available to all employees?                      Describe
1e
               Are personnel who have a role in the emergency response
                plan trained in their role, and is the plan exercised                         Provide evidence.
                periodically in order to test its integrity?
2       Safety Risk Management
2a      Does the company have a Risk Management Policy?                                       Provide evidence.
        Has the company developed and maintained a Risk Management
        Process to:
              Identify Hazards                                                                Describe and
2b            Risk Analysis (Exposure)                                                        provide evidence.
              Risk Assessment (Severity and likelihood)                                       No blank forms.
              Decision Making (Mitigations)
              Validation of Control (Controls effective)

        Does the company have an Operational Risk Management (ORM) or                         Describe and
2c
        Flight Risk Analysis Tool (FRAT) Worksheet                                            provide evidence.

        Is there a process to elevate the risk decision outcome? i.e. Chief                   Describe and
2d
        Pilot? CEO?                                                                           provide evidence.
3       Safety Assurance

                                                                                              Describe and
        Have operations (internal or external) audits been conducted in this
3a                                                                                            provide evidence
        past field season?
                                                                                              of this audit.


                                                                                              Provide your latest
3b      Is there an Action Plan (AP) developed from the audits?
                                                                                              plan.
        Does the company have a Quality Assurance Program?
                                                                                              Describe and
3c
                                                                                              provide evidence.

                                                                                              What action has
                                                                                              your company
        Has the company developed and maintained a means of: monitoring
                                                                                              taken and/or plans
        and measuring safety performance, identifying and managing
3d                                                                                            to facilitate
        organizational changes that may affect safety, ensuring continual
                                                                                              change? Describe
        improvement?
                                                                                              and provide
                                                                                              evidence.

                                                            93
         Case Case
              1:21-cv-01084-RTH
                   1:21-cv-01084-RTH
                                 Document
                                     Document
                                          4-1 *SEALED*
                                                18 Filed 03/29/21
                                                          Filed 03/19/21
                                                                   Page 125
                                                                         Page
                                                                            of 288
                                                                               97 of 166
     Solicitation No. 12024B18R9013                                                      U.S. Forest Service
     Exclusive Use Next Generation 3.0 Airtanker Services                                     National Office

                                      SECTION J – LIST OF ATTACHMENTS
                             EXHIBIT 13 – SYNOPSIS OF AVIATION SAFETY PROGRAM
                                                                                           OFFEROR
SAFETY MANAGEMENT SYSTEM COMPONENTS                                                        ACTION
                                                                            Y   N   NA     REQUIRED

        Standard

                                                                                           Do you have a
                                                                                           process that can
                                                                                           train your pilots
                                                                                           and mechanics,
        Does the company have a training program that ensures personnel                    both initially and
3e
        are trained and competent to perform their assigned duties?                        annually, on the
                                                                                           requirements of
                                                                                           this contract?
                                                                                           Describe and
                                                                                           provide evidence.

        Does the company have a separate training program for: pilots,                     Describe and
3f
        maintenance personnel, fuelers / truck drivers?                                    provide evidence.

4       Safety Promotion
                                                                                           Briefly describe
                                                                                           technology your
                                                                                           company has
                                                                                           acquired to
        Has the company developed and maintained a formal means of                         facilitate
4a
        safety communication (like SAFECOM)                                                communication
                                                                                           with deployed
                                                                                           pilots. Describe
                                                                                           and provide
                                                                                           evidence

        Are there lessons-learned developed from incidents/accidents? Are
4b                                                                                         Provide evidence.
        they shared with the company personnel?


4c      Is a Safety Award system in place?                                                 Describe




                                                            94
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 126
                                                                    Page
                                                                       of 288
                                                                          98 of 166
Solicitation No. 12024B18R9013                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                                 SECTION J – LIST OF ATTACHMENTS
                        EXHIBIT 13 – SYNOPSIS OF AVIATION SAFETY PROGRAM
       (b) Accident history for the previous 5 years: Include all aircraft that have operated under your
           Operating Certificates (fixed wing and rotor wing). Complete the blocks that apply to your
           company accident history.
              (1) Total number of flight hours for the previous 5 years: _____________________

               (2) Number of aircraft accidents reported to NTSB in the previous 5 years: ______

If your company has had an accident in the last 5 years provide an accident prevention action plan
or evidence of actions taken to prevent future accidents.

If you had an accident that was reported to the NTSB and it was downgraded to an incident, you
must provide evidence from the NTSB.




                                                       95
    Case Case
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                            Document
                                Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                              Page 127
                                                                    Page
                                                                       of 288
                                                                          99 of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                                 SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 14 – DEFINITIONS AND ABBREVIATIONS

EXHIBIT 14 – DEFINITIONS AND ABBREVIATIONS

       As used throughout this contract, the following terms shall have the meaning set forth below:

       Administrative Base. The location from which Government provides contract management
       oversight through the line item COR.

       Aerial Supervision Module (ASM). An aircraft that contains both a qualified Air Tactical Pilot
       (ATP) and Air Tactical Supervisor (ATS) on board as a complete module. This module can
       perform aerial supervision and is authorized to perform low-level leadplane operations. Also
       refer to Leadplane.

       Airtanker Types.
       Airtankers are typed according to their load capacity:
       • Very Large Air Tankers (VLAT) – 8,000 gallons or more
       • Type 1 – 3,000 to 5000 gallons. Also known as a Large Airtanker
       • Type 2 – 1,800 to 2,999 gallons
       • Type 3 – 800 to 1,799 gallons
       • Type 4 – up to 799 gallons


       Alert Status. A status subject to flight and duty limitations, in which the Contractor has 1 hour to
       return to standby if ordered to do so by the CO.

       Assigned Work Location. The location assigned by the Government from which an ordered
       flight will originate.

       Block to Block Time. Flight time which consists of a clock time duration not to exceed the time
       the aircraft leaves the "blocks" with the intention of an ordered flight to its return to the blocks
       following an ordered flight.

       Call-When-Needed. A term used to identify the furnishing of services on an “as needed basis”
       or “intermittent use” in government procurement contracts. There is no guarantee the
       Government will place any orders and the Contractor is not obligated to accept any orders.
       However, once the Contractor accepts an order, the Contractor is obligated to perform in
       accordance with the terms and conditions stated herein.

       Civil Twilight. Begins in the morning, and ends in the evening when the center of the sun is
       geometrically 6 below the horizon. Most often used in Alaska rather than the lower 48 states.

       Contractor. An operator being paid by the Government for services.

       Crewmember. A person assigned to perform duties in an aircraft during flight time.

       Empty Weight. Empty weight is determined using weight and balance data. Subtracting the
       Empty Weight from the Maximum Gross Weight generally yields the weight available for crew
       and optional items, payload, and fuel/fluids. It is determined by actual weighing of the aircraft
       without fuel/fluids, payload, crew or optional items.



                                                       96
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 128
                                                                   Pageof100
                                                                         288of 166
Solicitation No. 12024B18R9013                                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                                 SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 14 – DEFINITIONS AND ABBREVIATIONS
       Federal Aviation Regulations. Rules and regulations contained in Title 14 of the Code of
       Federal Regulations.

       Ferry Flight Movement. of the aircraft under its own power from point-to-point without
       passenger(s) or payload.

       Flight Crew. Those Contractor personnel required by the Federal Aviation Administration to
       operate the aircraft safely while performing under contract to the Government.

       Fully Operational Aircraft. Flight Crewmembers, other personnel, repairs, operating supplies,
       service facilities, and incidentals necessary for the safe and effective mission operation of the
       aircraft both on the ground and in the air.


       Gross Weight. The loaded weight of an aircraft Gross weight includes the total weight of the
       aircraft (Empty Weight), the weight of the fuel and oil, the weight of crew and optional items, and
       the weight of the entire load it is carrying.

       Incident with Potential. An incident that narrowly misses being an accident and in which the
       circumstances indicate serious potential for substantial damage or injury.

       Large Airtanker. An airtanker with a retardant capacity of 3000-5000 gallons equal to 27,000 –
       45,000 pounds of payload. Large airtankers are primarily used for initial attack and are initial
       attack capable without leadplane/ASM supervision. Large airtankers are the core of the Forest
       Service airtanker fleet.

       Leadplane (LP). An aircraft used for leadplane missions flown by a qualified leadplane pilot.

       Maintenance Deficiency. An equipment defect or failure which affects or could affect the safety
       of operations, or that causes an interruption to the services being performed.

       Maximum Gross Weight. Maximum gross weight is the absolute maximum allowable weight
       (crew, passengers, fuel, oil, fluids, payload, and special equipment) as established by the
       manufacturer and approved by the Federal Aviation Administration.

       Mission Use. The use of an aircraft that in itself constitutes discharge of official Forest Service
       responsibilities. Mission flights may be either routine or emergency, and may include such
       activities as lead plane, smokejumper/Para cargo, and aerial photography,
       mobilization/demobilization of emergency support resources, reconnaissance, survey, and
       project support. Mission flights do not include official travel to make speeches, attend
       conferences or meetings, or make routine site visits.

       Mountain Flying. Conducting flight operations that require special techniques including take offs
       and landings at locations with 5,000 feet above sea level or greater pressure altitudes, at
       temperature ranges above 75 degrees F, and or limited and unimproved airstrips.

       Next Generation Airtanker. A modern multi-engine turbine aircraft purpose built or converted for
       use as an airtanker. Aircraft are capable of 300 knots (KTAS) or greater with maximum IAB
       retardant payload at 18,000 feet, are capable of being pressurized for non-retardant carrying
       flights, able to meet Part 25 certification requirements for fatigue and damage tolerance, have a


                                                       97
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 129
                                                                   Pageof101
                                                                         288of 166
Solicitation No. 12024B18R9013                                                        U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                       National Office

                                 SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 14 – DEFINITIONS AND ABBREVIATIONS
       Structural Integrity Program and meet current Interagency Airtanker Board criteria for the
       retardant delivery system.

       Night Operations. For ordered flight missions that are performed under the contract, night shall
       mean: 30 minutes after official sunset to 30 minutes before official sunrise, based on local time
       of appropriate sunrise/sunset tables nearest to the planned destination or operation.

       Normal Operating Weight. Aircraft in its approved mission configuration with 2 ½ hours of fuel,
       full retardant load, crew and approved miscellaneous items.

       Occupant. Any crew or passenger that is aboard an aircraft.

       Operating Agency. An executive agency or any entity there of using agency aircraft, which it
       does not own.

       Operational Control. The condition existing when an entity exercises authority over initiating,
       conducting or terminating a flight.

       Operator. Any person who causes or authorizes the operation of an aircraft, such as the owner,
       lessee, or bailee of an aircraft.

       Passenger. Any person aboard an aircraft who does not perform the function of a flight
       crewmember or crewmember.

       Payload. Maximum gross weight minus empty weight, crew, fuel/fluids, and optional items.

       Pilot-In-Command (PIC). The Pilot responsible for the operation and safety of the aircraft during
       the time defined as flight time.

       Point-to-Point Flight. Aircraft operations between any two geographic locations operationally
       suitable for takeoff and landing (airport to airport). A flight to a designated or defined
       backcountry airstrip does not constitute a point to point flight.

       Precautionary Landing. A landing necessitated by apparent impending failure of engines,
       systems, or components, which makes continued flight inadvisable.

       Principal Base of Operations. The primary operating location of a 14 CFR 121, 133, 135 or 137
       certificate holder as established by the certificate holder.

       Principal Structural Elements (PSE’s). PSE’s are those described in FAA AC 25.571C, Damage
       Tolerance and Fatigue Evaluation of Structure.

       SafeCom. Used to report any condition, observance, act, maintenance problem, or
       circumstance, which has potential to cause an aviation related mishap. The purpose of the
       SAFECOM form is not intended to be punitive in nature. It will be used to disseminate safety
       information to aviation managers, and also to aid in accident prevention by trend monitoring and
       tracking. See www.safecom.gov

       Safety Management System. A systematic approach to managing safety, including the
       necessary organizational structures, accountabilities, policies and procedures.


                                                       98
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 130
                                                                   Pageof102
                                                                         288of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                                 SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 14 – DEFINITIONS AND ABBREVIATIONS
       Special Mission Aircraft. Aircraft approved for other than point to point only missions.
       Transportation is limited to personnel required to carry out the special mission of the aircraft.

       Special Missions. Aviation resource mission in direct support of incidents, i.e., air tactical, fire
       reconnaissance, resource reconnaissance, all-risk, and other missions requiring special training
       and/or equipment.

       Useful Load. The maximum allowable weight (passengers and/or payload) that can be carried in
       any one mission. For Airtankers, the Useful Load is the Payload.

       Very Large Airtanker. An airtanker with a retardant capacity of 8000 or more gallons equal to
       72,000 or more pounds of payload. Very large airtankers are primarily used for large fire support
       and require leadplane/ASM supervision to be on scene prior to arriving on the fire.




                                                       99
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 131
                                                                   Pageof103
                                                                         288of 166
Solicitation No. 12024B18R9013                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                          National Office

                                 SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 14 – DEFINITIONS AND ABBREVIATIONS
Abbreviations

AB             Administrative Base
A&P            Airframe & Powerplant (Mechanic)
AC             Advisory Circular
ACCO           Air Carrier/Commercial Operator
AD             Airworthiness Directive
AFF            Automated Flight Following
AHO            Altitude Height Above Obstacles
AIR Card       Aviation Into Plane Reimbursement Card
AMD            Aviation Management Directorate
AO             Accountable Official (for AIR Card)
ASM            Aerial Supervision Module
ASP            Aviation Safety Plan
ATC            Air Traffic Control
ATGS           Air Tactical Group Supervisor
AKC            Airtanker Co-Pilot
AKI            Initial Attack Airtanker Captain
AKP            Airtanker Captain
AKTP           Initial Airtanker Training Pilot
ATP            Airline Transport Rating
AWL            Assigned Work Location
BIA            Bureau of Indian Affairs
BLM            Bureau of Land Management
CAB            Civil Aeronautics Board
CG             Center of Gravity
CO             Contracting Officer
CFR            Code of Federal Regulations
COR            Contracting Officer's Representative
CRS            Certified Repair Station
CVR            Cockpit Voice Recorder
CWN            Call-when-Needed (Contract)
DLA            Defense Logistics Agency
DM             Degrees Minutes
DME            Distance Measuring Equipment
DOI            Department of the Interior
DOT            Department of Transportation
ELT            Emergency Locator Transmitter
EPA            Environmental Protection Agency
ETA            Estimated Time of Arrival
FAA            Federal Aviation Administration
FAR            Federal Acquisition Regulations
FE             Flight Engineer
FAM            Fire and Aviation Management
FPMR           Federal Property Management Regulations
FSS            Flight Service Station
GFP            Government Furnished Property
GPS            Global Positioning Satellite
GPM            Gallons-Per-Minute
GPS            Global Positioning System
IATB           Interagency Airtanker Board
                                                       100
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 132
                                                                   Pageof104
                                                                         288of 166
Solicitation No. 12024B18R9013                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                          National Office

                                 SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 14 – DEFINITIONS AND ABBREVIATIONS
ICAO           International Civil Aviation Organization
IFR            Instrument Flight Rules
IMC            Instrument Meteorological Conditions
IOL            Initial Operational Limit
ISA            International Standard Atmosphere
M&IE           Meals and Incidental Expenses
LP             Leadplane
LSC            Load Schedule Chart
MAP            Mandatory Availability Period
MBI            Minimum Background Investigations
MEL            Minimum Equipment List
MI             Maintenance Inspector
MN             Minnesota
MSL            Mean Sea Level
MTDC           Missoula Technology Development Center
NAFA           National Aerial Firefighting Academy
NFPA           National Fire Protection Association
NG             Next Generation
NTSB           National Transportation Safety Board
NOTAM          Notice to Airmen
OLM            Operational Load Monitoring
PBO            Principle Base of Operations
PI             Pilot Inspector
PIC            Pilot-in-Command
PMRB           Pilot/Mechanic Review Board
PPE            Personal Protective Equipment
PSE            Principal Structural Elements
PTT            Push-To-Talk
RAO            Regional Aviation Officer
RASM           Regional Aviation Safety Manager
RFP            Request For Proposal
RON            Remain-Over-Night
SIP            Structural Integrity Program
SIC            Second-in-Command/Co-Pilot
STC            Supplemental Type Certificate
SUO            Statement of Understanding
TAS            Traffic Advisory System
TBO            Time Between Overhaul
TC             Type Certificate
TCTO           Time Compliance Technical Orders
TCAS           Traffic Collision Avoidance System
TFR            Temporary Flight Restriction
USFS           U.S. Forest Service
VFR            Visual Flight Rules
VNE            Velocity Never Exceed
VSO            Stall Speed in a landing configuration
WFD            Widespread Fatigue Damage




                                                       101
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 133
                                                                    Pageof105
                                                                          288of 166
Solicitation No. 12024B18R9013                                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                                            National Office

                                      SECTION J – LIST OF ATTACHMENTS
                         EXHIBIT 15 - DEPARTMENT OF LABOR WAGE DETERMINATION

EXHIBIT 15 – DEPARTMENT OF LABOR WAGE DETERMINATIONS

*********************************************************************************************************************************
REGISTER OF WAGE DETERMINATIONS UNDER |                                       U.S. DEPARTMENT OF LABOR
          THE SERVICE CONTRACT ACT                           |     EMPLOYMENT STANDARDS ADMINISTRATION
       By direction of the Secretary of Labor                |                 WAGE AND HOUR DIVISION
                                                             |                  WASHINGTON, D.C. 20210
                                                             |
                                                             |
Daniel W. Simms                    Division of               |     Wage Determination No: 1995-0222
Director                    Wage Determinations              |     Revision No: 46
                                                             |     Date of Revision: 7/03/2018
__________________________________________________________________________________________
Note: Under Executive Order (EO) 13658, an hourly minimum wage of $10.35 for calendar year 2018 applies to
all contracts subject to the Service Contract Act for which the contract is awarded (and any solicitation was
issued) on or after January 1, 2015. If this contract is covered by the EO, the contractor must pay all workers in
any classification listed on this wage determination at least $10.35 per hour (or the applicable wage rate listed on
this wage determination, if it is higher) for all hours spent performing on the contract in calendar year 2018. The
EO minimum wage rate will be adjusted annually. Additional information on contractor requirements and worker
protections under the EO is available at www.dol.gov/whd/govcontracts.
__________________________________________________________________________________________

Nationwide: Applicable in the continental U.S. Alaska, Puerto Rico, Hawaii and Virgin Islands.
__________________________________________________________________________________________

**Fringe Benefits Required Follow the Occupational Listing**

Employed on U.S. Government contracts for aerial photographer, aerial seeding, aerial spraying, transportation of
personnel and cargo, fire reconnaissance, administrative flying, fire detection, air taxi mail service, and other
flying services.

OCCUPATION CODE - TITLE                                 FOOTNOTE                RATE

31010 - Airplane Pilot                                                            29.10
(not set) - First Officer (Co-Pilot)                                              26.49
(not set) - Aerial Photographer                                                   14.54

EXCEPT SCHEDULED AIRLINE TRANSPORTATION AND LARGE MULTI-ENGINE AIRCRAFT SUCH AS
THE B-727, DC-8, AND THE DC-9.
__________________________________________________________________________________________

Note: Executive Order (EO) 13706, Establishing Paid Sick Leave for Federal Contractors, applies to all contracts
subject to the Service Contract Act for which the contract is awarded (and any solicitation was issued) on or after
January 1, 2017. If this contract is covered by the EO, the contractor must provide employees with 1 hour of paid
sick leave for every 30 hours they work, up to 56 hours of paid sick leave each year. Employees must be
permitted to use paid sick leave for their own illness, injury or other health-related needs, including preventive
care; to assist a family member (or person who is like family to the employee) who is ill, injured, or has other
health-related needs, including preventive care; or for reasons resulting from, or to assist a family member (or
person who is like family to the employee) who is the victim of, domestic violence, sexual assault, or stalking.
Additional information on contractor requirements and worker protections under the EO is available at
www.dol.gov/whd/govcontracts.

ALL OCCUPATIONS LISTED ABOVE RECEIVE THE FOLLOWING BENEFITS:



                                                              102
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 134
                                                                   Pageof106
                                                                         288of 166
Solicitation No. 12024B18R9013                                                                 U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                                National Office

                                   SECTION J – LIST OF ATTACHMENTS
                      EXHIBIT 15 - DEPARTMENT OF LABOR WAGE DETERMINATION

HEALTH & WELFARE: $4.48 per hour or $179.20 per week or $776.53 per month

HEALTH & WELFARE EO 13706: $4.18 per hour, or $167.20 per week, or $724.53 per month

*This rate is to be used only when compensating employees for performance on an SCA-covered contract also
covered by EO 13706, Establishing Paid Sick Leave for Federal Contractors. A contractor may not receive credit
toward its SCA obligations for any paid sick leave provided pursuant to EO 13706.
VACATION: 2 weeks paid vacation after 1 year of service with a contractor or successor, 3 weeks after 5 years,
and 4 weeks after 15 years. Length of service includes the whole span of continuous service with the present
contractor or successor, wherever employed, and with the predecessor contractors in the performance of similar
work at the same Federal facility. (Reg. 29 CFR 4.173)

HOLIDAYS: A minimum of ten paid holidays per year: New Year's Day, Martin Luther King Jr.'s Birthday,
Washington's Birthday, Memorial Day, Independence Day, Labor Day, Columbus Day, Veterans' Day,
Thanksgiving Day, and Christmas Day. (A contractor may substitute for any of the named holidays another day off
with pay in accordance with a plan communicated to the employees involved.) (See 29 CFR
4.174)

VACATION (Hawaii): 2 weeks paid vacation after 1 year of service with a contractor or successor; 3 weeks after
10 years, and 4 weeks after 15 years. Length of service includes the whole span of continuous service with the
present contractor or successor, wherever employed, and with the predecessor contractors in the performance of
similar work at the same Federal facility. (Reg. 29 CFR 4.173)

HEALTH & WELFARE (Hawaii): $1.91 per hour, or $76.40 per week, or $331.07 per month for all employees on
whose behalf the contractor provides health care benefits pursuant to the Hawaii prepaid Health Care Act. For
those employees who are not receiving health care benefits mandated by the Hawaii prepaid Health Care Act, the
new health and welfare benefit rate will be $4.41 per hour.

HEALTH & WELFARE (Hawaii EO 13706): $1.63 per hour, or $65.20 per week, or $282.53 per month for all
employees on whose behalf the contractor provides health care benefits pursuant to the Hawaii prepaid Health
Care Act. For those employees who are not receiving health care benefits mandated by the Hawaii prepaid Health
Care Act, the new health and welfare benefit rate will be $4.13 per hour. *

*This rate is to be used only when compensating employees for performance on an SCA-covered contract also
covered by EO 13706, Establishing Paid Sick Leave for Federal Contractors. A contractor may not receive credit
toward its SCA obligations for any paid sick leave provided pursuant to EO 13706.

**HAZARDOUS PAY DIFFERENTIAL**

An 8 percent differential is applicable to employees employed in a position that represents a high degree of
hazard when working with or in close proximity to ordnance, explosives, and incendiary materials. This includes
work such as screening, blending, dying, mixing, and pressing of sensitive ordnance, explosives, and pyrotechnic
compositions such as lead azide, black powder and photoflash powder. All dry-house activities involving
propellants or explosives. Demilitarization, modification, renovation, demolition, and maintenance operations on
sensitive ordnance, explosives and incendiary materials. All operations involving re-grading and cleaning of
artillery ranges.

A 4 percent differential is applicable to employees employed in a position that represents a low degree of hazard
when working with, or in close proximity to ordnance, (or employees possibly adjacent to) explosives and
incendiary materials which involves potential injury such as laceration of hands, face, or arms of the employee
engaged in the operation, irritation of the skin, minor burns and the like; minimal damage to immediate or adjacent
work area or equipment being used. All operations involving, unloading, storage, and hauling of ordnance,
explosive, and incendiary ordnance material other than small arms ammunition. These differentials are only
applicable to work that has been specifically designated by the agency for ordnance, explosives, and incendiary
material differential pay.
                                                       103
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 135
                                                                    Pageof107
                                                                          288of 166
Solicitation No. 12024B18R9013                                                                      U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                                     National Office

                                    SECTION J – LIST OF ATTACHMENTS
                       EXHIBIT 15 - DEPARTMENT OF LABOR WAGE DETERMINATION


** UNIFORM ALLOWANCE **

If employees are required to wear uniforms in the performance of this contract (either by the terms of the
Government contract, by the employer, by the state or local law, etc.), the cost of furnishing such uniforms and
maintaining (by laundering or dry cleaning) such uniforms is an expense that may not be borne by an employee
where such cost reduces the hourly rate below that required by the wage determination. The Department of Labor
will accept payment in accordance with the following standards as compliance:

The contractor or subcontractor is required to furnish all employees with an adequate number of uniforms without
cost or to reimburse employees for the actual cost of the uniforms. In addition, where uniform cleaning and
maintenance is made the responsibility of the employee, all contractors and subcontractors subject to this wage
determination shall (in the absence of a bona fide collective bargaining agreement providing for a different
amount, or the furnishing of contrary affirmative proof as to the actual cost), reimburse all employees for such
cleaning and maintenance at a rate of $3.35 per week (or $.67 cents per day). However, in those instances where
the uniforms furnished are made of "wash and wear" materials, may be routinely washed and dried with other
personal garments, and do not require any special treatment such as dry cleaning, daily washing, or commercial
laundering in order to meet the cleanliness or appearance standards set by the terms of the Government contract,
by the contractor, by law, or by the nature of the work, there is no requirement that employees be reimbursed for
uniform maintenance costs.

** SERVICE CONTRACT ACT DIRECTORY OF OCCUPATIONS **

The duties of employees under job titles listed are those described in the "Service Contract Act Directory of
Occupations", Fifth Edition (Revision 1), dated September 2015, unless otherwise indicated.

REQUEST FOR AUTHORIZATION OF ADDITIONAL CLASSIFICATION AND WAGE RATE

Standard Form 1444 (SF-1444)

Conformance Process:

The contracting officer shall require that any class of service employee which is not listed herein and which is to
be employed under the contract (i.e., the work to be performed is not performed by any classification listed in the
wage determination), be classified by the contractor so as to provide a reasonable relationship (i.e., appropriate
level of skill comparison) between such unlisted classifications and the classifications listed in the wage
determination. Such conformed classes of employees shall be paid the monetary wages and furnished the fringe
benefits as are determined (See 29 CFR 4.6(b)(2)(i)). Such conforming procedures shall be initiated by the
contractor prior to the performance of contract work by such unlisted class(es) of employees (See 29 CFR
4.6(b)(2)(ii)). The Wage and Hour Division shall make a final determination of conformed classification, wage rate,
and/or fringe benefits which shall be retroactive to the commencement date of the contract (See 29 CFR
4.6(b)(2)(iv)(C)(vi)). When multiple wage determinations are included in a contract, a separate SF-1444 should be
prepared for each wage determination to which a class(es) is to be conformed.

The process for preparing a conformance request is as follows:

1) When preparing the bid, the contractor identifies the need for a conformed occupation(s) and computes a
proposed rate(s).

2) After contract award, the contractor prepares a written report listing in order the proposed classification title(s),
a Federal grade equivalency (FGE) for each proposed classification(s), job description(s), and rationale for
proposed wage rate(s), including information regarding the agreement or disagreement of the authorized
representative of the employees involved, or where there is no authorized representative, the employees
themselves. This report should be submitted to the contracting officer no later than 30 days after such unlisted
class(es) of employees performs any contract work.
                                                          104
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 136
                                                                    Pageof108
                                                                          288of 166
Solicitation No. 12024B18R9013                                                                       U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                                      National Office

                                        SECTION J – LIST OF ATTACHMENTS
                           EXHIBIT 15 - DEPARTMENT OF LABOR WAGE DETERMINATION


3) The contracting officer reviews the proposed action and promptly submits a report of the action, together with
the agency's recommendations and pertinent information including the position of the contractor and the
employees, to the Wage and Hour Division, U.S. Department of Labor, for review (See 29 CFR 4.6(b)(2)(ii)).

4) Within 30 days of receipt, the Wage and Hour Division approves, modifies, or disapproves the action via
transmittal to the agency contracting officer, or notifies the contracting officer that additional time will be required
to process the request.

5) The contracting officer transmits the Wage and Hour decision to the contractor.

6) The contractor informs the affected employees.
Information required by the Regulations must be submitted on SF-1444 or bond paper.
When preparing a conformance request, the "Service Contract Act Directory of Occupations" (the Directory)
should be used to compare job definitions to ensure that duties requested are not performed by a classification
already listed in the wage determination. Remember, it is not the job title, but the required tasks that determine
whether a class is included in an established wage determination. Conformances may not be used to artificially
split, combine, or subdivide classifications listed in the wage determination.

** OCCUPATIONS NOT INCLUDED IN THE SCA DIRECTORY OF OCCUPATIONS **

Aerial Photographer

The aerial photographer must be skilled in reading flight maps, capable of assisting the pilot to adhere to flight
lines, be able to level and operate a cartographic camera and its auxiliary equipment mounted in the aircraft so
that the photographs that are taken will have the required forward lap and side lap for use in photogrammetric
mapping equipment, and possess a working knowledge of aerial films and camera filters to insure proper
exposure of the films.

First Officer (Co-Pilot)

Is second in command of commercial airplane and its crew while transporting passengers, mail, or other cargo on
scheduled or nonscheduled flights. Assists or relieves an airline captain in operating the controls of an airplane;
monitoring flight and engine instruments; and maintaining air-to-ground communications.




                                                           105
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 137
                                                                    Pageof109
                                                                          288of 166
Solicitation No. 12024B18R9013                                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                                            National Office

                                      SECTION J – LIST OF ATTACHMENTS
                         EXHIBIT 15 - DEPARTMENT OF LABOR WAGE DETERMINATION

*********************************************************************************************************************************
REGISTER OF WAGE DETERMINATIONS UNDER |                                       U.S. DEPARTMENT OF LABOR
          THE SERVICE CONTRACT ACT                           |     EMPLOYMENT STANDARDS ADMINISTRATION
       By direction of the Secretary of Labor                |                 WAGE AND HOUR DIVISION
                                                             |                  WASHINGTON, D.C. 20210
                                                             |
                                                             |
Daniel W. Simms                    Division of               |     Wage Determination No: 1995-0221
Director                    Wage Determinations              |     Revision No: 45
                                                             |     Date of Revision: 07/03/2018
_________________________________________________________________________________________

Note: Under Executive Order (EO) 13658, an hourly minimum wage of $10.20 for calendar year 2017 applies to
all contracts subject to the Service Contract Act for which the contract is awarded (and any solicitation was
issued) on or after January 1, 2015. If this contract is covered by the EO, the contractor must pay all workers in
any classification listed on this wage determination at least $10.20 per hour (or the applicable wage rate listed on
this wage determination, if it is higher) for all hours spent performing on the contract in calendar year 2017. The
EO minimum wage rate will be adjusted annually. Additional information on contractor requirements and worker
protections under the EO is available at www.dol.gov/whd/govcontracts.
_____________________________________________ ____________________________________________

NATIONWIDE: Applicable in the continental U.S., Hawaii, Alaska, and American Samoa.
Alaska: Entire state.
American Samoa: Entire state
Hawaii: Entire state.
Midwestern Region: Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota,
Missouri, Nebraska, North Dakota, Ohio, South Dakota, Wisconsin
Northeast Region: Connecticut, Maine, Massachusetts, New Hampshire, New
Jersey, New York, Pennsylvania, Rhode Island, Vermont
Southern Region: Alabama, Arkansas, Delaware, District of Columbia, Florida,
Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma,
South Carolina, Tennessee, Texas, Virginia, West Virginia
Western Region: Arizona, California, Colorado, Idaho, Montana, Nevada, New
Mexico, Oregon, Utah, Washington, Wyoming
__________________________________________________________________________________________

**Fringe Benefits Required Follow the Occupational Listing**

Employed on contracts for Fire Safety services only.

OCCUPATION CODE - TITLE                                                   FOOTNOTE                             RATE

01000 - Administrative Support and Clerical Occupations
 01613 - Word Processor III
    Alaska                                                                                                     19.80
    Continental U.S.                                                                                           19.80
    Hawaii and American Samoa                                                                                  19.56

05000 - Automotive Service Occupations
 05190 - Motor Vehicle Mechanic
    Alaska                                                                                                     27.95
    Hawaii and American Samoa                                                                                  18.56
    Midwestern Region                                                                                          22.05
    Northeast Region                                                                                           20.70
    Southern Region                                                                                            19.29
                                                              106
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 138
                                                                   Pageof110
                                                                         288of 166
Solicitation No. 12024B18R9013                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                            National Office

                                  SECTION J – LIST OF ATTACHMENTS
                     EXHIBIT 15 - DEPARTMENT OF LABOR WAGE DETERMINATION

    Western Region                                                            22.32
 05220 - Motor Vehicle Mechanic Helper
    Alaska                                                                    20.21
    Hawaii and American Samoa                                                 14.29
    Midwestern Region                                                         14.30
    Northeast Region                                                          16.13
    Southern Region                                                           12.44
    Western Region                                                            15.12

07000 - Food Preparation and Service Occupations
 07010 - Baker
    Alaska                                                                    16.79
    Hawaii and American Samoa                                                 16.76
    Midwestern Region                                                         14.07
    Northeast Region                                                          15.96
    Southern Region                                                           11.49
    Western Region                                                            17.52
 07041 - Cook I
    Alaska                                                                    14.47
    Hawaii and American Samoa                                                 14.11
    Midwestern Region                                                         10.34
    Northeast Region                                                          12.91
    Southern Region                                                            9.84
    Western Region                                                            11.79
 07042 - Cook II
    Alaska                                                                    16.67
    Hawaii and American Samoa                                                 15.76
    Midwestern Region                                                         11.66
    Northeast Region                                                          14.55
    Southern Region                                                           11.10
    Western Region                                                            13.29
 07070 - Dishwasher
    Alaska                                                                    12.38
    Hawaii and American Samoa                                                 13.57
    Midwestern Region                                                          8.37
    Northeast Region                                                           8.97
    Southern Region                                                            8.70
    Western Region                                                             9.03
 07130 - Food Service Worker
    Alaska                                                                    12.63
    Hawaii and American Samoa                                                 12.57
    Midwestern Region                                                          9.88
    Northeast Region                                                          11.84
    Southern Region                                                            9.35
    Western Region                                                            10.27
 07210 - Meat Cutter
    Alaska                                                                    20.60
    Hawaii and American Samoa                                                 20.00
    Midwestern Region                                                         17.36
    Northeast Region                                                          20.21
    Southern Region                                                           14.49
    Western Region                                                            18.96

12000 - Health Occupations
 12040 - Emergency Medical Technician
                                                       107
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 139
                                                                   Pageof111
                                                                         288of 166
Solicitation No. 12024B18R9013                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                            National Office

                                  SECTION J – LIST OF ATTACHMENTS
                     EXHIBIT 15 - DEPARTMENT OF LABOR WAGE DETERMINATION

    Alaska                                                                    24.16
    Continental U.S.                                                          17.60
    Hawaii and American Samoa                                                 19.79

21000 - Materials Handling and Packing Occupations
 21020 - Forklift Operator
    Alaska                                                                    23.21
    Hawaii and American Samoa                                                 18.08
    Midwestern Region                                                         16.68
    Northeast Region                                                          16.29
    Southern Region                                                           13.80
    Western Region                                                            17.84

21150 - Stock Clerk
    Alaska                                                                    14.99
   Hawaii and American Samoa                                                  11.82
    Midwestern Region                                                         13.25
   Northeast Region                                                           13.07
    Southern Region                                                           12.69
   Western Region                                                             13.42

23000 - Mechanics and Maintenance and Repair Occupations
 23021 - Aircraft Mechanic I
     Alaska                                                                   29.43
    Continental U.S.                                                          30.27
    Hawaii and American Samoa                                                 30.41
  23022 - Aircraft Mechanic II
     Alaska                                                                   30.55
    Continental U.S.                                                          31.05
    Hawaii and American Samoa                                                 31.66
 23023 - Aircraft Mechanic III
     Alaska                                                                   32.23
    Continental U.S.                                                          32.45
    Hawaii and American Samoa                                                 33.23
 23040 - Aircraft Mechanic Helper
     Alaska                                                                   23.07
    Continental U.S.                                                          22.76
    Hawaii and American Samoa                                                 21.96
 23060 - Aircraft Servicer
     Alaska                                                                   25.78
    Continental U.S.                                                          25.97
    Hawaii and American Samoa                                                 25.49
 23160 - Electrician, Maintenance
     Alaska                                                                   33.22
    Hawaii and American Samoa                                                 28.63
     Midwestern Region                                                        24.94
    Northeast Region                                                          26.73
     Southern Region                                                          21.32
    Western Region                                                            25.47
 23440 - Heavy Equipment Operator
     Alaska                                                                   27.17
    Hawaii and American Samoa                                                 19.33
     Midwestern Region                                                        22.05
    Northeast Region                                                          20.70
     Southern Region                                                          19.29
                                                       108
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 140
                                                                   Pageof112
                                                                         288of 166
Solicitation No. 12024B18R9013                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                            National Office

                                  SECTION J – LIST OF ATTACHMENTS
                     EXHIBIT 15 - DEPARTMENT OF LABOR WAGE DETERMINATION

    Western Region                                                            22.31
 23470 - Laborer
    Alaska                                                                    16.49
    Hawaii and American Samoa                                                 16.01
    Midwestern Region                                                         13.42
    Northeast Region                                                          13.53
    Southern Region                                                           10.92
    Western Region                                                            12.67
 23530 - Machinery Maintenance Mechanic
    Alaska                                                                    31.00
    Hawaii and American Samoa                                                 30.59
    Midwestern Region                                                         19.12
    Northeast Region                                                          20.00
    Southern Region                                                           15.15
    Western Region                                                            18.97
 23580 - Maintenance Trades Helper
    Alaska                                                                    22.66
    Hawaii and American Samoa                                                 17.48
    Midwestern Region                                                         18.00
    Northeast Region                                                          16.81
    Southern Region                                                           15.14
    Western Region                                                            15.62

27000 - Protective Service Occupations
 27070 - Firefighter
    Alaska                                                                    12.56
    Hawaii and American Samoa                                                 10.23
    Midwestern Region                                                          8.19
    Northeast Region                                                           8.63
    Southern Region                                                            8.19
    Western Region                                                             8.63

30000 - Technical Occupations
 30210 - Laboratory Technician
    Alaska                                                                    24.31
    Hawaii and American Samoa                                                 23.12
    Mid-Western Region                                                        21.60
    Northeast Region                                                          19.99
    Southern Region                                                           21.97
    Western Region                                                            20.54

31000 - Transportation/Mobile Equipment Operation Occupations
 31030 - Bus Driver
    Alaska                                                                    22.80
    Hawaii and American Samoa                                                 14.81
    Midwestern Region: 1 1/2 to 4 tons                                        18.79
    Midwestern Region: over 4 tons                                            19.65
    Midwestern Region: under 1 1/2 tons                                       14.06
    Northeast Region: 1 1/2 to 4 tons                                         19.26
    Northeast Region: over 4 tons                                             20.10
    Northeast Region: under 1 1/2 tons                                        14.94
    Southern Region: 1 1/2 to 4 tons                                          17.15
    Southern Region: over 4 tons                                              17.80
    Southern Region: under 1 1/2 tons                                          9.56
    Western Region: 1 1/2 to 4 tons                                           17.69
                                                       109
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 141
                                                                   Pageof113
                                                                         288of 166
Solicitation No. 12024B18R9013                                              U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                             National Office

                                   SECTION J – LIST OF ATTACHMENTS
                      EXHIBIT 15 - DEPARTMENT OF LABOR WAGE DETERMINATION

    Western Region: over 4 tons                                                18.19
    Western Region: under 1 1/2 tons                                           11.13
 31361 - Truckdriver, Light
    Alaska                                                                     21.34
    Hawaii and American Samoa                                                  11.68
    Midwestern Region                                                          14.06
    Northeast Region                                                           14.94
    Southern Region                                                             9.56
    Western Region                                                             11.13
 31362 - Truckdriver, Medium
    Alaska                                                                     23.11
    Hawaii and American Samoa                                                  14.79
    Midwestern Region                                                          18.79
    Northeast Region                                                           19.26
    Southern Region                                                            17.10
    Western Region                                                             17.69
 31363 - Truckdriver, Heavy
    Alaska                                                                     24.42
    Hawaii and American Samoa                                                  16.15
    Midwestern Region                                                          19.65
    Northeast Region                                                           20.10
    Southern Region                                                            17.80
    Western Region                                                             18.85
 31364 - Truckdriver, Tractor-Trailer
    Alaska                                                                     25.72
    Hawaii and American Samoa                                                  16.35
    Midwestern Region                                                          23.35
    Northeast Region                                                           20.23
    Southern Region                                                            18.70
    Western Region                                                             19.24

47000 - Water Transportation Occupations
 47021 - Cook-Baker/Second Cook/Second Cook-
 Baker/Assistant Cook
    Alaska                                                                     16.60
    Hawaii and American Samoa                                                  15.76
    Midwestern Region                                                          11.66
    Northeast Region                                                           14.55
    Southern Region                                                            11.09
    Western Region                                                             13.29

92000 - Non Standard Occupations
 (not set) - Quality Assurance Representative I
     Alaska                                                                    20.63
     Hawaii and American Samoa                                                 21.20
     Midwestern Region                                                         18.57
     Northeast Region                                                          19.62
     Southern Region                                                           20.34
     Western Region                                                            18.71
 (not set) - Quality Assurance Representative II
     Alaska                                                                    26.99
     Hawaii and American Samoa                                                 25.20
     Midwestern Region                                                         22.91
     Northeast Region                                                          24.35
     Southern Region                                                           21.52
                                                       110
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 142
                                                                   Pageof114
                                                                         288of 166
Solicitation No. 12024B18R9013                                                                  U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                                 National Office

                                   SECTION J – LIST OF ATTACHMENTS
                      EXHIBIT 15 - DEPARTMENT OF LABOR WAGE DETERMINATION

     Western Region                                                                                22.68
 (not set) - Quality Assurance Representative III
     Alaska                                                                                        28.72
     Hawaii and American Samoa                                                                     27.42
     Midwestern Region                                                                             26.97
     Northeast Region                                                                              28.66
     Southern Region                                                                               25.44
     Western Region                                                                                27.20
 (not set) - Chief Cook
     Alaska                                                                                        22.05
     Hawaii and American Samoa                                                                     26.43
     Midwestern Region                                                                             19.44
     Northeast Region                                                                              23.54
     Southern Region                                                                               17.82
     Western Region                                                                                21.65
  (not set) - Environmental Protection Specialist
     Alaska                                                                                        34.78
     Hawaii and American Samoa                                                                     32.17
     Midwestern Region                                                                             29.26
     Northeast Region                                                                              35.09
     Southern Region                                                                               29.80
     Western Region                                                                                30.81
 (not set) - Fire Safety Professional
     Alaska                                                                                        34.76
     Hawaii and American Samoa                                                                     32.21
     Midwestern Region                                                                             29.26
     Northeast Region                                                                              35.09
     Southern Region                                                                               29.80
     Western Region                                                                                30.81
 (not set) - Aircraft Quality Control Inspector
     Alaska                                                                                        30.78
     Continental U.S.                                                                              31.64
     Hawaii and American Samoa                                                                     31.82

99000 - Miscellaneous Occupations
 99730 - Refuse Collector
    Alaska                                                                    12.19
    Hawaii and American Samoa                                                 11.27
    Midwestern Region                                                         10.41
    Northeast Region                                                          11.89
    Southern Region                                                            8.19
    Western Region                                                            10.14
__________________________________________________________________________________________

Note: Executive Order (EO) 13706, Establishing Paid Sick Leave for Federal Contractors, applies to all contracts
subject to the Service Contract Act for which the contract is awarded (and any solicitation was issued) on or after
January 1, 2017. If this contract is covered by the EO, the contractor must provide employees with 1 hour of paid
sick leave for every 30 hours they work, up to 56 hours of paid sick leave each year. Employees must be
permitted to use paid sick leave for their own illness, injury or other health-related needs, including preventive
care; to assist a family member (or person who is like family to the employee) who is ill, injured, or has other
health-related needs, including preventive care; or for reasons resulting from, or to assist a family member (or
person who is like family to the employee) who is the victim of, domestic violence, sexual assault, or stalking.
Additional information on contractor requirements and worker protections under the EO is available at
www.dol.gov/whd/govcontracts.


                                                        111
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 143
                                                                   Pageof115
                                                                         288of 166
Solicitation No. 12024B18R9013                                                                 U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                                National Office

                                   SECTION J – LIST OF ATTACHMENTS
                      EXHIBIT 15 - DEPARTMENT OF LABOR WAGE DETERMINATION

ALL OCCUPATIONS LISTED ABOVE RECEIVE THE FOLLOWING BENEFITS:

HEALTH & WELFARE: $4.48 per hour or $179.20 per week or $776.53 per month

HEALTH & WELFARE EO 13706: $4.18 per hour, or $167.20 per week, or $724.53 per month

*This rate is to be used only when compensating employees for performance on an SCA-covered contract also
covered by EO 13706, Establishing Paid Sick Leave for Federal Contractors. A contractor may not receive credit
toward its SCA obligations for any paid sick leave provided pursuant to EO 13706.

VACATION: 2 weeks paid vacation after 1 year of service with a contractor or successor, 3 weeks after 10 years,
and 4 weeks after 15 years. Length of service includes the whole span of continuous service with the present
contractor or successor, wherever employed, and with the predecessor contractors in the performance of similar
work at the same Federal facility. (See 29 CFR 4.173)

HOLIDAYS: A minimum of ten paid holidays per year: New Year's Day, Martin Luther King Jr.'s Birthday,
Washington's Birthday, Memorial Day, Independence Day, Labor Day, Columbus Day, Veterans' Day,
Thanksgiving Day, and Christmas Day. (A contractor may substitute for any of the named holidays another day off
with pay in accordance with a plan communicated to the employees involved.) (See 29 CFR 4.174)
VACATION (Hawaii): 2 weeks paid vacation after 1 year of service with a contractor or successor; 3 weeks after
10 years, and 4 weeks after 15 years. Length of service includes the whole span of continuous service with the
present contractor or successor, wherever employed, and with the predecessor contractors in the performance of
similar work at the same Federal facility. (Reg. 29 CFR 4.173)

HEALTH & WELFARE (Hawaii): $1.91 per hour, or $76.40 per week, or $331.07 per month for all employees on
whose behalf the contractor provides health care benefits pursuant to the Hawaii prepaid Health Care Act. For
those employees who are not receiving health care benefits mandated by the Hawaii prepaid Health Care Act, the
new health and welfare benefit rate will be $4.41 per hour.

HEALTH & WELFARE (Hawaii EO 13706): $1.63 per hour, or $65.20 per week, or $282.53 per month for all
employees on whose behalf the contractor provides health care benefits pursuant to the Hawaii prepaid Health
Care Act. For those employees who are not receiving health care benefits mandated by the Hawaii prepaid
Health Care Act, the new health and welfare benefit rate will be $4.13 per hour.

*This rate is to be used only when compensating employees for performance on an SCA-covered contract also
covered by EO 13706, Establishing Paid Sick Leave for Federal Contractors. A contractor may not receive credit
toward its SCA obligations for any paid sick leave provided pursuant to EO 13706.

** HAZARDOUS PAY DIFFERENTIAL **

An 8 percent differential is applicable to employees employed in a position that represents a high degree of
hazard when working with or in close proximity to ordnance, explosives, and incendiary materials. This includes
work such as screening, blending, dying, mixing, and pressing of sensitive ordnance, explosives, and pyrotechnic
compositions such as lead azide, black powder and photoflash powder. All dry-house activities involving
propellants or explosives. Demilitarization, modification, renovation, demolition, and maintenance operations on
sensitive ordnance, explosives and incendiary materials. All operations involving re-grading and cleaning of
artillery ranges.

A 4 percent differential is applicable to employees employed in a position that represents a low degree of hazard
when working with, or in close proximity to ordnance, (or employees possibly adjacent to) explosives and
incendiary materials which involves potential injury such as laceration of hands, face, or arms of the employee
engaged in the operation, irritation of the skin, minor burns and the like; minimal damage to immediate or adjacent
work area or equipment being used. All operations involving, unloading, storage, and hauling of ordnance,
explosive, and incendiary ordnance material other than small arms ammunition. These differentials are only


                                                       112
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 144
                                                                    Pageof116
                                                                          288of 166
Solicitation No. 12024B18R9013                                                                      U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                                     National Office

                                    SECTION J – LIST OF ATTACHMENTS
                       EXHIBIT 15 - DEPARTMENT OF LABOR WAGE DETERMINATION

applicable to work that has been specifically designated by the agency for ordnance, explosives, and incendiary
material differential pay.

** UNIFORM ALLOWANCE **

If employees are required to wear uniforms in the performance of this contract (either by the terms of the
Government contract, by the employer, by the state or local law, etc.), the cost of furnishing such uniforms and
maintaining (by laundering or dry cleaning) such uniforms is an expense that may not be borne by an employee
where such cost reduces the hourly rate below that required by the wage determination. The Department of Labor
will accept payment in accordance with the following standards as compliance:

The contractor or subcontractor is required to furnish all employees with an adequate number of uniforms without
cost or to reimburse employees for the actual cost of the uniforms. In addition, where uniform cleaning and
maintenance is made the responsibility of the employee, all contractors and subcontractors subject to this wage
determination shall (in the absence of a bona fide collective bargaining agreement providing for a different
amount, or the furnishing of contrary affirmative proof as to the actual cost), reimburse all employees for such
cleaning and maintenance at a rate of $3.35 per week (or $.67 cents per day). However, in those instances
where the uniforms furnished are made of "wash and wear" materials, may be routinely washed and dried with
other personal garments, and do not require any special treatment such as dry cleaning, daily washing, or
commercial laundering in order to meet the cleanliness or appearance standards set by the terms of the
Government contract, by the contractor, by law, or by the nature of the work, there is no requirement that
employees be reimbursed for uniform maintenance costs.


** SERVICE CONTRACT ACT DIRECTORY OF OCCUPATIONS **

The duties of employees under job titles listed are those described in the "Service Contract Act Directory of
Occupations", Fifth Edition (Revision 1), dated September 2014, unless otherwise indicated.

REQUEST FOR AUTHORIZATION OF ADDITIONAL CLASSIFICATION AND WAGE RATE

Standard Form 1444 (SF-1444)

Conformance Process:

The contracting officer shall require that any class of service employee which is not listed herein and which is to
be employed under the contract (i.e., the work to be performed is not performed by any classification listed in the
wage determination), be classified by the contractor so as to provide a reasonable relationship (i.e., appropriate
level of skill comparison) between such unlisted classifications and the classifications listed in the wage
determination. Such conformed classes of employees shall be paid the monetary wages and furnished the fringe
benefits as are determined (See 29 CFR 4.6(b)(2)(i)). Such conforming procedure shall be initiated by the
contractor prior to the performance of contract work by such unlisted class(es) of employees (See 29 CFR
4.6(b)(2)(ii)). The Wage and Hour Division shall make a final determination of conformed classification, wage rate,
and/or fringe benefits which shall be retroactive to the commencement date of the contract (See 29 CFR
4.6(b)(2)(iv)(C)(vi)). When multiple wage determinations are included in a contract, a separate SF-1444 should be
prepared for each wage determination to which a class(es) is to be conformed.

The process for preparing a conformance request is as follows:

1) When preparing the bid, the contractor identifies the need for a conformed occupation(s) and computes a
proposed rate(s).

2) After contract award, the contractor prepares a written report listing in order the proposed classification title(s),
a Federal grade equivalency (FGE) for each proposed classification(s), job description(s), and rationale for
proposed wage rate(s), including information regarding the agreement or disagreement of the authorized
                                                          113
    Case 1:21-cv-01084-RTH
         Case 1:21-cv-01084-RTH
                            Document
                                 Document
                                     4-1 *SEALED*
                                           18 Filed 03/29/21
                                                     Filed 03/19/21
                                                               Page 145
                                                                    Pageof117
                                                                          288of 166
Solicitation No. 12024B18R9013                                                                       U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                                      National Office

                                    SECTION J – LIST OF ATTACHMENTS
                       EXHIBIT 15 - DEPARTMENT OF LABOR WAGE DETERMINATION

representative of the employees involved, or where there is no authorized representative, the employees
themselves. This report should be submitted to the contracting officer no later than 30 days after such unlisted
class(es) of employees performs any contract work.

3) The contracting officer reviews the proposed action and promptly submits a report of the action, together with
the agency's recommendations and pertinent information including the position of the contractor and the
employees, to the Wage and Hour Division, U.S. Department of Labor, for review (See 29 CFR 4.6(b)(2)(ii)).

4) Within 30 days of receipt, the Wage and Hour Division approves, modifies, or disapproves the action via
transmittal to the agency contracting officer, or notifies the contracting officer that additional time will be required
to process the request.

5) The contracting officer transmits the Wage and Hour decision to the contractor.

6) The contractor informs the affected employees.

Information required by the Regulations must be submitted on SF-1444 or bond paper.

When preparing a conformance request, the "Service Contract Act Directory of Occupations" (the Directory)
should be used to compare job definitions to ensure that duties requested are not performed by a classification
already listed in the wage determination. Remember, it is not the job title, but the required tasks that determine
whether a class is included in an established wage determination. Conformances may not be used to artificially
split, combine, or subdivide classifications listed in the wage determination.

** OCCUPATIONS NOT INCLUDED IN THE SCA DIRECTORY OF OCCUPATIONS **

Aircraft Quality Control Inspector

Develops and implements quality control and ground safety programs to ensure compliance with contract
specifications. Inspects and verifies proper completion and documentation of safety and flight discrepancies.
Briefs and debriefs pilots and crew members assigned to functional check flights. Evaluates personnel, including
verification of skills, training and experience. Performs audits and inspections of work centers and ongoing
maintenance actions, procedures, equipment and facilities. Monitors timeliness and applicability of aircraft
maintenance technical data and technical library. Reviews maintenance source documents, aircraft inspection
records, notes recurring discrepancies or trends and initiates appropriate action. Manages the material deficiency
and technical order improvement program. Reviews engineering investigation requests. Initiates and reviews
quality deficiency reports, technical deficiency reports and hazardous material reports, ensuring that they are
accurate, clear, concise and comprehensive. Receives aircraft and explosive mishap reports and studies them
for applicability. Oversees aircraft weight and balance program. Conducts safety inspections, training and drills.

Chief Cook

Directs and participates in the preparation and serving of meals; determines timing and sequence of operations
required to meet serving times; inspects galley/kitchen unit and equipment for cleanliness and proper storage and
preparation of food. Many plan or assist in planning meals and taking inventory of stores and equipment.

Environmental Protection Specialist

Environmental protection specialist positions require specialized knowledge of the principles, practices, and
methods of program or administrative work relating to environmental protection programs. This entails (1) an
understanding of the philosophy underlying environmental regulation; (2) knowledge of environmental laws and
regulations; (3) knowledge of the planning, funding, organization, administration, and evaluation of environmental
programs; (4) practical knowledge of environmental sciences and related disciplines, the effects of actions and
technology on the environment, the means of preventing or reducing pollution, and the relationship between
environmental factors and human health and well-being; and (5) practical knowledge of important historic,
                                                           114
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 146
                                                                   Pageof118
                                                                         288of 166
Solicitation No. 12024B18R9013                                                                 U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                                National Office

                                   SECTION J – LIST OF ATTACHMENTS
                      EXHIBIT 15 - DEPARTMENT OF LABOR WAGE DETERMINATION

cultural, and natural resources (including land, vegetation, fish, wildlife, endangered species, forests) and the
relationship between the preservation and management of these resources and environmental protection.
Environmental protection specialists apply specialized knowledge of one or more program or functional areas of
environmental protection work, but do not require full professional competence in environmental engineering or
science.

Fire Safety Professional

The Fire Safety Professional works to control and extinguish fires, rescue persons endangered by fire, and reduce
or eliminate potential fire hazards. It also controls hazardous materials incidents, provides emergency medical
services, trains personnel in fire protection and prevention, operates fire communications equipment, develops
and implements fire protection and prevention plans, procedures, and standards and, advises on improvements to
structures for better fire prevention.

Quality Assurance Representative I

A Quality Assurance Representative I independently inspects a few standardized procedures, items or operations
of limited difficulty. A Quality Assurance Representative I's assignments involve independent record keeping and
preparation of reports, inspection and testing, interpretation of plans and specifications and observation of
construction activities to check adherence to safety practices and requirements. Quality Assurance
Representative I's maintain work relationships with contractor supervisory personnel. Contacts involve obtaining
information on sequence of operations and work methods, explaining standard requirements of plans and
specifications, and informing the contractor of inspection results.

Quality Assurance Representative II

A Quality Assurance Representative II independently inspects a wide variety of standardized items or operations
requiring a substantial knowledge of the method and techniques of construction inspection and of construction
methods, equipment, materials, practices and the ability to interpret varied requirements in drawings and
specifications. Quality Assurance Representative II's obtain information on schedules and work methods and
explain requirements of plans and specifications. They make suggestions to the contractor concerning well-
established acceptable methods and practices to assist the contractor in meeting standard requirements. Quality
Assurance Representative II's are typically not authorized to approve deviations in construction plans, methods
and practices even of a minor nature.

Quality Assurance Representative III

A Quality Assurance Representative III is expected to interpret plans and specifications relating to construction
problems of normal difficulty, that is, those for which there are precedents and those without unusual
complications. Quality Assurance Representative III's resolve differences between plans and specifications when
such differences do not involve questions of cost or engineering design. Engineering and supervisory assistance
is readily available and is provided as needed to assist in interpreting plans and specifications and in resolving
differences involving complex problems. Technical assistance is also available on unusual specialized trade,
crafts or materials problems. Inspection reports are reviewed for accuracy, completeness and adequacy.
Unusually difficult and novel problems are discussed with the supervisor. Quality Assurance Representative III's
are typically authorized to approve minor deviations in construction methods and practices which conform to
established precedents, do not involve added costs, and are consistent with contract plans and specifications.
Decisions by Quality Assurance Representative III's on the acceptability of construction methods and practices,
workmanship, materials, and the finished product are considered to be final.




                                                       115
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 147
                                                                   Pageof119
                                                                         288of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                                  SECTION J – LIST OF ATTACHMENTS
                             EXHIBIT 16 AIRCRAFT RECORDS AND MANUALS

EXHIBIT 16 – AIRCRAFT RECORDS AND MANUALS

       The following aircraft records and manuals shall be available to Agency inspectors:

       (a) Current airframe and engine maintenance records that contain at least the information
       required in Federal Aviation Regulation 91.417 shall be available at the Contractor’s Base.
       Airframe engine and propeller records with the current status of overhaul, life-limited
       components and Airworthiness Directives, as well as the maintenance performed throughout the
       contract period, shall be onboard each contract aircraft at all times.

       (b) Aircraft Daily Flight and Maintenance Log

               (1) An aircraft Daily Flight and Maintenance Log will be maintained for each aircraft used
               on contract. The Daily Flight and Maintenance Log form illustrated in Section J, Exhibit
               17 is only a sample, but illustrates the minimum requirements.

               (2) The aircraft Daily Flight, Maintenance Log, and Weight and Balance Forms (A, B &C
               Exhibit 22) for the aircraft must be kept in the aircraft at all times.

               (3) This form or similar log must contain the following minimum information:

                       (i) Name of the Contractor
                       (ii) Date
                       (iii) Aircraft Identification Number
                       (iv) Tanker Number
                       (v) Flight Crew
                       (vi) Departure and destination each flight
                       (vii) Takeoff and Landing time each flight
                       (viii) Elapsed time each flight
                       (ix) Total time each date a flight is completed
                       (x) Total aircraft time
                       (xi) Purpose of each flight (i.e., ferry, maintenance, crew training, revenue, etc.)
                       (xii) Recording of fuel and oil added and total fuel on board after each refueling
                       (xiii) Space for recording discrepancies as they occur during each flight
                       (xiv) Space for corrective action taken on discrepancies. (Serial numbers of
                       major components removed and replacements will be recorded in this section.
                       Copies of the change records must be kept with the aircraft daily records.)
               (4) A log sheet entry is required any day a flight is performed regardless of the purpose.
               One copy of each completed log sheet will be maintained at the Contractor's principal
               base of operations, and will be made available to the Forest Service Audit
               Representative(s) and the National Airtanker Inspection Team. Copies of log pages will
               be duplicated and/or duplicate pages will be removed and retained at the base of


                                                       116
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 148
                                                                   Pageof120
                                                                         288of 166
Solicitation No. 12024B18R9013                                                         U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                        National Office

                                  SECTION J – LIST OF ATTACHMENTS
                             EXHIBIT 16 AIRCRAFT RECORDS AND MANUALS

               operations (Airtanker Base) at the end of each day that a flight is conducted or
               maintenance is performed.




                                                       117
                       Case 1:21-cv-01084-RTH
                            Case 1:21-cv-01084-RTH
                                               Document
                                                    Document
                                                        4-1 *SEALED*
                                                              18 Filed 03/29/21
                                                                        Filed 03/19/21
                                                                                  Page 149
                                                                                       Pageof121
                                                                                             288of 166
Solicitation No. 12024B18R9013                                                                                               U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                                                              National Office

                                                    SECTION J – LIST OF ATTACHMENTS
                                           EXHIBIT 17 – AIRCRAFT FLIGHT AND MAINTENANCE LOG

EXHIBIT 17 – AIRCRAFT FLIGHT & MAINTENANCE LOG – SAMPLE

   CONTRACTOR:                              PILOT                  SECOND-IN-           OTHER CREW
                                                                   COMMAND
                                            TRAINER NUMBER         N NUMBER             A/C TYPE &             DATE:
                                                                                        MODEL
                                                                TYPE FLIGHT LEGEND:
     TYPE     FROM        TO       TAKE     LANDING    TOTAL
    FLIGHT                          OFF       TIME      THIS    AO – All Others not covered below        FM – Ferry for Maintenance
                                   TIME                FLIGHT   AC – Aborted Revenue Cancelled           MT – Maintenance Test Flight
                                                                AR – Aborted Revenue due to mechanical   RF – Revenue Forest Service
                                                                CT – Crew Training                           Contract
                                                                FO – Ferry to/from Base                  RO – Revenue from all Other
                                                                     or between Bases                          flights

                                                                NEXT INSPECTION DUE     FUEL & OIL RECORD
                                                                                                     TOTAL FUEL      _____OIL ADDED_____
                                                                TYPE                    FUEL         ON BOARD        Engine #1 #2 #3 #4
                                                                                        ADDED
                                                                AIRCRAFT
                                                                TOTAL TIME

                                                                AIRCRAFT TOTAL TIME

                                                                BROUGHT
                                                                FORWARD

                                                                THIS DATE

   TOTAL FLIGHT TIME THIS DATE                                  CARRIED
                                                                FORWARD

                                                                                                                     MECHANIC’S
   DISCREPANCIES AND AUTHOR’S INITIALS                          CORRECTIVE ACTION                                    SIGNATURE




                                                                       118
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 150
                                                                   Pageof122
                                                                         288of 166
Solicitation No. 12024B18R9013                                         U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                        National Office

                                 SECTION J – LIST OF ATTACHMENTS
                              EXHIBIT 18 – AIRTANKER INSPECTION FORM

EXHIBIT 18 – AIRTANKER INSPECTION FORM




                                                       119
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 151
                                                                   Pageof123
                                                                         288of 166
Solicitation No. 12024B18R9013                                         U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                        National Office

                                 SECTION J – LIST OF ATTACHMENTS
                              EXHIBIT 18 – AIRTANKER INSPECTION FORM




                                                       120
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 152
                                                                   Pageof124
                                                                         288of 166
Solicitation No. 12024B18R9013                                         U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                        National Office

                                 SECTION J – LIST OF ATTACHMENTS
                              EXHIBIT 18 – AIRTANKER INSPECTION FORM




                                                       121
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 153
                                                                   Pageof125
                                                                         288of 166
Solicitation No. 12024B18R9013                                         U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                        National Office

                                 SECTION J – LIST OF ATTACHMENTS
                              EXHIBIT 18 – AIRTANKER INSPECTION FORM




                                                       122
       Case 1:21-cv-01084-RTH
            Case 1:21-cv-01084-RTH
                               Document
                                    Document
                                        4-1 *SEALED*
                                              18 Filed 03/29/21
                                                        Filed 03/19/21
                                                                  Page 154
                                                                       Pageof126
                                                                             288of 166
 Solicitation No. 12024B18R9013                                                                                          U.S. Forest Service
 Exclusive Use Next Generation 3.0 Airtanker Services                                                                         National Office

                                              SECTION J – LIST OF ATTACHMENTS
                                             EXHIBIT 19 – AIRCREW TRAINING FORM

 EXHIBIT 19 – AIRCREW TRAINING FORM

          Name (Captain)                           Location                              Fire Name                     Tanker #         Date




           Name (Copilot)                          Location                              Fire Name                      Tanker          Date




N-Number               Flight Time     Crew Position

                                             PIC              Trainee               Recurrent                 Annual                Initial



                                           Training; S=Satisfactory, U=Unsatisfactory, NE=Not Evaluated



              Preflight                  Training 1       Training 2                 Tactics (Low Level)               Training 1   Training 2

Preflight Inspection                                                      Aircraft Separation

Aircraft & Radio Set-up                                                   Join-up/ Formation

Preparation/Organization                                                  Drop Pattern

Use of Checklists                                                         Right Hand Pattern

Performance                                                               Approach to Target (Line-up_

Weight & Balance                                                          Over the Target (Airspeed)

                                                                          Drop Accuracy

                                                                          Exit Path(s)

              Enroute                                                     Maneuvering / Bank Angle

Situational Awareness                                                     Airspeed Control

Flight Following                                                          Radio Usage

TFRs                                                                      Drop Evaluation

Special Use Airspace                                                      Coordination with other Resources

Knowledge of Environment                                                  Jettision during Emergency Condition

Approaching the Fire

Collision Avoidance                                                       General

Predrop Checklist/Aircraft Readiness                                      Use of Checklists

                                                                          Judgment


                                                                        123
       Case 1:21-cv-01084-RTH
            Case 1:21-cv-01084-RTH
                               Document
                                    Document
                                        4-1 *SEALED*
                                              18 Filed 03/29/21
                                                        Filed 03/19/21
                                                                  Page 155
                                                                       Pageof127
                                                                             288of 166
 Solicitation No. 12024B18R9013                                                                                    U.S. Forest Service
 Exclusive Use Next Generation 3.0 Airtanker Services                                                                   National Office

                                               SECTION J – LIST OF ATTACHMENTS
                                              EXHIBIT 19 – AIRCREW TRAINING FORM

        Initial Tactics Recon                                           Emergency procedures

Fire Traffic Area (12 mile Check-in)                                    Verbal Skills

Traffic Awareness in Fire                                               Mountain Flying Knowledge
Environment

Fire Size up                                                            Mountain Flying Skills

High/lLow Reconnaissance                                                Situational Awareness

Risk Assessment Go/No-Go                                                CRM/Teamwork
Decision

Tactical Briefing                                                       Low Level Opns

Target description

Start Point

Hazards

Exit




                                Remarks (Any above Average, Unsatisfactory, or Below Average Requires a Remark)




          Results of Training Flight:                                                                 Company Training Pilot/Based at

   Satisfactory              Unsatisfactory




               Training Pilot Name                         Training Pilot Signature                        Pilot/Trainee Signature




Confidential 4/13/2007




                                                                     124
            Case 1:21-cv-01084-RTH
                 Case 1:21-cv-01084-RTH
                                    Document
                                         Document
                                             4-1 *SEALED*
                                                   18 Filed 03/29/21
                                                             Filed 03/19/21
                                                                       Page 156
                                                                            Pageof128
                                                                                  288of 166
       Solicitation No. 12024B18R9013                                                                         U.S. Forest Service
       Exclusive Use Next Generation 3.0 Airtanker Services                                                        National Office

                                               SECTION J – LIST OF ATTACHMENTS
                                     EXHIBIT 20 – CONTRACTOR PERFORMANCE EVALUATION

       EXHIBIT 20 – CONTRACTOR PERFORMANCE EVALUATION



U.S. FOREST SERVICE                 U.S. DEPARTMENT OF INTERIOR           EVALUATION REPORT ON
INCIDENT SUPPORT BRANCH             IBC ACQUISITION SERVICES
3833 S. DEVELOPMENT AVE             300 E MALLARD DR SUITE 200            CONTRACTOR PERFORMANCE
BOISE, IDAHO 83705-5354             BOISE, ID 83706                       ’’’’’’CPARS Compatible Format’’’’’’
Phone 208-387-5665                  Phone 208-433-5026                    SOURCE SELECTION INFORMATION
Fax 208-387-5384                    Fax 208-433-5030
                                                                          NOT FOR PUBLIC RELEASE (see FAR 3.104 & 42.1503)

AGENCY / USER                                                             CONTRACT NO.


ADDRESS                                                                   CONTRACTOR

                                                                          PERIOD OF        FROM                      TO
CITY / STATE/ ZIP
                                                                          PERFORMANCE

                                                                          LOCATION OF
CONTRACT COR
                                                                          PERFORMANCE
                         AIRCRAFT FLIGHT SERVICES:      AIRPLANE               HELICOPTER              AIR TANKER
PROGRAM TITLE                                           OTHER – specify
                         AIRCRAFT TYPE
                                 EXCLUSIVE USE                      CALL WHEN NEEDED
CONTRACT EFFORT
DESCRIPTION                      FIRE MANAGEMENT                     RESOURCE                        MAINTENANCE
(check all that apply)           OTHER MISSION –
                              specify:
INSTRUCTIONS: This form can be completed on the computer or printed and completed by hand. Use the mouse to navigate. To check
or uncheck a box, 'double click' the box. If further direction is required on how to complete this evaluation or where to submit it, please
contact your Contracting Officer. Comment boxes are formatted to automatically wrap the entered text. Check the box that best describes
the level in which the Contractor supported the area described. Comments are essential and must substantiate your rating selection. N/A =
not applicable. If additional space is required, use page 2 of the form or attach additional page(s).
                                          SEE PAGE 3 FOR EVALUATION RATINGS DEFINITIONS
1. Quality of Service. Contractor was professional and conformed to contract requirements. Was capable, efficient and effective
in supporting the programs of this contract. Provided well maintained equipment and highly qualified personnel.
   N/A                     Exceptional               Very Good              Satisfactory              Marginal               Unsatisfactory
COMMENTS:




2. Schedule. Contractor was prepared and available to begin work on contract start date and provided daily coverage during the
contract period with little to no disruption or unavailability. Contractor kept COR informed of crew exchanges, maintenance
issues, etc.
   N/A                     Exceptional               Very Good              Satisfactory              Marginal               Unsatisfactory
COMMENTS:



                                                                   125
          Case 1:21-cv-01084-RTH
               Case 1:21-cv-01084-RTH
                                  Document
                                       Document
                                           4-1 *SEALED*
                                                 18 Filed 03/29/21
                                                           Filed 03/19/21
                                                                     Page 157
                                                                          Pageof129
                                                                                288of 166
      Solicitation No. 12024B18R9013                                                                    U.S. Forest Service
      Exclusive Use Next Generation 3.0 Airtanker Services                                                   National Office

                                          SECTION J – LIST OF ATTACHMENTS
                                EXHIBIT 20 – CONTRACTOR PERFORMANCE EVALUATION




3. Cost Control. How well does the contractor control operating costs? (Check N/A if this is a Firm Fixed price or Firm Fixed Price
with Economic Price Adjustment contract)
  N/A                 Exceptional              Very Good               Satisfactory             Marginal             Unsatisfactory
COMMENTS:




4. Business Relations. Contractor was cooperative and customer oriented, provided sufficient field support, satisfactorily
addressed any issues or concerns, and identified corrective action as necessary.
  N/A                 Exceptional              Very Good               Satisfactory             Marginal             Unsatisfactory
COMMENTS:




5. Management. Contractor and on-site representatives were professional, well qualified, and committed to customer
satisfaction and safety of operations. Contractor provided necessary support for key personnel and if applicable, took
necessary action to correct or replace any personnel.
  N/A                 Exceptional              Very Good               Satisfactory             Marginal             Unsatisfactory
COMMENTS:




                                                               126
          Case 1:21-cv-01084-RTH
               Case 1:21-cv-01084-RTH
                                  Document
                                       Document
                                           4-1 *SEALED*
                                                 18 Filed 03/29/21
                                                           Filed 03/19/21
                                                                     Page 158
                                                                          Pageof130
                                                                                288of 166
      Solicitation No. 12024B18R9013                                                                       U.S. Forest Service
      Exclusive Use Next Generation 3.0 Airtanker Services                                                      National Office

                                          SECTION J – LIST OF ATTACHMENTS
                                EXHIBIT 20 – CONTRACTOR PERFORMANCE EVALUATION




6. Small Business. How does the contractor support small business? (Check N/A unless this is a large business and a
subcontracting plan is required)
  N/A                 Exceptional               Very Good               Satisfactory               Marginal             Unsatisfactory
COMMENTS:




7. Other – Safety. Contractor and on-site representatives attitude and efforts, as well as actual application, towards aircraft safety
and general safety of operations?
  N/A                 Exceptional               Very Good               Satisfactory               Marginal             Unsatisfactory
COMMENTS:




8. Customer Satisfaction. Identify to what level you were satisfied with the services provided under this contract. If given the
opportunity, would you hire this contractor again to accomplish a similar project?        yes      No
  N/A                 Exceptional               Very Good               Satisfactory               Marginal             Unsatisfactory
COMMENTS:




9. Other Areas:
  N/A                 Exceptional               Very Good               Satisfactory               Marginal             Unsatisfactory

                                                                 127
          Case 1:21-cv-01084-RTH
               Case 1:21-cv-01084-RTH
                                  Document
                                       Document
                                           4-1 *SEALED*
                                                 18 Filed 03/29/21
                                                           Filed 03/19/21
                                                                     Page 159
                                                                          Pageof131
                                                                                288of 166
      Solicitation No. 12024B18R9013                                                            U.S. Forest Service
      Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                                        SECTION J – LIST OF ATTACHMENTS
                              EXHIBIT 20 – CONTRACTOR PERFORMANCE EVALUATION

10. Other Areas:
  N/A               Exceptional             Very Good              Satisfactory          Marginal            Unsatisfactory
11. Other Areas:
  N/A               Exceptional             Very Good              Satisfactory          Marginal            Unsatisfactory

12. Other Areas:
  N/A               Exceptional             Very Good              Satisfactory          Marginal            Unsatisfactory

Additional comments to support your response to any item above or other items (will not be posted on CPARS website)




Name, Title of Individual Completing this Form ( include agency, phone and electronic address )


Signature




                                                             128
        Case 1:21-cv-01084-RTH
             Case 1:21-cv-01084-RTH
                                Document
                                     Document
                                         4-1 *SEALED*
                                               18 Filed 03/29/21
                                                         Filed 03/19/21
                                                                   Page 160
                                                                        Pageof132
                                                                              288of 166
   Solicitation No. 12024B18R9013                                                                     U.S. Forest Service
   Exclusive Use Next Generation 3.0 Airtanker Services                                                    National Office

                                      SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 20 – CONTRACTOR PERFORMANCE EVALUATION

RATING                  DEFINITION                                               NOTE
Exceptional      Performance meets contractual requirements            To justify an Exceptional rating, identify multiple
                 and exceeds many to the Government's                  significant events and state how they were of benefit to
                 benefit. The contractual performance of the           the Government. A singular benefit, however, could be
                 element being assessed was accomplished               of such magnitude that it alone constitutes an
                 with few minor problems for which corrective          Exceptional rating. Also there should have been NO
                 actions taken by the Contractor was highly            significant weaknesses identified.
                 effective.




Very             Performance meets contractual requirements            To justify a Very Good rating, identify a significant
Good             and exceeds some to the Government's                  event and state how it was a benefit to the
                 benefit. The contractual performance of the           Government. There should have been no significant
                 element being assessed was accomplished               weaknesses identified.
                 with some minor problems for which
                 corrective actions taken by the Contractor
                 was effective.




Satisfactory     Performance meets contractual                         To justify a Satisfactory rating, there should have been
                 requirements. The contractual performance             only minor problems, or major problems the contractor
                 of the element being assessed contains                recovered from without impact to the contract. There
                 some minor problems for which corrective              should have been NO significant weaknesses
                 actions taken by the Contractor appear or             identified.
                 were satisfactory.




Marginal         Performance does not meet some contractual            To justify Marginal performance, identify a significant
                 requirements. The contractual performance             event in each category that the Contractor has trouble
                 of the element being assessed reflects a              overcoming and state how it impacted the Government.
                 serious problem for which the Contractor has          A Marginal rating should be supported by referencing
                 not yet identified corrective actions. The            the management tool that notified the Contractor of the
                 Contractor's proposed actions appear only             contractual deficiency. (e.g. quality, schedule,
                 marginally effective or were not fully                business relations, management of key personnel,
                 implemented.                                          safety report or letter)




Unsatisfactory   Performance does not meet most contractual            To justify an Unsatisfactory rating, identify multiple
                 requirements and recovery is not likely in a          significant events in each category that the Contractor
                 timely manner. The contractual performance            had trouble overcoming and state how it impacted the
                 of the element contains a serious problem(s)          Government. A singular problem, however, could be of
                 for which the contractor's corrective actions         such serious magnitude that it alone constitutes an
                 appear or were ineffective.                           unsatisfactory rating. An Unsatisfactory rating should
                                                                       be supported by referencing the management tools
                                                                       used to notify the contractor of the contractual
                                                                       deficiencies (e.g. management, quality, safety, etc.)




                                                                 129
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 161
                                                                   Pageof133
                                                                         288of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                                 SECTION J – LIST OF ATTACHMENTS
                            EXHIBIT 21 – RETARDANT TANK REQUIREMENTS

EXHIBIT 21 – RETARDANT TANK REQUIREMENTS

       (a) Offerors shall submit detailed data, including tank performance data measuring volume in
       the tank as a function of time with time increments of at least one tenth second frequency, for
       every release type offered under this solicitation, as well as approved reports, to substantiate
       compliance with the following requirements and additional desired capabilities:

       (b) Pass/fail requirements

               (1) Flow controllability: The aircraft’s RDS shall be capable of regulating and restricting
               retardant flow out of the reservoir, while maintaining level flight, so that the incremental
               flow rate during the middle 80% of the release does not vary by more than 10% from the
               average flow rate measured for the entire drop volume. For releases lasting less than
               three seconds, the average and incremental flow rates shall not include flow rate for the
               first 20% of the total volume.

               (2) Maximum controllable flow rate: The aircraft’s RDS shall be capable of providing an
               average flow rate of not less than 1000 gallons per second. This flow rate shall meet the
               flow controllability requirement specified above.

               (3) Flow rate selectability: The aircraft’s RDS shall provide a means to adjust the
               regulated flow rate for any release. The RDS shall provide a minimum of six discrete
               selections. All flow rates produced by the six discrete selections shall meet the flow
               controllability requirement specified above.

               (4) The Offeror shall demonstrate compliance with the following published standards:
               Interagency Airtanker Board (IAB) Section III, Paragraph H and O; Section VI,
               Paragraph H (if applicable to the aircraft being offered); Section VII, Paragraphs A.1,
               A.2, A.3, A.4, A.5, A.6, A.7, B.8

               (5) Fractional load delivery: The aircraft’s RDS shall be capable of delivering fractions of
               the total retardant load carried. At a minimum, the RDS shall be capable of delivering
               loads in portions of halves and either thirds or quarters. Additionally, the RDS shall be
               capable of accurately starting and stopping delivery at any point when commanded by
               the flight crew. Fractional volumes measured during qualification testing shall be within
               25 percent of the expected volumes.

               (6) Flow rate repeatability: For all fractional loads required, the average flow rates
               measured during the release shall match those measured during the corresponding full-
               volume release for the same coverage level (or flow rate) setting. All coverage level or
               flow rate settings available for full-volume releases shall be available for all required
               fractional loads.

               (7) Completeness of retardant release: Gravity systems shall be not have more than 1%
               fluid remaining in the system and Pressure systems shall not have more than 3% fluid
               remaining in the reservoir once a release is completed.




                                                       130
                              Case 1:21-cv-01084-RTH
                                   Case 1:21-cv-01084-RTH
                                                      Document
                                                           Document
                                                               4-1 *SEALED*
                                                                     18 Filed 03/29/21
                                                                               Filed 03/19/21
                                                                                         Page 162
                                                                                              Pageof134
                                                                                                    288of 166
Solicitation No. 12024B18R9013                                                                                                                         US Forest Service
National Exclusive Next Generation 3.0 Airtanker Services                                                                                                 National Office

                                                                      SECTION J – LIST OF ATTACHMENTS
                                                                   EXHIBIT 22 – WEIGHT AND BALANCE FORMS

EXHIBIT 22 – WEIGHT AND BALANCE FORM

All airtankers listed in B-3 Offered Aircraft shall be listed below. Submit these forms for each offered aircraft.
                                                                                                                                              Date           Date
                                                     Form A : List of approved equipment (EXAMPLE)                                           Weighed        Weighed


       Page         A/C Make, Model, Series                             Registration Number                   Serial Number                        ON             ON
                                                                                                                                             In            In
                                                                                                                                                   'C'            'C'
                                                                                                                                            A/C           A/C
                 Location and Description of Item                          Weight        Arm         Moment     Lat. Arm      Lat. Moment         Chart          Chart




   X: Item was on the aircraft at the time aircraft was weighed or is included in the basic weight
   O: Item was off the aircraft at the time aircraft was weighed or is not included in the basic weight.
     C: Item is on Form C when installed.




                                                                                                 131
              Case 1:21-cv-01084-RTH
                   Case 1:21-cv-01084-RTH
                                      Document
                                           Document
                                               4-1 *SEALED*
                                                     18 Filed 03/29/21
                                                               Filed 03/19/21
                                                                         Page 163
                                                                              Pageof135
                                                                                    288of 166
       Solicitation No. 12024B18R9013                                                                                   US Forest Service
       National Exclusive Next Generation 3.0 Airtanker Services                                                           National Office

                                                 SECTION J – LIST OF ATTACHMENTS
                                              EXHIBIT 22 – WEIGHT AND BALANCE FORMS

                                                    Form B : Aircraft Weighing Record (EXAMPLE)

Make, Model, Series                  Registration Number                 Serial Number                                     Date

Datum is                             Leveling Means                      Weighing Procedures References                    Scale Location


                                                                  Scale Readings
Scale                                                 Reading    Tare      Net Weight           Long. Arm      Moment       Lat. Arm        Moment
Left Front or Nose
Right Front
Left Aft or Tail
Right Aft
                                     Basic Weight               Total

                  Fuel & Oil at Time of Weighing                                                             Notes
                             Full       Defueled      Drained
Fuel
Oil Engine
Oil Transmission
Oil Tail Gearboxes
Hydraulic Fluid



              Items Weighed not part of Basic Weight                                       Items not Weighed but part of Basic Weight
Item                      Weight          Arm        Moment              Item                                  Weight          Arm          Moment




   Total (--)                                                                                 Total (+)


Adjusted Basic Weight of Aircraft as Weighed
                                                                                                                               CG           Moment
Total Empty Weight of Aircraft as Weighed                                                            Longitudinal EW. CG
                                                                                                           Lateral EW CG

                       Aircraft Weighed By                                                                   Scales

Print Name :                                                             Type :

Signature :                                                              Serial Number :

Certificate Type and Number :                                            Calibration Date :




                                                                        132
                                 Case 1:21-cv-01084-RTH
                                      Case 1:21-cv-01084-RTH
                                                         Document
                                                              Document
                                                                  4-1 *SEALED*
                                                                        18 Filed 03/29/21
                                                                                  Filed 03/19/21
                                                                                            Page 164
                                                                                                 Pageof136
                                                                                                       288of 166
        Solicitation No. 12024B18R9013                                                                                                            US Forest Service
        National Exclusive Next Generation 3.0 Airtanker Services                                                                                    National Office

                                                                 SECTION J – LIST OF ATTACHMENTS
                                                              EXHIBIT 22 – WEIGHT AND BALANCE FORMS

                                                      Form C : Continuous History of Equipped Weight After Weighing (EXAMPLE)

Make, Model, Series                             Registration Number                   Serial Number                                                  Page Number

               Date mm/dd/yyyy          Description                                       Weight Change                                   Current Total Equipped Weight
                                          of Item                      Added (+)                                 Removed (--)
                                                           Weight         Arm         Moment           Weight      Arm          Moment   Weight        CG       Moment




                                                                                       133
                       Case 1:21-cv-01084-RTH
                            Case 1:21-cv-01084-RTH
                                               Document
                                                    Document
                                                        4-1 *SEALED*
                                                              18 Filed 03/29/21
                                                                        Filed 03/19/21
                                                                                  Page 165
                                                                                       Pageof137
                                                                                             288of 166
Solicitation No. 12024B18R9013                                                                                              U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                                                             National Office


                                                 SECTION J – LIST OF ATTACHMENTS
                                  EXHIBIT 23 – OFFERED AIRCRAFT CHARTS (PROPOSAL SUBMITTALS)

EXHIBIT 23 – OFFERED AIRCRAFT CHARTS (PROPOSAL SUBMITTALS)

                                         Offered Aircraft

                                                              Aircraft
      Tanker             N#         Model      Payload in                   Cruise     Hourly Fuel     Flight Crew   Misc. Additional    FAA Penalty
                                                              Empty
                                               Gallons 1                                               (number of     Item Weight in       weight in
     N-Number                                                Weight in      (KTAS)    Consumption       persons)         pounds           pounds (if
                                                             pounds             2
                                                                                                                                          applicable)




1
 Payload conversion is made at an average of 9 pounds per gallon of retardant fluid. Exact payload for each individual aircraft will be computed from
documented weight and balance data. Dispensing volume shall be the volume in US gallons identified on the Interagency Airtanker Board interim or full
approval letter for the proposed aircraft.

2
 Cruise speed is computed at 12,000 feel MSL, at maximum payload, with power as required to maintain best speed without exceeding manufacturer or
FAA operating limitations. Aircraft proposed shall be capable of 300 knots (KTAS) or greater with maximum payload at 12,000’ MSL demonstrated by
performance charts.

                                                                          134
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 166
                                                                   Pageof138
                                                                         288of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                                   SECTION J – LIST OF ATTACHMENTS
                       EXHIBIT 24 – PUBLIC AIRCRAFT OPERATIONS DECLARATION

EXHIBIT 24 – PUBLIC AIRCRAFT OPERATIONS DECLARATION

This Exhibit serves as notice that you may be conducting Public Aircraft Operations (PAO) while under
contract to the United States Forest Service (USFS). Flights ordered and conducted under this contract
may be considered Public Aircraft Operations.

After contract award, the contractor/company will provide the following information to the Federal
Aviation Administration Flight Standards District Office that your 133, 135 and/or 137 Certificates are
issued by. This information shall be provided to the contracting officer for your contract. In addition, a
copy of this document shall be carried in each aircraft listed below.

Civil Operator: Name your Certificates are Held Under

Aircraft Type Information:
 Fixed-wing (F) or   Make/ Model/Series   Name of Aircraft Owner on Registration    Aircraft  Registration
 Helicopter (H)                                                                     Number N#




Contract Number: AG-XXXX-X-XX-XXXX

Contract Type and Service: EU/CWN, Airtanker, Water Scooper, Helicopter, Light FW, Smokejumper
aircraft, etc.

Date of Contract: Contract Award Date

Date of Proposed First Flight as a PAO: Effective Date of Contract

Date PAO Declaration Expires: This date should be the final day of the contract period of
performance – including the base period of the contract plus all possible option years.

Public Aircraft Operations are being conducted under contract by: USDA Forest Service, 1400
Independence Avenue SW, Washington DC 20250

Acquisition Management Official: XX, Contracting Officer, XXX@fs.fed.us or (XXX) XXX-XXXX

Government Official Making PAO Flight Determinations: USDA Forest Service Washington Office,
Assistant Director of Aviation, (202) 205-1483

Please contact the Assistant Director of Aviation at (202) 205-1483 with comments or questions
regarding the PAO declaration.




                                                       135
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 167
                                                                   Pageof139
                                                                         288of 166
Solicitation No. 12024B18R9013                                                              U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                                SECTION J – LIST OF ATTACHMENTS
               EXHIBIT 25 – ALASKA, CARIBBEAN, CANADA AND MEXICO SUPPLEMENT

EXHIBIT 25 – ALASKA, CARIBBEAN, CANADA, AND MEXICO SUPPLEMENT

       The following provisions shall apply when operating in Alaska, Caribbean, Canada and Mexico.
       All other provisions not expressly changed herein continue to apply. All local regulation and
       operating procedures shall be adhered to within the operating limits of the aircraft and crew,
       while working in these locations.

       Note: Contractors from the lower 48 dispatched to any of the above locations are required to
       have insurance coverage to operate in these areas; in addition to having Operations
       Specifications that permit Alaska, Caribbean, Canada and Mexico operations, as applicable.

       (a) General Equipment

               Additional Equipment: Complete set of current aeronautical charts and navigation
               publications covering areas of operation within Alaska, Caribbean, Canada and Mexico,
               when assigned to these locations.

               Survival Kit: All aircraft will carry survival equipment. Survival kits will contain at least
               the items listed in Exhibit 7 and additional items required by local regulation as is
               appropriate for local climate and terrain conditions. The kit’s contents which have
               expiration dates shall not be acceptable if past their expiration dates.

       (b) Fuel Services Vehicle Specifications

               A fuel servicing vehicle and driver are not required. The Government will furnish,
               transport, and store all aircraft fuel required at no expense to the Contractor.

               Grades of Government-furnished fuel vary from location to location, and the Contractor
               shall use the grade available.

               The appropriate type of fuel (Avgas or Jet Fuel), in one of the following grades, will be
               available at each location:

                       Avgas                   Jet Fuel
                       100                     Jet A
                       100LL                   Jet A-50
                                               Jet B
                                               Jet-4 or JP-5 or JP-8

               All lubricating oil, parts, and supplies shall be furnished and transported by the
               Contractor to the assigned work location.

       (c) Availability of Mechanics

               The Contractor shall furnish 1 full time mechanic for each aircraft and will be on-duty
               whenever the aircraft is available. All requirements in Section C.11 (g) apply to this
               exhibit.




                                                       136
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 168
                                                                   Pageof140
                                                                         288of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                                SECTION J – LIST OF ATTACHMENTS
               EXHIBIT 25 – ALASKA, CARIBBEAN, CANADA AND MEXICO SUPPLEMENT

       (d) Payment for Availability

               Operations in Alaska, Caribbean, Canada and Mexico will be scheduled by the
               Government in accordance with flight time/duty time limitations. The schedule will not
               exceed:

               SINGLE CREW: Maximum 14 hour per day PIC, or PIC and SIC

               DOUBLE CREW: Maximum 24 hours per day.

               Measurement of availability will be reduced, as specified below, for each hour or portion
               thereof service is listed as unavailable to the Government. Single or double crew
               Periods of Unavailability will be accumulated for the day and posted on the Flight Use
               Invoice as actual clock unavailability.

               Availability, as measured above, will be paid at the applicable rate appearing in the
               Schedule of Items.

       (e) Payment for Extended Standby is applicable for Alaska, Caribbean, Canada and Mexico
       assignments.

       (f) Aircraft Fuel. The cost of fuel furnished by the Contractor in lieu of Government Furnished
       fuel while operating in Alaska, Caribbean, Canada and Mexico will be furnished to the
       Contractor as provided below:

               General: The Contractor shall not charge any fuel acquired under this contract directly
               to the Government. All fuel not otherwise furnished by the Government must be paid by
               or charged to the Contractor. The purchase must be approved by the Contracting
               Officer. Fuel related costs shall be recorded as a line entry (i.e, date, fuel charge, dollar
               amount, and use-item code fuel charge [FC]), shall be summarized under “Other
               Charges/Credits” on the Flight Use Invoice, and shall be supported by paid legible,
               itemized invoices from the supplier. Itemized receipts must support claims for
               reimbursement and must be kept on file by the Contractor. Copies of receipts to be
               provided to the COR for review and approval but are not required to be submitted with
               the payment document. Certified true copies may be submitted in lieu of the original
               invoice.

               Government furnished fuel used by the Contractor for maintenance flights, repositioning
               aircraft, crew transportation, or any other flight for the convenience of the Contractor, will
               be deducted from amounts due the Contractor at the rates specified in the current Hourly
               Flight Rate Fuel Consumption and Weight Reduction Chart.




                                                       137
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 169
                                                                   Pageof141
                                                                         288of 166
Solicitation No. 12024B18R9013                                                                U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                               National Office

                         PART IV – REPRESENTATIONS AND INSTRUCTIONS
                    SECTION K - REPRESENTATIONS, CERTIFICATIONS, AND OTHER
                          STATEMENTS OF OFFERORS OR RESPONDENTS

K-1    CERTIFICATE OF INDEPENDENT PRICE DETERMINATION (FAR 52.203-2) (APR 1985)

       (a) The offeror certifies that--

               (1) The prices in this offer have been arrived at independently, without, for the purpose
               of restricting competition, any consultation, communication, or agreement with any other
               offeror or competitor relating to (i) those prices, (ii) the intention to submit an offer, or (iii)
               the methods or factors used to calculate the prices offered;

               (2) The prices in this offer have not been and will not be knowingly disclosed by the
               offeror, directly or indirectly, to any other offeror or competitor before bid opening (in the
               case of a sealed solicitation) or contract award (in the case of a negotiated solicitation)
               unless otherwise required by law; and

               (3) No attempt has been made or will be made by the offeror to induce any other
               concern to submit or not to submit an offer for the purpose of restricting competition.

       (b) Each signature on the offer is considered to be a certification by the signatory that the
       signatory--

               (1) Is the person in the offeror's organization responsible for determining the prices
               being offered in this or proposal, and that the signatory has not participated and will not
               participate in any action contrary to subparagraphs (a)(1) through (a)(3) of this provision;
               or

               (2) (i) Has been authorized, in writing, to act as agent for the following principals in
                       certifying that those principals have not participated, and will not participate in
                       any action contrary to subparagraphs (a)(1) through (a)(3) of this provision

                               _____________________________

                               _____________________________

                               _____________________________

                       [Insert full name of person(s) in the offeror's organization responsible for
                       determining the prices offered in the bid or proposal, and the title of his or her
                       position in the offeror's organization];

                       (ii) As an authorized agent, does certify that the principals named in subdivision
                       (b)(2)(i) of this provision have not participated, and will not participate, in any
                       action contrary to subparagraphs (a)(1) through (a)(3) of this provision.

                       (iii) As an agent, has not personally participated, and will not participate, in any
                       action contrary to subparagraphs (a)(1) through (a)(3) of this provision.

       (c) If the offeror deletes or modifies subparagraph (a)(2) of this provision, the offeror must
       furnish with its offer a signed statement setting forth in detail the circumstances of the
       disclosure.

                                                       138
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 170
                                                                   Pageof142
                                                                         288of 166
Solicitation No. 12024B18R9013                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                         PART IV – REPRESENTATIONS AND INSTRUCTIONS
                    SECTION K - REPRESENTATIONS, CERTIFICATIONS, AND OTHER
                          STATEMENTS OF OFFERORS OR RESPONDENTS

K-2    ANNUAL REPRESENTATIONS AND CERTIFICATIONS (FAR 52.204-8) (OCT 2018)

       (a)
               (1) The North American Industry classification System (NAICS) code for this acquisition
               is 481212.
               (2) The small business size standard is 1,500 employees.
               (3) The small business size standard for a concern which submits an offer in its own
               name, other than on a construction or service contract, but which proposes to furnish a
               product which it did not itself manufacture, is 500 employees.
       (b)
               (1) If the provision at 52.204-7, System for Award Management, is included in this
               solicitation, paragraph (d) of this provision applies.
               (2) If the provision at 52.204-7 is not included in this solicitation, and the offeror is
               currently registered in the System for Award Management (SAM), and has completed
               the Representations and Certifications section of SAM electronically, the offeror may
               choose to use paragraph (d) of this provision instead of completing the corresponding
               individual representations and certification in the solicitation. The offeror shall indicate
               which option applies by checking one of the following boxes:
                           (i) Paragraph (d) applies.
                           (ii) Paragraph (d) does not apply and the offeror has completed the individual
                        representations and certifications in the solicitation.
       (c)
               (1) The following representations or certifications in SAM are applicable to this
               solicitation as indicated:
                        (i) 52.203-2, Certificate of Independent Price Determination. This provision
                        applies to solicitations when a firm-fixed-price contract or fixed-price contract with
                        economic price adjustment is contemplated, unless—
                                 (A) The acquisition is to be made under the simplified acquisition
                                 procedures in Part 13;
                                 (B) The solicitation is a request for technical proposals under two-step
                                 sealed bidding procedures; or
                                 (C) The solicitation is for utility services for which rates are set by law or
                                 regulation.
                        (ii) 52.203-11, Certification and Disclosure Regarding Payments to Influence
                        Certain Federal Transactions. This provision applies to solicitations expected to
                        exceed $150,000.
                        (ii) 52.203-18, Prohibition on Contracting with Entities that Require Certain
                        Internal Confidentiality Agreements or Statements—Representation. This
                        provision applies to all solicitations.
                        (iv) 52.204-3, Taxpayer Identification. This provision applies to solicitations that
                        do not include the provision at 52.204-7, System for Award Management.
                        (v) 52.204-5, Women-Owned Business (Other Than Small Business). This
                        provision applies to solicitations that—
                                 (A) Are not set aside for small business concerns;
                                 (B) Exceed the simplified acquisition threshold; and
                                 (C) Are for contracts that will be performed in the United States or its
                                 outlying areas.

                                                       139
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 171
                                                                   Pageof143
                                                                         288of 166
Solicitation No. 12024B18R9013                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                         PART IV – REPRESENTATIONS AND INSTRUCTIONS
                    SECTION K - REPRESENTATIONS, CERTIFICATIONS, AND OTHER
                          STATEMENTS OF OFFERORS OR RESPONDENTS

                       (vi) 52.209-2, Prohibition on Contracting with Inverted Domestic Corporations—
                       Representation. This provision applies to solicitations using funds appropriated in
                       fiscal years 2008, 2009, 2010, or 2012.
                       (vii) 52.209-5; Certification Regarding Responsibility Matters. This provision
                       applies to solicitations where the contract value is expected to exceed the
                       simplified acquisition threshold.
                       (viii) – 52.209-11 Representation by Corporations Regarding Delinquent Tax
                       Liability or a Felony Conviction under any Federal Law. This provision applies to
                       all solicitations.
                       (ix) 52.214-14, Place of Performance--Sealed Bidding. This provision applies to
                       invitations for bids except those in which the place of performance is specified by
                       the Government.
                       (x) 52.215-6, Place of Performance. This provision applies to solicitations
                       unless the place of performance is specified by the Government.
                       (xi) 52.219-1, Small Business Program Representations (Basic & Alternate I).
                       This provision applies to solicitations when the contract will be performed in the
                       United States or its outlying areas.
                                 (A) The basic provision applies when the solicitations are issued by other
                                 than DoD, NASA, and the Coast Guard.
                                 (B) The provision with its Alternate I applies to solicitations issued by
                                 DoD, NASA, or the Coast Guard.
                       (xii) 52.219-2, Equal Low Bids. This provision applies to solicitations when
                       contracting by sealed bidding and the contract will be performed in the United
                       States or its outlying areas.
                       (xiii)52.222-22, Previous Contracts and Compliance Reports. This provision
                       applies to solicitations that include the clause at 52.222-26, Equal Opportunity.
                       (xiv)52.222-25, Affirmative Action Compliance. This provision applies to
                       solicitations, other than those for construction, when the solicitation includes the
                       clause at 52.222-26, Equal Opportunity.
                       (xv)52.222-38, Compliance with Veterans' Employment Reporting Requirements.
                       This provision applies to solicitations when it is anticipated the contract award will
                       exceed the simplified acquisition threshold and the contract is not for acquisition
                       of commercial items.
                       (xvi) 52.223-1, Biobased Product Certification. This provision applies to
                       solicitations that require the delivery or specify the use of USDA-designated
                       items; or include the clause at 52.223-2, Affirmative Procurement of Biobased
                       Products Under Service and Construction Contracts.
                       (xvii)52.223-4, Recovered Material Certification. This provision applies to
                       solicitations that are for, or specify the use of, EPA- designated items.
                       (xviii)52.223-22, Public Disclosure of Greenhouse Gas Emissions and Reduction
                       Goals—Representation. This provision applies to solicitations that include the
                       clause at 52.204-7.
                       (xix) 52.225-2, Buy American Certificate. This provision applies to solicitations
                       containing the clause at 52.225-1.
                       (xx) 52.225-4, Buy American--Free Trade Agreements--Israeli Trade Act
                       Certificate. (Basic, Alternates I, II, and III.) This provision applies to solicitations
                       containing the clause at 52.225- 3.
                                 (A) If the acquisition value is less than $25,000, the basic provision
                                 applies.
                                                       140
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 172
                                                                   Pageof144
                                                                         288of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                         PART IV – REPRESENTATIONS AND INSTRUCTIONS
                    SECTION K - REPRESENTATIONS, CERTIFICATIONS, AND OTHER
                          STATEMENTS OF OFFERORS OR RESPONDENTS

                                 (B) If the acquisition value is $25,000 or more but is less than $50,000,
                                 the provision with its Alternate I applies.
                                 (C) If the acquisition value is $50,000 or more but is less than $80,317,
                                 the provision with its Alternate II applies.
                                 (D) If the acquisition value is $80,317 or more but is less than $100,000,
                                 the provision with its Alternate III applies.
                        (xxi) 52.225-6, Trade Agreements Certificate. This provision applies to
                        solicitations containing the clause at 52.225-5.
                        (xxii) 52.225-20, Prohibition on Conducting Restricted Business Operations in
                        Sudan--Certification. This provision applies to all solicitations.
                        (xxiii) 52.225-25, Prohibition on Contracting with Entities Engaging in Certain
                        Activities or Transactions Relating to Iran—Representation and Certification. This
                        provision applies to all solicitations.
                        (xxiv) 52.226-2, Historically Black College or University and Minority Institution
                        Representation. This provision applies to—
                                 (A) Solicitations for research, studies, supplies, or services of the type
                                 normally acquired from higher educational institutions.
                (2) The following certifications are applicable as indicated by the Contracting Officer:
                          ___ (i) 52.204-17, Ownership or Control of Offeror.
                          ___ (ii) 52.204-20, Predecessor of Offeror.
                          ___ (iii) 52.222-18, Certification Regarding Knowledge of Child Labor for Listed
                                   End Products.
                          ___ (iv) 52.222-48, Exemption from Application of the Service Contract Labor
                                   Standards to Contracts for Maintenance, Calibration, or Repair of
                                   Certain Equipment--Certification.
                          ___ (v) 52.222-52 Exemption from Application of the Service Contract Labor
                                   Standards to Contracts for Certain Services--Certification.
                          ___ (vi) 52.223-9, with its Alternate I, Estimate of Percentage of Recovered
                                   Material Content for EPA-Designated Products (Alternate I only).
                          ___ (vii) 52.227-6, Royalty Information.
                          ___ (A) Basic.
                          ___ (B) Alternate I.
                          ___ (viii) 52.227-15, Representation of Limited Rights Data and Restricted
                                   Computer Software.
        (d) The Offeror has completed the annual representations and certifications electronically in
       SAM accessed through https://www.sam.gov. After reviewing the SAM information, the Offeror
       verifies by submission of the offer that the representations and certifications currently posted
       electronically that apply to this solicitation as indicated in paragraph (c) of this provision have
       been entered or updated within the last 12 months, are current, accurate, complete, and
       applicable to this solicitation (including the business size standard applicable to the NAICS code
       referenced for this solicitation), as of the date of this offer and are incorporated in this offer by
       reference (see FAR 4.1201); except for the changes identified below [offeror to insert changes,
       identifying change by clause number, title, date]. These amended representation(s) and/or
       certification(s) are also incorporated in this offer and are current, accurate, and complete as of
       the date of this offer.
             FAR Clause                    Title                 Date                 Change



                                                       141
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 173
                                                                   Pageof145
                                                                         288of 166
Solicitation No. 12024B18R9013                                                               U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                              National Office

                         PART IV – REPRESENTATIONS AND INSTRUCTIONS
                    SECTION K - REPRESENTATIONS, CERTIFICATIONS, AND OTHER
                          STATEMENTS OF OFFERORS OR RESPONDENTS




       Any changes provided by the offeror are applicable to this solicitation only, and do not result in
       an update to the representations and certifications posted on SAM.

K-3    CERTIFICATION REGARDING RESPONSIBILITY MATTERS (FAR 52.209-5) (OCT 2015)

       (a)
               (1) The Offeror certifies, to the best of its knowledge and belief, that --

                       (i) The Offeror and/or any of its Principals --

                               (A) Are   are not    presently debarred, suspended, proposed for
                               debarment, or declared ineligible for the award of contracts by any
                               Federal agency;

                               (B) Have      have not , within a three-year period preceding this offer,
                               been convicted of or had a civil judgment rendered against them for:
                               commission of fraud or a criminal offense in connection with obtaining,
                               attempting to obtain, or performing a public (Federal, State, or local)
                               contract or subcontract; violation of Federal or State antitrust statutes
                               relating to the submission of offers; or commission of embezzlement,
                               theft, forgery, bribery, falsification or destruction of records, making false
                               statements, tax evasion, violating Federal criminal tax laws, or receiving
                               stolen property (if offeror checks “have”, the offeror shall also see 52.209-
                               7, if included in this solicitation); and

                               (C) Are      are not   presently indicted for, or otherwise criminally or
                               civilly charged by a governmental entity with, commission of any of the
                               offenses enumerated in paragraph (a)(1)(i)(B) of this provision; and

                               (D) Have , have not , within a three-year period preceding this offer,
                               been notified of any delinquent Federal taxes in an amount that exceeds
                               $3,000 for which the liability remains unsatisfied.

                                       (1) Federal taxes are considered delinquent if both of the following
                                       criteria apply:

                                                        (i) The tax liability is finally determined. The
                                                        liability is finally determined if it has been assessed.
                                                        A liability is not finally determined if there is a
                                                        pending administrative or judicial challenge. In the
                                                        case of a judicial challenge to the liability, the
                                                        liability is not finally determined until all judicial
                                                        appeal rights have been exhausted.

                                                        (ii) The taxpayer is delinquent in making payment.
                                                        A taxpayer is delinquent if the taxpayer has failed to

                                                       142
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 174
                                                                   Pageof146
                                                                         288of 166
Solicitation No. 12024B18R9013                                                              U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                             National Office

                         PART IV – REPRESENTATIONS AND INSTRUCTIONS
                    SECTION K - REPRESENTATIONS, CERTIFICATIONS, AND OTHER
                          STATEMENTS OF OFFERORS OR RESPONDENTS

                                                        pay the tax liability when full payment was due and
                                                        required. A taxpayer is not delinquent in cases
                                                        where enforced collection action is precluded.

                                       (2) Examples.

                                                        (I) The taxpayer has received a statutory notice of
                                                        deficiency, under I.R.C. §6212, which entitles the
                                                        taxpayer to seek Tax Court review of a proposed
                                                        tax deficiency. This is not a delinquent tax because
                                                        it is not a final tax liability. Should the taxpayer
                                                        seek Tax Court review, this will not be a final tax
                                                        liability until the taxpayer has exercised all judicial
                                                        appeal rights.

                                                        (ii) The IRS has filed a notice of Federal tax lien
                                                        with respect to an assessed tax liability, and the
                                                        taxpayer has been issued a notice under I.R.C.
                                                        §6320 entitling the taxpayer to request a hearing
                                                        with the IRS Office of Appeals contesting the lien
                                                        filing, and to further appeal to the Tax Court if the
                                                        IRS determines to sustain the lien filing. In the
                                                        course of the hearing, the taxpayer is entitled to
                                                        contest the underlying tax liability because the
                                                        taxpayer has had no prior opportunity to contest the
                                                        liability. This is not a delinquent tax because it is
                                                        not a final tax liability. Should the taxpayer seek
                                                        tax court review, this will not be a final tax liability
                                                        until the taxpayer has exercised all judicial appeal
                                                        rights.

                                                        (iii) The taxpayer has entered into an installment
                                                        agreement pursuant to I.R.C. §6159. The taxpayer
                                                        is making timely payments and is in full compliance
                                                        with the agreement terms. The taxpayer is not
                                                        delinquent because the taxpayer is not currently
                                                        required to make full payment.

                                                        (iv) The taxpayer has filed for bankruptcy
                                                        protection. The taxpayer is not delinquent because
                                                        enforced collection action is stayed under 11
                                                        U.S.C. 362 (the Bankruptcy Code).

                       (ii) The Offeror has  has not , within a three-year period preceding this offer,
                       had one or more contracts terminated for default by any Federal agency.

               (2) “Principal,” for the purposes of this certification, means an officer; director; owner;
               partner; or a person having primary management or supervisory responsibilities within a


                                                       143
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 175
                                                                   Pageof147
                                                                         288of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                         PART IV – REPRESENTATIONS AND INSTRUCTIONS
                    SECTION K - REPRESENTATIONS, CERTIFICATIONS, AND OTHER
                          STATEMENTS OF OFFERORS OR RESPONDENTS

               business entity (e.g., general manager; plant manager; head of a division or business
               segment; and similar positions).

               This Certification Concerns a Matter Within the Jurisdiction of an Agency of the United
               States and the Making of a False, Fictitious, or Fraudulent Certification May Render the
               Maker Subject to Prosecution Under Section 1001, Title 18, United States Code.

       (b) The Offeror shall provide immediate written notice to the Contracting Officer if, at any time
       prior to contract award, the Offeror learns that its certification was erroneous when submitted or
       has become erroneous by reason of changed circumstances.

       (c) A certification that any of the items in paragraph (a) of this provision exists will not
       necessarily result in withholding of an award under this solicitation. However, the certification
       will be considered in connection with a determination of the Offeror’s responsibility. Failure of
       the Offeror to furnish a certification or provide such additional information as requested by the
       Contracting Officer may render the Offeror nonresponsible.

       (d) Nothing contained in the foregoing shall be construed to require establishment of a system
       of records in order to render, in good faith, the certification required by paragraph (a) of this
       provision. The knowledge and information of an Offeror is not required to exceed that which is
       normally possessed by a prudent person in the ordinary course of business dealings.

       (e) The certification in paragraph (a) of this provision is a material representation of fact upon
       which reliance was placed when making award. If it is later determined that the Offeror
       knowingly rendered an erroneous certification, in addition to other remedies available to the
       Government, the Contracting Officer may terminate the contract resulting from this solicitation
       for default.

K-4    INFORMATION REGARDING RESPONSIBILITY MATTERS (FAR 52.209-7)(OCT 2018)

       (a) Definitions. As used in this provision—

       “Administrative proceeding” means a non-judicial process that is adjudicatory in nature in order
       to make a determination of fault or liability (e.g., Securities and Exchange Commission
       Administrative Proceedings, Civilian Board of Contract Appeals Proceedings, and Armed
       Services Board of Contract Appeals Proceedings). This includes administrative proceeding at
       the Federal and State level but only in connection with performance of a Federal contract or
       grant. It does not include agency actions such as contract audits, site visits, corrective plans, or
       inspection of deliverables.

       “Federal contracts and grants with total value greater than $10,000,000” means—

               (1) The total value of all current, active contracts and grants, including all priced options;
               and

               (2) The total value of all current, active orders including all priced options under
               indefinite-delivery, indefinite-quantity, 8(a), or requirements contracts (including task and
               delivery and multiple-award Schedules).


                                                       144
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 176
                                                                   Pageof148
                                                                         288of 166
Solicitation No. 12024B18R9013                                                               U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                              National Office

                         PART IV – REPRESENTATIONS AND INSTRUCTIONS
                    SECTION K - REPRESENTATIONS, CERTIFICATIONS, AND OTHER
                          STATEMENTS OF OFFERORS OR RESPONDENTS

       “Principal” means an officer, director, owner, partner, or a person having primary management
       or supervisory responsibilities within a business entity (e.g., general manager; plant manager;
       head of a division or business segment; and similar positions).

       (b) The offeror    has does not have current active Federal contracts and grants with total
       value greater than $10,000,000.

       (c) If the offeror checked “has” in paragraph (b) of this provision, the offeror represents, by
       submission of this offer, that the information it has entered in the Federal Awardee Performance
       and Integrity Information System (FAPIIS) is current, accurate, and complete as of the date of
       submission of this offer with regard to the following information:

               (1) Whether the offeror, and/or any of its principals, has or has not, within the last five
               years, in connection with the award to or performance by the offeror of a Federal
               contract or grant, been the subject of a proceeding, at the Federal or State level that
               resulted in any of the following dispositions:

                       (i) In a criminal proceeding, a conviction.

                       (ii) In a civil proceeding, a finding of fault and liability that results in the payment
                       of a monetary fine, penalty, reimbursement, restitution, or damages of $5,000 or
                       more.

                       (iii) In an administrative proceeding, a finding of fault and liability that results in—

                               (A) The payment of a monetary fine or penalty of $5,000 or more; or

                               (B) The payment of a reimbursement, restitution, or damages in excess of
                               $100,000.

                       (iv) In a criminal, civil, or administrative proceeding, a disposition of the matter by
                       consent or compromise with an acknowledgment of fault by the Contractor if the
                       proceeding could have led to any of the outcomes specified in paragraphs
                       (c)(1)(i), (c)(1)(ii), or (c)(1)(iii) of this provision.

               (2) If the offeror has been involved in the last five years in any of the occurrences listed
               in (c)(1) of this provision, whether the offeror has provided the requested information
               with regard to each occurrence.

       (d) The offeror shall post the information in paragraphs (c)(1)(i) through (c)(1)(iv) of this
       provision in FAPIIS as required through maintaining an active registration in the System for
       Award Management database via https://www.sam.gov (see 52.204-7).

K-5    SMALL BUSINESS PROGRAM REPRESENTATIONS (FAR 52.219-1) (OCT 2014)

       (a) Definitions. As used in this provision—

       “Economically disadvantaged women-owned small business (EDWOSB) concern” means a
       small business concern that is at least 51 percent directly and unconditionally owned by, and

                                                       145
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 177
                                                                   Pageof149
                                                                         288of 166
Solicitation No. 12024B18R9013                                                        U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                       National Office

                         PART IV – REPRESENTATIONS AND INSTRUCTIONS
                    SECTION K - REPRESENTATIONS, CERTIFICATIONS, AND OTHER
                          STATEMENTS OF OFFERORS OR RESPONDENTS

       the management and daily business operations of which are controlled by, one or more women
       who are citizens of the United States and who are economically disadvantaged in accordance
       with 13 CFR part 127. It automatically qualifies as a women-owned small business concern
       eligible under the WOSB Program.

       “Service-disabled veteran-owned small business concern”—

               (1) Means a small business concern—

                       (i) Not less than 51 percent of which is owned by one or more service-disabled
                       veterans or, in the case of any publicly owned business, not less than 51 percent
                       of the stock of which is owned by one or more service-disabled veterans; and

                       (ii) The management and daily business operations of which are controlled by
                       one or more service-disabled veterans or, in the case of a service-disabled
                       veteran with permanent and severe disability, the spouse or permanent caregiver
                       of such veteran.

               (2) “Service-disabled veteran” means a veteran, as defined in 38 U.S.C. 101(2), with a
               disability that is service-connected, as defined in 38 U.S.C. 101(16).

       “Small business concern” means a concern, including its affiliates, that is independently owned
       and operated, not dominant in the field of operation in which it is bidding on Government
       contracts, and qualified as a small business under the criteria in 13 CFR Part 121 and the size
       standard in paragraph (b) of this provision.

       “Small disadvantaged business concern,” consistent with 13 CFR 124.1002, means a small
       business concern under the size standard applicable to the acquisition, that—

               (1) Is at least 51 percent unconditionally and directly owned (as defined at 13 CFR
               124.105) by—

                       (i) One or more socially disadvantaged (as defined at 13 CFR 124.103) and
                       economically disadvantaged (as defined at 13 CFR 124.104) individuals who are
                       citizens of the United States, and

                       (ii) Each individual claiming economic disadvantage has a net worth not
                       exceeding $750,000 after taking into account the applicable exclusions set forth
                       at 13 CFR 124.104(c)(2); and

               (2) The management and daily business operations of which are controlled (as defined
               at 13 CFR 124.106) by individuals who meet the criteria in paragraphs (1)(i) and (ii) of
               this definition.

       “Veteran-owned small business concern” means a small business concern—

               (1) Not less than 51 percent of which is owned by one or more veterans (as defined at
               38 U.S.C. 101(2)) or, in the case of any publicly owned business, not less than 51
               percent of the stock of which is owned by one or more veterans; and

                                                       146
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 178
                                                                   Pageof150
                                                                         288of 166
Solicitation No. 12024B18R9013                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                         PART IV – REPRESENTATIONS AND INSTRUCTIONS
                    SECTION K - REPRESENTATIONS, CERTIFICATIONS, AND OTHER
                          STATEMENTS OF OFFERORS OR RESPONDENTS

               (2) The management and daily business operations of which are controlled by one or
               more veterans.

       “Women-owned small business concern” means a small business concern—

               (1) That is at least 51 percent owned by one or more women; or, in the case of any
               publicly owned business, at least 51 percent of the stock of which is owned by one or
               more women; and

               (2) Whose management and daily business operations are controlled by one or more
               women.

       “Women-owned small business (WOSB) concern eligible under the WOSB Program” (in
       accordance with 13 CFR part 127), means a small business concern that is at least 51 percent
       directly and unconditionally owned by, and the management and daily business operations of
       which are controlled by, one or more women who are citizens of the United States.

       (b)
               (1) The North American Industry Classification System (NAICS) code for this acquisition
               is– 481212.

               (2) The small business size standard is 1,500 employees.

               (3) The small business size standard for a concern which submits an offer in its own
               name, other than on a construction or service contract, but which proposes to furnish a
               product which it did not itself manufacture, is 500 employees.

       (c) Representations.

               (1) The offeror represents as part of its offer that it   is,   is not a small business
               concern.

               (2) [Complete only if the offeror represented itself as a small business concern in
               paragraph (c)(1) of this provision.] The offeror represents that it   is,   is not, a small
               disadvantaged business concern as defined in 13 CFR 124.1002.

               (3) [Complete only if the offeror represented itself as a small business concern in
               paragraph (c)(1) of this provision.] The offeror represents as part of its offer that it    is,
                  is not a women-owned small business concern.

               (4) Women-owned small business (WOSB) concern eligible under the WOSB Program.
               [Complete only if the offeror represented itself as a women-owned small business
               concern in paragraph (c)(3) of this provision.] The offeror represents as part of its offer
               that—

                       (i) It  is,     is not a WOSB concern eligible under the WOSB Program, has
                       provided all the required documents to the WOSB Repository, and no change in
                       circumstances or adverse decisions have been issued that affects its eligibility;
                       and

                                                       147
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 179
                                                                   Pageof151
                                                                         288of 166
Solicitation No. 12024B18R9013                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                         PART IV – REPRESENTATIONS AND INSTRUCTIONS
                    SECTION K - REPRESENTATIONS, CERTIFICATIONS, AND OTHER
                          STATEMENTS OF OFFERORS OR RESPONDENTS

                       (ii) It   is,    is not a joint venture that complies with the requirements of 13
                       CFR part 127, and the representation in paragraph (c)(4)(i) of this provision is
                       accurate for each WOSB concern eligible under the WOSB Program participating
                       in the joint venture. [The offeror shall enter the name or names of the WOSB
                       concern eligible under the WOSB Program and other small businesses that are
                       participating in the joint venture: ________.] Each WOSB concern eligible under
                       the WOSB Program participating in the joint venture shall submit a separate
                       signed copy of the WOSB representation.

               (5) Economically disadvantaged women-owned small business (EDWOSB) concern.
               [Complete only if the offeror represented itself as a women-owned small business
               concern eligible under the WOSB Program in (c)(4) of this provision.] The offeror
               represents as part of its offer that—

                       (i) It     is,   is not an EDWOSB concern eligible under the WOSB Program,
                       has provided all the required documents to the WOSB Repository, and no
                       change in circumstances or adverse decisions have been issued that affects its
                       eligibility; and

                       (ii) It  is,    is not a joint venture that complies with the requirements of 13
                       CFR part 127, and the representation in paragraph (c)(5)(i) of this provision is
                       accurate for each EDWOSB concern participating in the joint venture. [The
                       offeror shall enter the name or names of the EDWOSB concern and other small
                       businesses that are participating in the joint venture: ________.] Each EDWOSB
                       concern participating in the joint venture shall submit a separate signed copy of
                       the EDWOSB representation.

               (6) [Complete only if the offeror represented itself as a small business concern in
               paragraph (c)(1) of this provision.] The offeror represents as part of its offer that it    is,
                  is not a veteran-owned small business concern.

               (7) [Complete only if the offeror represented itself as a veteran-owned small business
               concern in paragraph (c)(6) of this provision.] The offeror represents as part of its offer
               that it  is,   is not a service-disabled veteran-owned small business concern.

               (8) [Complete only if the offeror represented itself as a small business concern in
               paragraph (c)(1) of this provision.] The offeror represents, as part of its offer, that—

                       (i) It is,    is not a HUBZone small business concern listed, on the date of this
                       representation, on the List of Qualified HUBZone Small Business Concerns
                       maintained by the Small Business Administration, and no material changes in
                       ownership and control, principal office, or HUBZone employee percentage have
                       occurred since it was certified in accordance with 13 CFR Part 126; and

                       (ii) It is,    is not a HUBZone joint venture that complies with the requirements
                       of 13 CFR Part 126, and the representation in paragraph (c)(8)(i) of this provision
                       is accurate for each HUBZone small business concern participating in the
                       HUBZone joint venture. [The offeror shall enter the names of each of the
                       HUBZone small business concerns participating in the HUBZone joint venture:

                                                       148
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 180
                                                                   Pageof152
                                                                         288of 166
Solicitation No. 12024B18R9013                                                              U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                             National Office

                          PART IV – REPRESENTATIONS AND INSTRUCTIONS
                     SECTION K - REPRESENTATIONS, CERTIFICATIONS, AND OTHER
                           STATEMENTS OF OFFERORS OR RESPONDENTS

                        ________.] Each HUBZone small business concern participating in the
                        HUBZone joint venture shall submit a separate signed copy of the HUBZone
                        representation.

       (d) Notice.

                (1) If this solicitation is for supplies and has been set aside, in whole or in part, for small
                business concerns, then the clause in this solicitation providing notice of the set-aside
                contains restrictions on the source of the end items to be furnished.

                (2) Under 15 U.S.C. 645(d), any person who misrepresents a firm’s status as a business
                concern that is small, HUBZone small, small disadvantaged, service-disabled veteran-
                owned small, economically disadvantaged women-owned small, or women-owned small
                eligible under the WOSB Program in order to obtain a contract to be awarded under the
                preference programs established pursuant to section 8, 9, 15, 31, and 36 of the Small
                Business Act or any other provision of Federal law that specifically references section
                8(d) for a definition of program eligibility, shall—

                        (i) Be punished by imposition of fine, imprisonment, or both;

                        (ii) Be subject to administrative remedies, including suspension and debarment;
                        and

                        (iii) Be ineligible for participation in programs conducted under the authority of the
                        Act.

K-6    PREVIOUS CONTRACTS AND COMPLIANCE REPORTS (FAR 52.222-22) (FEB 1999)

       The offeror represents that--

       (a) It has,     has not participated in a previous contract or subcontract subject to the Equal
       Opportunity clause of this solicitation;

       (b) It    has,     has not filed all required compliance reports; and

       (c) Representations indicating submission of required compliance reports, signed by Proposed
       subcontractors, will be obtained before subcontract awards.


K-7    AFFIRMATIVE ACTION COMPLIANCE (FAR 52.222-25) (APR 1984)

       The offeror represents that--

       It   has developed and has on file,     has not developed and does not have on file, at each
       establishment, affirmative action programs required by the rules and regulations of the
       Secretary of Labor (41 CFR 60-1 and 60-2), or

       It   has not previously had contracts subject to the written affirmative action programs
       requirement of the rules and regulations of the Secretary of Labor.


                                                       149
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 181
                                                                   Pageof153
                                                                         288of 166
Solicitation No. 12024B18R9013                                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                         PART IV – REPRESENTATIONS AND INSTRUCTIONS
                    SECTION K - REPRESENTATIONS, CERTIFICATIONS, AND OTHER
                          STATEMENTS OF OFFERORS OR RESPONDENTS

K-8    REPRESENTATION BY CORPORATIONS REGARDING AN UNPAID DELINQUENT TAX
       LIABILITY OR A FELONY CONVICTION (AGAR 452.209-70) (DEVIATION 2012-01) (FEB
       2016) (ALTERNATE 1)

       (a) As required by sections 744 and 745 of Division E of the Consolidated and Further
       Continuing Appropriations Act, 2015 (Pub. L. 113-235), and similar provisions, if contained in
       subsequent appropriations acts, the Government will not enter into a contract with any
       corporation that—

               (1) Has any unpaid Federal tax liability that has been assessed, for which all judicial and
               administrative remedies have been exhausted or have lapsed, and that is not being paid
               in a timely manner pursuant to an agreement with the authority responsible for collecting
               the tax liability, where the awarding agency is aware of the unpaid tax liability, unless an
               agency has considered suspension or debarment of the corporation and made a
               determination that suspension or debarment is not necessary to protect the interests of
               the Government; or

               (2) Was convicted of a felony criminal violation under any Federal law within the
               preceding 24 months, where the awarding agency is aware of the conviction, unless an
               agency has considered suspension or debarment of the corporation and made a
               determination that this action is not necessary to protect the interests of the
               Government.

       (b) The Offeror represents that—

               (1) It is  is not     a corporation that has any unpaid Federal tax liability that has been
               assessed, for which all judicial and administrative remedies have been exhausted or
               have lapsed, and that is not being paid in a timely manner pursuant to an agreement
               with the authority responsible for collecting the tax liability; and

               (2) It is  is not    a corporation that was convicted of a felony criminal violation under
               a Federal law within the preceding 24 months.

       .




                                                       150
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 182
                                                                      Pageof154
                                                                            288of 166
Solicitation No. 12024B18R9013                                                              U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                             National Office

                           PART IV – REPRESENTATIONS AND INSTRUCTIONS
                         SECTION L – INSTRUCTIONS, CONDITIONS, AND NOTICES
                                   TO OFFERORS OR RESPONDENTS

L-1      SOLICITATION PROVISIONS INCORPORATED BY REFERENCE
         (FAR 52.252-1) (FEB 1998)

         This solicitation incorporates one or more solicitation provisions by reference, with the same
         force and effect as if they were given in full text. Upon request, the Contracting Officer will
         make their full text available. The Offeror is cautioned that the listed provisions may include
         blocks that must be completed by the Offeror and submitted with its quotation or offer. In lieu of
         submitting the full text of those provisions, the Offeror may identify the provision by paragraph
         identifier and provide the appropriate information with its quotation or offer. Also, the full text of
         a solicitation provision may be accessed electronically at this/these address(es):
         www.arnet.gov/far        www.usda.gov/procurement/policy/agar.html

         FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) PROVISIONS

         52.204-7       System for Award Management (OCT 2018) Alternate I (OCT 2016)
         52.204-16      Commercial and Government Entity Code Reporting (JUL 2016)
         52.204-18      Commercial and Government Entity Code Maintenance (JUL 2016)
         52.222-24      Pre-award On-Site Equal Opportunity Compliance Evaluation (FEB 1999)
         52.237-1       Site Visit (APR 1984)

L-2      INQUIRIES (AGAR 452.204-70) (FEB 1988)

         Inquiries and all correspondence concerning this solicitation document should be submitted in
         writing to the Contracting Officer. Offerors should contact only the Contracting Officer issuing
         the solicitation about any aspect of this requirement prior to contract award.

L-3      TYPE OF CONTRACT (FAR 52.216-1) (APR 1984)

         The Government contemplates award of a Fixed Price Services contract(s) not to exceed 5-
         years for the daily availability rate. The flight hours will be an unknown quantity with no
         guarantee given by the Government resulting from this solicitation.

L-4      SERVICE OF PROTEST (FAR 52.233-2) (SEP 2006)

         (a) Protests, as defined in Section 33.101 of the Federal Acquisition Regulation, that are filed
         directly with an agency, and copies of any protests that are filed with the General Accountability
         Office, shall be served on the Contracting Officer (addressed as follows) by obtaining written
         and dated acknowledgment of receipt from:

                Matthew D. Olson
                National Interagency Fire Center
                U.S. Forest Service – Contracting
                106 Owyhee, Suite 1100
                3833 S. Development Ave.
                Boise, Idaho 83705
         (b) The copy of any protest shall be received in the office designated above within 1 day of filing
         a protest with the GAO.




                                                       151
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 183
                                                                      Pageof155
                                                                            288of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                          PART IV – REPRESENTATIONS AND INSTRUCTIONS
                        SECTION L – INSTRUCTIONS, CONDITIONS, AND NOTICES
                                  TO OFFERORS OR RESPONDENTS

L-5      INSTRUCTIONS FOR THE PREPARATION OF TECHNICAL AND BUSINESS PROPOSALS
         (AGAR 452.215-71) (SEP 1999)

         (a) General Instructions

                (1) Proposals submitted in response to this solicitation shall be furnished in the following
                format with the numbers of copies as specified below.

                (2) The proposal must include a Part I-Technical Proposal and Part II- Business
                Proposal. Each of the parts shall be separate and complete so that evaluation of one
                may be accomplished independently from evaluation of the other. The technical proposal
                must not contain reference to cost; however, resource information (such as data
                concerning labor hours and categories, materials, subcontracts, etc.) must be contained
                in the technical proposal so that the contractor's understanding of the statement of work
                may be evaluated. All proposal material must be submitted in English. Part-I Technical
                proposal shall not exceed 500 pages (double-sided is allowable). Aircraft Flight Manuals,
                Safety Manuals and other similar manuals being requested are exempted from the page
                limit but must only be submitted electronically. Technical proposals exceeding the 500-
                page limit (excluding previously mentioned manuals) will be rejected and not considered
                for award.

                (3) The Government will evaluate proposals in accordance with the evaluation criteria

                (4) Offerors shall submit their proposal(s) in the following format and the quantities specified:

                       (i) 1 copy of the completed, signed offer (Sections A through K of the solicitation
                       package)

                       (ii) 3 copies of the technical proposal (Not to exceed 500 pages (front and back))

                       (iii) 1 copy of the business/cost proposal

                       (iv) Electronic copies of documents listed above (i – iv) on a USB Flash Drive.

         (b) Part I - Technical Proposal

                (1) Technical Proposal Instructions

                The technical proposal will be used to make an evaluation and arrive at a determination
                as to whether the proposal will meet the requirements of the Government.

                Therefore, the technical proposal must present sufficient information to reflect a
                thorough understanding of the requirements and a detailed, description of the
                techniques, procedures and program for achieving the objectives of the
                specifications/statement of work. Proposals which merely paraphrase the requirements
                of the Government's specifications/statement of work, or use such phrases as "will
                comply" or "standard techniques will be employed" will be considered unacceptable and
                will not be considered further. As a minimum, the proposal must specifically respond to
                the following evaluation factors and the information shall be organized in the order

                                                       152
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 184
                                                                   Pageof156
                                                                         288of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                          PART IV – REPRESENTATIONS AND INSTRUCTIONS
                        SECTION L – INSTRUCTIONS, CONDITIONS, AND NOTICES
                                  TO OFFERORS OR RESPONDENTS

               shown below:

               (2) Technical Proposal - Part 1- Technical proposal into four (4) subparts, one for each
               of the major evaluation factors. As a minimum, your technical proposal must clearly
               address (i) Structural Integrity, Maintenance, and Equipment; (ii) Safety Elements; (iii)
               Past Performance; and (iv) Organizational Experience.

                   (i) Structural Integrity, Maintenance, and Equipment

                        (a)    Structural Integrity Program (SIP)

                               The documentation shall include the following:

                                       1. Certifications - the Type Certificate for the aircraft, the STC for
                                       the tanking system, the 137 and 145 certificates.

                                       2. Airworthiness organization staffing and structure, QA program
                                       and the maintenance training program.

                                       3. OEM support or equivalent.

                                       4. Copy of maintenance documents to include aircraft inspection
                                       program, airworthiness limitations section (ALS) and instructions
                                       for continued airworthiness (ICA).

                                       5. Airtanker usage evaluation

                                               i.   Who performed the usage evaluation

                                               ii. Data used

                                               iii. PSEs

                                               iv. Airtanker ALS and ICA

                                               v. Based on a representative 250 hours a year for a ten
                                               (10) year period forecast the PSE inspections and life-
                                               limited component replacements during that period.

                         (b)   Maintenance

                               Provide maintenance and modification records for each N Number/ Serial
                               Number aircraft offered. Individual N Number / Serial Number aircraft that
                               are in development or that have not had the airtanker modifications
                               completed will not receive an award.

                               Provide detailed documentation that defines and establishes the Firm’s
                               overall aircraft maintenance program and demonstrates compliance with
                               the requirements of Section C-6 and Section J, presented in Section J,
                               Exhibit 2. The documentation shall include the following:
                                                       153
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 185
                                                                   Pageof157
                                                                         288of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                          PART IV – REPRESENTATIONS AND INSTRUCTIONS
                        SECTION L – INSTRUCTIONS, CONDITIONS, AND NOTICES
                                  TO OFFERORS OR RESPONDENTS

                                       (a) Aircrafts maintenance and inspection status to include all
                                       inspections, overhauls, life limited components, ADs, SBs, SSIDs,
                                       CPCP status.

                                       (b) A listing of all major repairs, alterations and STCs,

                                       (c) Current Aircraft Weight and Balance for each aircraft offered
                                           configured as an Airtanker:
                                       (d) Current aircraft Equipment List that documents installed
                                           equipment and tank when weighed. (see example in Exhibit
                                           22)
                                       (e) Current aircraft actual weighing documentation including
                                           scales listed by make, model, calibration date, name of
                                           individual, signature and certificate number on document that
                                           performed weighing. (see example in Exhibit 22)
                                       (f) Documentation (including the name, weight, arm and moment
                                           of each item) of any equipment added or removed since the
                                           aircraft was weighed to meet the contract specification (see
                                           example in Exhibit 22 if Applicable)

                         (c) Equipment (Aircraft)

                                   Provide information for each offered aircraft detailing its design.
                                   Complete and submit Exhibits 9 and 23 as specified in Section J.
                                   Aircraft must meet the minimum aircraft requirements and
                                   performance specifications in Exhibit 1, Section B.3, B.5, C.5 and
                                   certifications and approvals in Section C.2.

                                   Most recent revision of the FAA Approved Flight Manual Supplement
                                   for the retardant delivery system STC.

                                   List additional field maintenance and or inspection requirements for
                                   the aircraft due to installation of the retardant delivery system STC
                                   that are different or more restrictive than an unmodified aircraft of the
                                   same make and model. Examples would be additional aircraft wash
                                   requirements, lubrication requirements, visual inspections, or
                                   component inspections performed while the aircraft is in field
                                   conditions by field mechanics and or flight crews. Do not identify or
                                   submit complete inspection programs, heavy checks, and
                                   maintenance task cards.

                                   List operational limitations of the aircraft due to installation of the
                                   retardant delivery system STC that are different or more restrictive
                                   than an unmodified aircraft of the same make and model. Examples
                                   would be additional aircraft wash requirements, lubrication
                                   requirements, visual inspections, or component inspections performed
                                   while the aircraft is in field conditions by field mechanics and or flight
                                   crews. Do not identify or submit complete inspection programs, heavy

                                                       154
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 186
                                                                   Pageof158
                                                                         288of 166
Solicitation No. 12024B18R9013                                                            U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                           National Office

                          PART IV – REPRESENTATIONS AND INSTRUCTIONS
                        SECTION L – INSTRUCTIONS, CONDITIONS, AND NOTICES
                                  TO OFFERORS OR RESPONDENTS

                                   checks, maintenance task cards.

                                   Equipment (Aircraft Performance)
                                   Provide a Load Schedule Chart for operation out of each airtanker
                                   base listed in Exhibit 10.

                                   The Interagency Airtanker Base Directory containing the current list
                                   can be purchased at the Great Basin Cache Supply Office. Due to
                                   the size and weight of offered aircraft, some aircraft will not be able to
                                   operate from all agency established bases.

                                   Provide a complete list of the airtanker bases listed that you cannot
                                   operate out of with 2.5 hours of fuel and contract retardant load per B-
                                   4 and C-8(c) using the Load Schedule Chart reference above.
                                   Describe the operational limitations at those bases you cannot
                                   operate from. E.g. elevation, short runway, density altitude, etc.


                          (d) Equipment (Tank)

                                   Submit FAA approvals of installed tanks. A weight and balance shall
                                   be submitted for the aircraft in the airtanker configuration.

                                   List additional field maintenance and or inspection requirements for
                                   the aircraft due to installation of the retardant delivery system STC
                                   that are different or more restrictive than an unmodified aircraft of the
                                   same make and model. Examples would be additional aircraft wash
                                   requirements, lubrication requirements, visual inspections, or
                                   component inspections performed while the aircraft is in field
                                   conditions by field mechanics and or flight crews. Do not identify or
                                   submit complete inspection programs, heavy checks, and
                                   maintenance task cards.

                                   Copy of the IAB Static and Grid Test Reports from NTDP (MTDC) and
                                   IAB letter of approval or Interim Approval. Reason for being on Interim
                                   Approval and date interim approval will end. If the approval letter is
                                   more than 6 years old, submit the letter of approval from the IAB
                                   conformity check.

                    (ii) Safety/ Risk Management

                       The Contractor must provide a written submittal in response to the Safety
                       Management System (SMS). The Contractor must submit the information
                       requested below:

                       Components identified in Exhibit 13 - SAFETY MANAGEMENT SYSTEM (SMS)
                       COMPONENTS QUESTIONAIRE AND ACCIDENT HISTORY

                                                       155
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 187
                                                                   Pageof159
                                                                         288of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                          PART IV – REPRESENTATIONS AND INSTRUCTIONS
                        SECTION L – INSTRUCTIONS, CONDITIONS, AND NOTICES
                                  TO OFFERORS OR RESPONDENTS

                           (a) Safety Management System Components: The Contractor’s submittal
                               should consist of implemented practices for their specific company. For
                               purposes of this submittal, the contractor must provide written evidence
                               and describe how the specific processes or requirements are
                               implemented within their organization. This submittal will be incorporated
                               and made part of the contract. Contractors are required to provide
                               specific responses to the criteria provided in Exhibit 13 and provide
                               evidence such as copies of completed audits, risk assessments, training
                               records, organization chart, etc. Blank or sample forms are not
                               acceptable evidence.

                               The International Standard for Business Aircraft Operations (IS-BAO) and
                               the Federal Aviation Administration (FAA) in AC120.92B can provide the
                               explanations and examples of the requested standards.

                           (b) Summary of Flight Hours and Accidents:

                               The Contractor is required to submit their total number of flight hours for
                               the previous five years along with any NTSB reportable accidents as
                               defined within 49 CFR 830.2. Flight hours and accidents are for all aircraft
                               (rotor wing and fixed wing) operating under the contractors operating
                               certificates.

                                   1) If your company has had an accident in the last 5 years provide an
                                   accident prevention action plan or evidence of actions taken to
                                   prevent future accidents.

                                   2) If you had an accident that was reported to the NTSB and it was
                                   downgraded to an incident, you must provide evidence from the
                                   NTSB.

                    (iii) Past Performance

                         (a) Past Performance is a measure of the degree to which you have satisfied
                             your customers in the past, and complied with Federal, State, and local
                             laws and regulations. Our assessment of your past performance will be
                             subjective, and based mainly on your reputation with your customers.
                             Identify and submit your references with verifiable telephone numbers to
                             support your past performance.

                         (b) When evaluating your past performance the Government may or may not
                             contact other sources of information, including, but not limited to Federal,
                             State, and local Government agencies.

                         (c) The Government may contact your references to ask if you were:

                                 1. Capable, efficient, and effective,


                                                       156
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 188
                                                                   Pageof160
                                                                         288of 166
Solicitation No. 12024B18R9013                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                          PART IV – REPRESENTATIONS AND INSTRUCTIONS
                        SECTION L – INSTRUCTIONS, CONDITIONS, AND NOTICES
                                  TO OFFERORS OR RESPONDENTS

                                 2. Performing in conformance to the terms and conditions of your
                                    contract,

                                 3. Reasonable and cooperative during performance, and

                                 4. Committed to customer satisfaction.

                         (d) Offerors who have not obtained Government contracts for airtanker
                             services shall indicate their past experience and performance for related
                             aviation services and includes references for which the services were
                             performed.

                         (e) Offerors without a record of past performance or for who relevant past
                             performance information is not available will not be evaluated favorably or
                             unfavorably. Instead, these offerors will receive a neutral rating.

                     (iv) Organizational Experience

                             Organizational Experience demonstrates that you have taken the
                             opportunity to learn by doing. Your experience is relevant when you have
                             been confronted with the kinds of challenges that will confront you under
                             this contract contemplated by this RFP. In addition to overall company
                             organizational experience, address the experience of your personnel
                             directly responsible for working under this contract.

                                (a) Flight Crewmembers experience and safety record

                                    Detail individual crewmember aeronautical experience, training,
                                    skills, certifications, ratings, currency, proficiency, flight hours (by
                                    missions types i.e. airtanker, Leadplane), and safety/accident record.

                                    When detailing the above, include the how the experience supports
                                    initial attack or large fire response and capability.

                                (b) Firm’s experience and safety record

                                    Detail the Firm’s safety, accident prevention, and training programs.
                                    Provide information on any aircraft accidents within the past 5 years
                                    and any corrective actions taken to prevent a future occurrence.

                                (c) Experience of personnel other than flight crewmembers

                                    Detail other organizational personnel’s individual administrative
                                    and/or aeronautical experience, training, skills, certifications, ratings,
                                    currency, and proficiency.

       (c) Part II- Business Proposal

               (1) Business Proposal Instructions

                                                       157
      Case 1:21-cv-01084-RTH
           Case 1:21-cv-01084-RTH
                              Document
                                   Document
                                       4-1 *SEALED*
                                             18 Filed 03/29/21
                                                       Filed 03/19/21
                                                                 Page 189
                                                                      Pageof161
                                                                            288of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                          PART IV – REPRESENTATIONS AND INSTRUCTIONS
                        SECTION L – INSTRUCTIONS, CONDITIONS, AND NOTICES
                                  TO OFFERORS OR RESPONDENTS

                    (i) Price

                        (A) The daily availability rate and the flight rate will be evaluated (Submit
                            schedule B and Exhibit 23 sheets).

L-6      AMENDMENTS TO PROPOSALS (AGAR 452.215-72) (FEB 1988)

         Any changes to a proposal made by the offeror after its initial submittal shall be accomplished
         by replacement pages. Changes from the original page shall be indicated on the outside margin
         by vertical lines adjacent to the change. The offeror shall include the date of the amendment on
         the lower right corner of the changed pages.




                                                       158
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 190
                                                                   Pageof162
                                                                         288of 166
Solicitation No. 12024B18R9013                                                             U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                            National Office

                           PART IV – REPRESENTATIONS AND INSTRUCTIONS
                           SECTION M – EVALUATION FACTORS FOR AWARD

M-1    SOLICITATION PROVISIONS INCORPORATED BY REFERENCE
       (FAR 52.252-1) (FEB 1998)

       This solicitation incorporates one or more solicitation provisions by reference, with the same
       force and effect as if they were given in full text. Upon request, the Contracting Officer will
       make their full text available. The offeror is cautioned that the listed provisions may include
       blocks that must be completed by the offeror and submitted with its quotation or offer. In lieu of
       submitting the full text of those provisions, the offeror may identify the provision by paragraph
       identifier and provide the appropriate information with its quotation or offer. Also, the full text of
       a solicitation provision may be accessed electronically at this/these address(es):

                                  https://www.acquisition.gov/far/index.html

                    Federal Acquisition Regulation (48 CFR Chapter 1) Solicitation Provisions

       Clause No.          Date            Title

       FAR 52.217-5        Jul 1990     Evaluation of Options

M-2    EVALUATION OF CRITERIA OF PROPOSALS

       Technical evaluation factors are 1) Structural Integrity, Maintenance and Equipment, 2) Safety
       Elements, 3) Past Performance, and 4) Organizational Experience and are listed in descending
       order of importance. The relative importance of the sub-criteria is listed under each evaluation
       criterion. The technical evaluation factors when combined are approximately equal when
       compared to cost or price. All evaluation factors and sub-factors will be evaluated on how well
       they meet the solicitation specifications and stated mission.

       (a) Technical Criteria

               (1) Structural Integrity, Maintenance, and Equipment

                       (i) Structural Integrity (OEM engineering support is preferred)
                       (ii) Maintenance
                       (iii) Equipment (Aircraft)

                       The evaluation of this sub-criterion requires the aircraft to be multi-engine turbine
                       powered and have a cruise speed greater or equal to 300 knots (KTAS) at
                       12,000 feet MSL with the maximum IAB retardant payload.

                       Aircraft that can fly pressurized are more desirable and may be evaluated higher
                       for that capability.

                       (iv) Equipment (Tank)

                       All tanks shall have an IAB approval (full or interim) prior to the aircraft inspection
                       (See L-5 (B)(2)(i)(E) – Aircraft Inspections) to be considered for award.



                                                       159
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 191
                                                                   Pageof163
                                                                         288of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                           PART IV – REPRESENTATIONS AND INSTRUCTIONS
                           SECTION M – EVALUATION FACTORS FOR AWARD

                       Full IAB approval is preferred. Interim approval will receive a lower technical
                       rating.

                       (v) Aircraft pre-award inspection

                       Aircraft inspection will occur before any award decision has been made. The
                       Forest Service shall inspect proposed aircraft to determine if the aircraft meet the
                       RFP’s specifications. Proposed aircraft that cannot fly to the designated
                       inspection base or do not pass the inspection will not be considered further for
                       award.

                       All of the following will be reviewed at a designated location (TBD) prior to award.
                       Offered aircraft would need to fly to the designated base.

                               (A) Aircraft in Standard or Restricted Category flown to USFS tanker
                               base.

                                       1. The aircraft cannot be flown to the inspection location in
                                       Experimental Category or on an FAA Ferry permit.

                               (B) Aircraft shall be fully modified and FAA approved with STC’ed tank
                               system that has IAB approval (full or interim).

                                       1. Aircraft will be loaded with water at the airtanker base and
                                       perform a leak test and drop on the ramp. Flow rates would also
                                       be verified by FS personnel.

                               (C) Aircraft status sheet showing all required maintenance due for the
                               contract period.

                               (D) Aircraft records review at the validation location and aircraft physical
                               inspection that show installation and approval of all other contractually
                               required equipment. No performance testing would be done of avionics.

                               (E) All engineering reports in paper or electronic form for review at the
                               validation location. Engineering analyses must account for addition of the
                               1% of max gross weight in additional equipment in the airtanker mission.

               Within this evaluation criterion, the aircraft pre-award inspection sub-criterion has more
               importance than the other sub-criterion, and the other sub-criteria are approximately
               equal in importance.

               (2) Safety Elements

                       (i) Company safety record

                       (ii) SMS Program




                                                       160
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 192
                                                                   Pageof164
                                                                         288of 166
Solicitation No. 12024B18R9013                                                          U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                         National Office

                           PART IV – REPRESENTATIONS AND INSTRUCTIONS
                           SECTION M – EVALUATION FACTORS FOR AWARD

                       Components identified in Exhibit 13 (a) - Synopsis Of Aviation Safety Program
                       (Safety Management System (SMS) Components Questionnaire And Accident
                       History).

                               (A) Safety Management System Components:

                               The Contractor’s submittal should consist of implemented practices for
                               their specific company. For purposes of this submittal, the contractor
                               must provide written evidence and describe how the specific processes or
                               requirements are implemented within their organization. This submittal
                               will be incorporated and made part of the contract. Contractors are
                               required to provide specific responses to the criteria provided in Exhibit
                               13 and provide evidence such as copies of completed audits, risk
                               assessments, training records, organization chart, etc. DO NOT SUBMIT
                               YOUR ENTIRE OPERATIONS MANUAL AS A MEANS OF SATISFYING
                               ALL OF THE CRITERIA.

                               (B) Summary of Flight Hours and Accidents:

                               The Contractor is required to submit their total number of flight hours for
                               the previous five years along with any NTSB reportable accidents as
                               defined within 49 CFR 830.2. Flight hours and accidents are for all aircraft
                               (rotor wing and fixed wing) operating under the contractors operating
                               certificates.

                                       1. If your company has had an accident in the last 5 years
                                       provide an accident prevention action plan or evidence of actions
                                       taken to prevent future accidents.

                                       2. If you had an accident that was reported to the NTSB and it
                                       was downgraded to an incident, you must provide evidence from
                                       the NTSB.

                               Within this evaluation criterion, the company safety record has more
                               importance than the SMS Program.

               (3) Past Performance
                       The Government will evaluate the following elements concerning your past
                   performance:
                         1. Capable, efficient, and effective,
                         2. Performing in conformance to the terms and conditions of your contracts,
                         3. Reasonable and cooperative during performance
                         4. Committed to customer satisfaction.
                       Vendors with no recent or relevant past performance will receive a neutral past
                       performance rating
               (4) Organizational Experience
                       The Government prefers experience supporting wild land fire operations.


                                                       161
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 193
                                                                   Pageof165
                                                                         288of 166
Solicitation No. 12024B18R9013                                                           U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                          National Office

                           PART IV – REPRESENTATIONS AND INSTRUCTIONS
                           SECTION M – EVALUATION FACTORS FOR AWARD

                       (i) Pilot(s) experience record including initial attack ratings

                       (ii) Firm’s experience record

                       (iii) Experience of personnel other than pilots

               The Government will assess your relevant experience on the basis of its breadth and its
               depth. Within this evaluation criterion, the major sub-criteria are approximately equal in
               importance.

       (b) Price

               (1) Price will be evaluated by using a combination of the number of days awarded times
               the proposed availability rate plus an estimated number of flights hours (250) times the
               proposed flight rate plus hourly fuel burn rate times the Jet A fuel price ($5.21 per gallon)
               to determine the total overall price per line item for evaluation purposes only. In addition
               to total overall price, the Government will consider other price aspects, including price
               per gallon of retardant delivered (total cost divided by number of gallons delivered with
               250 drops per year); however, total overall price will be the most important price
               consideration.

M-3    EVALUATION METHOD

       The TEB will evaluate each proposal strictly on its content and will not assume that performance
       will include anything not specified in the proposal. The evaluation will be conducted in
       accordance with the procedures established herein. The TEB will then assign to each
       evaluation criterion a final adjective consensus rating of exceptional, acceptable, neutral,
       marginal, or unacceptable based on the following descriptions:

               (1) EXCEPTIONAL: The proposal is very comprehensive, in-depth, clear and uniformly
               outstanding in quality. Consistently high quality performance can be expected. The
               proposal, as written, exceeds requirements and demonstrates an exceptional
               understanding of goals and objectives of the acquisition. One or more major strengths
               exist. No significant weaknesses exist. The risk of unsuccessful contract performance is
               extremely low.

               (2) ACCEPTABLE: The proposal meets all minimum requirements and generally is of
               high quality. Proposal demonstrates an acceptable understanding of goals and
               objectives of the acquisition. There may be both strengths and weaknesses, but the
               strengths outweigh the weaknesses. Deficiencies are minor and easily corrected.
               Proposal is acceptable as written. Satisfactory performance can be expected. The risk
               of unsuccessful performance is low.

               (3) NEUTRAL: Use this rating for the past performance factor only. Offeror(s) does not
               have a record of relevant past performance or information regarding past performance is
               not available.

               (4) MARGINAL: The proposal indicates a superficial or vague understanding of the
               program goals and the methods, resources, schedules, and other aspects essential to
               the performance of the program. The proposal has weaknesses that are not offset by

                                                       162
   Case 1:21-cv-01084-RTH
        Case 1:21-cv-01084-RTH
                           Document
                                Document
                                    4-1 *SEALED*
                                          18 Filed 03/29/21
                                                    Filed 03/19/21
                                                              Page 194
                                                                   Pageof166
                                                                         288of 166
Solicitation No. 12024B18R9013                                                         U.S. Forest Service
Exclusive Use Next Generation 3.0 Airtanker Services                                        National Office

                           PART IV – REPRESENTATIONS AND INSTRUCTIONS
                           SECTION M – EVALUATION FACTORS FOR AWARD

               strengths. Weaknesses will be difficult to correct and would require negotiations. The
               risk of unsuccessful contract performance is moderate.

               (5) UNACCEPTABLE: The proposal fails to meet minimum requirements. Proposal
               fails to meet an understanding of the goals and objectives of the acquisition. The
               proposal has one or more significant weaknesses that will be very difficult or impossible
               to correct. Major proposal revision(s) are required for minimum acceptability. The risk of
               unsuccessful performance is high.

M-4    CONTRACT AWARD

       (a) Award will be made to those offeror(s) (1) whose proposal is technically acceptable and (2)
       whose technical/cost relationship is the most advantageous to the Government after a best
       value tradeoff analysis has occurred.

       (b) The Government reserves the right to award fewer than 5 of the available line items
       (including no line items) and, if it does award fewer than 5 line items, to award the number and
       combination of line items that will provide the best overall value to the Government.”

       (c) The Government may reject any or all offers if such action is determined to be in the best
       interest of the Government.




                                                       163
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 195 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 196 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 197 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 198 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 199 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 200 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 201 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 202 of 288
CaseCase
     1:21-cv-01084-RTH
         1:21-cv-01084-RTH
                        Document
                           Document
                                 4-2 *SEALED*
                                      18 Filed 03/29/21
                                                 Filed 03/19/21
                                                         Page 203
                                                                Page
                                                                  of 288
                                                                      9 of 94




             10 Tanker Air Carrier LLC

                          Exhibit 3




CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO GAO PROTECTIVE ORDER
                        – FILED UNDER SEAL –
    CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO GAO PROTECTIVE ORDER
                            – FILED UNDER SEAL –
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 204 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 205 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 206 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 207 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 208 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 209 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 210 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 211 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 212 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 213 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 214 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 215 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 216 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 217 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 218 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 219 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 220 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 221 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 222 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 223 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 224 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 225 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 226 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 227 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 228 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 229 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 230 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 231 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 232 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 233 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 234 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 235 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 236 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 237 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 238 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 239 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 240 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 241 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 242 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 243 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 244 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 245 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 246 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 247 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 248 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 249 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 250 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 251 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 252 of 288
             CaseCase
                  1:21-cv-01084-RTH
                       1:21-cv-01084-RTH
                                      Document
                                          Document
                                               4-2 *SEALED*
                                                    18 Filed 03/29/21
                                                               Filed 03/19/21
                                                                        Page 253
                                                                              Page
                                                                                 of 288
                                                                                     59 of 94
     An o icial website of the United States government
                                                                           Here's how you know
  Authoritative site for Assistance Listings, Wage Determinations, and Contract Opportunities only



      Contract Data Reports Are Now Only at beta.SAM.gov!
      The FPDS reports transition to the beta.SAM.gov Data Bank is complete. Review these resources to get f…


      More alerts 


                                                                                      Sign in




                                                                                                                   Follow




                                         Next Generation Large Airtanker
                                         Services 3.0
  Contract Opportunity

   Award Details
                                                    ACTIVE                                                Contract Opportunity
   General Information
                                                Notice ID
   Classification                               1202SA
   Description
                                                Related Notice
   Attachments/Links                            12024B18R9013

   Contact Information
                                                Contract Line Item Number
   History                                      001-005


 What you think matters!
                                                Department/Ind. Agency
                                                AGRICULTURE, DEPARTMENT OF
                                                Sub-tier
        Provide Feedback                        FOREST SERVICE
                                                Oﬀice
                                                USDA FOREST SERVICE




                                         Award Details
                                         Contract Award Date: Oct 27, 2020
                                         Contract Award Number: (1202SA21C9002)(1202SA21C9003)(1202SA21C9004)
                                         Task/Delivery Order Number:
                                         Contractor Awarded Unique Entity ID (DUNS):
                                         Contractor Awarded Unique Entity ID (SAM):
                                         Contractor Awarded Name: See_Attached_Document
CaseCase
     1:21-cv-01084-RTH
          1:21-cv-01084-RTH
                         Document
                             Document
                                  4-2 *SEALED*
                                       18 Filed 03/29/21
                                                  Filed 03/19/21
                                                           Page 254
                                                                 Page
                                                                    of 288
                                                                        60 of 94
               Contractor Awarded Address: Boise, ID 83705 USA
               Base and All Options Value (Total Contract Value): $192418865.00




               General Information
               Contract Opportunity Type: Award Notice (Original)
               All Dates/Times are: (UTC-05:00) EASTERN STANDARD TIME, NEW YORK, USA
               Original Published Date: Oct 27, 2020 11:00 am EDT
               Inactive Policy: 15 days a er contract award date
               Original Inactive Date: Nov 11, 2020
               Initiative:
                      None




               Classification
               Original Set Aside: Total Small Business Set-Aside (FAR 19.5)
               Product Service Code: F009 - NATURAL RESOURCES/CONSERVATION- SEED
               COLLECTION/PRODUCTION
               NAICS Code: 481212 - Nonscheduled Chartered Freight Air Transportation
               Place of Performance:
               Boise , ID 83705
               USA




               Description


               Attachments/Links
               

               Contact Information
               Contracting Office Address
               NTL INTERAGENCY FIRE CENTER 3833 S DEVELOPMENT AVE
               BOISE , ID 83705
               USA


               Primary Point of Contact
               Matthew D. Olson
           CaseCase
                1:21-cv-01084-RTH
                     1:21-cv-01084-RTH
                                    Document
                                        Document
                                             4-2 *SEALED*
                                                  18 Filed 03/29/21
                                                             Filed 03/19/21
                                                                      Page 255
                                                                            Page
                                                                               of 288
                                                                                   61 of 94
                                 mdolson@fs.fed.us
                                 208-387-5835
                                 208-387-5384
                                Secondary Point of Contact




                                History
                                 
                                  Oct 27, 2020 11:00 am EDT
                                     Award Notice (Original)


                                  Feb 08, 2019 04:34 pm EST
                                     Solicitation (Updated)
                                 




                                 About Us                              Partners                     Customer Service
                                 Explore Our Community                Acquisition.gov             Learning Center
                                 Release Notes                         USASpending.gov             Contact Federal Service Desk 
                                                                       Grants.gov                  Resources
                                                                       More Partners                Freedom of Information Act 



This is a U.S. General Services Administration Federal Government computer system that is "FOR OFFICIAL USE ONLY." This system is
subject to monitoring. Individuals found performing unauthorized activities are subject to disciplinary action including criminal
prosecution.
                                                     ● Thursday, Oct 29, 2020, 10:51 PM
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 256 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 257 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 258 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 259 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 260 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 261 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 262 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 263 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 264 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 265 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 266 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 267 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 268 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 269 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 270 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 271 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 272 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 273 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 274 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 275 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 276 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 277 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 278 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 279 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 280 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 281 of 288
Case 1:21-cv-01084-RTH Document 18 Filed 03/29/21 Page 282 of 288
 CaseCase
      1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4-2 *SEALED*
                                        18 Filed 03/29/21
                                                   Filed 03/19/21
                                                            Page 283
                                                                  Page
                                                                     of 288
                                                                         89 of 94



441 G St. N.W.                                                                     Comptroller General
Washington, DC 20548                                                               of the United States


                                                  DOCUMENT FOR PUBLIC RELEASE
                                               The decision issued on the date below was subject to

Decision                                       a GAO Protective Order. This redacted version has
                                               been approved for public release.



Matter of:   10 Tanker Air Carrier, LLC

File:        B-418636.5; B-418636.7

Date:        February 9, 2021

DECISION

10 Tanker Air Carrier, LLC, of Albuquerque, New Mexico, protests the award of
contracts to Coulson Aviation (USA), of Port Alberni, British, Columbia, Erickson Aero
Air, LLC d/b/a/Aero Air, of Hillsboro, Oregon, and Aero Flite Inc., of Spokane,
Washington, under request for proposals (RFP) No. 12024B18R9013, issued by the
Department of Agriculture, U.S. Forest Service, for next generation (NextGen) large
airtanker services for wildland firefighting support. 10 Tanker asserts that the agency
failed to properly consider cost in its best-value tradeoff determination.

We dismiss the protest.

BACKGROUND

The Next Generation Large Airtanker Services 3.0 (NextGen 3) RFP was issued on
December 3, 2018, as a small business set-aside. Protest, Exh. 4, RFP at 19, 76. The
solicitation contemplated the award of multiple fixed-price contracts under five contract
line item numbers (CLINs) for airtanker firefighting services on an exclusive-use basis
for a 1-year base period and four 1-year option periods. Id. at 23. The total estimated
value for these services is $205 million. Contracting Officer’s Statement at 1.

Offerors were permitted to submit proposals for award of any or all of the CLINs. RFP
at 23. The solicitation provided that the awards would be made on a best-value tradeoff
basis, considering price, and the following non-price factors listed in descending order
of importance: structural integrity, maintenance, equipment; safety elements; past
performance; and organizational experience factors. Id. at 179-180, 183. The agency
would assign proposals a rating of exceptional, acceptable, neutral, marginal or
unacceptable for each factor. Id. at 182.
    CaseCase
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                             Document
                                 Document
                                      4-2 *SEALED*
                                           18 Filed 03/29/21
                                                      Filed 03/19/21
                                                               Page 284
                                                                     Page
                                                                        of 288
                                                                            90 of 94




As relevant to this protest, with respect to price, offerors were required to propose a
mandatory availability daily rate, 1 and an hourly flight rate. Id. at 178. Offeror’s were
also required to provide the hourly fuel consumption rate (burn rate) for the aircraft. 2 Id.
at 154. The agency specified that for purposes of determining the overall evaluated
price, it would use 160 mandatory availability days, 250 flight hours, and 250 hours of
fuel burned at $5.21 per gallon. Id. at 25-26, 182. Further, the solicitation stated the
following:

         Price will be evaluated by using a combination of the number of days
         awarded times the proposed availability rate plus an estimated number of
         flights hours (250) times the proposed flight rate plus hourly fuel burn rate
         times the Jet A fuel price ($5.21 per gallon) to determine the total overall
         price per line item for evaluation purposes only. 3 In addition to total overall
         price, the Government will consider other price aspects, including price
         per gallon of retardant delivered (total cost divided by number of gallons
         delivered with 250 drops per year); however, total overall price will be the
         most important price consideration.

Id. at 182.

Five offerors, including 10 Tanker, submitted proposals that were included in the
competitive range. Agency Report (AR), Exh. 14, Source Selection Decision,
B-418636.2, Feb. 25, 2020, at 6. Following the submissions of proposals, three rounds
of discussions, and the submission and evaluation of final proposal revisions, the
contracting officer made a best-value tradeoff decision and awarded contracts to
Coulson for one line item and to Aero Air and Aero Flight for two line items each. Id.
at 6, 19.

10 Tanker submitted a protest to our Office in which it complained, among other things,
that the agency improperly evaluated air-base utilization. Protest (B-418636.2)
at 24-27. Our office conducted alternative dispute resolution and informed the parties
that we would likely sustain 10 Tanker’s protest on this issue. In response, the agency
informed our Office that it would take corrective action which would include re-
evaluating proposals without considering air base utilization, and making a new best-
value tradeoff decision. Agency Notice of Corrective Action, June 12, 2020. We
dismissed 10 Tanker’s protest because the proposed corrective action rendered the


1
  The daily rate is the amount the offeror will charge the government per day the aircraft
is on call for exclusive use during the lease period. RFP at 7-8, 54.
2
 The burn rate is the amount of fuel the aircraft burns while flying continuously for 1
hour. RFP at 9.
3
 In other words, the total price = (160 days x mandatory availability daily rate) + (250
hours x hourly flight rate) + (hourly fuel burn rate x $5.21).



Page 2                                                                                      18636.7
CaseCase
     1:21-cv-01084-RTH
          1:21-cv-01084-RTH
                         Document
                             Document
                                  4-2 *SEALED*
                                       18 Filed 03/29/21
                                                  Filed 03/19/21
                                                           Page 285
                                                                 Page
                                                                    of 288
                                                                        91 of 94
    CaseCase
         1:21-cv-01084-RTH
              1:21-cv-01084-RTH
                             Document
                                 Document
                                      4-2 *SEALED*
                                           18 Filed 03/29/21
                                                      Filed 03/19/21
                                                               Page 286
                                                                     Page
                                                                        of 288
                                                                            92 of 94




Id. at 17. The agency provided 10 Tanker a debriefing on October 30, 2020. Protest,
Exh. 2, Debriefing. This protest followed.

DISCUSSION

10 Tanker protests that in making the best-value tradeoff decision the agency failed to
meaningfully consider 10 Tanker’s significant advantage in price per gallon of retardant
delivered. Protest at 3, 26-31, 34; Comments & Supp. Protest at 7-8. 10 Tanker
acknowledges that the RFP provided that overall price would be the most important
price consideration, but notes that price per gallon was explicitly listed as a
consideration in the solicitation. Id. at 31. According to 10 Tanker, delivering fire
retardant is the mission of the contract and therefore price per gallon of retardant
delivered is the only true basis on which to quantify and compare the cost to the
government. Id. at 28, 34. That is, according to 10 Tanker, overall pricing fails to reflect
the true cost to the government of a fixed amount of work, and provides a misleading
result that punishes the most cost effective offerors. Id. at 28-30; Comments & Supp.
Protest at 10-11. 10 Tanker explains that its price per gallon of retardant delivered is so
much lower because it has a much larger tank capacity so it can deliver substantially
more retardant per flight hour. 5 Its overall price is so much higher primarily due to the
higher fuel costs that are incurred by its much larger aircraft. Id. at 20.

Our Bid Protest Regulations require that protests based upon alleged improprieties in a
solicitation, which are apparent prior to the time set for receipt of initial proposals, must
be filed prior to that time. 4 C.F.R. § 21.2(a)(1). The timeliness rules reflect the dual
requirements of giving parties a fair opportunity to present their cases and resolving
protests expeditiously without disrupting or delaying the procurement process.
Tribologik Corp., B-417532, Aug. 2, 2019, 2019 CPD ¶ 284 at 10.

Here, the solicitation specifically notified offerors how total price would be computed,
and how price per gallon of retardant delivered would be computed. The solicitation
further advised offerors that while the agency would consider other price aspects,
including price per gallon of retardant delivered, the “total overall price [would] be the
most important price consideration.” RFP at 182. 10 Tanker is in essence challenging
the price evaluation scheme established in the solicitation. 10 Tanker repeatedly
asserts that the solicitation created an apples to oranges comparison and that price per
gallon of retardant delivered was the only reasonable basis on which the agency could
compare prices. 10 Tanker knew, however, from the solicitation that the agency
considered total overall price, which did not include price per gallon of retardant
delivered, as the most important price consideration. Thus, if 10 Tanker believed that

5
  In its protest, 10 Tanker argued that it should have been given credit in the non-price
evaluation for the benefits of its larger aircraft. Protest at 3, 32-33. The agency
responded to these arguments in its report. We consider these arguments abandoned
since 10 Tanker did not pursue them in its comments. Citrus College; KEI Pearson,
Inc., B-293543 et al., Apr. 9, 2004, 2004 CPD ¶ 104 at 8 n.4.



Page 4                                                                                18636.7
 CaseCase
      1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4-2 *SEALED*
                                        18 Filed 03/29/21
                                                   Filed 03/19/21
                                                            Page 287
                                                                  Page
                                                                     of 288
                                                                         93 of 94




the only realistic way to compare cost to the government was by comparing price per
gallon of retardant delivered, 10 Tanker was required to raise this issue prior to the
closing time for the receipt of proposals.

10 Tanker argues that this issue was not apparent until 10 Tanker knew the offerors that
submitted proposals and the sizes of the tanks they offered. Comments & Supp.
Protest at 15-16. We disagree. 10 Tanker’s protest concerns the accuracy of how the
agency is evaluating cost to the government. 10 Tanker could not wait until it learned
who its competitors were to challenge how cost was evaluated. In any case, we view
10 Tanker’s argument as disingenuous. In its protest, 10 Tanker provided significant
detail of the history of this requirement and cited to multiple protests involving multiple
offerors that responded to solicitations for this program. In our view, 10 Tanker was
aware that offerors could submit proposals and that at least some of them would have
aircraft with smaller tanks than the aircraft 10 Tanker would propose.

In addition, 10 Tanker initially argued that the agency engaged in disparate treatment
with respect to how price per gallon was considered in the best-value tradeoff because
the agency gave one of the awardees substantial credit for its slight price per gallon
edge over the other offerors. Protest at 4-5, 37. In this regard, during the debriefing,
the agency informed 10 Tanker that Coulson received one of the awards because its
technical proposal, combined with pricing, provided the government the best value
under this solicitation. Protest, Exh. 2, Debriefing at 8. The agency further stated that
Coulson’s total overall pricing was higher than three other offerors but that its “larger
tank capacity and higher technical rating made up for the differences in the total overall
price when compared to the other lower priced offers.” Id. The agency explained that
price per gallon of fuel mattered in the best-value tradeoff if the total overall price was
close. Memorandum of Law at 11-12; see also AR, Exh. 9, Updated Source Selection
Decision at 16-18.

In a supplemental protest, 10 Tanker acknowledges that the agency’s explanation--price
per gallon was considered where the total overall prices were close--explains why
Coulson, but not 10 Tanker, was given credit for its low price per gallon in the
evaluation. 10 Tanker admits that this may arguably justify the disparate evaluation
outcomes. Comments & Supp. Protest at 12 n 6. 10 Tankers asserts that this,
however, merely exchanges one type of illegal conduct (disparate treatment) for
another--the use of unstated evaluation criteria. Id. That is, according to 10 Tanker, the
agency used unstated evaluation criteria in its best-value determination because it
stated that price per gallon mattered only if the total overall price was close. Comments
& Supp. Protest at 11. 10 Tanker complains that the solicitation did not tie the
importance of price per gallon to the closeness of the offerors’ overall price. Id. Rather,
in 10 Tanker’s view, price per gallon was to be considered on its own, and was to serve
as a check on the reasonableness of total overall pricing. Id. at 12.

The solicitation specified that the agency would consider other price aspects, including
the price per gallon of retardant delivered, in its price evaluation. The solicitation,
however, did not specify how it would be considered. If 10 Tanker believed that the



Page 5                                                                               18636.7
 CaseCase
      1:21-cv-01084-RTH
           1:21-cv-01084-RTH
                          Document
                              Document
                                   4-2 *SEALED*
                                        18 Filed 03/29/21
                                                   Filed 03/19/21
                                                            Page 288
                                                                  Page
                                                                     of 288
                                                                         94 of 94




solicitation should have been more specific about how the agency would consider price
per gallon of retardant delivered, the protester was required to file that protest before
the closing date for the receipt of proposals. 4 C.F.R. § 21.2(a)(1). 10 Tanker failed to
do so, and we will not now object to how the agency chose to use it in the evaluation.

Finally, 10 Tanker argues that in the event we find that its protest is untimely, we should
consider it under the significant issue exception to our timeliness rules. Comments
& Supp. Protest at 18. Our Bid Protest Regulations provide that we may consider an
untimely protest that raises issues significant to the procurement system. 4 C.F.R.
§ 21.2(c). The significant issue exception is limited to untimely protests that
raise issues of widespread interest to the procurement community. Zero Waste
Solutions, Inc., B-418550, Mar. 31, 2020, 2020 CPD ¶ 116 at 3 n1. The issue that 10
Tanker raises is of limited interest to the small number of businesses that submit
proposals for aircraft to fight fires or concerns a general matter of interpretation of a
solicitation. As the issue is not of widespread interest to the general procurement
community, we will not consider 10 Tanker’s untimely protest.

The protest is dismissed

Thomas H. Armstrong
General Counsel




Page 6                                                                              18636.7
